EXHIBIT 10.1
 
FINANCING AGREEMENT
 
dated as of September 30, 2013
 
among
 
GLOBAL GEOPHYSICAL SERVICES, INC.,
 
CERTAIN SUBSIDIARIES OF GLOBAL GEOPHYSICAL SERVICES, INC.,
as Guarantors,
 
VARIOUS LENDERS FROM TIME TO TIME PARTY HERETO,
 
TPG SPECIALTY LENDING, INC.,
as Administrative Agent, Collateral Agent  and Co-Lead Arranger
 
and
 
TENNENBAUM CAPITAL PARTNERS, LLC,
as Co-Lead Arranger
 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 

  Page    
ARTICLE I DEFINITIONS AND INTERPRETATION
1
 
Section 1.1.
Definitions
1
 
Section 1.2.
Accounting and Other Terms
38
 
Section 1.3.
Interpretation, etc.
39
 
Section 1.4.
Time References
40
       
ARTICLE II LOANS
40
 
Section 2.1.
Term Loans
40
 
Section 2.2.
Protective Advances
42
 
Section 2.3.
[Intentionally Omitted]
42
 
Section 2.4.
Pro Rata Shares
42
 
Section 2.5.
Use of Proceeds
42
 
Section 2.6.
Evidence of Debt; Register; Lenders' Books and Records; Notes
43
 
Section 2.7.
Interest
43
 
Section 2.8.
Conversion/Continuation
44
 
Section 2.9.
Default Interest
45
 
Section 2.10.
Fees
45
 
Section 2.11.
Scheduled Repayments of Loans
46
 
Section 2.12.
Voluntary Prepayments and Commitment Reductions
47
 
Section 2.13.
Mandatory Prepayments
48
 
Section 2.14.
Application of Prepayments/Reductions
50
 
Section 2.15.
General Provisions Regarding Payments
51
 
Section 2.16.
Ratable Sharing
53
 
Section 2.17.
Making or Maintaining LIBOR Rate Loans
54
 
Section 2.18.
Increased Costs; Capital Adequacy
56
 
Section 2.19.
Taxes; Withholding, etc.
57
 
Section 2.20.
Obligation to Mitigate
60
 
Section 2.21.
Defaulting Lenders
61
 
Section 2.22.
Removal or Replacement of a Lender
61
 
Section 2.23.
Role of Administrative Agent
62
       
ARTICLE III CONDITIONS PRECEDENT
62
 
Section 3.1.
Closing Date
63
 
Section 3.2.
Conditions to Each Credit Extension
66
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES
69
 
Section 4.1.
Organization; Requisite Power and Authority; Qualification
69
 
Section 4.2.
Capital Stock and Ownership
69
 
Section 4.3.
Due Authorization
69
 
Section 4.4.
No Conflict
69
 
Section 4.5.
Governmental Consents
70
 
Section 4.6.
Binding Obligation
70
 
Section 4.7.
Historical Financial Statements
70

 
 
 

--------------------------------------------------------------------------------

 

      Page          
Section 4.8.
Projections
70
 
Section 4.9.
No Material Adverse Effect
71
 
Section 4.10.
Adverse Proceedings, etc.
71
 
Section 4.11.
Payment of Taxes
71
 
Section 4.12.
Properties
71
 
Section 4.13.
Environmental Matters
72
 
Section 4.14.
No Defaults
73
 
Section 4.15.
Material Contracts
73
 
Section 4.16.
Governmental Regulation
73
 
Section 4.17.
Margin Stock
73
 
Section 4.18.
Employee Matters
73
 
Section 4.19.
Employee Benefit Plans
74
 
Section 4.20.
Certain Fees
74
 
Section 4.21.
Solvency
74
 
Section 4.22.
Outstanding Indebtedness
75
 
Section 4.23.
Compliance with Statutes, etc.
75
 
Section 4.24.
Intellectual Property
75
 
Section 4.25.
[Reserved]
75
 
Section 4.26.
Customers and Suppliers
75
 
Section 4.27.
Insurance
75
 
Section 4.28.
[Intentionally Omitted]
75
 
Section 4.29.
Permits, Etc.
75
 
Section 4.30.
Bank Accounts and Securities Accounts
76
 
Section 4.31.
Security Interests
76
 
Section 4.32.
PATRIOT ACT and FCPA
76
 
Section 4.33.
Managerial Assistance and Related Persons
77
 
Section 4.34.
Disclosure
77
 
Section 4.35.
Indebtedness
77
 
Section 4.36.
Use of Proceeds
77
       
ARTICLE V AFFIRMATIVE COVENANTS
77
 
Section 5.1.
Financial Statements and Other Reports
78
 
Section 5.2.
Existence
82
 
Section 5.3.
Payment of Taxes and Claims
82
 
Section 5.4.
Maintenance of Properties
83
 
Section 5.5.
Insurance
83
 
Section 5.6.
Inspections
84
 
Section 5.7.
Lenders Meetings and Conference Calls
84
 
Section 5.8.
Compliance with Laws
85
 
Section 5.9.
Environmental
85
 
Section 5.10.
Subsidiaries
86
 
Section 5.11.
Additional Material Real Estate Assets
86
 
Section 5.12.
Location of Inventory and Equipment
86
 
Section 5.13.
Further Assurances
87
 
Section 5.14.
Miscellaneous Business Covenants
87
 
Section 5.15.
[Intentionally Omitted]
87
 
Section 5.16.
Post-Closing Matters
87

 
 
- ii -

--------------------------------------------------------------------------------

 

      Page        
ARTICLE VI NEGATIVE COVENANTS
88
 
Section 6.1.
Indebtedness
88
 
Section 6.2.
Liens
88
 
Section 6.3.
[Intentionally Omitted
88
 
Section 6.4.
No Further Negative Pledges
88
 
Section 6.5.
Restricted Junior Payments
88
 
Section 6.6.
Restrictions on Subsidiary Distributions
89
 
Section 6.7.
Investments
89
 
Section 6.8.
Financial Covenants
89
 
Section 6.9.
Fundamental Changes; Disposition of Assets; Acquisitions
91
 
Section 6.10.
[Intentionally Omitted]
92
 
Section 6.11.
Sales and Lease Backs
92
 
Section 6.12.
Transactions with Shareholders and Affiliates
92
 
Section 6.13.
Conduct of Business
93
 
Section 6.14.
[Intentionally Omitted]
93
 
Section 6.15.
Changes to Certain Agreements and Organizational Documents
93
 
Section 6.16.
Fiscal Year
94
 
Section 6.17.
Deposit Accounts and Securities Accounts
94
 
Section 6.18.
Prepayments of Certain Indebtedness
94
 
Section 6.19.
Anti-Terrorism Laws
94
 
Section 6.20.
Assets of Non-Loan Parties
94
       
ARTICLE VII GUARANTY
94
 
Section 7.1.
Guaranty of the Obligations
95
 
Section 7.2.
Contribution by Guarantors
95
 
Section 7.3.
Payment by Guarantors
95
 
Section 7.4.
Liability of Guarantors Absolute
96
 
Section 7.5.
Waivers by Guarantors
98
 
Section 7.6.
Guarantors' Rights of Subrogation, Contribution, etc.
98
 
Section 7.7.
Subordination of Other Obligations
99
 
Section 7.8.
Continuing Guaranty
99
 
Section 7.9.
Authority of Guarantors or Company
99
 
Section 7.10.
Financial Condition of Company
99
 
Section 7.11.
Bankruptcy, etc.
100
 
Section 7.12.
Release of Guarantor
100
 
Section 7.13.
Keepwell
100
       
ARTICLE VIII EVENTS OF DEFAULT
101
 
Section 8.1.
Events of Default
101
       
ARTICLE IX AGENTS
104
 
Section 9.1.
Appointment of Agents
104
 
Section 9.2.
Powers and Duties
105
 
Section 9.3.
General Immunity
105
 
Section 9.4.
Agents Entitled to Act as Lender
106
 
Section 9.5.
Lenders' Representations, Warranties and Acknowledgment
107
 
Section 9.6.
Right to Indemnity
107

 
 
- iii -

--------------------------------------------------------------------------------

 

      Page          
Section 9.7.
Successor Administrative Agent and Collateral Agent
108
 
Section 9.8.
Collateral Documents and Guaranty
109
 
Section 9.9.
Agency for Perfection
110
 
Section 9.10.
[Intentionally Omitted]
110
 
Section 9.11.
Reports and Other Information; Confidentiality; Disclaimers
110
 
Section 9.12.
Proofs of Claim
112
 
Section 9.13.
Arrangers
112
       
ARTICLE X MISCELLANEOUS
112
 
Section 10.1.
Notices
113
 
Section 10.2.
Expenses
113
 
Section 10.3.
Indemnity
114
 
Section 10.4.
Set-Off
115
 
Section 10.5.
Amendments and Waivers
115
 
Section 10.6.
Successors and Assigns; Participations
117
 
Section 10.7.
Independence of Covenants
121
 
Section 10.8.
Survival of Representations, Warranties and Agreements
121
 
Section 10.9.
No Waiver; Remedies Cumulative
121
 
Section 10.10.
Marshalling; Payments Set Aside
121
 
Section 10.11.
Severability
122
 
Section 10.12.
Obligations Several; Independent Nature of Lenders' Rights
122
 
Section 10.13.
Headings
122
 
Section 10.14.
APPLICABLE LAW
122
 
Section 10.15.
CONSENT TO JURISDICTION
122
 
Section 10.16.
WAIVER OF JURY TRIAL
123
 
Section 10.17.
Confidentiality
124
 
Section 10.18.
Usury Savings Clause
124
 
Section 10.19.
Counterparts
125
 
Section 10.20.
Effectiveness
125
 
Section 10.21.
PATRIOT Act Notice
125
 
Section 10.22.
Cash Management Banks
125



 
- iv -

--------------------------------------------------------------------------------

 
APPENDICES:
A-1
Term Loan A Commitments
 
A-2
Term Loan B Commitments
 
B
Notice Addresses
           
SCHEDULES:
1.1
Certain Material Real Estate Assets
 
3.1(i)
Closing Date Mortgaged Properties
 
3.2
Leverage Ratio Multiples
 
4.1
Jurisdictions of Organization and Qualification
 
4.2
Capital Stock and Ownership
 
4.12
Real Estate Assets
 
4.13
Environmental Matters
 
4.15
Material Contracts
 
4.24
Intellectual Property
 
4.27
Insurance
 
4.30
Bank Accounts and Securities Accounts
 
4.35
Indebtedness
 
5.16
Certain Post Closing Matters
 
6.1
Certain Indebtedness
 
6.2
Certain Liens
 
6.7
Certain Investments
 
6.12
Certain Affiliate Transactions
           
EXHIBITS:
A-1
Funding Notice
 
A-2
Conversion/Continuation Notice
 
B
[Reserved]
 
C
Compliance Certificate
 
D
Pledge and Security Agreement
 
E
Assignment Agreement
 
F
Certificate Regarding Non-bank Status
 
G-1
Closing Date Certificate
 
G-2
Solvency Certificate
 
H
Counterpart Agreement



 
- v -

--------------------------------------------------------------------------------

 


FINANCING AGREEMENT
 
This FINANCING AGREEMENT, dated as of September 30, 2013, is entered into by and
among GLOBAL GEOPHYSICAL SERVICES, INC., a Delaware corporation ("Company") and
certain Subsidiaries of Company, as Guarantors, the Lenders from time to time
party hereto, TPG SPECIALTY LENDING, INC., a Delaware corporation ("TSL"), as
administrative agent for the Lenders (in such capacity, "Administrative Agent"),
as collateral agent for the Lenders (in such capacity, "Collateral Agent") and
as co-lead arranger (in such capacity, the "TSL Co-Lead Arranger"), and
TENNENBAUM CAPITAL PARTNERS, LLC, a Delaware limited liability company, as
co-lead arranger (in such capacity, the "TCP Co-Lead Arranger" and together with
the TSL Co-Lead Arranger, each a "Co-Lead Arranger" and, collectively, the
"Co-Lead Arrangers").
 
W I T N E S S E T H:
 
WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;
 
WHEREAS, Lenders have agreed to extend certain credit facilities to Company, in
an aggregate principal amount not exceeding $105,000,000, consisting of
(a) $82,800,000 aggregate principal amount of Term Loan A and (b) $22,200,000
aggregate principal amount of Term Loan B;
 
WHEREAS, Company has agreed to secure all of its Obligations by granting to
Collateral Agent, for the benefit of Secured Parties, a First Priority Lien on
all of its assets, including a pledge of all of the Capital Stock of each of its
Domestic Subsidiaries and 65% of all voting Capital Stock and 100% of all
non-voting Capital Stock of each of its first-tier Foreign Subsidiaries; and
 
WHEREAS, Guarantors have agreed to guarantee the obligations of Company
hereunder and to secure their respective Obligations by granting to Collateral
Agent, for the benefit of Secured Parties, a First Priority Lien on all of their
respective assets, including a pledge of all of the Capital Stock of each of
their respective Domestic Subsidiaries and 65% of all voting Capital Stock and
100% of all non-voting Capital Stock of each of their respective first-tier
Foreign Subsidiaries.
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
 
ARTICLE I
 
DEFINITIONS AND INTERPRETATION
 
Section 1.1. Definitions.  The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:
 
 
 

--------------------------------------------------------------------------------

 
"Account Debtor" means each debtor, customer or obligor in any way obligated on
or in connection with any Account.
 
"Accounts" means all "accounts" (as defined in the UCC) of the Loan Parties (or,
if referring to another Person, of such Person), including, without limitation,
accounts, accounts receivable, monies due or to become due and obligations in
any form (whether arising in connection with contracts, contract rights,
instruments, general intangibles, or chattel paper), in each case whether
arising out of goods sold or services rendered or from any other transaction and
whether or not earned by performance, now or hereafter in existence, and all
documents of title or other documents representing any of the foregoing, and all
collateral security and guaranties of any kind, now or hereafter in existence,
given by any Person with respect to any of the foregoing.
 
"Adjusted LIBOR Rate" means for any Interest Rate Determination Date with
respect to an Interest Period for a LIBOR Rate Loan, the greater of (a) the rate
per annum obtained by dividing (and rounding upward to the next whole multiple
of 1/100 of 1%) (i)(A) the rate per annum (rounded to the nearest 1/100 of 1%)
equal to the rate determined by Administrative Agent to be the offered rate
which appears on the page of the Reuters Screen which displays an average
British Bankers Association Interest Settlement Rate (such page currently being
Reuters Screen LIBOR01 Page) for deposits (for delivery on the first day of such
period) with a term equivalent to such period in Dollars, determined as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, or (B) in the event the rate referenced in the preceding
clause (a) does not appear on such page or service or if such page or service
shall cease to be available, the rate per annum (rounded to the nearest 1/100 of
1%) equal to the rate determined by Administrative Agent to be the offered rate
on such other page or other service which displays an average British Bankers
Association Interest Settlement Rate for deposits (for delivery on the first day
of such period) with a term equivalent to such period in Dollars, determined as
of approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, by (ii) an amount equal to (A) one, minus (B) the Applicable
Reserve Requirement, and (b) 1.00% per annum.
 
"Administrative Agent" has the meaning specified in the preamble hereto.
 
"Administrative Agent's Account" means an account at a bank designated by
Administrative Agent from time to time as the account into which the Loan
Parties shall make all payments to Administrative Agent to the extent required
to be made under this Agreement and the other Loan Documents.
 
"Adverse Proceeding" means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Company or any of its Subsidiaries) at law or in
equity, before or by any Governmental Authority, domestic or foreign (including
any Environmental Claims) or other regulatory body or any mediator or
arbitrator, whether pending or, to the knowledge of Company or any of its
Subsidiaries, threatened against or affecting Company or any of its Subsidiaries
or any property of Company or any of its Subsidiaries.
 
"Affected Lender" has the meaning specified in Section 2.17(b).
 
 
- 2 -

--------------------------------------------------------------------------------

 
"Affected Loans" has the meaning specified in Section 2.17(b).
 
"Affiliate" means, as applied to any Person, any other Person directly or
indirectly controlling (including any member of the senior management group of
such Person), controlled by, or under common control with, that Person.  For the
purposes of this definition, "control" (including, with correlative meanings,
the terms "controlling," "controlled by" and "under common control with"), as
applied to any Person, means the possession, directly or indirectly, of the
power (a) to vote 10% or more of the Securities having ordinary voting power for
the election of directors of such Person, or (b) to direct or cause the
direction of the management and policies of that Person, whether through the
ownership of voting securities or by contract or otherwise.  Notwithstanding
anything herein to the contrary, in no event shall any Agent or any Lender be
considered an "Affiliate" of any Loan Party.
 
"Agent" means each of Administrative Agent and Collateral Agent.
 
"Aggregate Amounts Due" has the meaning specified in Section 2.16.
 
"Aggregate Payments" has the meaning specified in Section 7.2.
 
"Agreement" means this Financing Agreement and any annexes, exhibits and
schedules attached hereto as it may be amended, supplemented or otherwise
modified from time to time.
 
"Annualized Basis" shall mean with respect to calculating an amount (a) for the
three-month period ending December 31, 2013, such amount for the three-month
period ending December 31, 2013 times four (4), (b) for the six-month period
ending March 31, 2014, such amount for the six-month period ending March 31,
2014 times two (2), and (c) for the nine-month period ending June 30, 2014, such
amount for the nine-month period ending June 30, 2014 times four-thirds (4/3).
 
"Anti-Terrorism Laws" means any Requirement of Law relating to terrorism or
money laundering, including, without limitation, (a) the Money Laundering
Control Act of 1986 (i.e., 18 U.S.C. §§ 1956 and 1957), (b) the Currency and
Foreign Transactions Reporting Act (31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§
1818(s), 1820(b) and 1951-1959) (the "Bank Secrecy Act"), (c) the USA Patriot
Act, (d) the laws, regulations and Executive Orders administered by the United
States Department of the Treasury's Office of Foreign Assets Control ("OFAC"),
(e) the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010
and implementing regulations by the United States Department of the Treasury,
(f) any law prohibiting or directed against terrorist activities or the
financing of terrorist activities (e.g., 18 U.S.C. §§ 2339A and 2339B), or (g)
any similar laws enacted in the United States or any other jurisdictions in
which the parties to this Agreement operate, as any of the foregoing laws may
from time to time be amended, renewed, extended, or replaced and all other
present and future legal requirements of any Governmental Authority governing,
addressing, relating to, or attempting to eliminate, terrorist acts and acts of
war and any regulations promulgated pursuant thereto.
 
"Applicable Margin" means (a) with respect to LIBOR Rate Loans, 9.75% and (b)
with respect to Base Rate Loans, 8.75%.
 
 
- 3 -

--------------------------------------------------------------------------------

 
"Applicable Reserve Requirement" means, at any time, for any LIBOR Rate Loan,
the maximum rate, expressed as a decimal, at which reserves (including, without
limitation, any basic marginal, special, supplemental, emergency or other
reserves) are required to be maintained with respect thereto against
"Eurocurrency liabilities" (as such term is defined in Regulation D) under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System or other applicable banking regulator.  Without limiting the
effect of the foregoing, the Applicable Reserve Requirement shall reflect any
other reserves required to be maintained by such member banks with respect to
(a) any category of liabilities which includes deposits by reference to which
the applicable Adjusted LIBOR Rate or any other interest rate of a Loan is to be
determined, or (b) any category of extensions of credit or other assets which
include LIBOR Rate Loans.  A LIBOR Rate Loan shall be deemed to constitute
Eurocurrency liabilities and as such shall be deemed subject to reserve
requirements without benefits of credit for proration, exceptions or offsets
that may be available from time to time to the applicable Lender.  The rate of
interest on LIBOR Rate Loans shall be adjusted automatically on and as of the
effective date of any change in the Applicable Reserve Requirement.
 
"Application Event" the (a) occurrence of an Event of Default and (b) the
election by the Required Lenders during the continuance of such Event of Default
to require that payments and proceeds of Collateral be applied pursuant to
Section 2.15(h).
 
"Approved Acquisition" means an acquisition of any Person, or any business line
or unit or division or assets thereof, on terms and conditions, and pursuant to
documentation, reasonably satisfactory to, and approved in writing by, the
Required Lenders.
 
"Asset Sale" means a sale, lease or sub lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer, license or other disposition to
(other than to or with a Loan Party), or any exchange of property with, any
Person, in one transaction or a series of transactions, of all or any part of
any Loan Party's businesses, assets or properties of any kind, whether real,
personal, or mixed and whether tangible or intangible, whether now owned or
hereafter acquired, including, without limitation, the Capital Stock of any Loan
Party other than (i) inventory sold, licensed or leased in the ordinary course
of business, (ii) the license of Multi-Client Data and other intellectual
property in the ordinary course of business, and (iii) disposition of accounts
receivable in connection with the compromise, settlement or collection thereof
in the ordinary course of business.  For purposes of clarification, "Asset Sale"
shall include (a) the sale or other disposition for value of any contracts, (b)
the early termination or modification of any contract resulting in the receipt
by any Loan Party of a cash payment or other consideration in exchange for such
event (other than payments in the ordinary course for accrued and unpaid amounts
due through the date of termination or modification), and (c) any sale of
merchant accounts (or any rights thereto (including, without limitation, any
rights to any residual payment stream with respect thereto)) by any Loan Party.
 
"Assignment Agreement" means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by the Required Lenders.
 
"Authorized Officer" means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its
 
 
- 4 -

--------------------------------------------------------------------------------

 
vice presidents (or the equivalent thereof), and such Person's chief operating
officer, chief financial officer, general counsel or treasurer.
 
"Bankruptcy Code" means Title 11 of the United States Code entitled
"Bankruptcy," as now and hereafter in effect, or any successor statute.
 
"Base Rate" means, for any day, a rate per annum equal to the greatest of (a)
the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in
effect on such day plus ½ of 1%, and (c) the Adjusted LIBOR Rate (which rate
shall be calculated based upon an Interest Period of three months and to be
determined on a daily basis) plus 1%, and (d) 4.0% per annum.  Any change in the
Prime Rate or the Federal Funds Effective Rate shall be effective on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.
 
"Base Rate Loan" means a Loan bearing interest at a rate determined by reference
to the Base Rate.
 
"Beneficiary" means each Agent and Lender.
 
"Blocked Person" means any Person:
 
(a) that is publicly identified (i) on the most current list of "Specially
Designated Nationals and Blocked Persons" published by OFAC or resides, is
organized or chartered, or has a place of business in a country or territory
subject to OFAC sanctions or embargo program or (ii) as prohibited from doing
business with the United States under the International Emergency Economic
Powers Act, the Trading With the Enemy Act, or any other Anti-Terrorism Law;
 
(a) that is owned or controlled by, or that owns or controls, or that is acting
for or on behalf of, any Person described in clause (a) above;
 
(b) which any Lender is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law; and
 
(c) that is an Affiliate of a Person described in clauses (a), (b) or (c) above.
 
"Board of Directors" means, (a) with respect to any corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board, (b) with respect to a partnership, the board of directors
of the general partner of the partnership, (c) with respect to a limited
liability company, the managing member or members or any controlling committee
or board of directors of such company or the sole member or the managing member
thereof, and (d) with respect to any other Person, the board or committee of
such Person serving a similar function.
 
"Business Day" means (a) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close, and (b) with respect to all notices,
determinations, fundings and payments in connection
 
 
- 5 -

--------------------------------------------------------------------------------

 
with the Adjusted LIBOR Rate or any LIBOR Rate Loans, the term "Business Day"
shall mean any day which is a Business Day described in clause (a) and which is
also a day for trading by and between banks in Dollar deposits in the London
interbank market.
 
"Capital Lease" means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person (a) as lessee that, in
conformity with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person or (b) as lessee which is a transaction of a type
commonly known as a "synthetic lease" (i.e., a transaction that is treated as an
operating lease for accounting purposes but with respect to which payments of
rent are intended to be treated as payments of principal and interest on a loan
for Federal income tax purposes).
 
"Capital Stock" means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.
 
"Cash" means money, currency or a credit balance in any demand or Deposit
Account.
 
"Cash Equivalents" means, as at any date of determination, (a) marketable
securities (i) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government, or (ii) issued by any agency of
the United States the obligations of which are backed by the full faith and
credit of the United States, in each case maturing within one year after such
date; (b) marketable direct obligations issued by any state of the United States
of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A 1
from S&P or at least P 1 from Moody's; (c) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A 1 from S&P or at least P 1 from
Moody's; (d) certificates of deposit or bankers' acceptances maturing within one
year after such date and issued or accepted by any Lender or by any commercial
bank organized under the laws of the United States of America or any state
thereof or the District of Columbia that (i) is at least "adequately
capitalized" (as defined in the regulations of its primary Federal banking
regulator), and (ii) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (e) shares of any money market mutual fund that (i)
has substantially all of its assets invested continuously in the types of
investments referred to in clauses (a) and (b) above, (ii) has net assets of not
less than $500,000,000, and (iii) has the highest rating obtainable from either
S&P or Moody's.
 
"Cash Management Bank" means the financial institution designated in writing
from time to time by the Company and the Required Lenders as Cash Management
Banks, which on the Closing Date shall be Bank of America, N.A.
 
"Cash Management Obligations" means obligations owed by Company or any
Subsidiary to a Cash Management Bank in respect of any overdraft and related
liabilities arising
 
 
- 6 -

--------------------------------------------------------------------------------

 
from treasury, depository and cash management services or any automated
clearinghouse transfers of funds incurred pursuant to the Treasury Services
Agreements.
 
"Certificate Regarding Non-Bank Status" means a certificate substantially in the
form of Exhibit F.
 
"Change of Control" means, at any time, any of the following occurrences:
 
(a) any Person or "group" (within the meaning of Rules 13d 3 and 13d 5 under the
Exchange Act) other than the Permitted Holders (i) shall have acquired
beneficial ownership of 35% or more on a fully diluted basis of the voting
and/or economic interest in the Capital Stock of Company or (ii) shall have
obtained the power (whether or not exercised) to elect a majority of the members
of the Board of Directors (or similar governing body) of Company;
 
(b) Company shall cease to beneficially own and control, directly or indirectly,
100% on a fully diluted basis of the economic and voting interest in the Capital
Stock of each Loan Party (other than Company) other than, with respect to Global
Eurasia, LLC, pursuant to purchase options existing under the Global Eurasia LLC
Agreement as in effect on the Closing Date, provided that, in the case of Loan
Parties existing on the Closing Date that are not wholly-owned on the Closing
Date, Company shall be required to own only the same percentage of the economic
and voting interest in the Capital Stock of such Loan Party as it owned on the
Closing Date (together with any such interests that it acquires after the
Closing Date);
 
(c) the majority of the seats (other than vacant seats) on the Board of
Directors (or similar governing body) of Company cease to be occupied by Persons
who either (i) were members of the Board of Directors of Company on the Closing
Date, or (ii) were nominated for election by the Board of Directors of Company,
a majority of whom were directors on the Closing Date or whose election or
nomination for election was previously approved by a majority of such directors;
or
 
(d) any "change of control" or similar event shall occur (i) under or with
respect to any of the Capital Stock of the Company or any of its Subsidiaries,
or (ii) as defined in the agreements governing any Indebtedness of the Company
or any of its Subsidiaries having a principal amount of $5,000,000 or more.
 
"Class" means (a) with respect to Lenders, each of the following classes of
Lenders:  (i) Lenders having Term Loan A Exposure and (ii) Lenders having Term
Loan B Exposure, and (b) with respect to Loans, each of the following classes of
Loans:  (i) Term Loan A and (ii) Term Loan B.
 
"Closing Date" means the date on which the Term Loan A is made.
 
"Closing Date Certificate" means a Closing Date Certificate substantially in the
form of Exhibit G-1.
 
"Closing Date Mortgaged Properties" has the meaning specified in Schedule 5.16.
 
 
- 7 -

--------------------------------------------------------------------------------

 
"Co-Lead Arranger" has the meaning specified in the preamble hereto.
 
"Collateral" means, collectively, all of the real, personal and mixed property
(including Capital Stock) and all interests therein and proceeds thereof now
owned or hereafter acquired by any Person upon which a Lien is granted or
purported to be granted by such Person pursuant to the Collateral Documents as
security for the Obligations.
 
"Collateral Agent" has the meaning specified in the preamble hereto.
 
"Collateral Access Agreement" means a collateral access agreement in form and
substance satisfactory to Collateral Agent.
 
"Collateral Documents" means the Pledge and Security Agreement, the Mortgages,
any Vessel Mortgages, the Collateral Access Agreements, if any, any Control
Agreement, and all other instruments, documents and agreements delivered by any
Loan Party pursuant to this Agreement or any of the other Loan Documents in
order to grant to Collateral Agent, for the benefit of Secured Parties, a Lien
on any real, personal or mixed property of that Loan Party as security for the
Obligations, in each case, as such Collateral Documents may be amended or
otherwise modified from time to time.
 
"Commitment" means any Term Loan A Commitment or Term Loan B Commitment.
 
"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
 
"Company" has the meaning specified in the preamble hereto.
 
"Compliance Certificate" means a Compliance Certificate substantially in the
form of Exhibit C.
 
"Consolidated Capital Expenditures" means, for any period, the aggregate of all
expenditures of Company and its Subsidiaries during such period determined on a
consolidated basis that, in accordance with GAAP, are or should be included in
"purchase of property and equipment or which should otherwise be capitalized" or
similar items reflected in the consolidated statement of cash flows of Company
and its Subsidiaries (including, without limitation, all expenditures of Company
and its Subsidiaries during such period to purchase or acquire multi-client
seismic data from a third party).
 
"Consolidated Cash Interest Expense" means, for any period, Consolidated
Interest Expense for such period based upon GAAP, excluding any paid-in-kind
interest, amortization of deferred financing costs, and any realized or
unrealized gains or losses attributable to Interest Rate Agreements or Currency
Agreements.
 
"Consolidated Current Assets" means, as at any date of determination, the total
assets of Company and its Subsidiaries on a consolidated basis that are properly
be classified as current assets in conformity with GAAP, excluding Cash and Cash
Equivalents.
 
 
- 8 -

--------------------------------------------------------------------------------

 
"Consolidated Current Liabilities" means, as at any date of determination, the
total liabilities of Company and its Subsidiaries on a consolidated basis that
are properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long term debt.
 
"Consolidated EBITDA" means, for any period, an amount determined for Company
and its Subsidiaries on a consolidated basis equal to (a) the sum, without
duplication, of the amounts for such period of (i) Consolidated Net Income, plus
(ii) Consolidated Interest Expense, plus (iii) provisions for taxes based on
income, plus (iv) total depreciation expense, plus (v) total amortization
expense, plus (vi) other non-Cash items reducing Consolidated Net Income
(excluding any such non-Cash item to the extent that it represents an accrual or
reserve for potential Cash items in any future period or amortization of a
prepaid Cash item that was paid in a prior period and excluding any write-down
of a right to receive a payment or other consideration), minus (b) the sum,
without duplication of the amounts for such period of (i) other non-Cash items
increasing Consolidated Net Income for such period (excluding any such non-Cash
item to the extent it represents the reversal of an accrual or reserve for
potential Cash item in any prior period), plus (ii) interest income, plus (iii)
other income, plus (iv) Multi-Client Data Development Costs.
 
"Consolidated Excess Cash Flow" means, for any period, an amount (if positive)
determined for Company and its Subsidiaries on a consolidated basis equal
to:  (a) the sum, without duplication, of the amounts for such period of (i)
Consolidated EBITDA, plus (ii) interest income, plus (iii) other non-ordinary
course income (excluding any gains or losses attributable to Asset Sales), plus
(iv) the Consolidated Working Capital Adjustment, minus (b) the sum, without
duplication, of the amounts for such period of (i) voluntary and scheduled (but
not mandatory) repayments of Consolidated Total Debt, plus (ii) Consolidated
Capital Expenditures (net of any (A) Net Proceeds of Asset Sales to the extent
reinvested in accordance with Section 2.13(a), (B) Net Proceeds from insurance
or condemnation events to the extent reinvested in accordance with Section
2.13(b), and (C) any proceeds of related financings with respect to such
expenditures), plus (iii) Consolidated Cash Interest Expense, plus
(iv) provisions for current taxes based on income of Company and its
Subsidiaries and payable in cash with respect to such period.
 
"Consolidated Fixed Charges" means, for any period, the sum, without
duplication, of the amounts determined for Company and its Subsidiaries on a
consolidated basis equal to (a) Consolidated Cash Interest Expense, (b)
scheduled payments of principal on Consolidated Total Debt, (c) Consolidated
Capital Expenditures, (d) all Restricted Junior Payments (whether in cash or
other property, other than common Capital Stock), (e) the aggregate amount of
all payments made in cash that are not expensed or do not otherwise result in a
decrease to the net income of Company and its Subsidiaries for such period and
(f) the current portion of taxes provided for with respect to such period in
accordance with GAAP.
 
"Consolidated Interest Expense" means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of Company and its Subsidiaries on a consolidated
basis with respect to all outstanding Consolidated Total Debt, including all
commissions, discounts and other fees and charges owed
 
 
- 9 -

--------------------------------------------------------------------------------

 
with respect to letters of credit and net costs under Interest Rate Agreements,
but excluding, however, any amounts referred to in Section 2.10(c) payable on or
before the Closing Date.
 
"Consolidated Liquidity" means, for any period an amount determined for Company
and its Subsidiaries on a consolidated basis equal to (a) unrestricted
Cash-on-hand of Company and its Subsidiaries minus (b) the aggregate amount of
the sum of (i) all trade payables more than 30 days past due and all book
overdrafts of Company and its Subsidiaries in excess of historical practices
with respect thereto, in each case, calculated in a manner acceptable to the
Required Lenders, and (ii) the amount of Cash Management Obligations
constituting Obligations then outstanding.
 
"Consolidated Net Income" means, for any period, (a) the net income (or loss) of
Company and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP, minus (b) the sum
of (i) the income (or loss) of any Person (other than a Subsidiary of Company)
in which any other Person (other than Company or any of its Subsidiaries) has a
joint interest, plus (ii) the income (or loss) of any Person accrued prior to
the date it becomes a Subsidiary of Company or is merged into or consolidated
with Company or any of its Subsidiaries or that Person's assets are acquired by
Company or any of its Subsidiaries, plus (iii) the income of any Subsidiary of
Company to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that income is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Subsidiary, plus (iv) any gains or losses attributable to Asset Sales or
returned surplus assets of any Pension Plan, plus (v) (to the extent not
included in clauses (b)(i) through (iv) above) any net extraordinary gains or
net extraordinary losses.
 
"Consolidated Secured Leverage Ratio" means the ratio as of the last day of each
Fiscal Quarter ending after the Closing Date of (a) Consolidated Total Debt
(other than (i) Indebtedness in respect of the Senior Notes, and (ii)
Indebtedness that is subordinated in right of payment to the Obligations) that
is secured by a Lien on any assets of the Company or any of its Subsidiaries to
(b) Consolidated EBITDA for the four Fiscal Quarter Period ended on such date
provided that, with respect to (i) the three month period ending December 31,
2013, (ii) the six month period ending March 31, 2014, and (iii) the nine-month
period ending June 30, 2014, for purposes of this definition, Consolidated
EBITDA shall be calculated for such period on an Annualized Basis.
 
"Consolidated Total Debt" means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of Company and its Subsidiaries
determined on a consolidated basis in accordance with GAAP.
 
"Consolidated Working Capital" means, as at any date of determination, the
excess or deficiency of Consolidated Current Assets over Consolidated Current
Liabilities.
 
"Consolidated Working Capital Adjustment" means, for any period of determination
on a consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.
 
 
- 10 -

--------------------------------------------------------------------------------

 
"Contractual Obligation" means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
 
"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities or by contract and the terms
"Controlling" and "Controlled" shall have meanings correlative thereto.
 
"Control Agreement" means a control agreement, in form and substance
satisfactory to Collateral Agent, executed and delivered by Company or one of
its Subsidiaries, Collateral Agent, and the applicable securities intermediary
(with respect to a Securities Account) or bank (with respect to a Deposit
Account).
 
"Controlled Investment Affiliate" means, as to any Person, any other Person
which directly or indirectly is in Control of, is Controlled by, or is under
common Control with, such Person and is organized by such Person (or any Person
Controlling such Person) primarily for making equity or debt investments in
Company or other portfolio companies.
 
"Conversion/Continuation Date" means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.
 
"Conversion/Continuation Notice" means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.
 
"Counterpart Agreement" means a Counterpart Agreement substantially in the form
of Exhibit H delivered by a Loan Party pursuant to Section 5.10.
 
"Credit Date" means the date of a Credit Extension.
 
"Credit Extension" means the making of a Loan.
 
"Currency Agreement" means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with Company' and its Subsidiaries' operations
and not for speculative purposes.
 
"Debtor Relief Law" means the Bankruptcy Code and any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief law of the United States or other applicable jurisdiction from
time to time in effect.
 
"Default" means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.
 
"Default Excess" means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender's Pro Rata Share of the aggregate outstanding
principal amount of
 
 
- 11 -

--------------------------------------------------------------------------------

 
Loans of all Lenders (calculated as if all Defaulting Lenders (other than such
Defaulting Lender) had funded all of their respective Defaulted Loans) over the
aggregate outstanding principal amount of all Loans of such Defaulting Lender.
 
"Default Period" means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default, or violation of
Section 9.5(c), and ending on the earliest of the following dates:  (a) the date
on which all Commitments are cancelled or terminated and/or the Obligations are
declared or become immediately due and payable, (b) the date on which (i) the
Default Excess with respect to such Defaulting Lender shall have been reduced to
zero (whether by the funding by such Defaulting Lender of any Defaulted Loans of
such Defaulting Lender or by the non pro rata application of any voluntary or
mandatory prepayments of the Loans in accordance with the terms of Section 2.12
or Section 2.13 or by a combination thereof), and (ii) such Defaulting Lender
shall have delivered to Company and Agents a written reaffirmation of its
intention to honor its obligations hereunder with respect to its Commitments,
(c) the date on which Company and Required Lenders waive all Funding Defaults of
such Defaulting Lender in writing, and (d) the date on which Required Lenders
shall have waived all violations of Section 9.5(c) by such Defaulting Lender in
writing.
 
"Defaulted Loan" has the meaning specified in Section 2.21.
 
"Defaulting Lender" has the meaning specified in Section 2.21.
 
"Default Rate" means any interest payable pursuant to Section 2.9.
 
"Deposit Account" means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.
 
"Dollars" and the sign "$" mean the lawful money of the United States of
America.
 
"Domestic Subsidiary" means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.
 
"Eligible Assignee" means (a) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds being treated as a single Eligible
Assignee for all purposes hereof), and (b) any commercial bank, insurance
company, investment or mutual fund or other entity that is an "accredited
investor" (as defined in Regulation D under the Securities Act) and which
extends credit or buys loans as one of its businesses, and (c) any other Person
(other than a natural Person) approved by Company (so long as no Default or
Event of Default has occurred and is continuing), Collateral Agent and TCP Fund
Representative; provided (i) neither (A) Company nor any Affiliate of Company
nor (B) the Permitted Holders nor any Affiliate of the Permitted Holders shall,
in any event, be an Eligible Assignee, and (ii) no Person owning or controlling
any trade debt or Indebtedness of any Loan Party other than the Obligations or
any Capital Stock of any Loan Party (in each case, unless approved by Required
Lenders) shall, in any event, be an Eligible Assignee.
 
 
- 12 -

--------------------------------------------------------------------------------

 
"Employee Benefit Plan" means any "employee benefit plan" as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, Company, any of its Subsidiaries or any of
their respective ERISA Affiliates.
 
"Environmental Claim" means any complaint, summons, citation, investigation,
notice, directive, notice of violation, order, claim, demand, action,
litigation, judicial or administrative proceeding, judgment, letter or other
communication from any Governmental Authority or any other Person, involving (a)
any actual or alleged violation of any Environmental Law; (b) any Hazardous
Material or any actual or alleged Hazardous Materials Activity; (c) injury to
the environment, natural resources, any Person (including wrongful death) or
property (real or personal) caused by Hazardous Materials or associated with
alleged violations of Environmental Laws; or (d) actual or alleged Releases or
threatened Releases of Hazardous Materials either (i) on, at or migrating from
any assets, properties or businesses currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries or any predecessor in interest, (ii)
from adjoining properties or businesses, or (iii) onto any facilities which
received Hazardous Materials generated by any Loan Party or any of its
Subsidiaries or any predecessor in interest.
 
"Environmental Laws" means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, decrees, permits, licenses or binding
determinations of any Governmental Authorizations, or any other requirements of
Governmental Authorities relating to (a) the manufacture, generation, use,
storage, transportation, treatment, disposal or Release of Hazardous Materials;
or (b) occupational safety and health, industrial hygiene, land use or the
protection of the environment, human, plant or animal health or welfare.
 
"Environmental Liabilities and Costs" means all liabilities, monetary
obligations, losses (including monies paid in settlement), damages, punitive
damages, natural resources damages, consequential damages, treble damages, costs
and expenses (including all reasonable fees, disbursements and expenses of
counsel, experts and consultants and costs of investigations and feasibility
studies), fines, penalties, sanctions and interest incurred in connection with
any Remedial Action, any Environmental Claim, or any other claim or demand by
any Governmental Authority or any Person that relates to any actual or alleged
violation of Environmental Laws, actual or alleged exposure or threatened
exposure to Hazardous Materials, or any actual or alleged Release or threatened
Release of Hazardous Materials.
 
"Environmental Lien" means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.
 
"ERISA Affiliate" means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (b) any
trade or business (whether or not incorporated) which is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a
 
 
- 13 -

--------------------------------------------------------------------------------

 
member; and (c) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (a) above or any trade or business described in
clause (b) above is a member. Any former ERISA Affiliate of Company or any of
its Subsidiaries shall continue to be considered an ERISA Affiliate of Company
or any such Subsidiary within the meaning of this definition with respect to the
period such entity was an ERISA Affiliate of Company or such Subsidiary and with
respect to liabilities arising after such period for which Company or such
Subsidiary could be liable under the Internal Revenue Code or ERISA.
 
"ERISA Event" means (a) a "reportable event" within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for thirty day notice to the PBGC has
been waived by regulation); (b) the failure to meet the minimum funding standard
of Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(d) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 412(m) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (c) the
provision by the administrator of any Pension Plan pursuant to Section
4041(a)(2) of ERISA of a notice of intent to terminate such plan in a distress
termination described in Section 4041(c) of ERISA; (d) the withdrawal by
Company, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability to Company, any of its
Subsidiaries or any of their respective Affiliates pursuant to Section 4063 or
4064 of ERISA; (e) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition which might constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (f) the imposition of liability on Company, any of
its Subsidiaries or any of their respective ERISA Affiliates pursuant to Section
4062(e) or 4069 of ERISA or by reason of the application of Section 4212(c) of
ERISA; (g) the withdrawal of Company, any of its Subsidiaries or any of their
respective ERISA Affiliates in a complete or partial withdrawal (within the
meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if there
is any potential liability therefor, or the receipt by Company, any of its
Subsidiaries or any of their respective ERISA Affiliates of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA, or that it intends to terminate or has terminated
under Section 4041A or 4042 of ERISA; (h) the occurrence of an act or omission
which could give rise to the imposition on Company, any of its Subsidiaries or
any of their respective ERISA Affiliates of fines, penalties, taxes or related
charges under Chapter 43 of the Internal Revenue Code or under Section 409,
Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of any Employee
Benefit Plan; (i) the assertion of a material claim (other than routine claims
for benefits) against any Employee Benefit Plan other than a Multiemployer Plan
or the assets thereof, or against Company, any of its Subsidiaries or any of
their respective ERISA Affiliates in connection with any Employee Benefit Plan;
(j) receipt from the Internal Revenue Service of notice of the failure of any
Pension Plan (or any other Employee Benefit Plan intended to be qualified under
Section 401(a) of the Internal Revenue Code) to qualify under Section 401(a) of
the Internal Revenue Code, or the failure of any trust forming part of any
Pension Plan to qualify for exemption from taxation under Section 501(a) of the
Internal Revenue Code; or (k) the imposition of a Lien pursuant to Section
401(a)(29) or 412(n) of the Internal Revenue Code or pursuant to ERISA with
respect to any Pension Plan.
 
 
- 14 -

--------------------------------------------------------------------------------

 
"Event of Default" means each of the conditions or events set forth in Section
8.1.
 
"Exchange Act" means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.
 
"Excluded Swap Obligation" means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor's failure for any reason to constitute an
"eligible contract participant" as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes illegal.
 
"Existing Indebtedness" means Indebtedness and other obligations outstanding
under that certain Credit Agreement dated as of April 30, 2010, by and among
Company, as borrower, Bank of America, National Association, as administrative
agent, swing line lender and L/C issuer, Credit Suisse AG, Cayman Islands
Branch, as syndication agent, the other lenders party thereto from time to time,
and Banc of America Securities LLC, as sole lead arranger and as sole book
manager, as amended prior to the Closing Date.
 
"Extraordinary Receipts" means any cash received by Company or any of its
Subsidiaries not in the ordinary course of business (and not consisting of
proceeds described in Section 2.13(a) or (b) hereof), including, without
limitation, (a) foreign, United States, state or local tax refunds, (b) pension
plan reversions, (c) judgments, proceeds of settlements or other consideration
of any kind in connection with any cause of action, (d) indemnity payments and
(e) any purchase price adjustment received in connection with any purchase
agreement.
 
"Fair Share" has the meaning specified in Section 7.2.
 
"FASB ASC" means the Accounting Standards Codification of the Financial
Accounting Standards Board.
 
"FATCA" means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), and
any current or future regulations or official interpretations thereof.
 
"Federal Funds Effective Rate" means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
 
 
- 15 -

--------------------------------------------------------------------------------

 
transactions on the next preceding Business Day as so published on the next
succeeding Business Day.
 
"Fee Letter" means the letter agreement dated as of the date hereof between
Company, Collateral Agent and the Co-Lead Arrangers.
 
"Financial Officer Certification" means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Company that such financial statements fairly
present, in all material respects, the financial condition of Company and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to changes resulting from
audit and normal year-end adjustments.
 
"Financial Plan" has the meaning specified in Section 5.1(i).
 
"First Priority" means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien (a) is the only
Lien to which such Collateral is subject, other than any Permitted Lien, and (b)
has rights in the Collateral senior to those of any other Lien on such
Collateral.
 
"Fiscal Quarter" means a fiscal quarter of any Fiscal Year.
 
"Fiscal Year" means the fiscal year of Company and its Subsidiaries ending on
December 31st of each calendar year.
 
"Fixed Charge Coverage Ratio" means the ratio as of the last day of each Fiscal
Quarter ending after the Closing Date of (i) Consolidated EBITDA for the four
Fiscal Quarter period ending on such date, to (ii) Consolidated Fixed Charges
the four Fiscal Quarter period ending on such date; provided that, with respect
to (i) the three month period ending December 31, 2013, (ii) the six month
period ending March 31, 2014, and (iii) the nine-month period ending June 30,
2014, for purposes of this definition, Consolidated EBITDA and Consolidated
Fixed Charges shall be calculated for such period on an Annualized Basis.
 
"Flood Hazard Property" means any Real Estate Asset subject to a mortgage in
favor of Collateral Agent, for the benefit of the Secured Parties, and located
in an area designated by the Federal Emergency Management Agency as having
special flood or mud slide hazards.
 
"Flow of Funds Agreement" means that certain Flow of Funds Agreement, dated as
of the Closing Date, duly executed by each Loan Party, each Agent, each Lender
and any other person party thereto, in form and substance reasonably
satisfactory to Required Lenders, in connection with the disbursement of Loan
proceeds in accordance with Section 2.5.
 
"Foreign Official" means any officer or employee of a non-U.S. government or any
department, agency, or instrumentality thereof, or of a public international
organization, or any person acting in an official capacity for or on behalf of
any such government or department, agency, or instrumentality, or for or on
behalf of any such public international organization.
 
"Foreign Subsidiary" means any Subsidiary that is not a Domestic Subsidiary.
 
 
- 16 -

--------------------------------------------------------------------------------

 
"Funding Default" has the meaning specified in Section 2.21.
 
"Funding Notice" means a notice substantially in the form of Exhibit A-1.
 
"GAAP" means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.
 
"Global Eurasia LLC Agreement" means that certain Joint Venture Agreement dated
as of April 12, 2010 between Company and MMS, LLC.
 
"Governmental Acts" means any act or omission, whether rightful or wrongful, of
any Governmental Authority.
 
"Governmental Authority" means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.
 
"Governmental Authorization" means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.
 
"Grantor" has the meaning specified in the Pledge and Security Agreement.
 
"Guaranteed Obligations" has the meaning specified in Section 7.1; provided that
such term shall exclude Excluded Swap Obligations.
 
"Guarantor" means (a) each Domestic Subsidiary of Company and (b) each other
Person which guarantees, pursuant to Article VII or otherwise, all or any part
of the Obligations.
 
"Guarantor Subsidiary" means each Subsidiary of Company that is a Guarantor.
 
"Guaranty" means (a) the guaranty of each Guarantor set forth in Article VII and
(b) each other guaranty, in form and substance satisfactory to Required Lenders,
made by any other Guarantor for the benefit of the Secured Parties guaranteeing
all or part of the Obligations.
 
"Hazardous Materials" means, regardless of amount or quantity, (a) any element,
compound or chemical that is defined, listed or otherwise classified as a
contaminant, pollutant, toxic pollutant, toxic or hazardous substance, extremely
hazardous substance or chemical, hazardous waste, special waste, or solid waste
under Environmental Laws or that is likely to cause immediately, or at some
future time, harm to or have an adverse effect on, the environment or risk to
human health or safety, including, without limitation, any pollutant,
contaminant, waste, hazardous waste, toxic substance or dangerous good which is
defined or identified in any Environmental Law and which is present in the
environment in such quantity or state that it contravenes any Environmental Law;
(b) petroleum and its refined products; (c) polychlorinated biphenyls; (d) any
substance exhibiting a hazardous waste characteristic, including, without
 
 
- 17 -

--------------------------------------------------------------------------------

 
limitation, corrosivity, ignitability, toxicity or reactivity as well as any
radioactive or explosive materials; (e) any raw materials, building components
(including, without limitation, asbestos-containing materials) and manufactured
products containing hazardous substances listed or classified as such under
Environmental Laws; and (f) any substance or materials that are otherwise
regulated under Environmental Law.
 
"Hazardous Materials Activity" means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.
 
"Highest Lawful Rate" means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum non-usurious interest rate than
applicable laws now allow.
 
"Historical Financial Statements" means as of the Closing Date, (a) the audited
financial statements of Company and its Subsidiaries, for the Fiscal Year ended
December 31, 2012, consisting of balance sheets and the related consolidated
statements of income, stockholders' equity and cash flows for such Fiscal Year,
and (b) for the interim period from January 1, 2013 to the Closing Date,
internally prepared, unaudited financial statements of Company and its
Subsidiaries, consisting of a balance sheet and the related consolidated
statements of income, stockholders' equity and cash flows for each quarterly
period completed prior to forty-six (46) days before the Closing Date and for
each monthly period completed prior to thirty-one (31) days prior to the Closing
Date, in the case of clauses (a) and (b), certified by the chief financial
officer of Company that they fairly present, in all material respects, the
financial condition of Company and its Subsidiaries as at the dates indicated
and the results of their operations and their cash flows for the periods
indicated, subject, if applicable, to changes resulting from audit and normal
year-end adjustments.
 
"Increased Cost Lenders" has the meaning specified in Section 2.22.
 
"Indebtedness" means, as applied to any Person, without duplication, (a) all
indebtedness for borrowed money; (b) that portion of obligations with respect to
Capital Leases that is properly classified as a liability on a balance sheet in
conformity with GAAP; (c) all obligations of such Person evidenced by notes,
bonds or similar instruments or upon which interest payments are customarily
paid and all obligations in respect of notes payable and drafts accepted
representing extensions of credit whether or not representing obligations for
borrowed money; (d) any obligation owed for all or any part of the deferred
purchase price of property or services, including any earn-outs or other
deferred payment obligations in connection with an acquisition to the extent
such earn-outs and deferred payment obligations are fixed and non-contingent
(excluding any such obligations incurred under ERISA and excluding trade
payables incurred in the ordinary course of business and repayable in accordance
with customary trade terms); (e) all obligations created or arising under any
conditional sale or other title retention
 
 
- 18 -

--------------------------------------------------------------------------------

 
agreement with respect to property acquired by such Person; (f) all indebtedness
secured by any Lien on any property or asset owned or held by that Person
regardless of whether the indebtedness secured thereby shall have been assumed
by that Person or is non-recourse to the credit of that Person; provided that if
such indebtedness is not assumed by, and is non-recourse to, such Person, the
amount of such indebtedness that constitutes "Indebtedness" hereunder will be
limited to the lesser of the amount of such indebtedness and the fair market
value of the assets upon which such Liens were granted; (g) the face amount of
any letter of credit or letter of guaranty issued, bankers' acceptances
facilities, surety bonds and similar credit transactions issued for the account
of that Person or as to which that Person is otherwise liable for reimbursement
of drawings; (h) the direct or indirect guaranty, endorsement (otherwise than
for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation
of another; (i) any obligation of such Person the primary purpose or intent of
which is to provide assurance to an obligee that the obligation of the obligor
thereof will be paid or discharged, or any agreement relating thereto will be
complied with, or the holders thereof will be protected (in whole or in part)
against loss in respect thereof; (j) any liability of such Person for an
obligation of another through any agreement (contingent or otherwise) (i) to
purchase, repurchase or otherwise acquire such obligation or any security
therefor, or to provide funds for the payment or discharge of such obligation
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise) or (ii) to maintain the solvency or any balance sheet item, level
of income or financial condition of another if, in the case of any agreement
described under subclauses (i) or (ii) of this clause (j), the primary purpose
or intent thereof is as described in clause (i) above; and (k) the net
obligations of such Person in respect of any exchange traded or over the counter
derivative transaction, including, without limitation, any Interest Rate
Agreement and Currency Agreement, whether entered into for hedging or
speculative purposes. The Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or joint venturer, unless such Indebtedness is expressly
non-recourse to such Person.
 
"Indemnified Liabilities" means, collectively, any and all liabilities
(including Environmental Liabilities and Costs), obligations, losses, damages
(including natural resource damages), penalties, claims (including Environmental
Claims), costs (including the costs of any investigation, study, sampling,
testing, abatement, cleanup, removal, remediation or other response action
necessary to remove, remediate, clean up or abate any Hazardous Materials
Activity), expenses and disbursements of any kind or nature whatsoever
(including the reasonable fees and disbursements of counsel for Indemnitees in
connection with any investigative, administrative or judicial proceeding
commenced or threatened by any Person, whether or not any such Indemnitee shall
be designated as a party or a potential party thereto, and any fees or expenses
incurred by Indemnitees in enforcing this indemnity), whether direct, indirect
or consequential and whether based on any federal, state or foreign laws,
statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations and Environmental Laws), on common law or
equitable cause or on contract or otherwise, that may be imposed on, incurred
by, or asserted against any such Indemnitee, in any manner relating to or
arising out of (a) this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby (including the Lenders' agreement to
make Credit Extensions or the use or intended use of the proceeds thereof, or
any enforcement of any of the Loan Documents (including any sale of, collection
from, or other realization upon any of the Collateral or the enforcement of the
Guaranty)); (b) the statements contained in the proposal letter delivered by
 
 
- 19 -

--------------------------------------------------------------------------------

 
any Agent or any Lender to Company with respect to the transactions contemplated
by this Agreement; or (c) any Environmental Claim or any Hazardous Materials
Activity relating to or arising from, directly or indirectly, any past or
present activity, operation, land ownership, or practice of Company or any of
its Subsidiaries.
 
"Indemnified Taxes" has the meaning specified in Section 2.19(a).
 
"Indemnitee" has the meaning specified in Section 10.3.
 
"Indemnitee Agent Party" has the meaning specified in Section 9.6.
 
"Initial Senior Notes" means the 10.5% senior notes of the Company due 2017 in
an aggregate principal amount of $200,000,000 issued pursuant to the Initial
Senior Notes Documents.
 
"Initial Senior Notes Documents" means the Initial Senior Note Indenture, the
Initial Senior Notes and all other agreements, instruments and other documents
pursuant to which the Initial Senior Notes are issued or otherwise setting forth
the terms of the Initial Senior Notes.
 
"Initial Senior Notes Indenture" means the Indenture, dated as of April 27,
2010, by and between the Company and The Bank of New York Mellon Trust Company,
N.A., as trustee in respect of the Initial Senior Notes.
 
"Installment" has the meaning specified in Section 2.11.
 
"Installment Date" has the meaning specified in Section 2.11.
 
"Intercompany Subordination Agreement" means that certain Intercompany
Subordination Agreement, dated as of the date hereof, made by the Loan Parties
and their Subsidiaries in favor of Collateral Agent for the benefit of the
Secured Parties in form and substance satisfactory to Required Lenders.
 
"Insolvency Proceeding" means any proceeding commenced by or against any Person
under any provision of any Debtor Relief Law.
 
"Interest Payment Date" means with respect to (a) any Base Rate Loan, (i) the
last Business Day of each month, commencing on the first such date to occur
after the Closing Date, and (ii) the final maturity date of such Loan; and (b)
any LIBOR Rate Loan, the last day of each Interest Period applicable to such
Loan.
 
"Interest Period" means, in connection with a LIBOR Rate Loan, an interest
period of one, two or three months, as selected by Company in the applicable
Funding Notice or Conversion/Continuation Notice, (a) initially, commencing on
the Credit Date or Conversion/Continuation Date thereof, as the case may be; and
(b) thereafter, commencing on the day on which the immediately preceding
Interest Period expires; provided, (i) if an Interest Period would otherwise
expire on a day that is not a Business Day, such Interest Period shall expire on
the next succeeding Business Day unless no further Business Day occurs in such
 
 
- 20 -

--------------------------------------------------------------------------------

 
month, in which case such Interest Period shall expire on the immediately
preceding Business Day; (ii) any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clauses (b)(iii) and (b)(iv) of this definition, end on the
last Business Day of a calendar month; and (iii) no Interest Period with respect
to any portion of any Class of Term Loans shall extend beyond such Class's Term
Loan Maturity Date.
 
"Interest Rate Agreement" means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is (a) for the purpose
of hedging the interest rate exposure associated with Company's and its
Subsidiaries' operations, (b) approved by Required Lenders, and (c) not for
speculative purposes.
 
"Interest Rate Determination Date" means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.
 
"Internal Revenue Code" means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.
 
"Inventory" means, with respect to any Person, all of such Person's now owned
and hereafter existing or acquired goods, wherever located, which (a) are held
by such Person for sale; or (b) consist of raw materials, work in process,
finished goods or materials used or consumed in its business.
 
"Investment" means (a) any direct or indirect purchase or other acquisition by
Company or any of its Subsidiaries of, or of a beneficial interest in, any of
the Securities or all or substantially all of the assets of any other Person
(other than a Guarantor Subsidiary) (or of any division or business line of such
other Person); (b) any direct or indirect redemption, retirement, purchase or
other acquisition for value, by any Subsidiary of Company from any Person (other
than Company or any Guarantor Subsidiary), of any Capital Stock of such Person;
(c) any direct or indirect loan, advance or capital contributions by Company or
any of its Subsidiaries to any other Person (other than Company or any Guarantor
Subsidiary), including all indebtedness and accounts receivable from that other
Person that are not current assets or did not arise from sales to that other
Person in the ordinary course of business; and (d) any direct or indirect
Guarantee of any obligations of any other Person.  The amount of any Investment
shall be the original cost of such Investment plus the cost of all additions
thereto, without any adjustments for increases or decreases in value, or write
ups, write downs or write offs with respect to such Investment.
 
"Joint Venture" means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.
 
"Kelso Agreement" means the letter agreement, dated as of December 1, 2006, by
and between the Company and Kelso & Company, L.P.
 
"Leasehold Property" means any leasehold interest of any Loan Party as lessee
under any lease of real property.
 
 
- 21 -

--------------------------------------------------------------------------------

 
"Lender" means each lender listed on the signature pages hereto as a Lender, and
any other Person that becomes a party hereto pursuant to an Assignment Agreement
other than any Person that ceases to be a party hereto pursuant to any
Assignment Agreement.
 
"LIBOR Rate Loan" means a Loan bearing interest at a rate determined by
reference to the Adjusted LIBOR Rate.
 
"Lien" means (a) any lien, mortgage, pledge, assignment, hypothecation, deed of
trust, security interest, charge or encumbrance of any kind (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement, and any lease in the nature thereof) and any option, trust
or other preferential arrangement having the practical effect of any of the
foregoing, and (b) in the case of Securities, any purchase option, call or
similar right of a third party with respect to such Securities.
 
"Loan" means a Term Loan A and a Term Loan B.
 
"Loan Account" means an account maintained hereunder by Administrative Agent on
its books of account at the Payment Office and with respect to Company, in which
it will be charged with all Loans made to, and all other Obligations incurred by
the Loan Parties.
 
"Loan Document" means any of this Agreement, the Notes, if any, the Collateral
Documents, the Fee Letter, the Flow of Funds Agreement, any Guaranty, the
Intercompany Subordination Agreement and any other documents, instruments or
agreements executed and delivered by a Loan Party from time to time for the
benefit of any Agent or any Lender in connection herewith; provided that "Loan
Document" shall not include any Treasury Services Agreement.
 
"Loan Party" means Company or any Guarantor.
 
"Margin Stock" has the meaning specified in Regulation U of the Board of
Governors of the Federal Reserve System as in effect from time to time.
 
"Material Adverse Effect" means a material adverse effect on and/or material
adverse developments with respect to (a) the business operations, properties,
assets, condition (financial or otherwise) or liabilities of Company or Company
and its Subsidiaries taken as a whole; (b) the ability of Company or Company and
its Subsidiaries, taken as a whole, to fully and timely perform its or their
obligations under the Loan Documents; (c) the legality, validity, binding
effect, or enforceability of any Loan Document on Company or Company and its
Subsidiaries, taken as a whole; (d) the Collateral or the validity, perfection
or priority of Collateral Agent's Liens on the Collateral; or (e) the rights,
remedies and benefits available to, or conferred upon, any Agent and any Lender
or any other Secured Party under any Loan Document with respect to Company or
Company and its Subsidiaries, taken as a whole.
 
"Material Contract" means (a) the Senior Note Documents, (b) the Kelso
Agreement, (c) any contract or other arrangement to which Company or any of its
Subsidiaries is a party (other than the Loan Documents) for which breach,
non-performance, cancellation or failure to renew could reasonably be expected
to have a Material Adverse Effect, (d) any contract or agreement to which
Company or any of its Subsidiary is a party (including, without limitation,
 
 
- 22 -

--------------------------------------------------------------------------------

 
any agreement or instrument evidencing or governing Indebtedness) involving the
aggregate consideration payable to or by Company or such Subsidiary is
$5,000,000 (or, in the case of customer contracts, $25,000,000) or more in any
Fiscal Year (other than (i) purchase orders in the ordinary course of the
business of Company or any of its Subsidiaries and (ii) contracts that by their
terms may be terminated by Company or any of its Subsidiaries in the ordinary
course of its business upon less than 60 days' notice without penalty or
premium) and (e) those contracts and arrangements listed on Schedule 4.15.
 
"Material Real Estate Asset" means (a) any fee owned Real Estate Asset having a
fair market value in excess of $1,000,000 as of the date of the acquisition
thereof, or (b) any Real Estate Asset that the Required Lenders have determined
is material to the business, operations, properties, assets or condition
(financial or otherwise) of Company or any other Loan Party and any listed on
Schedule 1.1.
 
"Moody's" means Moody's Investor Services, Inc.
 
"Mortgage" means a mortgage, deed of trust or deed to secure debt, in form and
substance satisfactory to Required Lenders, made by a Loan Party in favor of
Collateral Agent for the benefit of the Secured Parties, securing the
Obligations and delivered to Collateral Agent.
 
"Multi-Client Data" means seismic data surveys acquired by the Company or its
Subsidiaries for its multi-client seismic data library.
 
"Multi-Client Data Development Costs" means, with respect to any period, (a) all
Cash expended to develop the multi-client seismic data library of Company and
its Subsidiaries during such period, minus (b) the amount (which may be a
negative number) of (i) deferred revenues attributable to such multi-client
seismic data library as of the end of such period minus (ii) deferred revenues
attributable such multi-client seismic data library as of the beginning of such
period.
 
"Multiemployer Plan" means any Employee Benefit Plan which is a "multiemployer
plan" as defined in Section 3(37) of ERISA.
 
"Narrative Report" means, with respect to the financial statements for which
such narrative report is required, (a) a narrative report describing the
operations of Company and its Subsidiaries in the form prepared for presentation
to senior management thereof and (b) a financial report package including
management's discussion and analysis of the financial condition and results of
operations, in each case, for the applicable month, Fiscal Quarter or Fiscal
Year and for the period from the beginning of the then current Fiscal Year to
the end of such period to which such financial statements relate with comparison
to and variances from the immediately preceding period and budget.
 
"Net Proceeds" means (a) with respect to any Asset Sale, an amount equal
to:  (i) Cash payments received by Company or any of its Subsidiaries from such
Asset Sale, minus (ii) any bona fide direct costs incurred in connection with
such Asset Sale to the extent paid or payable to non-Affiliates, including (A)
income or gains taxes payable by the seller as a result of any gain recognized
in connection with such Asset Sale during the tax period the sale occurs,
(B) payment of the outstanding principal amount of, premium or penalty, if any,
and interest on
 
 
- 23 -

--------------------------------------------------------------------------------

 
any Indebtedness (other than the Loans) that is secured by a Lien on the stock
or assets in question and that is required to be repaid under the terms thereof
as a result of such Asset Sale, and (C) a reasonable reserve for any
indemnification payments (fixed or contingent) attributable to seller's
indemnities and representations and warranties to purchaser in respect of such
Asset Sale undertaken by Company or any of its Subsidiaries in connection with
such Asset Sale; provided that upon release of any such reserve, the amount
released shall be considered Net Proceeds; and (b) with respect to any
insurance, condemnation, taking or other casualty proceeds, an amount equal to:
(i) any Cash payments or proceeds received by Company or any of its Subsidiaries
(A) under any casualty, business interruption or "key man" insurance policies in
respect of any covered loss thereunder, or (B) as a result of the condemnation
or taking of any assets of Company or any of its Subsidiaries by any Person
pursuant to the power of eminent domain, condemnation or otherwise, or pursuant
to a sale of any such assets to a purchaser with such power under threat of such
a taking, minus (ii) (A) any actual and reasonable costs incurred by Company or
any of its Subsidiaries in connection with the adjustment or settlement of any
claims of Company or such Subsidiary in respect thereof, (B) payment of the
outstanding principal amount of, premium or penalty, if any, and interest on any
Indebtedness (other than the Loans) that is secured by a Lien on the assets in
question and that is required to be repaid under the terms thereof as a result
of such condemnation or taking, and (C) any bona fide direct costs incurred in
connection with any sale of such assets as referred to in clause (b)(i)(B) of
this definition to the extent paid or payable to non-Affiliates, including
income taxes payable as a result of any gain recognized in connection therewith.
 
"New Senior Notes" means the 10.5% senior notes of the Company due 2017 in an
aggregate principal amount of $50,000,000 issued pursuant to the New Senior
Notes Indenture.
 
"New Senior Notes Documents" means the New Senior Note Indenture, the New Senior
Notes and all other agreements, instruments and other documents pursuant to
which the New Senior Notes are issued or otherwise setting forth the terms of
the New Senior Notes.
 
"New Senior Notes Indenture" means the Indenture, dated as of March 28, 2012, by
and between the Company and The Bank of New York Mellon Trust Company, N.A., as
trustee in respect of the New Senior Notes.
 
"Non-US Lender" has the meaning specified in Section 2.19(d)(i).
 
"Note" means a promissory note evidencing the Term Loan A or the Term Loan B, as
applicable, in a form acceptable to the Required Lenders and Company.
 
"Notice" means a Funding Notice or a Conversion/Continuation Notice.
 
"Obligations" means (a) all obligations of every nature of each Loan Party and
its Subsidiaries from time to time owed to the Agents (including former Agents),
the Lenders or any of them, under any Loan Document, whether for principal,
interest (including interest which, but for the filing of a petition in
bankruptcy with respect to such Loan Party, would have accrued on any
Obligation, whether or not a claim is allowed against such Loan Party for such
interest in the related bankruptcy proceeding), fees, the Yield Maintenance
Premium, the Prepayment
 
 
- 24 -

--------------------------------------------------------------------------------

 
Premium, expenses, indemnification or otherwise and whether primary, secondary,
direct, indirect, contingent, fixed or otherwise (including obligations of
performance) and (b) Cash Management Obligations of any Loan Party arising under
any Treasury Services Agreement in an aggregate amount not exceeding $2,000,000;
excluding, in each case, any Excluded Swap Obligations.
 
"OFAC" has the meaning specified in the definition of "Anti-Terrorism Laws".
 
"OFAC Sanctions Programs" means (a) the Requirements of Law and Executive Orders
administered by OFAC, including but not limited to, Executive Order No. 13224,
and (b) the list of Specially Designated Nationals and Blocked Persons
administered by OFAC, in each case, as renewed, extended, amended, or replaced.
 
"Organizational Documents" means (a) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (b) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (c) with respect to any general partnership, its partnership
agreement, as amended, and (d) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended.  In the event any term or condition of this Agreement or any other Loan
Document requires any Organizational Document to be certified by a secretary of
state or similar governmental official, the reference to any such
"Organizational Document" shall only be to a document of a type customarily
certified by such governmental official.
 
"Other Taxes" has the meaning specified in Section 2.19(b).
 
"Paisano Disposition" means the disposition, on terms and subject to conditions
reasonably acceptable to the Required Lenders, of certain specified assets of
Paisano Lease Co., Inc. as consideration for Company's acquisition of all
Capital Stock of Paisano Lease Co., Inc. not currently owned by Company.
 
"Participant Register" has the meaning specified in Section 10.6(h)(ii).
 
"PATRIOT Act" has the meaning specified in Section 4.32.
 
"Payment Office" means the office located at Cortland Capital Market Services,
225 W. Washington St. Suite 2100, Chicago, IL 60606 or such other office or
offices of Administrative Agent as may be designated in writing from time to
time by Administrative Agent to Company and Lenders.
 
"PBGC" means the Pension Benefit Guaranty Corporation or any successor thereto.
 
"Pension Plan" means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.
 
"Perfection Certificate" means a certificate in form satisfactory to Required
Lenders that provides information with respect to the assets of each Loan Party.
 
 
- 25 -

--------------------------------------------------------------------------------

 
"Permitted Acquisition" means any acquisition by Company or any of its wholly
owned Guarantor Subsidiaries, whether by purchase, merger or otherwise, of all
or substantially all of the assets of, all of the Capital Stock of, or a
business line or unit or a division of, any Person; provided,
 
(i) immediately prior to, and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing or would result therefrom;
 
(ii) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;
 
(iii) in the case of the acquisition of Capital Stock, (A) such Person shall be
a direct or indirect Domestic Subsidiary of the Company (after giving effect to
such acquisition), and (B) all of the Capital Stock (except for any such
Securities in the nature of directors' qualifying shares required pursuant to
applicable law) acquired or otherwise issued by such Person or any newly formed
Guarantor Subsidiary of Company in connection with such acquisition shall be
owned 100% by Company or a Guarantor Subsidiary thereof, and Company shall have
taken, or caused to be taken, as of the date such Person becomes a Subsidiary of
Company, each of the actions set forth in Section 5.10 and/or Section 5.11, as
applicable;
 
(iv) Company and its Subsidiaries shall be in compliance with the financial
covenants set forth in Section 6.8 on a pro forma basis after giving effect to
such acquisition as of the last day of the Fiscal Quarter most recently ended
(as determined in accordance with Section 6.8(e));
 
(v) Company shall have delivered to Collateral Agent at least 10 Business Days
prior to the closing of such proposed acquisition, (i) a Compliance Certificate
evidencing compliance with Section 6.8 as required under clause (d) above,
together with all relevant financial information with respect to such acquired
assets, including, without limitation, the aggregate consideration for such
acquisition and any other information required to demonstrate compliance with
Section 6.8, (ii) in the case of an acquisition for which the purchase price is
greater than $2,500,000, a quality of earnings report, prepared by a third party
acceptable to Required Lenders, with respect to the Persons to be acquired and
the acquired assets, (iii) the most recently available two (2) years of audited
financial statements of the Persons to be acquired and/or owner of the acquired
assets, and (iv) financial statements of the Persons to be acquired and/or owner
of the acquired assets for the period from the beginning of the then current
fiscal year to the end of the most recently completed month, setting forth in
comparative form the corresponding figures for the corresponding periods of the
previous fiscal year;
 
(vi) Company shall have delivered to Collateral Agent at least 10 Business Days
prior to the closing of such proposed acquisition, at the request of any Lender,
such other information and documents that any Lender may request, including,
without limitation, executed counterparts of the respective agreements,
instruments or other documents pursuant to which such acquisition is to be
consummated (including, without limitation, any related management, non-compete,
employment, option or other material agreements), any schedules to such
 
 
- 26 -

--------------------------------------------------------------------------------

 
agreements, instruments or other documents and all other material ancillary
agreements, instruments or other documents to be executed or delivered in
connection therewith;
 
(vii) any Person or assets or division as acquired in accordance herewith
(i) shall be in same business or lines of business in which Company and/or its
Subsidiaries are engaged as of the Closing Date and (ii) for the four quarter
period most recently ended prior to the date of such acquisition, shall have
generated earnings before income taxes, depreciation, and amortization during
such period that shall be a positive amount;
 
(viii) the acquisition shall have been approved by the Board of Directors or
other governing body or controlling Person of the Person acquired or the Person
from whom such assets or division is acquired;
 
(ix) after giving effect to such acquisition, Cash and Cash Equivalents of
Company and its Subsidiaries shall be at least $10,000,000; and
 
(x) the purchase consideration payable in respect of all Permitted Acquisitions
(including the proposed acquisition and including deferred payment obligations)
shall not exceed (i) more than $2,500,000 in any Fiscal Year, or (ii) more than
$5,000,000 in the aggregate from the Closing Date to the date of determination.
 
"Permitted Holders" means Kelso Investment Associates VII, L.P., KEP VI, LLC,
and their Controlled Investment Affiliates (and excluding, for the avoidance of
doubt, any portfolio company).
 
"Permitted Indebtedness" means:
 
(a) the Obligations;
 
(b) Indebtedness of any Guarantor Subsidiary to Company or to any other
Guarantor Subsidiary, or of Company to any Guarantor Subsidiary; provided
(i) commencing on the date that is 30 Business Days following the Closing Date,
all such Indebtedness shall be evidenced by promissory notes and all such notes
shall be subject to a First Priority Lien pursuant to the Pledge and Security
Agreement and (ii) all such Indebtedness shall be unsecured and subordinated in
right of payment to the payment in full of the Obligations pursuant to the terms
of the Intercompany Subordination Agreement;
 
(c) Indebtedness of a Loan Party to a Subsidiary of Company that is not a Loan
Party; provided that (i) the aggregate principal amount of such Indebtedness
does not exceed $2,500,000 outstanding at any one time, (ii) no Event of Default
has occurred and is continuing or would result therefrom, (iii) Company has
Consolidated Liquidity of $5,000,000 or greater immediately after giving effect
to each such loan, and (iv) all such Indebtedness shall be unsecured and
subordinated in right of payment to the payment in full of the Obligations
pursuant to the terms of the Intercompany Subordination Agreement;
 
(d) Indebtedness incurred by the Company and any of its Subsidiaries in a
Permitted Acquisition or permitted disposition of any business, assets or
Subsidiary of Company
 
 
- 27 -

--------------------------------------------------------------------------------

 
or any of its Subsidiaries, in each case, solely to the extent constituting
indemnification obligations or obligations in respect of purchase price
adjustments;
 
(e) Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations incurred in the
ordinary course of business and Indebtedness constituting guaranties in the
ordinary course of business of the obligations of suppliers, customers,
franchisees and licensees of Company and its Subsidiaries;
 
(f) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;
 
(g) Indebtedness described in Schedule 6.1, but not any extensions, renewals or
replacements of such Indebtedness except (i) renewals and extensions expressly
provided for in the agreements evidencing any such Indebtedness as the same are
in effect on the date of this Agreement, and (ii) refinancings and extensions of
any such Indebtedness if the terms and conditions thereof are not less favorable
to the obligor thereon or to the Lenders than the Indebtedness being refinanced
or extended (except that the interest rate on such Indebtedness shall be at the
then prevailing market rate), and the average life to maturity thereof is
greater than or equal to that of the Indebtedness being refinanced or extended;
provided, such Indebtedness permitted under the immediately preceding clause (i)
or (ii) above shall not (A) include Indebtedness of an obligor that was not an
obligor with respect to the Indebtedness being extended, renewed or refinanced,
(B) exceed in a principal amount the Indebtedness being renewed, extended or
refinanced, or (C) be incurred, created or assumed if any Default or Event of
Default has occurred and is continuing or would result therefrom;
 
(h) Indebtedness in an aggregate amount not to exceed at any time $10,000,000
with respect to (i) Capital Leases and (ii) purchase money Indebtedness
(including any Indebtedness acquired in connection with a Permitted
Acquisition); provided that any such Indebtedness shall be secured only by the
asset subject to such Capital Lease or by the asset acquired in connection with
the incurrence of such Indebtedness;
 
(i) Indebtedness outstanding under the Initial Senior Note Documents; provided
that the aggregate principal amount of such Indebtedness does not exceed
$200,000,000, and any refinancings and extensions thereof if the terms and
conditions thereof are not less favorable to the obligor thereon or to the
Lenders than the Indebtedness under the Initial Senior Note Documents (except
that the interest rate on such Indebtedness shall be at the then prevailing
market rate), and the average life to maturity thereof is greater than or equal
to that of the Initial Senior Notes; provided such Indebtedness shall not (A)
include Indebtedness of an obligor that was not an obligor with respect to the
Senior Notes, (B) exceed in a principal amount the Initial Senior Notes being
renewed, extended or refinanced, or (C) be incurred, created or assumed if any
Default or Event of Default has occurred and is continuing or would result
therefrom;
 
(j) Indebtedness outstanding under the New Senior Note Documents; provided that
the aggregate principal amount of such Indebtedness does not exceed $50,000,000,
and any refinancings and extensions thereof if the terms and conditions thereof
are not less favorable to the obligor thereon or to the Lenders than the
Indebtedness under the New Senior
 
 
- 28 -

--------------------------------------------------------------------------------

 
Note Documents (except that the interest rate on such Indebtedness shall be at
the then prevailing market rate), and the average life to maturity thereof is
greater than or equal to that of the New Senior Notes; provided such
Indebtedness shall not (A) include Indebtedness of an obligor that was not an
obligor with respect to the New Senior Notes, (B) exceed in a principal amount
the New Senior Notes being renewed, extended or refinanced, or (C) be incurred,
created or assumed if any Default or Event of Default has occurred and is
continuing or would result therefrom;
 
(k) Indebtedness owing by the Company to the counterparty to any Approved
Acquisition on terms and conditions, and pursuant to documentation, satisfactory
to, and approved in writing by, the Required Lenders;
 
(l) Indebtedness with respect to Swap Contracts that are incurred for the bona
fide purpose of hedging the interest rate, commodity, or foreign currency risks
associated with such Loan Party's operations in the ordinary course of business
and not for speculative purposes;
 
(m) guarantees of Company or any Subsidiary in respect of Indebtedness of any
Loan Party otherwise permitted hereunder;
 
(n) Indebtedness incurred to finance the purchase of property, casualty,
liability, or other insurance to the Loan Parties, so long as such Indebtedness
(i) is not in an amount in excess of the amount of the unpaid cost of such
insurance for the year in which such Indebtedness is incurred, (ii) is incurred
in the ordinary course of business and only to finance such insurance, (iii) is
outstanding only during the year in which such insurance is in effect and
(iv) is unsecured (or secured only by unearned premiums on the insurance so
financed); provided that in no event shall the aggregate principal amount of
such Indebtedness exceed $2,500,000 at any time outstanding;
 
(o) other Indebtedness of Company and its Subsidiaries in an aggregate amount
not to exceed at any time $1,000,000;
 
(p) Indebtedness (on terms and pursuant to documentation reasonably satisfactory
to the Required Lenders) that is subordinated to the Obligations under the Loan
Documents on terms satisfactory to the Required Lenders; provided that the Cash
proceeds of any such Indebtedness (net of underwriting discounts and commissions
and other reasonable costs and expenses associated therewith, in each case, paid
to non-Affiliates, including reasonable legal and accounting fees and expenses)
shall be applied to repay Obligations outstanding under the Loan Documents; and
 
(q) reimbursement obligations in respect of letters of credit; provided that
(i) the aggregate amount of such letters of credit does not exceed $7,500,000 at
any time outstanding, and (ii) such letters of credit are issued in respect of
performance, surety or similar obligations; provided, that up to $2,500,000 of
such amount may be issued in respect of obligations other than performance,
surety or similar obligations.
 
"Permitted Investments" means:
 
(a) Investments in Cash and Cash Equivalents;
 
 
- 29 -

--------------------------------------------------------------------------------

 
(b) equity Investments owned as of the Closing Date in any Subsidiary and
Investments made after the Closing Date in any wholly-owned Guarantor
Subsidiaries of Company;
 
(c) Investments (i) in any Securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors,
(ii) constituting deposits, prepayments and other credits to suppliers made in
the ordinary course of business consistent with the past practices of Company
and its Subsidiaries and (iii) constituting extensions of trade credit in the
ordinary course of business;
 
(d) intercompany loans to the extent permitted under clause (b) or clause (c) of
the definition of Permitted Indebtedness;
 
(e) Consolidated Capital Expenditures;
 
(f) loans and advances to employees of Company and its Subsidiaries made in the
ordinary course of business in an aggregate amount not to exceed $500,000;
 
(g) Permitted Acquisitions and Approved Acquisitions;
 
(h) Investments described in Schedule 6.7;
 
(i) guarantees described in clause (m) of the definition of "Permitted
Indebtedness";
 
(j) the Paisano Disposition; and
 
(k) other Investments in an aggregate amount not to exceed at any time
$1,000,000.
 
"Permitted Liens" means:
 
(a) Liens in favor of Collateral Agent for the benefit of Secured Parties
granted pursuant to any Loan Document;
 
(b) Liens for Taxes (other than Liens for United States Taxes that have priority
over Collateral Agent's Liens) if obligations with respect to such Taxes are
being contested in good faith by appropriate proceedings promptly instituted and
diligently conducted and reserves required by GAAP have been made, so long as
the aggregate amount of such Taxes does not exceed $500,000;
 
(c) statutory Liens of landlords, banks (and rights of set off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 401 (a)(29)
or 412(n) of the Internal Revenue Code or by ERISA), in each case incurred in
the ordinary course of business for (i) amounts not yet overdue or (ii) amounts
not in excess of $500,000 that are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted, reserves for
 
 
- 30 -

--------------------------------------------------------------------------------

 
which required by GAAP have been made and in respect of which such contest
operates to stay the exercise of remedies with respect to the Lien resulting
from the non-payment thereof;
 
(d) Liens incurred in the ordinary course of business in connection with
workers' compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;
 
(e) easements, rights of way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Company or any of its Subsidiaries;
 
(f) any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder;
 
(g) Liens solely on any cash earnest money deposits made by Company or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
permitted hereunder;
 
(h) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;
 
(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
 
(j) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;
 
(k) licenses of patents, trademarks and other intellectual property rights
granted by Company or any of its Subsidiaries in the ordinary course of business
and not interfering in any respect with the ordinary conduct of the business of
Company or such Subsidiary;
 
(l) Liens described in Schedule 6.2 or on a title report delivered pursuant to
Section 3.1(i)(iii);
 
(m) Liens securing Capital Leases or purchase money Indebtedness permitted
pursuant to clause (h) of the definition of Permitted Indebtedness; provided any
such Lien shall encumber only the asset subject to such Capital Lease or the
asset acquired with the proceeds of such Indebtedness;
 
(n) other Liens securing Indebtedness in an aggregate amount not to exceed
$1,000,000 at any time outstanding;
 
 
- 31 -

--------------------------------------------------------------------------------

 
(o) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.1(h);
 
(p) Liens on Cash or Cash Equivalents securing reimbursement obligations under
letters of credit permitted by clause (q) of the definition of "Permitted
Indebtedness" in an aggregate amount not to exceed 110% of the amount of all
such letters of credit outstanding at such time;
 
(q) Liens for salvage or general average for (i) amounts not yet overdue or
(ii) amounts not in excess of $500,000 that are being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted, reserves
for which required by GAAP have been made and in respect of which such contest
operates to stay the exercise of remedies with respect to the Lien resulting
from the non-payment thereof;
 
(r) Liens incurred in the ordinary course of business of Company or any
Subsidiary arising from vessel chartering, operations, drydocking, maintenance,
the furnishing of supplies or fuel to vessels and crews wages, in each case (i)
of a maritime lien nature and (ii) for (A) amounts not yet overdue or (B)
amounts not in excess of $500,000 that are being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted, reserves
for which required by GAAP have been made and in respect of which such contest
operates to stay the exercise of remedies with respect to the Lien resulting
from the non-payment thereof; and
 
(s) purchase options existing under the Global Eurasia LLC Agreement as in
effect on the Closing Date.
 
"Person" means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
 
"Phase I Report" means, with respect to any Real Property, a report that
(a) conforms to the ASTM Standard Practice for Environmental Site
Assessments:  Phase I Environmental Site Assessment Process, E 1527, (b) was
conducted no more than six months prior to the date such report is required to
be delivered hereunder, by one or more environmental consulting firms reasonably
satisfactory to Required Lenders, (c) includes an assessment of asbestos
containing materials at such Real Property, and (d) is accompanied by (i) an
estimate of the reasonable worst case cost of investigating and remediating any
Hazardous Materials Activity identified in the Phase I Report as giving rise to
an actual or potential material violation of any Environmental Law or as
presenting a material risk of giving rise to a material Environmental Claim, and
(ii) a current compliance audit setting forth an assessment of Company's, its
Subsidiaries' and such Real Property's current and past compliance with
Environmental Laws and an estimate of the cost of rectifying any non-compliance
with current Environmental Laws identified therein and the cost of compliance
with reasonably anticipated future Environmental Laws identified therein.
 
 
- 32 -

--------------------------------------------------------------------------------

 
"Pledge and Security Agreement" means the Pledge and Security Agreement executed
by Grantors in favor of Collateral Agent for the benefit of the Secured Parties,
substantially in the form of Exhibit D, as it may be amended, supplemented or
otherwise modified from time to time.
 
"Prepayment Premium" has the meaning specified for such term in the Fee Letter.
 
"Prime Rate" means the rate of interest quoted in The Wall Street Journal, Money
Rates Section as the Prime Rate (currently defined as the base rate on corporate
loans posted by at least 75% of the nation's thirty (30) largest banks), as in
effect from time to time.  The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any
customer.  Any Agent or any other Lender may make commercial loans or other
loans at rates of interest at, above or below the Prime Rate.
 
"Principal Office" means, for Administrative Agent, such Person's "Principal
Office" as set forth on Appendix B, or such other office as such Person may from
time to time designate in writing to Company, each Agent and each Lender.
 
"Projections" has the meaning specified in Section 4.8.
 
"Pro Rata Share" means (a) with respect to all payments, computations and other
matters relating to the Term Loan A of any Lender, the percentage obtained by
dividing (i) the Term Loan A Exposure of that Lender, by (ii) the aggregate Term
Loan A Exposure of all Lenders; (b) with respect to all payments, computations
and other matters relating to the Term Loan B of any Lender, the percentage
obtained by dividing (i) the Term Loan B Exposure of that Lender, by (ii) the
aggregate Term Loan B Exposure of all Lenders; and (c) for all other purposes
with respect to each Lender, the percentage obtained by dividing (i) an amount
equal to the sum of the Term Loan A Exposure and the Term Loan B Exposure of
that Lender, by (ii) an amount equal to the sum of the aggregate Term Loan A
Exposure and the aggregate Term Loan B Exposure of all Lenders.
 
"Protective Advances" has the meaning specified in Section 2.2.
 
"Qualified ECP Guarantor" means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an "eligible
contract participant" under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an "eligible
contract participant" at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
"Real Estate Asset" means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Loan Party in any real property.
 
"Real Property" means any real property (including all buildings, fixtures or
other improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Company or any of its Subsidiaries or any of their
respective predecessors or Affiliates.
 
 
- 33 -

--------------------------------------------------------------------------------

 
"Register" has the meaning specified in Section 2.6(b).
 
"Regulation D" means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
 
"Reinvestment Amounts" has the meaning specified term in Section 2.13(a).
 
"Related Fund" means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
 
"Release" means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.
 
"Remedial Action" means all actions taken to (a) correct or address any actual
or threatened non-compliance with Environmental Law, (b) clean up, remove,
remediate, contain, treat, monitor, assess, evaluate or in any other way address
Hazardous Materials in the indoor or outdoor environment; (c) prevent or
minimize a Release or threatened Release of Hazardous Materials so they do not
migrate or endanger or threaten to endanger public health or welfare or the
indoor or outdoor environment; (d) perform pre-remedial studies and
investigations and post-remedial operation and maintenance activities; or
(e) perform any other actions authorized or required by Environmental Law or
Governmental Authority.
 
"Replacement Lender" has the meaning specified in Section 2.22.
 
"Required Class Lenders" means, at any time of determination, but subject to the
provisions of Section 2.21, (a) for the Class of Lenders having Term Loan A
Exposure, Lenders whose Pro Rata Share (calculated in accordance with clause (a)
of the definition thereof), aggregate at least 66.6%; and (b) for the Class of
Lenders having Term Loan B Exposure, Lenders whose Pro Rata Share (calculated in
accordance with clause (b) of the definition thereof), aggregate at least 66.6%.
 
"Required Lenders" means Lenders whose Pro Rata Share (calculated in accordance
with clause (c) of the definition thereof) aggregate at least 66.6%.
 
"Required Prepayment Date" has the meaning specified in Section 2.14(c).
 
"Requirements of Law" means, with respect to any Person, collectively, the
common law and all federal, state, provincial, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case that are
 
 
- 34 -

--------------------------------------------------------------------------------

 
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.
 
"Restricted Junior Payment" means (a) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of Company
now or hereafter outstanding, except a dividend payable solely in shares of that
class of Capital Stock to the holders of that class; (b) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of Capital Stock of
Company or any of its Subsidiaries that is not a Loan Party now or hereafter
outstanding; (c) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any class of
Capital Stock of Company or any of its Subsidiaries that is not a Loan Party now
or hereafter outstanding; (d) management or similar fees (and related expenses)
payable to any Permitted Holder or any of its Affiliates or any other Affiliates
of any Loan Party; and (e) any payment or prepayment of principal of, premium,
if any, or interest on, or redemption, purchase, retirement, defeasance
(including in substance or legal defeasance), sinking fund or similar payment
with respect to, any Indebtedness that is subordinated to the Obligations.
 
"S&P" means Standard & Poor's Ratings Group, a division of The McGraw Hill
Corporation.
 
"Secured Parties" has the meaning assigned to that term in the Pledge and
Security Agreement.
 
"Securities" means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as "securities" or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
 
"Securities Account" means a securities account (as defined in the UCC).
 
"Securities Act" means the Securities Act of 1933, as amended from time to time,
and any successor statute.
 
"Senior Notes" means, collectively, the Initial Senior Notes and the New Senior
Notes.
 
"Senior Notes Documents" means, collectively, the Initial Senior Notes Documents
and the New Senior Notes Documents.
 
"Senior Notes Indenture" means collectively, the Initial Senior Notes Indenture
and the New Senior Notes Indenture.
 
"Solvent" means, with respect to any Loan Party, that as of the date of
determination, both (a)(i) the sum of such Loan Party's debt (including
contingent liabilities)
 
 
- 35 -

--------------------------------------------------------------------------------

 
does not exceed the present fair saleable value of such Loan Party's present
assets; (ii) such Loan Party's capital is not unreasonably small in relation to
its business as contemplated on the Closing Date and reflected in the
Projections or with respect to any transaction contemplated or undertaken after
the Closing Date; and (iii) such Person has not incurred and does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due (whether at maturity or
otherwise); and (b) such Person is "solvent" within the meaning given that term
and similar terms under applicable laws relating to fraudulent transfers and
conveyances. For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).
 
"Subject Transaction" has the meaning specified in Section 6.8(e).
 
"Subsidiary" means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
"qualifying share" of the former Person shall be deemed to be
outstanding.  Unless otherwise specified, all references to "Subsidiary" or
"Subsidiaries" shall refer to a Subsidiary or Subsidiaries of Company.
 
"Swap Contract" means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a "Master Agreement"), including
any such obligations or liabilities under any Master Agreement.
 
"Swap Obligation" means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a "swap"
within the meaning of section 1a(47) of the Commodity Exchange Act.
 
 
- 36 -

--------------------------------------------------------------------------------

 
"Tax" means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed and
all interest, penalties, additions to tax or other liabilities with respect
thereto.
 
"TCP Fund Representative" means Tennenbaum Capital Partners, LLC.
 
"Tennenbaum Lenders" means Tennenbaum Opportunities Partners V, LP, and
Tennenbaum Opportunities Fund VI, LLC.
 
"Term Loan" means a Term Loan A and a Term Loan B.
 
"Term Loan A" means a Term Loan A made by a Lender to Company pursuant to
Section 2.1(a)(i).
 
"Term Loan A Commitment" means the commitment of a Lender to make or otherwise
fund a Term Loan A and "Term Loan A Commitments" means such commitments of all
Lenders in the aggregate.  The amount of each Lender's Term Loan A Commitment,
if any, is set forth on Appendix A-1 or in the applicable Assignment Agreement,
subject to any adjustment or reduction pursuant to the terms and conditions
hereof.  The aggregate amount of the Term Loan A Commitments as of the Closing
Date is $82,800,000.
 
"Term Loan A Exposure" means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loan A of such
Lender; provided that at any time prior to the making of the Term Loan A, the
Term Loan A Exposure of any Lender shall be equal to such Lender's Term Loan A
Commitment.
 
"Term Loan A Maturity Date" means the earliest to occur of (a) September 30,
2016, (b) the date that is six months prior to the earliest scheduled maturity
or mandatory redemption date of the Senior Notes, and (c) the date that the Term
Loan A shall become due and payable in full hereunder, whether by acceleration
or otherwise.
 
"Term Loan B" means a Term Loan B made by a Lender to Company pursuant to
Section 2.1(a)(ii).
 
"Term Loan B Commitment" means the commitment of a Lender to make or otherwise
fund a Term Loan B and "Term Loan B Commitments" means such commitments of all
Lenders in the aggregate.  The amount of each Lender's Term Loan B Commitment,
if any, is set forth on Appendix A-2 or in the applicable Assignment Agreement,
subject to any adjustment or reduction pursuant to the terms and conditions
hereof.  The aggregate amount of the Term Loan B Commitments as of the Closing
Date is $22,200,000.
 
"Term Loan B Commitment Period" means the time period commencing on the Business
Day following the Closing Date through and including the Term Loan B Commitment
Termination Date.
 
"Term Loan B Commitment Termination Date" means the earliest to occur of (a) the
date the Term Loan B Commitments are permanently reduced to zero pursuant to
Section
 
 
- 37 -

--------------------------------------------------------------------------------

 
2.12(b) or 2.13, (b) the date of the termination of the Term Loan B Commitments
pursuant to Section 8.1, (c) June 30, 2014 and (d) the Term Loan B Maturity
Date.
 
"Term Loan B Exposure" means, with respect to any Lender as of any date of
determination, (a) prior to the termination of the Term Loan B Commitments, that
Lender's Term Loan B Commitment; and (b) after the termination of the Term Loan
B Commitments, the aggregate outstanding principal amount of the Term Loan B of
that Lender.
 
"Term Loan B Maturity Date" means the earliest to occur of (a) September 30,
2016, (b) the date that is six months prior to the earliest scheduled maturity
or mandatory redemption date of the Senior Notes, and (c) the date that the Term
Loan B shall become due and payable in full hereunder, whether by acceleration
or otherwise.
 
"Term Loan Commitment" means the Term Loan A Commitment or the Term Loan B
Commitment of a Lender, and "Term Loan Commitments" means such commitments of
all Lenders.
 
"Term Loan Maturity Date" means the Term Loan A Maturity Date or the Term Loan B
Maturity Date.
 
"Terminated Lender" has the meaning specified in Section 2.22.
 
"Title Policy" has the meaning specified in Schedule 5.16.
 
"Treasury Services Agreement" means any agreement between Company or any
Subsidiary and any Cash Management Bank relating to treasury, depository, credit
card, debit card, stored value cards, purchasing or procurement cards and cash
management services or automated clearinghouse transfer of funds or any similar
services.
 
"TSL" has the meaning specified in the preamble hereto.
 
"Type of Loan" means with respect to either Term Loan, a Base Rate Loan or a
LIBOR Rate Loan.
 
"UCC" means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
 
"Vessel Mortgage" has the meaning specified in Schedule 5.16.
 
"Waivable Mandatory Prepayment" has the meaning specified in Section 2.14(c).
 
"Yield Maintenance Premium" has the meaning specified in for such term in the
Fee Letter.
 
Section 1.2. Accounting and Other Terms
 
(a) Except as otherwise expressly provided herein, all accounting terms not
otherwise defined herein shall have the meanings assigned to them in conformity
with
 
 
- 38 -

--------------------------------------------------------------------------------

 
GAAP. Financial statements and other information required to be delivered by
Company to Lenders pursuant to Section 5.1(a), 5.1(b) and 5.1(c) shall be
prepared in accordance with GAAP as in effect at the time of such preparation
(and delivered together with the reconciliation statements provided for in
Section 5.1(e), if applicable). Subject to the foregoing, calculations in
connection with the definitions, covenants and other provisions hereof shall
utilize accounting principles and policies in conformity with those used to
prepare the Historical Financial Statements. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of Company and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.
 
(b) All terms used in this Agreement which are defined in Article 8 or Article 9
of the UCC as in effect from time to time in the State of New York and which are
not otherwise defined herein shall have the same meanings herein as set forth
therein, provided that terms used herein which are defined in the UCC as in
effect in the State of New York on the date hereof shall continue to have the
same meaning notwithstanding any replacement or amendment of such statute,
except as Required Lenders may otherwise determine.
 
Section 1.3. Interpretation, etc.  Any of the terms defined herein may, unless
the context otherwise requires, be used in the singular or the plural, depending
on the reference.  References herein to any Section, Appendix, Schedule or
Exhibit shall be to a Section, an Appendix, a Schedule or an Exhibit, as the
case may be, hereof unless otherwise specifically provided.  The use herein of
the word "include" or "including," when following any general statement, term or
matter, shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not no limiting language (such as "without
limitation" or "but not limited to" or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement,
term or matter.  The words "asset" and "property" shall be construed to have the
same meaning and effect and to refer to any right or interest in or to assets
and properties of any kind whatsoever, whether real, personal or mixed and
whether tangible or intangible.  Any reference herein or in any other Loan
Document to the satisfaction, repayment, or payment in full of the Obligations
or Guaranteed Obligations shall mean (a) the payment or repayment in full in
immediately available funds of (i) the principal amount of, and interest accrued
and unpaid with respect to, all outstanding Loans, together with the payment of
any premium applicable to the repayment of the Loans, (ii) all costs, expenses,
or indemnities payable pursuant to Section 10.2 or 10.3 of this Agreement that
have accrued and are unpaid regardless of whether demand has been made therefor,
(iii) all fees or charges that have accrued hereunder or under any other Loan
Document and are unpaid, (b) the receipt by Collateral Agent of cash collateral
in order to secure any other contingent Obligations for which a claim or demand
for payment has been made on or prior to such time or in respect of matters or
circumstances known to an Agent or a Lender at such time that are reasonably
expected to result in any loss, cost, damage, or expense (including attorneys'
fees and legal expenses), such cash collateral to be in such amount as Required
Lenders reasonably determine is appropriate to secure such contingent
Obligations, and (c) the termination of all of the Commitments of the
Lenders.  Notwithstanding anything in the Agreement to the contrary, (A) the
Dodd-Frank Wall Street Reform and Consumer Protection
 
 
- 39 -

--------------------------------------------------------------------------------

 
Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (B) all requests, rules, guidelines or directives
concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be enacted, adopted, issued, phased in or effective
after the date of this Agreement regardless of the date enacted, adopted,
issued, phased in or effective. For purposes of determining compliance with any
incurrence or expenditure tests set forth in Article VI, any amounts so incurred
or expended (to the extent incurred or expended in a currency other than
Dollars) shall be converted into Dollars on the basis of the exchange rates (as
shown on the Bloomberg L.P. currency page for such currency or, if the same does
not provide such exchange rate, by reference to such other publicly available
service for displaying exchange rates as may be reasonably selected by Required
Lenders or, in the event no such service is selected, on such other basis as is
reasonably satisfactory to Required Lenders) as in effect on the date of such
incurrence or expenditure under any provision of any such Section that has an
aggregate Dollar limitation provided for therein (and to the extent the
respective incurrence or expenditure test regulates the aggregate amount
outstanding at any time and it is expressed in terms of Dollars, all outstanding
amounts originally incurred or spent in currencies other than Dollars shall be
converted into Dollars on the basis of the exchange rates (as shown on the
Bloomberg L.P. currency page for such currency or, if the same does not provide
such exchange rate, by reference to such other publicly available service for
displaying exchange rates as may be reasonably selected by Required Lenders or,
in the event no such service is selected, on such other basis as is reasonably
satisfactory to Required Lenders) as in effect on the date of any new incurrence
or expenditures made under any provision of any such Section that regulates the
Dollar amount outstanding at any time).
 
Section 1.4. Time References.  Unless otherwise indicated herein, all references
to time of day refer to Eastern Standard Time or Eastern daylight saving time,
as in effect in New York City on such day.  For purposes of the computation of a
period of time from a specified date to a later specified date, the word "from"
means "from and including" and the words "to" and "until" each means "to but
excluding"; provided, however, that with respect to a computation of fees or
interest payable to any Agent or any Lender, such period shall in any event
consist of at least one full day.
 
ARTICLE II
 
LOANS
 
Section 2.1. Term Loans.
 
(a) Loan Commitments.  Subject to the terms and conditions hereof,
 
(i)           each Lender severally agrees to make, on the Closing Date,  a Term
Loan A to Company in an amount equal to such Lender's Term Loan A Commitment;
and
 
 
- 40 -

--------------------------------------------------------------------------------

 
(ii)           each Lender severally agrees to make, after the Closing Date and
at any time prior to the Term Loan B Commitment Termination Date a Term Loan B
to Company in an amount equal to such Lender's Term Loan B Commitment.
 
Company may make only one borrowing under the Term Loan A Commitment which shall
be on the Closing Date.  Company may make only one borrowing under the Term Loan
B Commitment, which may be made at any time from the Business Day after the
Closing Date until the Term Loan B Commitment Termination Date and the proceeds
of which shall be used solely to fund the cash consideration for Approved
Acquisitions.  Any amount borrowed under this Section 2.1(a) and subsequently
repaid or prepaid may not be reborrowed.  Subject to Sections 2.11, 2.12 and
2.13, all amounts owed hereunder with respect to the Term Loan A and the Term
Loan B shall be paid in full no later than the Term Loan A Maturity Date and the
Term Loan B Maturity Date, respectively.  Each Lender's Term Loan A Commitment
shall terminate immediately and without further action on the Closing Date after
giving effect to the funding of such Lender's Term Loan A Commitment, if any, on
such date.  Each Lender's Term Loan B Commitment shall terminate immediately and
without further action on the earlier of (x) the Term Loan B Commitment
Termination Date and (y) the date on which the Term Loan B is funded (after
giving effect to the funding of such Lender's Term Loan B Commitment, if any).
 
(b) Borrowing Mechanics for Term Loans.
 
(i)           Company shall deliver to Agents a fully executed Funding Notice
with respect to the Term Loan A no later than three Business Days prior to the
Closing Date (or such shorter time as may be acceptable to the
Agents).  Whenever Company desires that Lenders make the Term Loan B, Company
shall deliver to Administrative Agent a fully executed and delivered Funding
Notice no later than 10:00 a.m. (New York City time) at least five (5) Business
Days in advance of the proposed Credit Date.  Except as otherwise provided
herein, a Funding Notice for a Term Loan that is a LIBOR Rate Loan shall be
irrevocable on and after the related Interest Rate Determination Date, and
Company shall be bound to make a borrowing in accordance therewith.  Promptly
upon receipt by Administrative Agent of any such Funding Notice, Administrative
Agent shall notify each Lender of the proposed borrowing.  Agents and Lenders
(A) may act without liability upon the basis of written, facsimile or telephonic
notice believed by Administrative Agent in good faith to be from Company (or
from any Authorized Officer thereof designated in writing purportedly from
Company to Agents), (B) shall be entitled to rely conclusively on any Authorized
Officer's authority to request a Term Loan on behalf of Company until Agents
receive written notice to the contrary, and (C) shall have no duty to verify the
authenticity of the signature appearing on any written Funding Notice.
 
(ii)           Each Lender shall make its Term Loan A and/or Term Loan B, as the
case may be, available to Administrative Agent (except as provided in Section
2.23) not later than 12:00 p.m. (New York City time) on the applicable Credit
Date, by wire transfer of same day funds in Dollars, at Administrative Agent's
Principal Office.  Upon satisfaction or waiver of the conditions precedent
specified herein, Administrative Agent (except as provided in Section 2.23)
shall make the proceeds of the Term Loans available to Company on the applicable
Credit Date by causing an amount of same day funds in Dollars equal to the
proceeds of all such Loans received by Administrative Agent from Lenders to be
credited to the
 
 
- 41 -

--------------------------------------------------------------------------------

 
account of Company at Administrative Agent's Principal Office or to such other
account as may be designated in writing to Administrative Agent by Company.
 
Section 2.2. Protective Advances.  Subject to the limitations set forth below,
and whether or not an Event of Default or a Default shall have occurred and be
continuing, each of Collateral Agent and any Tennenbaum Lender is authorized by
Company and the Lenders, from time to time in such Person's sole discretion (but
neither Collateral Agent nor any Tennenbaum Lender shall have any obligation),
to make disbursements or advances to Company, which such Person, in its sole
discretion, deems necessary or desirable (i) to preserve or protect the
Collateral, or any portion thereof, (ii) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other Obligations, or (iii)
to pay any other amount chargeable to or required to be paid by Company pursuant
to the terms of this Agreement and the other Loan Documents, including, without
limitation, payments of principal, interest, fees and reimbursable expenses (any
of such Loans are in this clause (c) referred to as "Protective
Advances").  Protective Advances may be made even if the conditions precedent
set forth in Article III have not been satisfied.  The interest rate on all
Protective Advances shall be at the Base Rate plus the Applicable Margin for the
Loans.  Protective Advances by Collateral Agent shall not exceed $5,000,000 in
the aggregate at any time without the prior consent of the Required Lenders and
Protective Advances by the Tennenbaum Lenders shall not exceed $5,000,000 in the
aggregate at any time without the prior consent of Required Lenders.  Each
Protective Advance shall be secured by the Liens in favor of Collateral Agent in
and to the Collateral and shall constitute Obligations hereunder.  The
Protective Advances shall constitute Obligations hereunder which may be charged
to the Loan Account in accordance with Section 2.15(f).  Company shall pay the
unpaid principal amount and all unpaid and accrued interest of each Protective
Advance on the date on which demand for payment is made by the Collateral Agent
or the Tennenbaum Lenders, as applicable.  The Collateral Agent or the
applicable Tennenbaum Lender, as applicable, shall notify each Agent, each
Lender and Company in writing of each such Protective Advance, which notice
shall include a description of the purpose of such Protective Advance.
 
Section 2.3. [Intentionally Omitted].
 
Section 2.4. Pro Rata Shares.
 
(a) Pro Rata Shares.  All Loans shall be made by Lenders simultaneously and
proportionately to their respective Pro Rata Shares, it being understood that no
Lender shall be responsible for any default by any other Lender in such other
Lender's obligation to make a Loan requested hereunder nor shall any Term Loan
Commitment of any Lender be increased or decreased as a result of a default by
any other Lender in such other Lender's obligation to make a Loan requested
hereunder.
 
(b) [Reserved]
 
Section 2.5. Use of Proceeds.  The proceeds of the Term Loan A shall be applied
by Company to (a) refinance the Existing Indebtedness, and (b) pay fees and
expenses in connection with this Agreement.  The proceeds of the Term Loan B
shall be applied by the Company to finance a portion of the purchase price of
Approved Acquisitions plus fees and expenses incurred or payable in connection
therewith.  No portion of the proceeds of any Credit Extension shall be
 
 
- 42 -

--------------------------------------------------------------------------------

 
used in any manner that causes or might cause such Credit Extension or the
application of such proceeds to violate Regulation T, Regulation U or Regulation
X of the Board of Governors of the Federal Reserve System or any other
regulation thereof or to violate the Exchange Act.
 
Section 2.6. Evidence of Debt; Register; Lenders' Books and Records; Notes.
 
(a) Lenders' Evidence of Debt.  Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of Company to such
Lender, including the amounts of the Loans made by it and each repayment and
prepayment in respect thereof.  Any such recordation shall be conclusive and
binding on Company, absent manifest error; provided that the failure to make any
such recordation, or any error in such recordation, shall not affect any
Lender's Commitments or Company's Obligations in respect of any applicable
Loans; and provided further, in the event of any inconsistency between the
Register and any Lender's records, the recordations in the Register shall
govern.
 
(b) Register.  Administrative Agent shall maintain at its Principal Office a
register for the recordation of the names and addresses of Lenders and the
principal amount of the Commitments and Loans (and stated interest therein) of
each Lender from time to time (the "Register").  The Register shall be available
for inspection by Company or any Lender at any reasonable time and from time to
time upon reasonable prior notice.  Administrative Agent shall record in the
Register the Commitments and the Loans, and each repayment or prepayment in
respect of the principal amount of the Loans, and any such recordation shall be
conclusive and binding on Company and each Lender, absent manifest error;
provided that failure to make any such recordation, or any error in such
recordation, shall not affect any Lender's Commitments or Company's Obligations
in respect of any Loan.  Company hereby designates the entity serving as
Administrative Agent to serve as Company's non-fiduciary agent solely for
purposes of maintaining the Register as provided in this Section 2.6, and
Company hereby agrees that, to the extent such entity serves in such capacity,
the entity serving as Administrative Agent and its officers, directors,
employees, agents and affiliates shall constitute "Indemnitees."
 
(c) Notes.  If so requested by any Lender by written notice to Company (with a
copy to each Agent) at least two Business Days prior to the Closing Date, or at
any time thereafter, Company shall execute and deliver to such Lender (and/or,
if applicable and if so specified in such notice, to any Person who is an
assignee of such Lender pursuant to Section 10.6) on the Closing Date (or, if
such notice is delivered after the Closing Date, promptly after Company's
receipt of such notice) a Note or Notes.
 
Section 2.7. Interest.
 
(a) Except as otherwise set forth herein, each Class of Loan shall bear interest
on the unpaid principal amount thereof from the date made through repayment
(whether by acceleration or otherwise) thereof as follows:
 
(i)           if a Base Rate Loan, at the Base Rate plus the Applicable Margin;
or
 
(ii)           if a LIBOR Rate Loan, at the Adjusted LIBOR Rate plus the
Applicable Margin.
 
 
- 43 -

--------------------------------------------------------------------------------

 
(b) The basis for determining the rate of interest with respect to any Loan, and
the Interest Period with respect to any LIBOR Rate Loan, shall be selected by
Company and notified to Administrative Agent and Lenders pursuant to the
applicable Funding Notice or Conversion/Continuation Notice, as the case may
be.  If on any day a Loan is outstanding with respect to which a Funding Notice
or Conversion/Continuation Notice has not been delivered to Administrative Agent
in accordance with the terms hereof specifying the applicable basis for
determining the rate of interest, then for that day such Loan shall be a Base
Rate Loan.
 
(c) In connection with LIBOR Rate Loans there shall be no more than six (6)
Interest Periods outstanding at any time.  In the event Company fails to specify
between a Base Rate Loan or a LIBOR Rate Loan in the applicable Funding Notice
or Conversion/Continuation Notice, such Loan (if outstanding as a LIBOR Rate
Loan) will be automatically converted into a Base Rate Loan on the last day of
the then current Interest Period for such Loan (or if outstanding as a Base Rate
Loan will remain as, or (if not then outstanding) will be made as, a Base Rate
Loan).  In the event Company fails to specify an Interest Period for any LIBOR
Rate Loan in the applicable Funding Notice or Conversion/Continuation Notice,
Company shall be deemed to have selected an Interest Period of one month.  As
soon as practicable after 10:00 a.m. (New York City time) on each Interest Rate
Determination Date, Administrative Agent shall determine (which determination
shall, absent manifest error, be final, conclusive and binding upon all parties)
the interest rate that shall apply to the LIBOR Rate Loans for which an interest
rate is then being determined for the applicable Interest Period and shall
promptly give notice thereof (in writing or by telephone confirmed in writing)
to Company and each Lender.
 
(d) Interest payable pursuant to Section 2.7(a) shall be computed on the basis
of a 360 day year, except that interest computed by reference to the Base Rate
at times when the Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), in each case for the
actual number of days elapsed in the period during which it accrues.  In
computing interest on any Loan, the date of the making of such Loan or the first
day of an Interest Period applicable to such Loan or, with respect to a Base
Rate Loan being converted from a LIBOR Rate Loan, the date of conversion of such
LIBOR Rate Loan to such Base Rate Loan, as the case may be, shall be included,
and the date of payment of such Loan or the expiration date of an Interest
Period applicable to such Loan or, with respect to a Base Rate Loan being
converted to a LIBOR Rate Loan, the date of conversion of such Base Rate Loan to
such LIBOR Rate Loan, as the case may be, shall be excluded; provided, if a Loan
is repaid on the same day on which it is made, one day's interest shall be paid
on that Loan.
 
(e) Except as otherwise set forth herein, interest on each Loan shall be payable
in cash and in arrears (i) on and to each Interest Payment Date applicable to
that Loan; (ii) upon any prepayment of that Loan, whether voluntary or
mandatory, to the extent accrued on the amount being prepaid; and (iii) at
maturity, including final maturity.
 
Section 2.8. Conversion/Continuation.
 
(a) Subject to Section 2.17 and so long as no Default or Event of Default shall
have occurred and then be continuing, Company shall have the option:
 
 
- 44 -

--------------------------------------------------------------------------------

 
(i)           to convert at any time all or any part of any Term Loan equal to
$5,000,000 and integral multiples of $1,000,000 in excess of that amount from
one Type of Loan to another Type of Loan; provided a LIBOR Rate Loan may only be
converted on the expiration of the Interest Period applicable to such LIBOR Rate
Loan unless Company shall pay all amounts due under Section 2.17 in connection
with any such conversion; or
 
(ii)           upon the expiration of any Interest Period applicable to any
LIBOR Rate Loan, to continue all or any portion of such Loan equal to $5,000,000
and integral multiples of $1,000,000 in excess of that amount as a LIBOR Rate
Loan.
 
(b) Company shall deliver a Conversion/Continuation Notice to Administrative
Agent no later than 10:00 a.m. (New York City time) at least one Business Day in
advance of the proposed conversion date (in the case of a conversion to a Base
Rate Loan) and at least three Business Days in advance of the proposed
conversion/continuation date (in the case of a conversion to, or a continuation
of, a LIBOR Rate Loan).  Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any LIBOR
Rate Loans (or telephonic notice in lieu thereof) shall be irrevocable on and
after the related Interest Rate Determination Date, and Company shall be bound
to effect a conversion or continuation in accordance therewith.
 
Section 2.9. Default Interest.  Upon the occurrence and during the continuance
of an Event of Default, the principal amount of all Loans outstanding and, to
the extent permitted by applicable law, any interest payments on the Loans or
any fees or other amounts owed hereunder, shall thereafter bear interest
(including post petition interest in any proceeding under the Bankruptcy Code or
other applicable bankruptcy laws) payable on demand at a rate that is 3% per
annum in excess of the interest rate otherwise payable hereunder with respect to
the applicable Loans (or, in the case of any such fees and other amounts, at a
rate which is 3% per annum in excess of the interest rate otherwise payable
hereunder for Base Rate Loans); provided, in the case of LIBOR Rate Loans, upon
the expiration of the Interest Period in effect at the time any such increase in
interest rate is effective such LIBOR Rate Loans shall thereupon become Base
Rate Loans and shall thereafter bear interest payable upon demand at a rate
which is 3% per annum in excess of the interest rate otherwise payable hereunder
for Base Rate Loans.  Payment or acceptance of the increased rates of interest
provided for in this Section 2.9 is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of any Agent or any Lender.
 
Section 2.10. Fees.
 
(a) Company agrees to pay to Administrative Agent (except as provided in Section
2.23) for the account of Lenders having Term Loan B Commitments (in accordance
with their Pro Rata Shares) commitment fees equal to (i) any unused portion of
their respective Term Loan B Commitments, times (ii) one percent (1.0%) per
annum.
 
(b) All fees referred to in Section 2.10(a) shall be calculated on the basis of
a 360 day year and the actual number of days elapsed and shall be payable
monthly in arrears on the last day of each month during the Term Loan B
Commitment Period, commencing
 
 
- 45 -

--------------------------------------------------------------------------------

 
on the first such date to occur after the Closing Date, and on the Term Loan B
Commitment Termination Date.
 
(c) In addition to any of the foregoing fees, Company agrees to pay to
Collateral Agent and Co-Lead Arrangers all fees payable by it in the Fee Letter
in the amounts and at the times specified therein.
 
Section 2.11. Scheduled Repayments of Loans.
 
(a) Scheduled Term Loan A Repayments.  The principal amount of the Term Loan A
shall be repaid in consecutive quarterly installments of $1,035,000 each (each,
a "Term Loan A Installment") on the last day of each Fiscal Quarter commencing
on December 31, 2013.
 
(b) Scheduled Term Loan B Repayments.  The principal amount of the Term Loan B
shall be repaid in consecutive quarterly installments, each in an amount equal
to 1.25% of the aggregate Term Loan B advanced to the Company (each, a "Term
Loan B Installment" and together with the Term Loan A Installments, each an
"Installment") on the last day of each Fiscal Quarter commencing on the last day
of the first full Fiscal Quarter following the Fiscal Quarter during which the
Term Loan B is made.
 
(c) Notwithstanding the foregoing clauses (a) and (b), (x) such Installments
shall be reduced proportionately in connection with any voluntary or mandatory
prepayments of the Term Loan A or the Term Loan B, as the case may be, in
accordance with Sections 2.12 and 2.13, as applicable; and (y) the Term Loan A
and the Term Loan B, together with all other amounts owed hereunder with respect
thereto, shall, in any event, be paid in full no later than the Term Loan A
Maturity Date and the Term Loan B Maturity Date, respectively.
 
(d) Anything contained herein to the contrary notwithstanding, 3 Business Days
prior to the date on which any Installment is due (such date, the "Installment
Date"), Administrative Agent will notify each Lender holding an outstanding Term
Loan of the amount of such Lender's Pro Rata Share of such Installment and such
Lender's option to refuse such amount (the "Refusal Option").  Each such Lender
may exercise the Refusal Option by giving written notice to Administrative Agent
of its election to do so on or before the first Business Day prior to the
Installment Date (it being understood that any Lender which does not notify
Administrative Agent of its election to exercise the Refusal Option on or before
the first Business Day prior to the Installment Date shall be deemed to have
elected, as of such date, not to exercise the Refusal Option).  On the
Installment Date, Company shall pay to Administrative Agent (except as provided
in Section 2.23) the amount of the Installment, which amount shall be applied
(i) in an amount equal to that portion of the Installment payable to those
Lenders that have elected not to exercise the Refusal Option, to prepay the
applicable Term Loans of such Lenders, and (ii) to the extent of any excess, to
those Lenders that have elected not to exercise the Refusal Option, on a pro
rata basis, to prepay the applicable Term Loans of such Lenders, or, to the
extent any such Lender refuses the excess amount specified in this clause (ii),
to Company for working capital and general corporate purposes.
 
 
- 46 -

--------------------------------------------------------------------------------

 
Section 2.12. Voluntary Prepayments and Commitment Reductions.
 
(a) Voluntary Prepayments.
 
(i)           Any time and from time to time:
 
(A) (A)           with respect to Base Rate Loans, Company may prepay any such
Loans on any Business Day in whole or in part, in an aggregate minimum amount of
$1,000,000 and integral multiples of $500,000 in excess of that amount; and
 
(B) (B)           with respect to LIBOR Rate Loans, Company may prepay any such
Loans on any Business Day in whole or in part (together with any amounts due
pursuant to Section 2.17(c)) in an aggregate minimum amount of $5,000,000 and
integral multiples of $1,000,000 in excess of that amount.
 
(ii)           All such prepayments shall be made:
 
(C) (A)           upon not less than one Business Day's prior written or
telephonic notice in the case of Base Rate Loans; and
 
(D) (B)           upon not less than three Business Days' prior written or
telephonic notice in the case of LIBOR Rate Loans,
 
in each case given to Administrative Agent by 10:00 a.m. (New York City time) on
the date required and, if given by telephone, promptly confirmed in writing to
Administrative Agent (and Administrative Agent will promptly transmit such
telephonic or original notice for Term Loans by facsimile or telephone to each
Lender).  Upon the giving of any such notice, the principal amount of the Loans
specified in such notice shall become due and payable on the prepayment date
specified therein; provided that any such notice may be conditioned upon the
effectiveness of other credit facilities or other debt or equity offerings, in
which case such notice may be revoked by Company prior to the anticipated date
of such prepayment if such condition is not satisfied.  Any such voluntary
prepayment shall be applied as specified in Section 2.14.
 
(b) Voluntary Commitment Reductions.
 
(i) [Intentionally Omitted].
 
(ii) Company may, upon not less than three Business Days' prior written or
telephonic notice confirmed in writing to Administrative Agent (which original
written or telephonic notice Administrative Agent will promptly transmit by
facsimile or telephone to each Lender), at any time and from time to time
terminate in whole or permanently reduce in part the Term Loan B Commitments;
provided any such partial reduction of the Term Loan B Commitments shall be in
an aggregate minimum amount of $5,000,000 and integral multiples of $1,000,000
in excess of that amount.
 
(iii) Company's notice to Administrative Agent shall designate the date (which
shall be a Business Day) of such termination or reduction and the amount of any
partial reduction, and such termination or reduction of the Term Loan B
Commitments shall be
 
 
- 47 -

--------------------------------------------------------------------------------

 
effective on the date specified in Company's notice and shall reduce the Term
Loan B Commitment, as applicable, of each Lender proportionately to its Pro Rata
Share thereof; provided that any such notice may be conditioned upon the
effectiveness of other credit facilities or other debt or equity offerings, in
which case such notice may be revoked by Company prior to the anticipated date
of such termination or reduction if such condition is not satisfied.
 
Section 2.13. Mandatory Prepayments.
 
(a) Asset Sales.  No later than two (2) Business Days following the date of
receipt by any Loan Party of any Net Proceeds from Asset Sales in excess of
$2,000,000 in the aggregate in any Fiscal Year, Company shall prepay the Loans
as set forth in Section 2.14(b) in an aggregate amount equal to such Net
Proceeds; provided that so long as (i) no Default or Event of Default shall have
occurred and be continuing, (ii) Company has delivered to Collateral Agent prior
written notice of Company's intention to apply such monies (the "Reinvestment
Amounts") to the costs of replacement of the properties or assets that are the
subject of such sale or disposition or the cost of purchase or construction of
other capital assets useful in the business of Company or its Subsidiaries,
(iii) the monies are held in a Deposit Account in which Collateral Agent has a
perfected first-priority security interest, and (iv) Company or its
Subsidiaries, as applicable, complete such replacement, purchase, or
construction within 180 days after the initial receipt of such monies, Company
and its Subsidiaries shall have the option to apply such monies in an aggregate
amount not to exceed $8,000,000 in any Fiscal Year to the costs of replacement
of the assets that are the subject of such sale or disposition or the costs of
purchase or construction of other capital assets useful in the business of
Company and its Subsidiaries unless and to the extent that such 180-day period
shall have expired without such replacement, purchase or construction being made
or completed, in which case, any amounts remaining in the cash collateral
account shall be paid to Administrative Agent (except as provided in Section
2.23) and applied in accordance with Section 2.14(b).  Nothing contained in this
Section 2.13(a) shall permit Company or any of its Subsidiaries to sell or
otherwise dispose of any assets other than in accordance with Section 6.9.
 
(b) Insurance/Condemnation Proceeds.  No later than two (2) Business Days
following the date of receipt by Company or any of its Subsidiaries, or
Collateral Agent as loss payee, of any Net Proceeds from insurance or any
condemnation, taking or other casualty, Company shall prepay the Loans in an
aggregate amount equal to such Net Proceeds; provided (i) so long as no Default
or Event of Default shall have occurred and be continuing, (ii) Company has
delivered Collateral Agent prior written notice of Company's intention to apply
the Reinvestment Amounts to the costs of replacement of the properties or assets
that are the subject of such condemnation, taking or other casualty or the cost
of purchase or construction of other capital assets useful in the business of
Company or its Subsidiaries, (iii) the monies are held in a Deposit Account in
which Collateral Agent has a perfected first-priority security interest, and
(iv) Company or its Subsidiaries, as applicable, complete such replacement,
purchase, or construction within 180 days after the initial receipt of such
monies, Company and its Subsidiaries shall have the option to apply such monies
in an aggregate amount not to exceed $5,000,000 in any Fiscal Year to the costs
of replacement of the assets that are the subject of such condemnation, taking
or other casualty or the costs of purchase or construction of other capital
assets useful in the business of Company and its Subsidiaries unless and to the
extent that such 180-day period shall have expired without such replacement,
purchase or construction being
 
 
- 48 -

--------------------------------------------------------------------------------

 
made or completed, in which case, any amounts remaining in the cash collateral
account shall be paid to Administrative Agent (except as provided in Section
2.23) and applied in accordance with Section 2.14(b).
 
(c) Issuance of Equity Securities.  No later than two (2) Business Days after
receipt by Company of any Cash proceeds from a capital contribution to, or the
issuance of any Capital Stock of, Company or any of its Subsidiaries (other than
Capital Stock issued (i) pursuant to any employee stock or stock option
compensation plan, (ii) for purposes approved in writing by Required Lenders or
(iii) by a Subsidiary of the Company to its parent company), Company shall
prepay the Loans and/or the Commitments shall be permanently reduced as set
forth in Section 2.14(b) in an aggregate amount equal to 100% of such proceeds,
net of underwriting discounts and commissions and other reasonable costs and
expenses associated therewith, in each case, paid to non-Affiliates, including
reasonable legal and accounting fees and expenses.
 
(d) Issuance of Debt.  No later than two (2) Business Days after receipt by
Company or any of its Subsidiaries of any Cash proceeds from the incurrence of
any Indebtedness of Company or any of its Subsidiaries (other than with respect
to any Indebtedness permitted to be incurred pursuant to Section 6.1), Company
shall prepay the Loans and/or the Commitments shall be permanently reduced as
set forth in Section 2.14(b) in an aggregate amount equal to 100% of such
proceeds, net of underwriting discounts and commissions and other reasonable
costs and expenses associated therewith, in each case, paid to non-Affiliates,
including reasonable legal and accounting fees and expenses.
 
(e) Consolidated Excess Cash Flow.  In the event that there shall be
Consolidated Excess Cash Flow for any Fiscal Year (commencing with Fiscal Year
2014), Company shall, no later than ninety days after the end of such Fiscal
Year, prepay the Loans as set forth in Section 2.14(b) in an aggregate amount
equal to 75% of such Consolidated Excess Cash Flow.
 
(f) [Intentionally Omitted].
 
(g) Extraordinary Receipts.  No later than two (2) Business Days after receipt
by Company or any of its Subsidiaries of any Extraordinary Receipts in excess of
$2,000,000 in the aggregate in any Fiscal Year, Company shall prepay Loans
and/or Term Loan B Commitments shall be reduced as set forth in Section 2.14(b)
in the amount of such Extraordinary Receipts in excess of $2,000,000.
 
(h) Prepayment Certificate.  Concurrently with any prepayment of the Loans
pursuant to Sections 2.13(a) through 2.13(e), Company shall deliver to Agents
and Lenders a certificate of an Authorized Officer demonstrating the calculation
of the amount of the applicable net proceeds or Consolidated Excess Cash Flow
and compensation owing to the Collateral Agent and the Co-Lead Arrangers under
the Fee Letter, if any, as the case may be.  In the event that Company shall
subsequently determine that the actual amount received exceeded the amount set
forth in such certificate, Company shall promptly make an additional prepayment
of the Loans, and Company shall concurrently therewith deliver to Agents and
Lenders a certificate of an Authorized Officer demonstrating the derivation of
such excess.
 
 
- 49 -

--------------------------------------------------------------------------------

 
Section 2.14. Application of Prepayments/Reductions.
 
(a) [Intentionally Omitted]
 
(b) Application of Prepayments by Type of Loans.  (i) Any prepayment of any Term
Loan pursuant to Section 2.12 and (ii) except in connection with any Waivable
Mandatory Prepayment provided for in Section 2.14(c), so long as no Application
Event has occurred and is continuing, any mandatory prepayment of any Loan
pursuant to Section 2.13), in each case, shall be applied as follows:
 
first, to prepay the principal of the Term Loans in the inverse order of
maturity on a pro rata basis (in accordance with the respective outstanding
principal amounts thereof) until paid in full; and
 
second, to permanently reduce the Term Loan B Commitments to the full extent
thereof.
 
(c) Waivable Mandatory Prepayment.  Anything contained herein to the contrary
notwithstanding, in the event Company is required to make any mandatory
prepayment (a "Waivable Mandatory Prepayment") of the Term Loans, not less than
three Business Days prior to the date (the "Required Prepayment Date") on which
Company is required to make such Waivable Mandatory Prepayment, Company shall
notify Administrative Agent of the amount of such prepayment, and Administrative
Agent will promptly thereafter notify each Lender holding an outstanding Term
Loan of the amount of such Lender's Pro Rata Share of such Waivable Mandatory
Prepayment and such Lender's option to refuse such amount (the "Refusal
Option").  Each such Lender may exercise the Refusal Option by giving written
notice to Company and each Agent of its election to do so on or before the first
Business Day prior to the Required Prepayment Date (it being understood that any
Lender which does not notify Company and each Agent of its election to exercise
the Refusal Option on or before the first Business Day prior to the Required
Prepayment Date shall be deemed to have elected, as of such date, not to
exercise the Refusal Option).  On the Required Prepayment Date, Company shall
pay to Administrative Agent (except as provided in Section 2.23) the amount of
the Waivable Mandatory Prepayment, which amount shall be applied (i) in an
amount equal to that portion of the Waivable Mandatory Prepayment payable to
those Lenders that have elected not to exercise the Refusal Option, to prepay
the Term Loans of such Lenders (which prepayment shall be applied to the
scheduled Installments of principal of the Term Loan A and Term Loan B in
accordance with Section 2.14(b)), and (ii) to the extent of any excess, to those
Lenders that have elected not to exercise the Refusal Option, on a pro rata
basis, to prepay the Term Loans of such Lenders (which prepayment shall be
applied to the scheduled Installments of principal of the Term Loan A and Term
Loan B in accordance with Section 2.14(b)), or, to the extent any such Lender
refuses the excess amount specified in this clause (ii), to Company for working
capital and general corporate purposes.
 
(d) Application of Prepayments of Loans to Base Rate Loans and LIBOR Rate
Loans.  Considering each Class of Loans being prepaid separately, any prepayment
thereof shall be applied first to Base Rate Loans to the full extent thereof
before application to
 
 
- 50 -

--------------------------------------------------------------------------------

 
LIBOR Rate Loans, in each case in a manner which minimizes the amount of any
payments required to be made by Company pursuant to Section 2.17(c).
 
(e) At any time an Application Event has occurred and is continuing, all
payments shall be applied pursuant to Section 2.15(h).  Nothing contained herein
shall modify the provisions of the Fee Letter or Section 2.15(b) regarding the
requirement that all prepayments be accompanied by accrued interest and fees on
the principal amount being prepaid to the date of such prepayment and the
applicable Yield Maintenance Premium and Prepayment Premium, or any requirement
otherwise contained herein to pay all other amounts as the same become due and
payable.
 
Section 2.15. General Provisions Regarding Payments.
 
(a) All payments by Company of principal, interest, fees and other Obligations
shall be made in Dollars in immediately available funds, without defense,
recoupment, setoff or counterclaim, free of any restriction or condition, and
delivered to Administrative Agent, for the account of Lenders (except as set
forth in Section 2.23) not later than 12:00 p.m. (New York City time) to
Administrative Agent's Account or via wire transfer of immediately available
funds to State Street Bank (ABA: 011-000-028), Acct Number: 10256691, Acct Name:
TPG Specialty Lending Agency Account, Attn: Ryan Morick; funds received by
Administrative Agent (or Lenders, as applicable) after that time on such due
date shall be deemed to have been paid by Company on the next Business Day.
 
(b) All payments in respect of the principal amount of any Loan shall be
accompanied by (i) payment of accrued interest on the principal amount being
repaid or prepaid, (ii) other than any payment pursuant to Section 2.11(a) or
(b) or any mandatory prepayment pursuant to clause (b), (e) or (g) of
Section 2.13, (x) the Yield Maintenance Premium (if such payment occurs on or
prior to the first anniversary of the Closing Date) or (y) and the Prepayment
Premium (if such payment occurs after the first anniversary of the Closing
Date), in each case, to the extent applicable, and (iii) all commitment fees and
other amounts, in each case, payable with respect to the principal amount being
repaid or prepaid.
 
(c) Except as provided in Section 2.23, Administrative Agent shall promptly
distribute to each Lender at such address as such Lender shall indicate in
writing, such Lender's applicable Pro Rata Share of all payments and prepayments
of principal and interest due hereunder, together with all other amounts due
with respect thereto, including, without limitation, all fees payable with
respect thereto, to the extent received by Administrative Agent.
 
(d) Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any LIBOR
Rate Loans, Administrative Agent shall give effect thereto in apportioning
payments received thereafter.
 
(e) Subject to the provisos set forth in the definition of "Interest Period,"
whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, such payment shall be made on the next succeeding
Business Day and such
 
 
- 51 -

--------------------------------------------------------------------------------

 
extension of time shall be included in the computation of the payment of
interest hereunder or of the commitment fees hereunder.
 
(f) The Lenders and Company hereby authorize Administrative Agent to, and
Administrative Agent shall, from time to time, at the direction of the Required
Lenders, charge the Loan Account with any amount due and payable by Company
under any Loan Document.  Each of the Lenders and Company agrees that Required
Lenders shall have the right to provide such direction and Administrative Agent
shall have the right to make such charges whether or not any Default or Event of
Default shall have occurred and be continuing or whether any of the conditions
precedent in Section 3.2 have been satisfied.  Any amount charged to the Loan
Account shall be deemed Obligations hereunder.  The Lenders and Company confirm
that any charges which may be made to the Loan Account as herein provided will
be made as an accommodation to Company and solely at the discretion of Required
Lenders.
 
(g) Any payment by or on behalf of Company hereunder that is not made in same
day funds prior to 12:00 p.m.  (New York City time) to be a non-conforming
payment.  Any such payment shall not be deemed to have been received until the
later of (i) the time such funds become available funds, and (ii) the applicable
next Business Day.  Administrative Agent, or Lenders, as applicable, shall give
prompt written notice to Company and each Lender if any payment is
non-conforming.  Any non- conforming payment may constitute or become a Default
or Event of Default in accordance with the terms of Section 8.1(a).  Interest
shall continue to accrue on any principal as to which a non-conforming payment
is made until such funds become available funds (but in no event less than the
period from the date of such payment to the next succeeding applicable Business
Day) at the Default Rate determined pursuant to Section 2.9 from the date such
amount was due and payable until the date such amount is paid in full.
 
(h) At any time an Application Event has occurred and is continuing, or the
maturity of the Obligations shall have been accelerated pursuant to Section 8.1,
all payments or proceeds received by any Agent hereunder or under any Collateral
Document in respect of any of the Obligations, including, but not limited to all
proceeds received by any Agent or Lender in respect of any sale, any collection
from, or other realization upon all or any part of the Collateral, shall be
applied in full or in part as follows:
 
first, ratably to pay the Obligations in respect of any fees (other than any
Yield Maintenance Premium and Prepayment Premium), expense reimbursements,
indemnities and other amounts then due and payable to the Agents until paid in
full;
 
second, ratably to pay interest then due and payable in respect of Protective
Advances until paid in full;
 
third, ratably to pay principal of Protective Advances then due and payable
until paid in full;
 
fourth, ratably to pay the Obligations in respect of any fees (other than any
Yield Maintenance Premium and Prepayment Premium), expense reimbursements and
 
 
- 52 -

--------------------------------------------------------------------------------

 
indemnities then due and payable to the Lenders and all amounts charged to the
Loan Account until paid in full;
 
fifth, interest then due and payable in respect of the Term Loans until paid in
full;
 
sixth, ratably to pay principal of the Term Loans until paid in full;
 
seventh, ratably to pay the Obligations in respect of any Yield Maintenance
Premium and Prepayment Premium then due and payable to the Lenders until paid in
full;
 
eighth, ratably to pay the Cash Management Obligations to the extent
constituting Obligations then due under Treasury Services Agreements; and
 
ninth, to the ratable payment of all other Obligations then due and payable
until paid in full.
 
(i) For purposes of Section 2.15(h) (other than clause ninth of Section
2.15(h)), "paid in full" means payment in cash of all amounts owing under the
Loan Documents according to the terms thereof, including loan fees, service
fees, professional fees, interest (and specifically including interest accrued
after the commencement of any Insolvency Proceeding), default interest, interest
on interest, and expense reimbursements, whether or not same would be or is
allowed or disallowed in whole or in part in any Insolvency Proceeding, except
to the extent that default or overdue interest (but not any other interest) and
loan fees, each arising from or related to a default, are disallowed in any
Insolvency Proceeding; provided, however, that for the purposes of clause ninth
of Section 2.15(h), "paid in full" means payment in cash of all amounts owing
under the Loan Documents according to the terms thereof, including loan fees,
service fees, professional fees, interest (and specifically including interest
accrued after the commencement of any Insolvency Proceeding), default interest,
interest on interest, and expense reimbursements, whether or not the same would
be or is allowed or disallowed in whole or in part in any Insolvency Proceeding.
 
(j) In the event of a direct conflict between the priority provisions of Section
2.15(h) and other provisions contained in any other Loan Document, it is the
intention of the parties hereto that both such priority provisions in such
documents shall be read together and construed, to the fullest extent possible,
to be in concert with each other.  In the event of any actual, irreconcilable
conflict that cannot be resolved as aforesaid, the terms and provisions of
Section 2.15(h) shall control and govern.
 
Section 2.16. Ratable Sharing.  Lenders hereby agree among themselves that,
except as otherwise provided in the Collateral Documents with respect to amounts
realized from the exercise of rights with respect to Liens on the Collateral, if
any of them shall, whether by voluntary payment (other than a voluntary
prepayment of Loans made and applied in accordance with the terms hereof),
through the exercise of any right of set off or banker's lien, by counterclaim
or cross action or by the enforcement of any right under the Loan Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal,
 
 
- 53 -

--------------------------------------------------------------------------------

 
interest, amounts payable in respect of fees and other amounts then due and
owing to such Lender hereunder or under the other Loan Documents (collectively,
the "Aggregate Amounts Due" to such Lender) which is greater than the proportion
received by any other Lender in respect of the Aggregate Amounts Due to such
other Lender having Loans of the same Class, then the Lender receiving such
proportionately greater payment shall (a) notify each Agent and each other
Lender of the receipt of such payment and (b) apply a portion of such payment to
purchase participations (which it shall be deemed to have purchased from each
seller of a participation simultaneously upon the receipt by such seller of its
portion of such payment) in the Aggregate Amounts Due to the other Lenders so
that all such recoveries of Aggregate Amounts Due shall be shared by all Lenders
having Loans of the same Class in proportion to the Aggregate Amounts Due to
them; provided if all or part of such proportionately greater payment received
by such purchasing Lender is thereafter recovered from such Lender upon the
bankruptcy or reorganization of any Loan Party or otherwise, those purchases
shall be rescinded and the purchase prices paid for such participations shall be
returned to such purchasing Lender ratably to the extent of such recovery, but
without interest. Each Loan Party expressly consents to the foregoing
arrangement and agrees that any holder of a participation so purchased may
exercise any and all rights of banker's lien, set off or counterclaim with
respect to any and all monies owing by such Loan Party to that holder with
respect thereto as fully as if that holder were owed the amount of the
participation held by that holder.
 
Section 2.17. Making or Maintaining LIBOR Rate Loans.
 
(a) Inability to Determine Applicable Interest Rate.  In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any LIBOR Rate Loans, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to such LIBOR Rate Loans
on the basis provided for in the definition of Adjusted LIBOR Rate,
Administrative Agent shall on such date give notice (by facsimile or by
telephone confirmed in writing) to Company and each Lender of such
determination, whereupon (i) no Loans may be made as, or converted to, LIBOR
Rate Loans until such time as Administrative Agent notifies Company and Lenders
that the circumstances giving rise to such notice no longer exist, and (ii) any
Funding Notice or Conversion/Continuation Notice given by Company with respect
to the Loans in respect of which such determination was made shall be deemed to
be rescinded by Company.
 
(b) Illegality or Impracticability of LIBOR Rate Loans.  In the event that on
any date any Lender shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto but shall be made only after
consultation with Company and Agents) that the making, maintaining or
continuation of its LIBOR Rate Loans (i) has become unlawful as a result of
compliance by such Lender in good faith with any law, treaty, governmental rule,
regulation, guideline or order (or would conflict with any such treaty,
governmental rule, regulation, guideline or order not having the force of law
even though the failure to comply therewith would not be unlawful), or (ii) has
become impracticable, as a result of contingencies occurring after the date
hereof which materially and adversely affect the London interbank market or the
position of such Lender in that market or such Lender has determined that the
rates at which such dollar deposits are being offered will not adequately and
fairly reflect the cost to such Lender of making or maintaining loans at the
LIBOR Rate, then, and in any such
 
 
- 54 -

--------------------------------------------------------------------------------

 
event, such Lender shall be an "Affected Lender" and it shall on that day give
notice (by facsimile or by telephone confirmed in writing) to Company and
Administrative Agent of such determination (which notice Administrative Agent
shall promptly transmit to each Lender). Thereafter (A) the obligation of the
Affected Lender to make Loans as, or to convert Loans to, LIBOR Rate Loans shall
be suspended until such notice shall be withdrawn by the Affected Lender, (B) to
the extent such determination by the Affected Lender relates to a LIBOR Rate
Loan then being requested by Company pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Affected Lender shall make such Loan as (or
continue such Loan as or convert such Loan to, as the case may be) a Base Rate
Loan, (C) the Affected Lender's obligation to maintain its outstanding LIBOR
Rate Loans (the "Affected Loans") shall be terminated at the earlier to occur of
the expiration of the Interest Period then in effect with respect to the
Affected Loans or when required by law, and (D) the Affected Loans shall
automatically convert into Base Rate Loans on the date of such termination.
Notwithstanding the foregoing, to the extent a determination by an Affected
Lender as described above relates to a LIBOR Rate Loan then being requested by
Company pursuant to a Funding Notice or a Conversion/Continuation Notice,
Company shall have the option, subject to the provisions of Section 2.17(c), to
rescind such Funding Notice or Conversion/Continuation Notice as to all Lenders
by giving notice (by facsimile or by telephone confirmed in writing) to
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
Administrative Agent shall promptly transmit to each Lender). Except as provided
in the immediately preceding sentence, nothing in this Section 2.17(b) shall
affect the obligation of any Lender other than an Affected Lender to make or
maintain Loans as, or to convert Loans to, LIBOR Rate Loans in accordance with
the terms hereof.
 
(c) Compensation for Breakage or Non-Commencement of Interest Periods.  Company
shall compensate each Lender, upon written request by such Lender (which request
shall set forth the basis for requesting such amounts), for all reasonable
losses, expenses and liabilities (including any interest paid or calculated to
be due and payable by such Lender to lenders of funds borrowed by it to make or
carry its LIBOR Rate Loans and any loss, expense or liability sustained by such
Lender in connection with the liquidation or re-employment of such funds but
excluding loss of anticipated profits) which such Lender may sustain:  (i) if
for any reason (other than a default by such Lender) a borrowing of any LIBOR
Rate Loan does not occur on a date specified therefor in a Funding Notice or a
telephonic request for borrowing, or a conversion to or continuation of any
LIBOR Rate Loan does not occur on a date specified therefor in a
Conversion/Continuation Notice or a telephonic request for conversion or
continuation; (ii) if any prepayment or other principal payment of, or any
conversion of, any of its LIBOR Rate Loans occurs on any day other than the last
day of an Interest Period applicable to that Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise); or (iii) if any prepayment
of any of its LIBOR Rate Loans is not made on any date specified in a notice of
prepayment given by Company.
 
(d) Booking of LIBOR Rate Loans.  Any Lender may make, carry or transfer LIBOR
Rate Loans at, to, or for the account of any of its branch offices or the office
of an Affiliate of such Lender.
 
 
- 55 -

--------------------------------------------------------------------------------

 
(e) Assumptions Concerning Funding of LIBOR Rate Loans.  Calculation of all
amounts payable to a Lender under this Section 2.17 and under Section 2.18 shall
be made as though such Lender had actually funded each of its relevant LIBOR
Rate Loans through the purchase of a LIBOR deposit bearing interest at the rate
obtained pursuant to clause (a)(i) of the definition of Adjusted LIBOR Rate in
an amount equal to the amount of such LIBOR Rate Loan and having a maturity
comparable to the relevant Interest Period and through the transfer of such
LIBOR deposit from an offshore office of such Lender to a domestic office of
such Lender in the United States of America; provided, however, each Lender may
fund each of its LIBOR Rate Loans in any manner it sees fit and the foregoing
assumptions shall be utilized only for the purposes of calculating amounts
payable under this Section 2.17 and under Section 2.18.
 
Section 2.18. Increased Costs; Capital Adequacy.
 
(a) Compensation For Increased Costs and Taxes.  Subject to the provisions of
Section 2.19 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that any law, treaty or governmental rule, regulation or order,
or any change therein or in the interpretation, administration or application
thereof (including the introduction of any new law, treaty or governmental rule,
regulation or order), or any determination of a court or Governmental Authority,
in each case that becomes effective after the date hereof, or compliance by such
Lender with any guideline, request or directive issued or made after the date
hereof by any central bank or other governmental or quasi-Governmental Authority
(whether or not having the force of law):  (i) subjects such Lender (or its
applicable lending office) to any additional Tax (other than any Tax on the
overall net income of such Lender) with respect to this Agreement or any of the
other Loan Documents or any of its obligations hereunder or thereunder or any
payments to such Lender (or its applicable lending office) of principal,
interest, fees or any other amount payable hereunder; (ii) imposes, modifies or
holds applicable any reserve (including any marginal, emergency, supplemental,
special or other reserve), special deposit, compulsory loan, FDIC insurance or
similar requirement against assets held by, or deposits or other liabilities in
or for the account of, or advances or loans by, or other credit extended by, or
any other acquisition of funds by, any office of such Lender (other than any
such reserve or other requirements with respect to LIBOR Rate Loans that are
reflected in the definition of Adjusted LIBOR Rate); or (iii) imposes any other
condition (other than with respect to a Tax matter) on or affecting such Lender
(or its applicable lending office) or its obligations hereunder or the London
interbank market; and the result of any of the foregoing is to increase the cost
to such Lender of agreeing to make, making or maintaining Loans hereunder or to
reduce any amount received or receivable by such Lender (or its applicable
lending office) with respect thereto; then, in any such case, Company shall
promptly pay to such Lender, upon receipt of the statement referred to in the
next sentence, such additional amount or amounts (in the form of an increased
rate of, or a different method of calculating, interest or otherwise as such
Lender in its sole discretion shall determine) as may be necessary to compensate
such Lender for any such increased cost or reduction in amounts received or
receivable hereunder.  Such Lender shall deliver to Company (with a copy to
Agents) a written statement, setting forth in reasonable detail the basis for
calculating the additional amounts owed to such Lender under this Section
2.18(a), which statement shall be conclusive and binding upon all parties hereto
absent manifest error.
 
 
- 56 -

--------------------------------------------------------------------------------

 
(b) Capital Adequacy Adjustment.  In the event that any Lender shall have
determined that the adoption, effectiveness, phase in or applicability after the
Closing Date of any law, rule or regulation (or any provision thereof) regarding
capital adequacy, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its applicable lending office) with any guideline, request or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on the capital of such Lender or
any corporation controlling such Lender as a consequence of, or with reference
to, such Lender's Loans or Commitments or other obligations hereunder with
respect to the Loans to a level below that which such Lender or such controlling
corporation could have achieved but for such adoption, effectiveness, phase in,
applicability, change or compliance (taking into consideration the policies of
such Lender or such controlling corporation with regard to capital adequacy),
then from time to time, within five Business Days after receipt by Company from
such Lender of the statement referred to in the next sentence, Company shall pay
to such Lender such additional amount or amounts as will compensate such Lender
or such controlling corporation on an after tax basis for such reduction.  Such
Lender shall deliver to Company (with a copy to Agents) a written statement,
setting forth in reasonable detail the basis for calculating the additional
amounts owed to Lender under this Section 2.18(b), which statement shall be
conclusive and binding upon all parties hereto absent manifest error.
 
Section 2.19. Taxes; Withholding, etc.

 
(a) Withholding of Taxes.  All sums payable by any Loan Party hereunder and
under the other Loan Documents shall (except to the extent required by law) be
paid free and clear of, and without any deduction or withholding on account of,
any Tax, other than (i) Taxes imposed on or measured by the recipient's net
income (however denominated) and franchise Taxes imposed on the recipient, in
both cases, (A) by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located or (B) as the result of any other present or former connection
between such recipient and the jurisdiction imposing such Tax (other than
connections arising from such recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document), (ii) in the case of a Lender, United States
federal income withholding Taxes imposed on amounts payable to or for the
account of such Lender pursuant to a law in effect on the date on which such
Lender becomes a party hereto or such Lender changes its lending office, except
that this clause (ii) shall not apply to the extent that, pursuant to this
Section 2.19 amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (iii) Taxes
attributable to such recipient's failure to comply with Section 2.19(d) and (iv)
Taxes imposed under FATCA (all such non-excluded Taxes, collectively or
individually, "Indemnified Taxes").  If any Loan Party or any other Person is
required by law to make any deduction or withholding on account of any
Indemnified Tax or Other Tax from any sum paid or payable by any Loan Party to
any Agent or any Lender under any of the Loan Documents:  (1) Company shall
notify Agents of any such requirement or any change in any such
 
 
- 57 -

--------------------------------------------------------------------------------

 
requirement as soon as Company becomes aware of it; (2) Company shall pay any
such Tax before the date on which penalties attach thereto, such payment to be
made (if the liability to pay is imposed on any Loan Party) for its own account
or (if that liability is imposed on any Agent or such Lender, as the case may
be) on behalf of and in the name of such Agent or such Lender; (3) the sum
payable by such Loan Party shall be increased to the extent necessary to ensure
that, after the making of that deduction, withholding or payment, such Agent or
such Lender, as the case may be, receives on the due date a net sum equal to
what it would have received had no such deduction, withholding or payment been
required or made; and (4) within thirty days after paying any sum from which it
is required by law to make any deduction or withholding, Company shall deliver
to Agents evidence satisfactory to the other affected parties of such deduction,
withholding or payment and of the remittance thereof to the relevant taxing or
other authority.
 
(b) Other Taxes.  The Loan Parties shall pay to the relevant Governmental
Authorities any present or future stamp or documentary Taxes or any other excise
or property Taxes that arise from any payment made hereunder or from the
execution, delivery or registration of, or otherwise with respect to, this
Agreement or any other Loan Document ("Other Taxes").  Within thirty days after
paying any such Other Taxes, each Loan Party shall deliver to Agents and Lenders
evidence satisfactory to Agents and Lenders that such Other Taxes have been paid
to the relevant Governmental Authority.
 
(c) Tax Indemnification.  The Loan Parties hereby jointly and severally
indemnify and agree to hold each Agent and each Lender harmless from and against
all Indemnified Taxes and Other Taxes (including, without limitation,
Indemnified Taxes and Other Taxes imposed on any amounts payable under this
Section 2.19) paid by such Person, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally asserted.  Such indemnification shall be
paid within ten days from the date on which any Agent or Lender makes written
demand therefor specifying in reasonable detail the nature and amount of such
Indemnified Taxes or Other Taxes.
 
(d) Tax Documentation.
 
(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to
Company and the Administrative Agent, at the time or times reasonably requested
by Company or the Administrative Agent, such properly completed and executed
documentation reasonably requested by Company or the Administrative Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by Company or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by Company or the Administrative Agent as
will enable Company or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender's reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
 
 
- 58 -

--------------------------------------------------------------------------------

 
(ii) Without limiting the generality of the foregoing,
 
(A) Each Lender that is not a United States Person (as such term is defined in
Section 7701(a)(30) of the Internal Revenue Code) for United States federal
income tax purposes (a "Non-US Lender") shall deliver to Administrative Agent
(for transmission to Company upon Company's written request), on or prior to the
Closing Date (in the case of each Lender listed on the signature pages hereof on
the Closing Date) or on or prior to the date such Person becomes a Lender
hereunder, and at such other times as may be necessary in the determination of
Administrative Agent (in its reasonable exercise of its discretion), (i) two
original copies of Internal Revenue Service Form W-8IMY (with appropriate
attachments), W-8BEN or W-8ECI (or any successor forms), as applicable, properly
completed and duly executed by such Lender to establish that such Lender is not
subject to deduction or withholding of United States federal income tax with
respect to any payments to such Lender of principal, interest, fees or other
amounts payable under any of the Loan Documents, and (ii) if such Lender is
claiming exemption from United States federal income tax under Section 871(h) or
881(c) of the Internal Revenue Code, a Certificate Regarding Non-Bank Status,
properly completed and duly executed by such Lender.  Each Lender required to
deliver any forms or certificates with respect to United States federal income
tax withholding matters pursuant to this Section 2.19(d) hereby agrees, from
time to time after the initial delivery by such Lender of such forms or
certificates, whenever a lapse in time or change in circumstances renders such
forms or certificates obsolete or inaccurate in any material respect, that such
Lender shall deliver to Administrative Agent (for transmission to Company upon
Company's written request) two new original copies of Internal Revenue Service
Form W-8IMY (with appropriate attachments thereto), W-8BEN or W-8ECI, as
applicable, and, if applicable, a Certificate Regarding Non-Bank Status (or any
successor forms), as the case may be, properly completed and duly executed by
such Lender, or notify Administrative Agent and Company of its inability to
deliver any such forms or certificates.  Notwithstanding the above, a Non-US
Lender shall not be required to deliver any form pursuant to Section 2.19(d)(i)
that such Non-US Lender is not legally able to deliver.
 
(B) If a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to Company and Administrative Agent at
the time or times prescribed by Law and at such time or times reasonably
requested by Company or Administrative Agent such documentation prescribed by
applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested by
Company or Administrative Agent as may be necessary for Company and
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender's obligations under
FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this Section 2.19(d)(ii)(B)(B), FATCA shall
include any amendments made to FATCA after the date of this
Agreement.  Notwithstanding the above, a Lender shall not be required to deliver
any form or other form of documentation pursuant to this Section
2.19(d)(ii)(B)(B) that such Non-US Lender is not legally able to deliver.
 
 
- 59 -

--------------------------------------------------------------------------------

 
(C) Each Lender that is a United States Person (as such term is defined in
Section 7701(a)(30) of the Internal Revenue Code) for United States federal
income tax purposes shall deliver to Administrative Agent (for transmission to
Company upon Company's written request), on or prior to the Closing Date (in the
case of each such Lender listed on the signature pages hereof on the Closing
Date) or on or prior to the date such Person becomes a Lender hereunder, and at
such other times as may be necessary in the determination of Administrative
Agent (in its reasonable exercise of its discretion), two original copies of
Internal Revenue Service Form W-9 (or any successor forms) properly completed
and duly executed by such Lender to establish that such Lender is not subject to
United States backup withholding taxes with respect to any payments to such
Lender of principal, interest, fees or other amounts payable under any of the
Loan Documents.
 
(e) Treatment of Certain Refunds.  If any Agent or Lender determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified by any Loan Party or with respect to
which any Loan Party has paid additional amounts pursuant to this Section 2.19,
it shall pay to such Loan Party an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by such Loan
Party under this Section 2.19 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) incurred by such
Agent or Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that each Loan Party, upon the request of the Agent or Lender,
agrees to repay the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Agent or Lender in the event the Agent or Lender is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Agent or Lender be required
to pay any amount to such Loan Party pursuant to this subsection the payment of
which would place the Agent or Lender in a less favorable net after-Tax position
than such Agent or Lender would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This subsection shall not be construed
to require any Agent or Lender to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to any Loan Party
or any other Person.
 
Section 2.20. Obligation to Mitigate.  Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans becomes aware of the occurrence of an event or the existence of a
condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender to receive payments under Section 2.17, 2.18 or 2.19,
it will, to the extent not inconsistent with the internal policies of such
Lender and any applicable legal or regulatory restrictions, use reasonable
efforts to (a) make, issue, fund or maintain its Credit Extensions, including
any Affected Loans, through another office of such Lender, or (b) take such
other measures as such Lender may deem reasonable, if as a result thereof the
circumstances which would cause such Lender to be an Affected Lender would cease
to exist or the additional amounts which would otherwise be required to be paid
to such Lender pursuant to Section 2.17, 2.18 or 2.19 would be materially
reduced and if, as determined by such Lender in its sole discretion, the making,
issuing, funding or maintaining of such Commitments or Loans through such other
office or in accordance with such other
 
 
- 60 -

--------------------------------------------------------------------------------

 
measures, as the case may be, would not otherwise adversely affect such
Commitments or Loans or the interests of such Lender; provided such Lender will
not be obligated to utilize such other office pursuant to this Section 2.20
unless Company agrees to pay all incremental expenses incurred by such Lender as
a result of utilizing such other office as described above. A certificate as to
the amount of any such expenses payable by Company pursuant to this Section 2.20
(setting forth in reasonable detail the basis for requesting such amount)
submitted by such Lender to Company (with a copy to Administrative Agent) shall
be conclusive absent manifest error.
 
Section 2.21. Defaulting Lenders.  Anything contained herein to the contrary
notwithstanding, in the event that any Lender violates any provision of Section
9.5(c), or, other than at the direction or request of any regulatory agency or
authority, defaults (in each case, a "Defaulting Lender") in its obligation to
fund (a "Funding Default") any Term Loan (in each case, a "Defaulted Loan"),
then (a) during any Default Period with respect to such Defaulting Lender, such
Defaulting Lender shall be deemed not to be a "Lender" for purposes of voting on
any matters (including the granting of any consents or waivers) with respect to
any of the Loan Documents; (b) to the extent permitted by applicable law, until
such time as the Default Excess, if any, with respect to such Defaulting Lender
shall have been reduced to zero, (i) any voluntary prepayment of the Term Loans
shall, if Required Lenders so direct at the time of making such voluntary
prepayment, be applied to the Term Loans of other Lenders as if such Defaulting
Lender had no Term Loans outstanding and the Term Loan Commitment of such
Defaulting Lender were zero, and (ii) any mandatory prepayment of the Term Loans
shall, if Required Lenders so direct at the time of making such mandatory
prepayment, be applied to the Term Loans of other Lenders (but not to the Term
Loans of such Defaulting Lender) as if such Defaulting Lender had funded all
Defaulted Loans of such Defaulting Lender, it being understood and agreed that
Company shall be entitled to retain any portion of any mandatory prepayment of
the Term Loans that is not paid to such Defaulting Lender solely as a result of
the operation of the provisions of this clause (b); and (c) such Defaulting
Lender's Term Loan B Commitment shall be excluded for purposes of calculating
the Term Loan B Commitment fee payable to Lenders in respect of any day during
any Default Period with respect to such Defaulting Lender, and such Defaulting
Lender shall not be entitled to receive any fee pursuant to Section 2.10 with
respect to such Defaulting Lender's Term Loan B Commitment in respect of any
Default Period with respect to such Defaulting Lender.  No Term Loan Commitment
of any Lender shall be increased or otherwise affected, and, except as otherwise
expressly provided in this Section 2.21, performance by Company of its
obligations hereunder and the other Loan Documents shall not be excused or
otherwise modified as a result of any Funding Default or the operation of this
Section 2.21.  The rights and remedies against a Defaulting Lender under this
Section 2.21 are in addition to other rights and remedies which Company may have
against such Defaulting Lender with respect to any Funding Default and which any
Agent or any Lender may have against such Defaulting Lender with respect to any
Funding Default or violation of Section 9.5(c).
 
Section 2.22. Removal or Replacement of a Lender.  Anything contained herein to
the contrary notwithstanding, in the event that:  (a)(i) any Lender (an
"Increased Cost Lender") shall give notice to Company that such Lender is an
Affected Lender or that such Lender is entitled to receive payments under
Section 2.17, 2.18 or 2.19 (ii) the circumstances which have caused such Lender
to be an Affected Lender or which entitle such Lender to receive such payments
shall
 
 
- 61 -

--------------------------------------------------------------------------------

 
remain in effect, and (iii) such Lender shall fail to withdraw such notice
within five Business Days after Company's request for such withdrawal; or (b)
(i) any Lender shall become a Defaulting Lender, (ii) the Default Period for
such Defaulting Lender shall remain in effect, and (iii) such Defaulting Lender
shall fail to cure the default as a result of which it has become a Defaulting
Lender within five Business Days after Company's request that it cure such
default; or (c) in connection with any proposed amendment, modification,
termination, waiver or consent with respect to any of the provisions hereof as
contemplated by Section 10.5(b), the consent of Required Lenders shall have been
obtained but the consent of one or more of such other Lenders (each a
"Non-Consenting Lender") whose consent is required shall not have been obtained;
then, with respect to each such Increased Cost Lender, Defaulting Lender or
Non-Consenting Lender (the "Terminated Lender"), Required Lenders may (which, in
the case of an Increased-Cost Lender, only after receiving written request from
Company to remove such Increased-Cost Lender), by giving written notice to
Company and any Terminated Lender of its election to do so, elect to cause such
Terminated Lender (and such Terminated Lender hereby irrevocably agrees) to
assign its outstanding Loans and Commitments, if any, in full to one or more
Eligible Assignees (each a "Replacement Lender") in accordance with the
provisions of Section 10.6 and Terminated Lender shall pay any fees payable
thereunder in connection with such assignment; provided, (1) on the date of such
assignment, the Replacement Lender shall pay to Terminated Lender an amount
equal to the sum of (A) an amount equal to the principal of, and all accrued
interest on, all outstanding Loans of the Terminated Lender, (B) an amount equal
to all unreimbursed drawings that have been funded by such Terminated Lender,
together with all then unpaid interest with respect thereto at such time and (C)
an amount equal to all accrued, but theretofore unpaid fees owing to such
Terminated Lender pursuant to Section 2.10; (2) on the date of such assignment,
Company shall pay any amounts payable to such Terminated Lender pursuant to
Section 2.18 or 2.19; and (3) in the event such Terminated Lender is a
Non-Consenting Lender, each Replacement Lender shall consent, at the time of
such assignment, to each matter in respect of which such Terminated Lender was a
Non-Consenting Lender. Upon the prepayment of all amounts owing to any
Terminated Lender and the termination of such Terminated Lender's Commitments,
if any, such Terminated Lender shall no longer constitute a "Lender" for
purposes hereof; provided any rights of such Terminated Lender to
indemnification hereunder shall survive as to such Terminated Lender.
 
Section 2.23. Role of Administrative Agent.  Notwithstanding anything to the
contrary set forth in this Agreement or any other Loan Document, at any time
that Tennenbaum Capital Partners, LLC or any of its Affiliates or Related Funds
is a Lender hereunder, (a) the Lenders may directly fund the Loans to the
Company, (b) each Lender shall provide wire instructions to the Company with
respect to payments to be received from the Company hereunder and the Company
shall directly make any payments required or permitted hereunder to the Lenders,
(c) neither the Lenders nor the Company shall remit any funds to the
Administrative Agent to forward to another party hereunder, and (d) all notices
regarding borrowings or payments shall be delivered both to Agents and to
Lenders.
 
ARTICLE III
 
CONDITIONS PRECEDENT
 
 
- 62 -

--------------------------------------------------------------------------------

 
Section 3.1. Closing Date.  The obligation of each Lender to make a Credit
Extension on the Closing Date is subject to the satisfaction, or waiver in
accordance with Section 10.5, of the following conditions on or before the
Closing Date:
 
(a) Loan Documents.  Collateral Agent shall have received sufficient copies of
each Loan Document originally executed and delivered by each applicable Loan
Party for each Lender.
 
(b) Organizational Documents; Incumbency.  Collateral Agent shall have received
(i) sufficient copies of the Organizational Documents of each Loan Party,
executed and delivered by each Loan Party, as applicable, and, to the extent
applicable, certified as of a recent date by the appropriate governmental
official, each dated the Closing Date or a recent date prior thereto;
(ii) signature and incumbency certificates of the officers of such Person
executing the Loan Documents to which it is a party; (iii) resolutions of the
Board of Directors or similar governing body of each Loan Party approving and
authorizing the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party or by which it or its assets may be
bound as of the Closing Date, certified as of the Closing Date by its secretary
or an assistant secretary as being in full force and effect without modification
or amendment; (iv) a good standing certificate from the applicable Governmental
Authority of each Loan Party's jurisdiction of incorporation, organization or
formation and in each jurisdiction in which it is qualified as a foreign
corporation or other entity to do business, each dated a recent date prior to
the Closing Date; and (v) such other documents as Required Lenders may
reasonably request.
 
(c) Organizational and Capital Structure.  The organizational structure and
capital structure of Company and its Subsidiaries shall be as set forth on
Schedule 4.1.
 
(d) [Intentionally Omitted].
 
(e) [Intentionally Omitted].
 
(f) Existing Indebtedness.  On the Closing Date, Company and its Subsidiaries
shall have (i) contemporaneously with the funding of the Term Loan A, repaid in
full all Existing Indebtedness, (ii) terminated any commitments to lend or make
other extensions of credit thereunder, (iii) delivered to Collateral Agent all
documents or instruments necessary to release all Liens securing Existing
Indebtedness or other obligations of Company and its Subsidiaries thereunder
being repaid on the Closing Date, and (iv) made arrangements satisfactory to
Required Lenders with respect to the cash collateralization of any letters of
credit outstanding thereunder.
 
(g) Sources and Uses.  On or prior to the Closing Date, Company shall have
delivered to Collateral Agent Company's reasonable best estimate of all sources
and uses of Cash and other proceeds on the Closing Date.
 
(h) Governmental Authorizations and Consents.  Each Loan Party shall have
obtained all Governmental Authorizations and all consents of other Persons, in
each case that are necessary or advisable in connection with the transactions
contemplated by the Loan Documents and each of the foregoing shall be in full
force and effect and in form and substance
 
 
- 63 -

--------------------------------------------------------------------------------

 
reasonably satisfactory to Required Lenders. All applicable waiting periods
shall have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose adverse conditions
on the transactions contemplated by the Loan Documents or the financing thereof
and no action, request for stay, petition for review or rehearing,
reconsideration, or appeal with respect to any of the foregoing shall be
pending, and the time for any applicable agency to take action to set aside its
consent on its own motion shall have expired.
 
(i) Personal Property Collateral.  In order to create in favor of Collateral
Agent, for the benefit of Secured Parties, a valid, perfected First Priority
security interest in the personal property Collateral, Collateral Agent shall
have received:
 
(i)           evidence satisfactory to Required Lenders of the compliance by
each Loan Party of their obligations under the Pledge and Security Agreement and
the other Collateral Documents (including, without limitation, their obligations
to authorize or execute, as the case may be, and deliver UCC financing
statements, originals of securities, instruments and chattel paper and a duly
executed authorization to pre-file UCC-1 financing statements), together with
(A) appropriate financing statements on Form UCC-1 duly filed in such office or
offices as may be necessary or, in the opinion of Required Lenders, desirable to
perfect the security interests purported to be created by each Pledge and
Security Agreement and (B) evidence satisfactory to Required Lenders of the
filing of such UCC-1 financing statements;
 
(ii)           A completed Perfection Certificate dated the Closing Date and
executed by an Authorized Officer of Company, together with all attachments
contemplated thereby, including (A) the results of a recent search, by a Person
satisfactory to Collateral Agent, of all effective UCC financing statements (or
equivalent filings) made with respect to any assets or property of any Loan
Party in the jurisdictions specified in the Perfection Certificate, together
with copies of all such filings disclosed by such search, and (B) UCC
termination statements (or similar documents) duly authorized by all applicable
Persons for filing in all applicable jurisdictions as may be necessary to
terminate any effective UCC financing statements (or equivalent filings)
disclosed in such search (other than any such financing statements in respect of
Permitted Liens); and
 
(iii)           evidence that each Loan Party shall have taken or caused to be
taken any other action, executed and delivered or caused to be executed and
delivered any other agreement, document and instrument (including without
limitation, (A) any intercompany notes evidencing Indebtedness permitted to be
incurred pursuant to clause (b) or clause (c) of the definition of Permitted
Indebtedness and (B) intellectual property security agreements (in recordable
form) accompanied by appropriate search results from the U.S. Copyright Office
and the U.S. Patent and Trademark Office.
 
(j) [Intentionally Omitted].
 
(k) Financial Statements; Projections.  Lenders shall have received from Company
(i) the Historical Financial Statements, (ii) pro forma consolidated and
consolidating balance sheets of Company and its Subsidiaries as at the Closing
Date, and reflecting the related financings and the other transactions
contemplated by the Loan Documents
 
 
- 64 -

--------------------------------------------------------------------------------

 
to occur on or prior to the Closing Date, which pro forma financial statements
shall be in form and substance satisfactory to Required Lenders, and (iii) the
Projections, together with an officers' certificate from the Company's chief
executive officer and chief financial officer regarding the Projections
containing the certifications set forth in Section 4.8.
 
(l) [Reserved.]
 
(m) Opinions of Counsel to Loan Parties.  Lenders and their respective counsel
shall have received originally executed copies of the favorable written opinions
of Baker Botts L.L.P., counsel for Loan Parties, as to such matters as Required
Lenders may reasonably request (including a no-conflicts opinion with respect to
the Senior Notes), dated as of the Closing Date and otherwise in form and
substance reasonably satisfactory to Required Lenders (and each Loan Party
hereby instructs such counsel to deliver such opinions to Agents and Lenders).
 
(n) Fees.  Company shall have paid to Collateral Agent and each Co-Lead Arranger
the fees payable on the Closing Date referred to in the Fee Letter and Section
2.10(c).
 
(o) Solvency Certificate.  On the Closing Date, Collateral Agent shall have
received a Solvency Certificate of the chief financial officer of Company
substantially in the form of Exhibit G-2, dated as of the Closing Date and
addressed to the Agents and Lenders, and in form, scope and substance
satisfactory to Required Lenders, with appropriate attachments and demonstrating
that after giving effect to the consummation of the transactions contemplated to
occur on the Closing Date, Company and its Subsidiaries are and will be Solvent.
 
(p) Closing Date Certificate.  Company shall have delivered to the Collateral
Agent a Closing Date Certificate, together with all attachments thereto.
 
(q) No Litigation.  There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments, pending or
threatened in any court or before any arbitrator or Governmental Authority that,
in the reasonable discretion of Required Lenders, singly or in the aggregate,
materially impairs any of the transactions contemplated by the Loan Documents,
or that could have a Material Adverse Effect.
 
(r) [Intentionally Omitted].
 
(s) Minimum Liquidity.  The Company shall have a minimum of $10,000,000 of
Consolidated Liquidity immediately after giving effect to the transactions
contemplated hereby to occur on the Closing Date (including, without limitation,
after giving effect to all amounts to be borrowed and paid on the Closing Date).
 
(t) No Material Adverse Effect.  Since December 31, 2012, no event, circumstance
or change shall have occurred that has caused or evidences, either in any case
or in the aggregate, a Material Adverse Effect.
 
(u) Completion of Proceedings.  All partnership, corporate and other proceedings
taken or to be taken in connection with the transactions contemplated hereby and
all
 
 
- 65 -

--------------------------------------------------------------------------------

 
documents incidental thereto not previously found acceptable by Required Lenders
and their counsel shall be satisfactory in form and substance to Required
Lenders and such counsel, and Required Lenders and such counsel shall have
received all such counterpart originals or certified copies of such documents as
Required Lenders may reasonably request.
 
(v) [Intentionally Omitted].
 
(w) Bank Regulations.  Each Lender shall have received all documentation and
other information reasonably requested that is required by bank regulatory
authorities under applicable "know-your-customer" and anti-money laundering
rules and regulations, including the Patriot Act, and all such documentation and
other information shall be in form and substance reasonably satisfactory to such
Lender.
 
(x) Leverage Ratio.  After giving effect to the Credit Extensions on the Closing
Date, (A) the sum of (1) the aggregate principal balance of the Loans as of such
date plus (2) all other Consolidated Total Debt (other than the Senior Notes)
outstanding as of such date shall not exceed an amount equal to (x) Consolidated
EBITDA of Company and its Subsidiaries for the six-month period ended June 30,
2013 times 2, multiplied by (y) 1.3, and (B) the Chief Financial Officer of
Company shall have delivered a certificate to the Collateral Agent, in form and
substance reasonably satisfactory to the Required Lenders representing and
warranting as to the matters specified in clause (A) above.
 
Each Lender, by delivering its signature page to this Agreement and funding a
Loan on the Closing Date, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Loan Document and each other document required
to be approved by any Agent, Required Lenders or Lenders, as applicable, on the
Closing Date.
 
Section 3.2. Conditions to Each Credit Extension.
 
(a) Conditions Precedent.  The obligation of each Lender to make any Loan on any
Credit Date, including the Closing Date, is subject to the satisfaction, or
waiver in accordance with Section 10.5, of the following conditions precedent:
 
(i)           Collateral Agent shall have received a fully executed and
delivered Funding Notice;
 
(ii)           [intentionally omitted];
 
(iii)           as of such Credit Date, the representations and warranties
contained herein and in each other Loan Document, certificate or other writing
delivered to any Agent or any Lender pursuant hereto or thereto on or prior to
the Credit Date shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations or
warranties that already are qualified or modified as to "materiality" or
"Material Adverse Effect" in the text thereof, which representations and
warranties shall be true and correct in all respects subject to such
qualification) on and as of that Credit Date to the same extent as though made
on and as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects (except
that such materiality qualifier
 
 
- 66 -

--------------------------------------------------------------------------------

 
shall not be applicable to any representations or warranties that already are
qualified or modified as to "materiality" or "Material Adverse Effect" in the
text thereof, which representations and warranties shall be true and correct in
all respects subject to such qualification) on and as of such earlier date;
 
(iv)           as of such Credit Date, no Event of Default or Default shall have
occurred and be continuing or would result from the consummation of the
applicable Credit Extension;
 
(v)           [intentionally omitted];
 
(vi)           the Loan Parties shall have paid all fees, costs and expenses
then payable by the Loan Parties pursuant to this Agreement and the other Loan
Documents, including, without limitation, the Fee Letter, Section 2.10, and, to
the extent invoiced, Section 10.2 hereof;
 
(vii)           the making of such Loan shall not contravene any law, rule or
regulation applicable to any Agent or any Lender;
 
(viii)           (A) Company and its Subsidiaries shall be in compliance with
the financial covenants set forth in Section 6.8 on a pro forma basis after
giving effect to the proposed borrowing as of the last day of the Fiscal Quarter
most recently ended, and (B) the Chief Financial Officer of Company shall have
delivered a certificate to the Collateral Agent, in form and substance
reasonably satisfactory to the Required Lenders representing and warranting (1)
as to the matters specified in clause (A) above (accompanied by, other than on
the Closing Date, reasonably-detailed calculations thereof), and (2) that, as of
such Credit Date, Company reasonably expects, after giving effect to the
proposed borrowing and based upon good faith determinations and projections
consistent with the Financial Plan, to be in compliance with all operating and
financial covenants set forth in this Agreement as of the last day of each
Fiscal Quarter ending prior to the Term Loan Maturity Date;
 
(ix)           with respect to any Credit Extension made after the Closing Date,
after giving effect to such Credit Extension, (A) the sum of (1) the aggregate
principal balance of the Loans as of such date plus (2) all other Consolidated
Total Debt (other than Indebtedness in respect of the Senior Notes, and
Indebtedness that is subordinated in right of payment to the Obligations) that
is secured by a Lien on any assets of the Company or any of its Subsidiaries
outstanding as of such date shall not exceed an amount equal to (x) Consolidated
EBITDA of Company and its Subsidiaries for the immediately-preceding four Fiscal
Quarter Period (provided that, with respect to (a) any such Credit Extension
that occurs on or prior to the date on which financial statements are available
for the Fiscal Quarter ending December 31, 2013, Consolidated EBITDA shall be
calculated for the Fiscal Year ended December 31, 2013 as an amount equal to the
Consolidated EBITDA of the Company and its Subsidiaries for the six-month period
ended June 30, 2013, times two (or if financial statements for the Fiscal
Quarter ended September 30, 2013 are available, an amount equal to the
Consolidated EBITDA of the Company and its Subsidiaries for the nine-month
period ended September 30, 2013 times 4/3), and (b) (i) the three month period
ending December 31, 2013, (ii) the six month period ending March 31, 2014, and
(iii) the nine-month period ending June 30, 2014, for purposes of this
 
 
- 67 -

--------------------------------------------------------------------------------

 
definition, Consolidated EBITDA shall be calculated for such period on an
Annualized Basis), as of the last day of the most recently ended month for which
financial statements have been delivered pursuant to Section 5.1(a) multiplied
by (y) the amount specified on Schedule 3.2 for the last day of the immediately
preceding Fiscal Quarter, and (B) the Chief Financial Officer of Company shall
have delivered a certificate to the Collateral Agent, in form and substance
reasonably satisfactory to the Required Lenders representing and warranting as
to the matters specified in clause (A) above (accompanied by reasonably-detailed
calculations thereof);
 
(x) (A) such Credit Extension shall be permitted under each Senior Note
Indenture (as in effect on the Closing Date, without giving effect to any
amendment or termination thereof), (B) the Company shall be in compliance with
Section 4.09 of each Senior Note Indenture, and (C) the Chief Financial Officer
of Company shall have delivered a certificate to the Collateral Agent, in form
and substance reasonably satisfactory to the Required Lenders (1) representing
and warranting as to the matters specified in clause (A) above (accompanied by
reasonably-detailed calculations thereof), and (2) attaching the most recent
balance sheet of the Company and its Restricted Subsidiaries (as defined in the
Senior Note Indentures);
 
(xi)           with respect to any Credit Extension, the use of proceeds of
which is intended to finance a Permitted Acquisition, Collateral Agent shall
have received evidence that the related acquisition is a Permitted Acquisition
and all acquisition documentation shall be in form and substance satisfactory to
Required Lenders in their reasonable discretion; and
 
(xii)           with respect to any Credit Extension, the use of proceeds of
which is intended to finance an Approved Acquisition, Required Lenders shall
have (A) provided their consent to such Approved Acquisition and all of the
documentation executed in connection therewith, and (B) received evidence in
form and substance satisfactory to Required Lenders in their reasonable
discretion that each of the conditions precedent contained in the consent
described in clause (A) above have been satisfied.
 
Any Agent or Required Lenders shall be entitled, but not obligated to, request
and receive, prior to the making of any Credit Extension, additional information
reasonably satisfactory to the requesting party confirming the satisfaction of
any of the foregoing if, in the good faith judgment of such Agent or Required
Lenders such request is warranted under the circumstances.
 
(b) Notices.  Any Notice shall be executed by an Authorized Officer of Company
in a writing delivered to Administrative Agent.  In lieu of delivering a Notice,
Company may give Administrative Agent telephonic notice by the required time of
any proposed borrowing, conversion or continuation, as the case may be; provided
each such notice shall be promptly confirmed in writing by delivery of the
applicable Notice to Administrative Agent on or before the applicable date of
borrowing, continuation or conversion.  No Agent or Lender shall incur any
liability to Company in acting upon any telephonic notice referred to above that
Administrative Agent believes in good faith to have been given by a duly
authorized officer or other person authorized on behalf of Company or for
otherwise acting in good faith.
 
 
- 68 -

--------------------------------------------------------------------------------

 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
In order to induce Agents and Lenders to enter into this Agreement and to make
each Credit Extension to be made thereby, each Loan Party represents and
warrants to each Agent and Lender, on the Closing Date and on each Credit Date,
that the following statements are true and correct (it being understood and
agreed that the representations and warranties made on the Closing Date are
deemed to be made concurrently with the consummation of the transactions
contemplated hereby):
 
Section 4.1. Organization; Requisite Power and Authority; Qualification.  Each
of Company and its Subsidiaries (a) is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization as identified
in Schedule 4.1, (b) has all requisite power and authority to enter into the
Loan Documents to which it is a party and to carry out the transactions
contemplated thereby and, in the case of Company, to make the borrowings
hereunder, (c) has all requisite power and authority to own and operate its
properties and to carry on its business as now conducted and as proposed to be
conducted and (d) is qualified to do business and in good standing in every
jurisdiction where its assets are located and wherever necessary to carry out
its business and operations, except in jurisdictions where the failure to be so
qualified or in good standing has not had, and would not be reasonably expected
to have, a Material Adverse Effect.
 
Section 4.2. Capital Stock and Ownership.  The Capital Stock of each of Company
and its Subsidiaries has been duly authorized and validly issued and is fully
paid and non-assessable.  Except as set forth on Schedule 4.2, as of the Closing
Date, there is no existing option, warrant, call, right, commitment or other
agreement to which Company or any of its Subsidiaries is a party requiring, and
there is no membership interest or other Capital Stock of Company or any of its
Subsidiaries outstanding which upon conversion or exchange would require, the
issuance by Company or any of its Subsidiaries of any additional membership
interests or other Capital Stock of Company or any of its Subsidiaries or other
Securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest or other Capital Stock of
Company or any of its Subsidiaries.  Schedule 4.2 correctly sets forth the
ownership interest of Company and each of its Subsidiaries in their respective
Subsidiaries as of the Closing Date.
 
Section 4.3. Due Authorization.  The execution, delivery and performance of the
Loan Documents have been duly authorized by all necessary action on the part of
each Loan Party that is a party thereto.
 
Section 4.4. No Conflict.  The execution, delivery and performance by Loan
Parties of the Loan Documents to which they are parties and the consummation of
the transactions contemplated by the Loan Documents do not and will not (a)
violate any provision of any law or any governmental rule or regulation
applicable to Company or any of its Subsidiaries, any of the Organizational
Documents of Company or any of its Subsidiaries, or any order, judgment or
decree of any court or other agency of government binding on Company or any of
its Subsidiaries; (b) conflict with, result in a breach of or constitute (with
due notice or lapse of time or both) a default under any material Contractual
Obligation of Company or any of its
 
 
- 69 -

--------------------------------------------------------------------------------

 
Subsidiaries; (c) result in or require the creation or imposition of any Lien
upon any of the properties or assets of Company or any of its Subsidiaries
(other than any Liens created under any of the Loan Documents in favor of
Collateral Agent, on behalf of Secured Parties); (d) result in any default,
non-compliance, suspension revocation, impairment, forfeiture or non-renewal of
any material permit, license, authorization or approval applicable to its
operations or any of its properties; or (e) require any approval of
stockholders, members or partners or any approval or consent of any Person under
any material Contractual Obligation of Company or any of its Subsidiaries,
except for such approvals or consents which will be obtained on or before the
Closing Date and disclosed in writing to the Lenders.
 
Section 4.5. Governmental Consents.  The execution, delivery and performance by
Loan Parties of the Loan Documents to which they are parties and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by, any Governmental Authority except for (i) filings
and recordings with respect to the Collateral to be made, or otherwise delivered
to Collateral Agent for filing and/or recordation and (ii) any registrations
with, consents or approvals of, notices to, or other actions to, with or by any
Governmental Authority which have already been obtained, taken, given or made.1
 
Section 4.6. Binding Obligation.  Each Loan Document has been duly executed and
delivered by each Loan Party that is a party thereto and is the legally valid
and binding obligation of such Loan Party, enforceable against such Loan Party
in accordance with its respective terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors' rights generally or by equitable principles relating to
enforceability.
 
Section 4.7. Historical Financial Statements.  The Historical Financial
Statements were prepared in conformity with GAAP and fairly present, in all
material respects, the financial position, on a consolidated basis, of the
Persons described in such financial statements as at the respective dates
thereof and the results of operations and cash flows, on a consolidated basis,
of the entities described therein for each of the periods then ended, subject,
in the case of any such unaudited financial statements, to changes resulting
from audit and normal year end adjustments.  As of the Closing Date, neither
Company nor any of its Subsidiaries has any contingent liability or liability
for taxes, long term lease or unusual forward or long term commitment that is
not reflected in the Historical Financial Statements or the notes thereto and
which in any such case is material in relation to the business, operations,
properties, assets, condition (financial or otherwise) or prospects of Company
and any of its Subsidiaries taken as a whole.
 
Section 4.8. Projections.  On and as of the Closing Date, the projections of
Company and its Subsidiaries for the period of Fiscal Year 2013 through and
including Fiscal Year 2016, including monthly projections for each month during
the Fiscal Year in which the Closing Date takes place (the "Projections"), are
based on good faith estimates and assumptions made by the management of Company;
provided the Projections are not to be viewed as facts and that actual results
during the period or periods covered by the Projections may differ from such
Projections and that the differences may be material; provided further, as of
the Closing Date, management
 
_____________________
1
Discuss required filings.

 
 
- 70 -

--------------------------------------------------------------------------------

 
of Company believed that the Projections were reasonable and attainable. Such
Projections, as so updated, shall be believed by Company at the time furnished
to be reasonable, shall have been prepared on a reasonable basis and in good
faith by Company, and shall have been based on assumptions believed by Company
to be reasonable at the time made and upon the best information then reasonably
available to Company, and Company shall not be aware of any facts or information
that would lead it to believe that such projections, as so updated, are not
attainable.
 
Section 4.9. No Material Adverse Effect.  Since December 31, 2012, no event,
circumstance or change has occurred that has caused, either in any case or in
the aggregate, a Material Adverse Effect.
 
Section 4.10. Adverse Proceedings, etc.  There are no Adverse Proceedings that,
individually or in the aggregate, (a) relate to any Loan Document or the
transactions contemplated hereby or thereby or (b) would reasonably be expected
to have a Material Adverse Effect.  Neither Company nor any of its Subsidiaries
(i) is in violation of any applicable laws that, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect, or
(ii) is subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect.
 
Section 4.11. Payment of Taxes.  Except as otherwise permitted under Section
5.3, all tax returns and reports of Company and its Subsidiaries required to be
filed by any of them have been timely filed, and all taxes due and payable and
all assessments, fees and other governmental charges upon Company and its
Subsidiaries and upon their respective properties, assets, income, businesses
and franchises which are due and payable have been paid when due and
payable.  Company knows of no proposed tax assessment against Company or any of
its Subsidiaries in excess of $100,000 in the aggregate which is not being
actively contested by Company or such Subsidiary in good faith and by
appropriate proceedings; provided, such reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP shall have been
made or provided therefor.
 
Section 4.12. Properties.
 
(a) Title.  Each of Company and its Subsidiaries has (i) good, sufficient,
marketable and legal title to (in the case of fee interests in real property),
(ii) valid leasehold interests in (in the case of leasehold interests in real or
personal property), and (iii) good and valid title to (in the case of all other
personal property), all of their respective properties and assets (other than
immaterial (with respect to the ability of the Loan Parties taken as whole to
perform their obligations under the Loan Documents) properties and assets)
reflected in their respective Historical Financial Statements referred to in
Section 4.5 and in the most recent financial statements delivered pursuant to
Section 5.1, in each case except for (A) assets disposed of since the date of
such financial statements in the ordinary course of business, (B) dispositions
of assets permitted under Section 6.9 and (C) dispositions of other assets
having an aggregate value not in excess of $100,000.  All such material
properties and assets are in
 
 
- 71 -

--------------------------------------------------------------------------------

 
working order and condition, ordinary wear and tear excepted, and except as
permitted by this Agreement, all such properties and assets are free and clear
of Liens.
 
(b) Real Estate.  As of the Closing Date, Schedule 4.12 contains a true,
accurate and complete list of (i) all Real Estate Assets and (ii) the
termination date, lessor and annual base rent under each lease or
sublease.  Each agreement described in clause (ii) of the immediately preceding
sentence is in full force and effect and Company does not have knowledge of any
default that has occurred and is continuing thereunder, and each such agreement
that is material to the operations of Company and its Subsidiaries, taken as a
whole, constitutes the legally valid and binding obligation of each applicable
Loan Party, enforceable against such Loan Party in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors' rights generally
or by equitable principles, in each case, other than leases terminated in the
ordinary course of business after the Closing Date.  To the best knowledge of
each Loan Party, no other party to any such agreement that is material to the
operations of Company and its Subsidiaries, taken as a whole, is in default of
its obligations thereunder, and no Loan Party (or any other party to any such
agreement) has at any time delivered or received any notice of default which
remains uncured under any such agreement and, as of the Closing Date, no event
has occurred which, with the giving of notice or the passage of time or both,
would constitute a default under any such agreement.
 
Section 4.13. Environmental Matters.  Except as is not reasonably expected to
have a Material Adverse Effect:
 
(a) No Environmental Claim has been asserted against any Loan Party or any
predecessor in interest nor has any Loan Party received notice of any threatened
or pending Environmental Claim against Loan Party or any predecessor in
interest.
 
(b) There has been no Release of Hazardous Materials in violation of
Environmental Law at any of the properties currently or formerly owned or
operated by any Loan Party or any predecessor in interest, or to the knowledge
of any Loan Party, at any properties formerly owned or operated by any Loan
Party or predecessor in interest or at any disposal or treatment facility which
received Hazardous Materials generated by any Loan Party or any predecessor in
interest.
 
(c) The operation of the business of, and each of the properties owned or
operated by, each Loan Party are in compliance with all Environmental Laws.
 
(d) Each Loan Parties holds and is in compliance with all Governmental
Authorizations required under any Environmental Laws in connection with the
operations carried on by it and the properties owned or operated by it.
 
(e) To Loan Party's knowledge, no event or condition has occurred or is
occurring with respect to any Environmental Law, any Release of Hazardous
Materials, or any Hazardous Materials Activity which could reasonably be
expected to form the basis of an Environmental Claim against any Loan Party.
 
 
- 72 -

--------------------------------------------------------------------------------

 
(f) No Loan Party has received any notification pursuant to any Environmental
Laws that (i) any work, repairs, construction or Capital Expenditures are
required to be made in respect as a condition of continued compliance with any
Environmental Laws, or any license, permit or approval issued pursuant thereto
or (ii) any license, permit or approval referred to above is about to be
reviewed, made, subject to limitations or conditions, revoked, withdrawn or
terminated.
 
(g) The Loan Parties have made available to the Collateral Agent true and
complete copies of all environmental reports, audits and investigations related
to the Real Property or the operations of the Loan Parties.
 
Section 4.14. No Defaults.  Neither Company nor any of its Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations, and no
condition exists which, with the giving of notice or the lapse of time or both,
would constitute such a default, except, in each case, where the consequences,
direct or indirect, of such default or defaults, if any, would not reasonably be
expected to have a Material Adverse Effect.
 
Section 4.15. Material Contracts.  Schedule 4.15, together with any updates
provided pursuant to Section 5.1(l), contains a true, correct and complete list
of all the Material Contracts; such Material Contracts are in full force and
effect and no defaults exist thereunder (other than as described in Schedule
4.15).
 
Section 4.16. Governmental Regulation.  Neither Company nor any of its
Subsidiaries is subject to regulation under the Public Utility Holding Company
Act of 2005, the Federal Power Act or under any other federal or state statute
or regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable.  Neither
Company nor any of its Subsidiaries is a "registered investment company" or a
company "controlled" by a "registered investment company" or a "principal
underwriter" of a "registered investment company" as such terms are defined in
the Investment Company Act of 1940 or otherwise subject to regulation under the
Investment Company Act of 1940.
 
Section 4.17. Margin Stock.  Neither Company nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock.  No
part of the proceeds of the Loans made to such Loan Party will be used to
purchase or carry any such Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any such Margin Stock or for any purpose that
violates the provisions of Regulation T, U or X of the Board of Governors of the
Federal Reserve System.
 
Section 4.18. Employee Matters.  Neither Company nor any of its Subsidiaries is
engaged in any unfair labor practice that would reasonably be expected to have a
Material Adverse Effect.  There is (a) no unfair labor practice complaint
pending against Company or any of its Subsidiaries, or to the best knowledge of
Company, threatened against any of them before the National Labor Relations
Board and no grievance or arbitration proceeding arising out of or under any
collective bargaining agreement that is so pending against Company or any of its
Subsidiaries or to the best knowledge of Company, threatened against any of
them, (b) no strike
 
 
- 73 -

--------------------------------------------------------------------------------

 
or work stoppage in existence or threatened involving Company or any of its
Subsidiaries, and (c) to the best knowledge of Company, no union representation
question existing with respect to the employees of Company or any of its
Subsidiaries and, to the best knowledge of Company, no union organization
activity that is taking place, except (with respect to any matter specified in
clause (a), (b) or (c) above, either individually or in the aggregate) as would
not reasonably be expected to have a Material Adverse Effect.
 
Section 4.19. Employee Benefit Plans.  Company, each of its Subsidiaries and
each of their respective ERISA Affiliates are in material compliance with all
applicable provisions and requirements of ERISA and the Internal Revenue Code
and the regulations and published interpretations thereunder with respect to
each Employee Benefit Plan, and have performed all their obligations under each
Employee Benefit Plan.  Each Pension Plan which is intended to qualify under
Section 401(a) of the Internal Revenue Code has received a favorable
determination letter from the Internal Revenue Service indicating that such
Pension Plan is so qualified and nothing has occurred subsequent to the issuance
of such determination letter which would cause such Pension Plan to lose its
qualified status.  No material liability to the PBGC (other than required
premium payments) or the Internal Revenue Service has been or is expected to be
incurred by Company, any of its Subsidiaries or any of their ERISA
Affiliates.  No ERISA Event has occurred or is reasonably expected to
occur.  Except to the extent required under Section 4980B of the Internal
Revenue Code or similar state laws, no Employee Benefit Plan provides health or
welfare benefits (through the purchase of insurance or otherwise) for any
retired or former employee of Company, any of its Subsidiaries or any of their
respective ERISA Affiliates.No Pension Plan has become subject to the funding
based benefit restrictions under Section 436 of the Code.  As of the most recent
valuation date for each Multiemployer Plan for which the actuarial report is
available, the potential liability of Company, its Subsidiaries and their
respective ERISA Affiliates for a complete withdrawal from such Multiemployer
Plan (within the meaning of Section 4203 of ERISA), when aggregated with such
potential liability for a complete withdrawal from all Multiemployer Plans,
based on information available pursuant to Section 4221(e) of ERISA is not
greater than $25,000.  Company, each of its Subsidiaries and each of their ERISA
Affiliates have complied with the requirements of Section 515 of ERISA with
respect to each Multiemployer Plan and are not in material "default" (as defined
in Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer
Plan.
 
Section 4.20. Certain Fees.  Other than $1,312,500 payable to Merrill Lynch,
Pierce, Fenner & Smith Incorporated pursuant to the Engagement Letter, dated as
of June 12, 2013, no broker's or finder's fee or commission will be payable with
respect hereto or any of the transactions contemplated hereby.
 
Section 4.21. Solvency.  The Company is, and the Company and its Subsidiaries
taken as a whole are, and, upon the incurrence of any Credit Extension on any
date on which this representation and warranty is made, will be Solvent.
 
 
- 74 -

--------------------------------------------------------------------------------

 
Section 4.22. Outstanding Indebtedness.  The Obligations are permitted to be
incurred and maintained under each Senior Note Indenture (as in effect on the
Closing Date, without giving effect to any amendment or termination thereof),
and the Company is in compliance with each Senior Note Indenture (including
Sections 4.09 and 4.12 thereof).
 
Section 4.23. Compliance with Statutes, etc.  Each of Company and its
Subsidiaries is in compliance with (i) its organizational documents and (ii) all
applicable statutes, regulations and orders of, and all applicable restrictions
imposed by, all Governmental Authorities, in respect of the conduct of its
business and the ownership of its property, except such non-compliance that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.
 
Section 4.24. Intellectual Property. As of the Closing Date, each of Company and
its Subsidiaries own, or hold licenses in, all trademarks, trade names,
copyrights, patents, and licenses that are necessary to the conduct of its
business as currently conducted, and attached hereto as Schedule 4.24 is a true,
correct, and complete listing of all material trademarks, trade names,
copyrights, patents, and licenses as to which Company or one of its Subsidiaries
is the owner or is an exclusive licensee as of the Closing Date.
 
Section 4.25. [Reserved].
 
Section 4.26. Customers and Suppliers.  There exists no actual or threatened
termination, cancellation or limitation of, or modification to or change in, the
business relationship between (a) any of Company or its Subsidiaries, on the one
hand, and any customer or any group thereof, on the other hand, whose agreements
with any of Company or its Subsidiaries are individually or in the aggregate
material to the business or operations of such Loan Party or any of its
Subsidiaries, or (b) any of Company or its Subsidiaries, on the one hand, and
any supplier or any group thereof, on the other hand, whose agreements with any
of Company or its Subsidiaries are individually or in the aggregate material to
the business or operations of Company or its Subsidiaries, in each case, that
individually or in the aggregate would reasonably be expected to have a Material
Adverse Effect.
 
Section 4.27. Insurance.  Each of Company and its Subsidiaries keeps its
property adequately insured and maintains (a) insurance to such extent and
against such risks as is customary with companies in the same or similar
businesses, (b) workmen's compensation insurance in the amount required by
applicable law, (c) public liability insurance, in the amount customary with
companies in the same or similar business against claims for personal injury or
death on properties owned, occupied or controlled by it, and (d) such other
insurance as may be required by law or as may be reasonably required by Required
Lenders.  Schedule 4.27 sets forth a list of all insurance maintained by each
Loan Party on the Closing Date.
 
Section 4.28. [Intentionally Omitted].
 
Section 4.29. Permits, Etc.  Each Loan Party has, and is in compliance with, all
permits, licenses, authorizations, approvals, entitlements and accreditations
required for such Person lawfully to own, lease, manage or operate, or to
acquire, each business currently owned, leased, managed or operated, or to be
acquired, by such Person, which, if not obtained, would not
 
 
- 75 -

--------------------------------------------------------------------------------

 
reasonably be expected to have a Material Adverse Effect. No condition exists or
event has occurred which, in itself or with the giving of notice or lapse of
time or both, would result in the suspension, revocation, impairment, forfeiture
or non-renewal of any such permit, license, authorization, approval, entitlement
or accreditation, and there is no claim that any thereof is not in full force
and effect, except, to the extent any such condition, event or claim would not
reasonably be expected to have a Material Adverse Effect.
 
Section 4.30. Bank Accounts and Securities Accounts.  Schedule 4.30 sets forth a
complete and accurate list as of the Closing Date of all deposit, checking and
other bank accounts, all securities and other accounts maintained with any
broker dealer and all other similar accounts maintained by each Loan Party,
together with a description thereof (i.e., the bank or broker dealer at which
such deposit or other account is maintained and the account number and the
purpose thereof).
 
Section 4.31. Security Interests.  The Pledge and Security Agreement creates in
favor of Collateral Agent, for the benefit of Secured Parties, a legal, valid
and enforceable security interest in the Collateral secured thereby.  Upon the
filing of the UCC-1 financing statements described in Section 3.1(i) and the
recording of the Collateral Assignments for Security referred to in each Pledge
and Security Agreement in the United States Patent and Trademark Office and the
United States Copyright Office, as applicable, such security interests in and
Liens on the Collateral granted thereby shall be perfected, first priority
security interests, and no further recordings or filings are or will be required
in connection with the creation, perfection or enforcement of such security
interests and Liens, other than (a) the filing of continuation statements in
accordance with applicable law, (b) the recording of the Collateral Assignments
for Security pursuant to each Pledge and Security Agreement in the United States
Patent and Trademark Office and the United States Copyright Office, as
applicable, with respect to after-acquired U.S. patent and trademark
applications and registrations and U.S. copyrights, (c) the recordation of
appropriate evidence of the security interest in the appropriate foreign
registry with respect to all foreign intellectual property and (d) the taking of
appropriate actions under applicable state law to perfect the Lien of the
Collateral Agent with respect to any asset of any Loan Party that is subject to
a certificate of title.
 
Section 4.32. PATRIOT ACT and FCPA.  To the extent applicable, each Loan Party
is in compliance with (a) the laws, regulations and Executive Orders
administered by OFAC, and (b) the Bank Secrecy Act, as amended by the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA PATRIOT Act ) of 2001 (the "PATRIOT Act").  Neither
the Loan Parties nor any of their officers, directors, employees or agents
acting on the Loan Parties' behalf shall use the proceeds of the Loans to make
any payments, directly or indirectly (including through any third party
intermediary), to any Foreign Official in violation of the United States Foreign
Corrupt Practices Act of 1977, as amended (the "FCPA").  None of the Loan
Parties nor any Subsidiary of any Loan Parties, is in violation of any
Anti-Terrorism Law or engages in or conspires to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the Anti-Terrorism Laws.  None of the Loan Parties, nor any
Subsidiary of any Loan Parties, or their respective agents acting or benefiting
in any capacity in connection with the Loans or other transactions hereunder, is
a Blocked Person.  None of the Loan Parties, nor any of their agents acting in
any capacity in connection with the Loans or other transactions hereunder (A)
conducts
 
 
- 76 -

--------------------------------------------------------------------------------

 
any business or engages in making or receiving any contribution of funds, goods
or services to or for the benefit of any Blocked Person, or (B) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to any OFAC Sanctions Programs.
 
Section 4.33. Managerial Assistance and Related Persons.  Each Loan Party
represents and warrants that (a) TSL has offered to make available to each of
them "significant managerial assistance" (as defined in Section 2(a)(47) of the
Investment Company Act of 1940) and, to the extent any Loan Party accepts such
offer from TSL, the scope, terms and conditions of such significant managerial
assistance are set forth in a separate agreement between such Loan Party and TSL
and (b) it is not a "person" related to TSL as described in Section 57(b) or
57(e) of the Investment Company Act of 1940.
 
Section 4.34. Disclosure.  No representation or warranty of any Loan Party
contained in any Loan Document or in any other documents, certificates or
written statements furnished to Lenders by or on behalf of Company or any of its
Subsidiaries for use in connection with the transactions contemplated hereby
contains any untrue statement of a material fact or omits to state a material
fact (known to Company, in the case of any document not furnished by either of
them) necessary in order to make the statements contained herein or therein not
materially misleading in light of the circumstances in which the same were
made.  Any projections and pro forma financial information contained in such
materials are based upon good faith estimates and assumptions believed by
Company to be reasonable at the time made, it being recognized by Lenders that
such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results.  There are no facts known to Company (other
than matters of a general economic nature) that, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect and
that have not been disclosed herein or in such other documents, certificates and
statements furnished to Lenders for use in connection with the transactions
contemplated hereby.
 
Section 4.35. Indebtedness.  Set forth on Schedule 4.35 is a true and complete
list of all Indebtedness of each Loan Party and each of its Subsidiaries
outstanding immediately prior to the Closing Date that is to remain outstanding
immediately after giving effect to the closing hereunder on the Closing Date
(other than Indebtedness less than $200,000 individually or $1,000,000 in the
aggregate) and such Schedule accurately sets forth the aggregate principal
amount of such Indebtedness as of the Closing Date
 
Section 4.36. Use of Proceeds.  The proceeds of the Term Loan A shall be applied
by Company to (a) refinance the Existing Indebtedness, and (b) pay fees and
expenses in connection with this Agreement.  The proceeds of the Term Loan B
shall be applied by Company to finance, in whole or in part, Approved
Acquisitions.
 
ARTICLE V
 
AFFIRMATIVE COVENANTS
 
 
- 77 -

--------------------------------------------------------------------------------

 
Each Loan Party covenants and agrees that so long as any Commitment is in effect
and until payment in full of all Obligations (other than contingent obligations
for which no claim has been made and Cash Management Obligations), each Loan
Party shall perform, and shall cause each of its Subsidiaries to perform, all
covenants in this Article V.
 
Section 5.1. Financial Statements and Other Reports.  Unless otherwise provided
below, Company will deliver to each Agent and each Lender:
 
(a) Monthly Reports.  As soon as available, and in any event within 30 days
after the end of each month (including the month which began prior to the
Closing Date), the consolidated and consolidating balance sheet of Company and
its Subsidiaries as at the end of such month and the related consolidated and
consolidating statements of income, consolidated statements of stockholders'
equity and consolidated statements of cash flows of Company and its Subsidiaries
for such month and for the period from the beginning of the then current Fiscal
Year to the end of such month, setting forth in each case in comparative form
the corresponding figures for the corresponding periods of the previous Fiscal
Year and the corresponding figures from the Financial Plan for the current
Fiscal Year, all in reasonable detail, together with a schedule of
reconciliations for any reclassifications with respect to prior months or
periods (and, in connection therewith, copies of any restated financial
statements for any impacted month or period), a Financial Officer Certification
and a Narrative Report with respect thereto;
 
(b) Quarterly Financial Statements.  As soon as available, and in any event
within 45 days after the end of each Fiscal Quarter of each Fiscal Year
(including the fourth Fiscal Quarter), the consolidated and consolidating
balance sheets of Company and its Subsidiaries as at the end of such Fiscal
Quarter and the related consolidated (and with respect to statements of income,
consolidating) statements of income, stockholders' equity and cash flows of
Company and its Subsidiaries for such Fiscal Quarter and for the period from the
beginning of the then current Fiscal Year to the end of such Fiscal Quarter,
setting forth in each case in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year and the corresponding figures
from the Financial Plan for the current Fiscal Year, all in reasonable detail,
together with a Financial Officer Certification and a Narrative Report with
respect thereto;
 
(c) Annual Financial Statements.  As soon as available, and in any event within
90 days after the end of each Fiscal Year (or, if earlier, 15 days after the
date required to be filed with the SEC), (i) the consolidated and consolidating
balance sheets of Company and its Subsidiaries as at the end of such Fiscal Year
and the related consolidated (and with respect to statements of income,
consolidating) statements of income, stockholders' equity and cash flows of
Company and its Subsidiaries for such Fiscal Year, setting forth in each case in
comparative form the corresponding figures for the previous Fiscal Year and the
corresponding figures from the Financial Plan for the Fiscal Year covered by
such financial statements, in reasonable detail, together with a Financial
Officer Certification and a Narrative Report with respect thereto; and (ii) with
respect to such annual consolidated financial statements a report thereon of UHY
LLP or other independent certified public accountants of recognized national
standing selected by Company, and reasonably satisfactory to Required Lenders
(which report shall be unqualified as to going concern and scope of audit, and
shall state that such consolidated financial statements fairly present, in all
material respects, the consolidated financial position of
 
 
- 78 -

--------------------------------------------------------------------------------

 
Company and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated in conformity with
GAAP applied on a basis consistent with prior years (except as otherwise
disclosed in the financial statements) and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards) together with a
written statement by such independent certified public accountants stating that
in making the examination necessary therefor no knowledge was obtained of any
Default under the financial covenants set forth herein or, if any such Default
shall exist, stating the nature and status of such event;
 
(d) Compliance Certificate.  Together with each delivery of financial statements
of Company and its Subsidiaries pursuant to Section 5.1(b) or Section 5.1(c), a
duly executed and completed Compliance Certificate;
 
(e) Statements of Reconciliation after Change in Accounting Principles.  If, as
a result of any change in accounting principles and policies from those used in
the preparation of the Historical Financial Statements, the consolidated
financial statements of Company and its Subsidiaries delivered pursuant to
Section 5.1(b) or Section 5.1(c) will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance satisfactory to Required Lenders;
 
(f) Notice of Default.  Promptly (but in any event within five (5) Business
Days) upon any officer of Company obtaining knowledge (i) of any condition or
event that constitutes a Default or an Event of Default or that notice has been
given to Company or Company with respect thereto; (ii) that any Person has given
any notice to Company or any of its Subsidiaries or taken any other action with
respect to any event or condition set forth in Section 8.1(b); or (iii) of the
occurrence of any event or change that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect, a certificate of an
Authorized Officer specifying the nature and period of existence of such
condition, event or change, or specifying the notice given and action taken by
any such Person and the nature of such claimed Event of Default, Default,
default, event or condition, and what action Company has taken, is taking and
proposes to take with respect thereto;
 
(g) Notice of Litigation.  Promptly (but in any event within three (3) Business
Days) upon any officer of Company obtaining knowledge of (i) the institution of,
or non-frivolous threat of, any Adverse Proceeding not previously disclosed in
writing by Company to Lenders, or (ii) any material development in any Adverse
Proceeding that, in the case of either clause (i) or (ii) if adversely
determined, would be reasonably expected to have a Material Adverse Effect, or
seeks to enjoin or otherwise prevent the consummation of, or to recover any
damages or obtain relief as a result of, the transactions contemplated hereby,
written notice thereof together with such other information as may be reasonably
available to Company to enable Lenders and their counsel to evaluate such
matters;
 
(h) ERISA.  (i) Promptly (but in any event within three (3) Business Days) upon
becoming aware of the occurrence of or forthcoming occurrence of any ERISA
 
 
- 79 -

--------------------------------------------------------------------------------

 
Event, a written notice specifying the nature thereof, what action Company, any
of its Subsidiaries or any of their respective ERISA Affiliates has taken, is
taking or proposes to take with respect thereto and, when known, any action
taken or threatened by the Internal Revenue Service, the Department of Labor or
the PBGC with respect thereto; and (ii) with reasonable promptness, copies of
(A) each Schedule B (Actuarial Information) to the annual report (Form 5500
Series) filed by Company, any of its Subsidiaries or any of their respective
ERISA Affiliates with the Internal Revenue Service with respect to each Pension
Plan; (B) all notices received by Company, any of its Subsidiaries or any of
their respective ERISA Affiliates from a Multiemployer Plan sponsor concerning
an ERISA Event; and (C) copies of such other documents or governmental reports
or filings relating to any Employee Benefit Plan as any Agent shall reasonably
request;
 
(i) Financial Plan.  As soon as practicable and in any event no later than
thirty days prior to the beginning of each Fiscal Year, a consolidated plan and
financial forecast for such Fiscal Year (prepared on a monthly basis) and each
Fiscal Year (or portion thereof) through the final maturity date of the Loans (a
"Financial Plan"), including (i) a forecasted consolidated balance sheet and
forecasted consolidated statements of income and cash flows of Company and its
Subsidiaries for each such Fiscal Year, together with pro forma Compliance
Certificates for each such Fiscal Year and an explanation of the assumptions on
which such forecasts are based, (ii) forecasted consolidated statements of
income and cash flows of Company and its Subsidiaries for each month of each
such Fiscal Year, (iii) forecasts demonstrating projected compliance with the
requirements of Section 6.8 through the final maturity date of the Loans, and
(iv) forecasts demonstrating adequate liquidity through the final maturity date
of the Loans, together, in each case, with an explanation of the assumptions on
which such forecasts are based all in form and substance reasonably satisfactory
to Required Lenders;
 
(j) Insurance Report.  As soon as practicable and in any event by May 30 of each
year (or such other date as may be agreed to by Company and the Required Lenders
from time to time), a report in form and substance satisfactory to Required
Lenders outlining all material insurance coverage maintained as of the date of
such report by Company and its Subsidiaries and all material insurance coverage
planned to be maintained by Company and its Subsidiaries in the immediately
succeeding annual period;
 
(k) Notice of Change in Board of Directors.  With reasonable promptness, written
notice of any change in the Board of Directors (or similar governing body) of
Company or any of its Subsidiaries;
 
(l) Notice Regarding Material Contracts.  Promptly (but in any event within ten
(10) Business Days) (i) after any Material Contract of Company or any of its
Subsidiaries is terminated or amended in a manner that is materially adverse to
Company or such Subsidiary, as the case may be, or (ii) any new Material
Contract is entered into, a written statement describing such event, with copies
of such material amendments or new contracts, delivered to Collateral Agent, and
an explanation of any actions being taken with respect thereto;
 
(m) Environmental Reports and Audits.  Within ten (10) days following the
receipt thereof, copies of all environmental audits and reports with respect to
any
 
 
- 80 -

--------------------------------------------------------------------------------

 
environmental matter which resulted in or would reasonably be expected to have a
Material Adverse Effect;
 
(n) Information Regarding Collateral.  Company will furnish to Collateral Agent
prior written notice of any change in any Loan Party's (a) corporate name, (b)
identity or corporate structure, (c) Federal Taxpayer Identification Number, (d)
sole place of business, (e) chief executive office, or (f) jurisdiction of
organization.  Company agrees not to effect or permit any change referred to in
the preceding sentence unless the Company has delivered to Collateral Agent a
completed Pledge Supplement, substantially in the form of Exhibit A to the
Pledge and Security Agreement, together with all Supplements to Schedules
thereto, prior to any such change or establishment, identifying such new
proposed name, identity, corporate structure, Federal Taxpayer Identification
Number, sole place of business, chief executive office, jurisdiction of
organization and providing such other information in connection therewith as the
Collateral Agent may reasonably request, and all filings have been made under
the UCC or otherwise that are required in order for Collateral Agent to continue
at all times following such change to have a valid, legal and perfected security
interest with the same or better priority in all the Collateral and for the
Collateral at all times following such change to have a valid, legal and
perfected security interest as contemplated in the Collateral
Documents.  Company also agrees promptly to notify Collateral Agent if any
material portion of the Collateral is damaged or destroyed; provided, that in
connection with the proposed name change of Paisano Lease Co., Inc. in
connection with the Paisano Disposition, no such Pledge Supplement or filings
shall be required to be delivered or made until 10 Business Days following the
date of such name change.
 
(o) Annual Collateral Verification.  Each year, at the time of delivery of
annual financial statements with respect to the preceding Fiscal Year pursuant
to Section 5.1(c), Company shall deliver to Collateral Agent an Officer's
Certificate (a) either confirming that there has been no change in such
information since the date of the Perfection Certificate delivered on the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section and/or identifying such changes, or (b) certifying that all UCC
financing statements (including fixtures filings, as applicable) or other
appropriate filings, recordings or registrations, have been filed of record in
each governmental, municipal or other appropriate office in each jurisdiction
identified in the Perfection Certificate or pursuant to clause (a) above to the
extent necessary to protect and perfect the security interests under the
Collateral Documents for a period of not less than 18 months after the date of
such certificate (except as noted therein with respect to any continuation
statements to be filed within such period);
 
(p) Aging Reports.  Together with each delivery of financial statements of
Company and each other Loan Party pursuant to Sections 5.1(a), 5.1(b), and
5.1(c), (i) a summary of the accounts receivable aging report of each Loan Party
as of the end of such period, (ii) a summary of accounts payable aging report of
each Loan Party as of the end of such period and (iii) such other information as
any Agent may reasonably request, in each case, all in detail and in form and
substance reasonably satisfactory to the Required Lenders;
 
(q) [Intentionally Omitted];
 
(r) [Intentionally Omitted];
 
 
- 81 -

--------------------------------------------------------------------------------

 
(s) Seismic Crew Information.  Concurrently with the delivery of the financial
statements required to be delivered pursuant to Sections 5.1(b) and 5.1(c),
Company shall deliver to Collateral Agent (i) a copy of the report prepared by
the Company consistent with past practice, showing the projected usage of any
and all seismic crews owned or operated by the Loan Parties for the ensuing
three calendar months and (ii) a copy of the backlog reports and summary of the
location of each seismic crew and the status of each ongoing project for such
crews prepared by the Company consistent with past practice; and
 
(t) Other Information.  (A) Promptly upon their becoming available, copies of
(i) all financial statements, reports, notices and proxy statements sent or made
available generally by Company to its security holders acting in such capacity
or by any Subsidiary of Company to its security holders other than Company or
another Subsidiary of Company, (ii) all regular and periodic reports and all
registration statements and prospectuses, if any, filed by Company or any of its
Subsidiaries with any securities exchange or with the Securities and Exchange
Commission or any governmental or private regulatory authority, (iii) all press
releases and other statements made available generally by Company or any of its
Subsidiaries to the public concerning material developments in the business of
Company or any of its Subsidiaries, (B) promptly after submission to any
Governmental Authority, all documents and information furnished to such
Governmental Authority in connection with any investigation of any Loan Party
(other than a routine inquiry), (C) promptly upon receipt thereof, copies of all
financial reports (including, without limitation, management letters) submitted
to any Loan Party by its auditors in connection with any annual interim audit of
the books thereof and (D) such other information and data with respect to
Company or any of its Subsidiaries as from time to time may be reasonably
requested by any Agent.
 
Section 5.2. Existence.  Except as otherwise permitted under Section 6.9, each
Loan Party will, and will cause each of its Subsidiaries to, at all times
preserve and keep in full force and effect its existence and all rights and
Governmental Authorizations, qualifications, franchises, licenses and permits
material to its business and to the conduct of its business in each jurisdiction
in which its business is conducted; provided, no Loan Party or any of its
Subsidiaries shall be required to preserve any such right or Governmental
Authorizations, qualifications, franchise, licenses and permits if such Person's
Board of Directors (or similar governing body) shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
such Person, and that the loss thereof is not disadvantageous in any material
respect to such Person or to Lenders; provided further, that for the avoidance
of doubt, the Company and each Loan Party shall be required to maintain their
existence.
 
Section 5.3. Payment of Taxes and Claims.  Each Loan Party will, and will cause
each of its Subsidiaries to, file all foreign, federal, state, and other
material tax returns required to be filed by Company or any of its Subsidiaries
and pay all Taxes imposed upon it or any of its properties or assets or in
respect of any of its income, businesses or franchises before any penalty or
fine accrues thereon (other than Taxes that do not exceed $100,000 in the
aggregate), and all claims (including claims for labor, services, materials and
supplies) for sums that have become due and payable and that by law have or may
become a Lien upon any of its properties or assets, prior to the time when any
penalty or fine shall be incurred with respect thereto; provided no such Tax or
claim need be paid if it is being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted, so long as (a)
adequate reserve or other appropriate
 
 
- 82 -

--------------------------------------------------------------------------------

 
provision, as shall be required in conformity with GAAP shall have been made
therefor, and (b) in the case of a Tax or claim which has or may become a Lien
against any of the Collateral, such contest proceedings conclusively operate to
stay imposition of any penalty, fine or Lien resulting from the non-payment
thereof. No Loan Party will, nor will it permit any of its Subsidiaries to, file
or consent to the filing of any consolidated income tax return with any Person
(other than Company or any of its Subsidiaries).
 
Section 5.4. Maintenance of Properties.  Each Loan Party will, and will cause
each of its Subsidiaries to (a) maintain or cause to be maintained in good
repair, working order and condition, consistent with industry practice and
ordinary wear and tear excepted, all material properties necessary in the
business of Company and its Subsidiaries and from time to time will make or
cause to be made all appropriate repairs, renewals and replacements thereof, and
(b) comply at all times with the provisions of all material leases to which it
is a party as lessee or under which it occupies property, so as to prevent any
loss or forfeiture thereof or thereunder.
 
Section 5.5. Insurance.
 
(a) The Loan Parties will maintain or cause to be maintained, with financially
sound and reputable insurers, casualty insurance, such public liability
insurance, third-party property damage insurance or such other insurance with
respect to liabilities, losses or damage in respect of the assets, properties
and businesses of the Loan Parties as may customarily be carried or maintained
under similar circumstances by Persons of established reputation engaged in
similar businesses, in each case in such amounts (giving effect to
self-insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as shall be customary for such Persons and
satisfactory to Required Lenders.  Without limiting the generality of the
foregoing, the Loan Parties will maintain or cause to be maintained (A) flood
insurance with respect to each Flood Hazard Property that is located in a
community that participates in the National Flood Insurance Program, in each
case in compliance with any applicable regulations of the Board of Governors of
the Federal Reserve System and (B) replacement value casualty insurance on the
Collateral under such policies of insurance, with such insurance companies, in
such amounts, with such deductibles, and covering such risks as are at all times
carried or maintained under similar circumstances by Persons of established
reputation engaged in similar businesses.  Each such policy of insurance shall
(1) name Collateral Agent, on behalf of Lenders as an additional insured
thereunder as its interests may appear, and (2) in the case of each casualty
insurance policy, contain a loss payable clause or endorsement, satisfactory in
form and substance to Collateral Agent, that names Collateral Agent, on behalf
of Secured Parties as the loss payee thereunder.
 
(b) Each of the insurance policies required to be maintained under this Section
5.5 shall provide for at least thirty (30) days' prior written notice to
Collateral Agent of the cancellation or substantial modification
thereof.  Receipt of such notice shall entitle Collateral Agent (but Collateral
Agent shall not be obligated) to renew any such policies, cause the coverages
and amounts thereof to be maintained at levels required pursuant to this Section
5.5 or otherwise to obtain similar insurance in place of such policies, in each
case at the expense of the Loan Parties.
 
 
- 83 -

--------------------------------------------------------------------------------

 
Section 5.6. Inspections.  Each Loan Party will, and will cause each of its
Subsidiaries to, (a) keep adequate books of record and account in which full,
true and correct entries are made of all dealings and transactions in relation
to its business and activities and (b) permit any representatives designated by
any Lender (including employees of any Lender or any consultants, auditors,
accountants, lawyers and appraisers retained by any Lender) to visit and inspect
any of the properties of any Loan Party and any of its respective Subsidiaries
(including Phase I Environmental Site Assessments no more frequently than once
per year, provided that (x) no event, action, circumstance or condition set
forth in Section 5.9 have occurred and (y) no Default or Event of Default has
occurred and is continuing (provided further that if any condition in clause (x)
or (y) is not satisfied, any Lender shall have the right to perform a Phase I in
its sole discretion)), to conduct audits, valuations and/or field examinations
of any Loan Party and any of its respective Subsidiaries, to inspect, copy and
take extracts from its and their financial and accounting records, and to
discuss its and their affairs, finances and accounts with its and their officers
and independent accountants and auditors, all upon reasonable notice (so long as
no Default or Event of Default has occurred and is continuing) and at such
reasonable times during normal business hours and as often as may reasonably be
requested.  So long as no Event of Default has occurred and is continuing, all
such visits, audits, inspections, valuations and field examinations shall be
coordinated by, and conducted jointly by (or on behalf of), Collateral Agent and
TCP Fund Representative.  The Loan Parties agree to pay the (i) the examiner's
out-of-pocket costs and expenses incurred in connection with all such visits,
audits, inspections, valuations and field examinations and (ii) the costs of all
visits, audits, inspections, valuations and field examinations conducted by a
third party on behalf of Collateral Agent, TCP Fund Representative and the
Lenders; provided that, so long as no Default or Event of Default has occurred
and is continuing, the Loan Parties shall not be obligated to pay such costs and
expenses with respect to more than one such visit and inspection per Lender per
Fiscal Year.  The Loan Parties acknowledge that Collateral Agent, after
exercising its rights of inspection, may prepare and distribute to the Lenders
certain reports pertaining to the Loan Parties' assets for internal use by the
Agents and the Lenders.  Without limiting the foregoing, the Loan Parties agree
that the Collateral Agent shall have the right to conduct patent, trademark and
copyright searches with respect to the Loan Parties from time to time, and the
Loan Parties agree to pay all out-of-pocket costs and expenses incurred by
Collateral Agent in connection with such searches; provided that, so long as no
Default or Event of Default has occurred and is continuing, the Loan Parties
shall not be obligated to pay for more than two sets of patent, trademark and
copyright searches per Fiscal Year.
 
Section 5.7. Lenders Meetings and Conference Calls.
 
(a) Company will, upon the request of Required Lenders, participate in a meeting
of Lenders once during each Fiscal Year to be held at Company's corporate
offices (or at such other location as may be agreed to by Company and Required
Lenders) at such time as may be agreed to by Company and Required Lenders.
 
(b) Within 30 days of delivery of financial statements and other information
required to be delivered pursuant to Section 5.1(b), Company shall cause its
chief financial officer to participate in a conference call with Collateral
Agent and all Lenders who choose to participate in such conference call during
which conference call the chief financial
 
 
- 84 -

--------------------------------------------------------------------------------

 
officer shall review the financial condition of Company and its Subsidiaries and
such other matters as Collateral Agent or any Lender may reasonably request.
 
Section 5.8. Compliance with Laws.  Each Loan Party will comply, and shall cause
each of its Subsidiaries and all other Persons, if any, on or occupying any
premises owned by such Loan Party to comply, with the requirements of all
applicable laws, rules, regulations and orders of any Governmental Authority
(including all Environmental Laws), non-compliance with which would reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.
 
Section 5.9. Environmental.
 
(a) Each Loan Party shall (i) keep the Real Property free of any Environmental
Liens; (ii) comply, and take all commercially reasonable efforts to cause all
tenants and other Persons who may come upon any property owned or operated by it
to comply, with all Environmental Laws in all material respects and provide to
Collateral Agent any documentation of such compliance which Collateral Agent or
any Lender may reasonably request; (iii) maintain and comply in all material
respects with all Governmental Authorizations required under applicable
Environmental Laws; (iv) take all commercially reasonable efforts to prevent any
unpermitted Release of Hazardous Materials on, at, under or migrating from any
property owned or operated by any Loan Party; (v) undertake or cause to be
undertaken any and all Remedial Actions in response to any Environmental Claim,
Release of Hazardous Materials or violation of Environmental Law, to the extent
required by Environmental Law or any Governmental Authority and to repair and
remedy any impairment to the Real Property consistent with its current use and,
upon request of Required Lenders, provide the Agents all data, information and
reports generated in connection therewith.
 
(b) The Loan Parties shall promptly (but in any event within five (5) Business
Days) (i) notify the Agents in writing (A) if it knows, suspects or believes
there may be a Release of Hazardous Materials in excess of any reportable
quantity or material violation of Environmental Laws in, at, on, under or from
any part of the Real Property or any improvements constructed thereon, (B) of
any material Environmental Claims asserted against or Environmental Liabilities
and Costs of any Loan Party or predecessor in interest or concerning any Real
Property, (C) of any material failure to comply with Environmental Law at any
Real Property or that is reasonably likely to result in an Environmental Claim
asserted against any Loan Party, (D) any Loan Party's discovery of any
occurrence or condition on any real property adjoining or in the vicinity of any
Real Property that could cause such Real Property or any part thereof to be
subject to any material restrictions on the ownership, occupancy,
transferability or use thereof under any Environmental Laws, and (E) any notice
of Environmental Lien filed against any Real Property, and (ii) provide such
other documents and information as reasonably requested by Collateral Agent in
relation to any matter pursuant to this Section 5.9(b).
 
(c) At any time that an Event of Default relating to an environmental matter has
occurred and is continuing, Collateral Agent or its representative shall have
the right but not the duty, during normal business hours, upon reasonable prior
notice to the Loan Parties, to enter and visit any Real Property for the
purposes of observing the Real Property, taking and removing soil or groundwater
samples and conducting investigations, audits and tests on any part
 
 
- 85 -

--------------------------------------------------------------------------------

 
of the Real Property, at the sole cost and expense of the Loan Parties, provided
that Collateral Agent shall not have any duty to visit or observe the Real
Property or to conduct investigations, audits or tests. The Loan Parties
acknowledge that in no event will any site visit, observation, investigation,
audit or testing by Collateral Agent impose any liability on Collateral Agent
and in and of itself (i) be a representation that Hazardous Materials are or are
not present at, in, on, under or from the Real Property, or that there has been
or will be compliance of any kind with any Environmental Law, or (ii) otherwise
make any Agent or any Lender an owner or operator of any of the Real Property so
as to impact any lender liability protections available under Environmental
Laws.
 
Section 5.10. Subsidiaries.  In the event that any Person becomes a Domestic
Subsidiary of Company, Company shall (a) concurrently with such Person becoming
a Domestic Subsidiary cause such Domestic Subsidiary to become a Guarantor
hereunder and a Grantor under the Pledge and Security Agreement by executing and
delivering to each Agent a Counterpart Agreement, and (b) take all such actions
and execute and deliver, or cause to be executed and delivered, all such
documents, instruments, agreements, and certificates as are similar to those
described in Sections 3.1(b), 3.1(i), 3.1(l), and 3.1(m) and Schedule 5.16.  In
the event that any Person becomes a Foreign Subsidiary of Company, and the
ownership interests of such Foreign Subsidiary are owned by Company or by any
Domestic Subsidiary thereof, Company shall, or shall cause such Domestic
Subsidiary to, deliver, all such documents, instruments, agreements, and
certificates as are similar to those described in Section 3.1(b), and (b) take
all of the actions referred to in Section 3.1(i) necessary to grant and to
perfect a First Priority Lien in favor of Collateral Agent, for the benefit of
Secured Parties, under the Pledge and Security Agreement in 65% of such
ownership interests.  With respect to each such Subsidiary, Company shall
promptly send to Collateral Agent written notice setting forth with respect to
such Person (i) the date on which such Person became a Subsidiary of Company,
and (ii) all of the data required to be set forth in Schedules 4.1 and 4.2 with
respect to all Subsidiaries of Company; provided, such written notice shall be
deemed to supplement Schedules 4.1 and 4.2 for all purposes hereof.
 
Section 5.11. Additional Material Real Estate Assets.  In the event that any
Loan Party acquires or leases a Material Real Estate Asset or a Real Estate
Asset owned or leased on the Closing Date becomes a Material Real Estate Asset
and such interest has not otherwise been made subject to the Lien of the
Collateral Documents in favor of Collateral Agent, for the benefit of Secured
Parties, then such Loan Party, contemporaneously with acquiring such Material
Real Estate Asset, or promptly after a Real Estate Asset owned or leased on the
Closing Date becomes a Material Real Estate Asset, shall take all such actions
and execute and deliver, or cause to be executed and delivered, all such
mortgages, documents, instruments, agreements, opinions and certificates similar
to those described in Sections 3.1(i) and Schedule 5.16 with respect to each
such Material Real Estate Asset that Collateral Agent shall reasonably request
to create in favor of Collateral Agent, for the benefit of Secured Parties, a
valid and, subject to any filing and/or recording referred to herein, perfected
First Priority security interest in such Material Real Estate Assets.  In
addition to the foregoing, Company shall, at the request of Required Lenders,
deliver, from time to time, to Collateral Agent such appraisals as are required
by law or regulation of Real Estate Assets with respect to which Collateral
Agent has been granted a Lien.
 
Section 5.12. Location of Inventory and Equipment. Concurrently with the
delivery of financial statements required by Section 5.1(b), Company shall
deliver to each Lender (a) a list
 
 
- 86 -

--------------------------------------------------------------------------------

 
of locations in which any Loan Party maintains Collateral having an aggregate
value in excess of $500,000 (other than locations temporarily occupied by a Loan
Party for the purpose of acquiring seismic data, and excluding Collateral
in-transit), and (b) a list of locations in which the Loan Parties are acquiring
seismic data (or expect to acquire seismic data for more than 30 days during the
next six months), in each case, reasonably identifying the assets maintained (or
to be maintained) in each such location.
 
Section 5.13. Further Assurances.  At any time or from time to time upon the
request of any Agent, each Loan Party will, at its expense, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as such Agent may reasonably request in order to effect fully the purposes of
the Loan Documents, including providing Lenders with any information reasonably
requested pursuant to Section 10.21.  In furtherance and not in limitation of
the foregoing, each Loan Party shall take such actions as any Agent may
reasonably request from time to time to ensure that the Obligations are
guarantied by the Guarantors and are secured by substantially all of the assets
of Company and its Subsidiaries and all of the outstanding Capital Stock of
Company and its Subsidiaries (subject to limitations contained in the Loan
Documents with respect to Foreign Subsidiaries).
 
Section 5.14. Miscellaneous Business Covenants.  Unless otherwise consented to
by Required Lenders:
 
(a) Non-Consolidation.  Company will and will cause each of its Subsidiaries
to:  (i) maintain entity records and books of account separate from those of any
other entity which is an Affiliate of such entity; (ii) not commingle its funds
or assets with those of any other entity which is an Affiliate of such entity;
and (iii) provide that its Board of Directors or other analogous governing body
will hold all appropriate meetings to authorize and approve such entity's
actions, which meetings will be separate from those of other entities.
 
(b) Cash Management Systems.  Company and its Subsidiaries shall establish and
maintain cash management systems reasonably acceptable to Required Lenders,
including, without limitation, with respect to blocked account arrangements.
 
(c) Communication with Accountants.  Each Loan Party executing this Agreement
(i) authorizes Collateral Agent and TCP Fund Representative to communicate
directly with such Loan Party's independent certified public accountants,
provided, however, that Collateral Agent or TCP Fund Representative, as
applicable, shall provide such Loan Party with notice at least two (2) Business
Days prior to first initiating any such communication; and (ii) authorizes and
shall instruct such accountants to deliver copies of all management letters to
Collateral Agent and TCP Fund Representative at the same time such letters are
delivered to the Company.
 
Section 5.15. [Intentionally Omitted].
 
Section 5.16. Post-Closing Matters  Company shall, and shall cause each of the
Loan Parties to, satisfy the requirements set forth on Schedule 5.16 on or
before the date specified for such requirement.
 
 
- 87 -

--------------------------------------------------------------------------------

 
ARTICLE VI
 
NEGATIVE COVENANTS
 
Each Loan Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than contingent
indemnity obligations as to which no claim has been made and Cash Management
Obligations), such Loan Party shall perform, and shall cause each of its
Subsidiaries to perform, all covenants in this Article VI.
 
Section 6.1. Indebtedness.  No Loan Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except Permitted Indebtedness.
 
Section 6.2. Liens.  No Loan Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Company or any of its Subsidiaries, whether now owned or
hereafter acquired, or any income or profits therefrom, or file or permit the
filing of, or permit to remain in effect, any financing statement or other
similar notice of any Lien authorized by any Loan Party or any Subsidiary of any
Loan Party with respect to any such property, asset, income or profits under the
UCC of any State or under any similar recording or notice statute, except
Permitted Liens.
 
Section 6.3. [Intentionally Omitted.
 
Section 6.4. No Further Negative Pledges.  Except with respect to (a) specific
property encumbered to secure payment of particular Indebtedness or to be sold
pursuant to an executed agreement with respect to any sale or disposition
permitted under Section 6.9, (b) restrictions by reason of customary provisions
restricting assignments, subletting or other transfers contained in leases,
licenses and similar agreements entered into in the ordinary course of business
(provided that such restrictions are limited to the property or assets secured
by such Liens or the property or assets subject to such leases, licenses or
similar agreements, as the case may be) and (c) any restrictions in agreements
entered into in the ordinary course of business in accordance with customary
industry practice, no Loan Party nor any of its Subsidiaries shall enter into
any agreement prohibiting the creation or assumption of any Lien upon any of its
properties or assets, whether now owned or hereafter acquired.
 
Section 6.5. Restricted Junior Payments.  No Loan Party shall, nor shall it
permit any of its Subsidiaries to, directly or indirectly, declare, order, pay,
make or set apart, or agree to declare, order, pay, make or set apart, any sum
for any Restricted Junior Payment; provided, that so long as no Default or Event
of Default shall exist or be continuing, (a) the Company may purchase capital
stock or options from present or former employees, officers, directors or
consultants of the Loan Parties or their respective estates, spouses or family
members upon the death, disability or termination of employment of such
employee, officer, director or consultant in an aggregate amount not to exceed
$1,000,000 in any Fiscal Year, (b) each Subsidiary may make Restricted Junior
Payments to Company, any Subsidiaries of Company that are Guarantors
 
 
- 88 -

--------------------------------------------------------------------------------

 
and any other Person that owns Capital Stock in such Subsidiary, ratably
according to their respective holdings of the type of Capital Stock in respect
of which such Restricted Junior Payment is being made, and (c) any Loan Party
may make payments in respect of any Indebtedness subordinated to the Obligations
to the extent permitted by the terms of the applicable subordination agreement.
 
Section 6.6. Restrictions on Subsidiary Distributions.  Except as provided
herein, no Loan Party shall, nor shall it permit any of its Subsidiaries to,
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary of
Company to (a) pay dividends or make any other distributions on any of such
Subsidiary's Capital Stock owned by Company or any other Subsidiary of Company,
(b) repay or prepay any Indebtedness owed by such Subsidiary to Company or any
other Subsidiary of Company, (c) make loans or advances to Company or any other
Subsidiary of Company, or (d) transfer any of its property or assets to Company
or any other Subsidiary of Company other than restrictions (i) in agreements
evidencing Indebtedness permitted by clause (h) of the definition of Permitted
Indebtedness that impose restrictions on the property so acquired or subject of
such Indebtedness, (ii) by reason of customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses, joint
venture agreements and similar agreements entered into in the ordinary course of
business, (iii) that are or were created by virtue of any transfer of, agreement
to transfer or option or right with respect to any property, assets or Capital
Stock not otherwise prohibited under this Agreement, (iv) in agreements entered
into in the ordinary course of business in accordance with customary industry
practice or (v) on net worth imposed by customers or suppliers under contracts
entered into in the ordinary course of business in accordance with customary
industry practice.  No Loan Party shall, nor shall it permit its Subsidiaries
to, enter into any Contractual Obligations which would prohibit a Domestic
Subsidiary of Company from being a Loan Party.
 
Section 6.7. Investments.  No Loan Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including without limitation any Joint Venture and any Foreign
Subsidiary, except Permitted Investments.  Notwithstanding the foregoing, in no
event shall any Loan Party make any Investment which results in or facilitates
in any manner any Restricted Junior Payment not otherwise permitted under the
terms of Section 6.5.
 
Section 6.8. Financial Covenants.
 
(a) Fixed Charge Coverage Ratio.  Company and its Subsidiaries shall not permit
the Fixed Charge Coverage Ratio as of the last day of any Fiscal Quarter for the
immediately-preceding four Fiscal Quarter Period, beginning with the Fiscal
Quarter ending December 31, 2013, to be less than the correlative ratio
indicated:
 

 
Fiscal Quarter
 
Fixed Charge
Coverage Ratio
   
The four Fiscal Quarters ending December 31, 2013
 
1.00:1.00
 

 
 
- 89 -

--------------------------------------------------------------------------------

 
 

 
The four Fiscal Quarters ending March 31, 2014
 
1.00:1.00
   
The four Fiscal Quarters ending June 30, 2014
 
1.00:1.00
   
The four fiscal quarters ending September 30, 2014
 
1.00:1.00
   
The four Fiscal Quarters ending December 31, 2014
 
1.00:1.00
   
The four Fiscal Quarters ending March 31, 2015 and each Fiscal Quarter ending
thereafter
 
1.25:1.00
 



(b) Maximum Consolidated Secured Leverage Ratio.  Company and its Subsidiaries
shall not permit the Consolidated Secured Leverage Ratio as of the last day of
any Fiscal Quarter for the immediately-preceding four Fiscal Quarter Period,
beginning with the Fiscal Quarter ending December 31, 2013, to be greater than
the correlative ratio indicated:
 

 
Fiscal Quarter
 
Maximum
Consolidated
Secured Leverage
Ratio
   
The four Fiscal Quarters ending December 31, 2013
 
1.75:1.00
   
The four Fiscal Quarters ending March 31, 2014
 
1.75:1.00
   
The four Fiscal Quarters ending June 30, 2014
 
1.50:1.00
   
The four fiscal quarters ending September 30, 2014
 
1.45:1.00
   
The four Fiscal Quarters ending December 31, 2014
 
1.35:1.00
   
The four Fiscal Quarters ending March 31, 2015 and each Fiscal Quarter ending
thereafter
 
1.00:1.00
 



(c) Multi-Client Data Maintenance Covenant.  Company and its Subsidiaries shall
not permit, as of the last day of any Fiscal Quarter in which Consolidated
EBITDA (measured for the immediately preceding four Fiscal Quarter Period) does
not exceed the aggregate principal amount of Loans outstanding at such time, the
net book value of the
 
 
- 90 -

--------------------------------------------------------------------------------

 
Multi-Client Data to be less than the aggregate principal amount of Loans
outstanding at such time.
 
(d) Minimum Consolidated Liquidity.  Company and its Subsidiaries shall not
permit Consolidated Liquidity to be less than $10,000,000 at any time.
 
(e) Certain Calculations.  With respect to any period during which a Permitted
Acquisition, an Approved Acquisition or an Asset Sale the consideration for
which is greater than $2,500,000 has occurred (each, a "Subject Transaction"),
for purposes of determining compliance with the financial covenants set forth in
this Section 6.8, Consolidated EBITDA and the components of Consolidated Fixed
Charges shall be calculated with respect to such period on a pro forma basis
(using pro forma adjustments approved by Required Lenders in their sole
discretion) using the historical audited financial statements of any business so
acquired or to be acquired or sold or to be sold and the consolidated financial
statements of Company and its Subsidiaries which shall be reformulated as if
such Subject Transaction, and any Indebtedness incurred or repaid in connection
therewith, had been consummated or incurred or repaid at the beginning of such
period (and assuming that such Indebtedness bears interest during any portion of
the applicable measurement period prior to the relevant acquisition at the
weighted average of the interest rates applicable to outstanding Loans incurred
during such period).
 
Section 6.9. Fundamental Changes; Disposition of Assets; Acquisitions.  No Loan
Party shall, nor shall it permit any of its Subsidiaries to, enter into any
transaction of merger or consolidation, or liquidate, wind up or dissolve itself
(or suffer any liquidation or dissolution), or convey, sell, lease or sub lease
(as lessor or sublessor), exchange, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any part of its business, assets
or property of any kind whatsoever, whether real, personal or mixed and whether
tangible or intangible, whether now owned or hereafter acquired, or acquire by
purchase or otherwise (other than purchases or other acquisitions of inventory,
materials and equipment and Capital Expenditures in the ordinary course of
business) the business, property or fixed assets of, or stock or other evidence
of beneficial ownership of, any Person or any division or line of business or
other business unit of any Person, except:
 
(a) any Subsidiary of Company may be merged with or into Company or any
Guarantor Subsidiary, or be liquidated, wound up or dissolved, or all or any
part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to Company or any Guarantor Subsidiary; provided, in the case of
such a merger, Company or such Guarantor Subsidiary, as applicable shall be the
continuing or surviving Person;
 
(b) sales or other dispositions of assets that do not constitute Asset Sales;
 
(c) Asset Sales (including disposals of obsolete or worn out property), the
proceeds of which when aggregated with the proceeds of all other Asset Sales
made within the same Fiscal Year, are less than $10,000,000; provided (A) the
consideration received for such assets shall be in an amount at least equal to
the fair market value thereof, (B) no less than 100%
 
 
- 91 -

--------------------------------------------------------------------------------

 
thereof shall be paid in Cash, and (C) the Net Asset Sale Proceeds thereof shall
be applied as required by Section 2.13(a);
 
(d) [reserved];
 
(e) Permitted Investments;
 
(f) transfers of assets approved in writing by the Required Lenders pursuant to
the terms of documentation evidencing any Approved Acquisition;
 
(g) any Foreign Subsidiary of Company may be merged with or into any other
Foreign Subsidiary of Company;
 
(h) any Foreign Subsidiary of Company may convey, sell, lease or sub lease,
exchange, transfer or otherwise dispose of any of its assets or property to any
other Foreign Subsidiary;
 
(i) to the extent required to effect any acquisition permitted under Section
6.7, Company or any Subsidiary of Company may merge into or consolidate with any
other Person or permit any other Person to merge into or consolidate with it;
provided that (i) the Person surviving such merger shall be Company or a
Subsidiary of Company and (ii) in the case of any such merger to which Company
or any other Loan Party is a party, Company (or in the case of any merger to
which the Company is not a party, such other Loan Party) is the surviving
Person; and
 
(j) the Paisano Disposition.
 
Notwithstanding anything to the contrary contained above, no Loan Party shall,
nor shall it permit any of its Subsidiaries to, (a) directly or indirectly sell,
assign, pledge or otherwise encumber or dispose of any Capital Stock of any of
its Subsidiaries, except to qualify directors if required by applicable law; or
(b) permit any of its Subsidiaries directly or indirectly to sell, assign,
pledge or otherwise encumber or dispose of any Capital Stock of any of its
Subsidiaries, except to another Loan Party (subject to the restrictions on such
disposition otherwise imposed hereunder), or to qualify directors if required by
applicable law.
 
Section 6.10. [Intentionally Omitted].
 
Section 6.11. Sales and Lease Backs.  No Loan Party shall, nor shall it permit
any of its Subsidiaries to, directly or indirectly, become or remain liable as
lessee or as a guarantor or other surety with respect to any lease of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, which such Loan Party (a) has sold or transferred or is to sell or to
transfer to any other Person (other than Company or any of its Subsidiaries), or
(b) intends to use for substantially the same purpose as any other property
which has been or is to be sold or transferred by such Loan Party to any Person
(other than Company or any of its Subsidiaries) in connection with such lease.
 
Section 6.12. Transactions with Shareholders and Affiliates.  No Loan Party
shall, nor shall it permit any of its Subsidiaries to, directly or indirectly,
enter into or permit to exist any
 
 
- 92 -

--------------------------------------------------------------------------------

 
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any holder of 10% or more of any class of
Capital Stock of Company or any of its Subsidiaries or with any Affiliate of
Company or of any such holder; provided, however, that the Loan Parties and
their Subsidiaries may enter into or permit to exist any such transaction if
Required Lenders have consented thereto in writing prior to the consummation
thereof and the terms of such transaction are not less favorable to Company or
that Subsidiary, as the case may be, than those that might be obtained at the
time from a Person who is not such a holder or Affiliate; further, provided that
the foregoing restrictions shall not apply to any of the following:
 
(a) any transaction among the Loan Parties;
 
(b) reimbursement of reasonable and customary out-of-pocket expenses and payment
of reasonable and customary fees to members of the Board of Directors (or
similar governing body) of Company and its Subsidiaries;
 
(c) compensation arrangements for officers and other employees of Company and
its Subsidiaries entered into in the ordinary course of business;
 
(d) transactions described in Schedule 6.12;
 
(e) any transaction solely between Foreign Subsidiaries;
 
(f) any transaction approved by the Required Lenders in connection with an
Approved Acquisition; and
 
(g) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, out-of-pocket costs and expenses due to the Permitted
Holders under the Kelso Agreement (as in effect on the Closing Date).
 
Company shall disclose in writing each transaction with any holder of 10% or
more of any class of Capital Stock of Company or any of its Subsidiaries or with
any Affiliate of Company or of any such holder to Collateral Agent.
 
Section 6.13. Conduct of Business.  From and after the Closing Date, no Loan
Party shall, nor shall it permit any of its Subsidiaries to, engage in any
business other than (a) the businesses engaged in by such Person on the Closing
Date or any business incidental thereto, and (b) such other lines of business as
may be consented to by Required Lenders.
 
Section 6.14. [Intentionally Omitted].
 
Section 6.15. Changes to Certain Agreements and Organizational Documents.  No
Loan Party shall (i) amend or permit any amendments to the Organizational
Documents of any Loan Party or any Subsidiary of any Loan Party; or (ii) amend
or permit any amendments to, or terminate or waive any provision of, any
Material Contract or any Indebtedness of any Loan Party or any Subsidiary of any
Loan Party (including the Senior Notes Documents) if such amendment,
termination, or waiver would reasonably be expected to be adverse to Agents or
the Lenders.
 
 
- 93 -

--------------------------------------------------------------------------------

 
Section 6.16. Fiscal Year.  No Loan Party shall, nor shall it permit any of its
Subsidiaries to change its Fiscal Year end from December 31.
 
Section 6.17. Deposit Accounts and Securities Accounts.  No Loan Party shall
(a) establish or maintain a Deposit Account or a Securities Account in the
United States that is not subject to a Control Agreement following the date on
which Control Agreements are required to be delivered hereunder, or (b) permit
the aggregate amount of Cash and Cash Equivalents of any Loan Party or any
Subsidiary of any Loan Party maintained outside the United States to exceed
$10,000,000 at any time.
 
Section 6.18. Prepayments of Certain Indebtedness.  No Loan Party shall,
directly or indirectly, voluntarily purchase, redeem, defease or prepay any
principal of, premium, if any, interest or other amount payable in respect of
any Indebtedness prior to its scheduled maturity, other than (a) the
Obligations, (b) Indebtedness secured by a Permitted Lien if the asset securing
such Indebtedness has been sold or otherwise disposed of in accordance with
Section 6.9 and (c) any refinancing of Indebtedness permitted pursuant to
clauses (g), (i) or (j) of the definition of Permitted Indebtedness.
 
Section 6.19. Anti-Terrorism Laws.  None of the Loan Parties, nor any of their
Subsidiaries or agents shall:
 
(i) conduct any business or engage in any transaction or dealing with any
Blocked Person, including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Blocked Person,
 
(ii) deal in, or otherwise engage in any transaction relating to, any property
or interests in property blocked pursuant to the OFAC Sanctions Programs or
 
(iii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in the OFAC Sanctions Programs, the USA PATRIOT Act or
any other Anti-Terrorism Law.
 
The Company shall deliver to the Lenders any certification or other evidence
reasonably requested from time to time by any Lender, confirming the Company's
compliance with this Section 6.19.
 
Section 6.20. Assets of Non-Loan Parties.  The Loan Parties shall not permit the
aggregate book value of assets (other than (i) any prepaid expenses or similar
amounts required to be capitalized in accordance with GAAP and (ii) any accounts
receivable that are invoiced in the ordinary course of business and in a manner
consistent with industry practices and not outstanding for more than 60 days
from the applicable invoice due date) of all Subsidiaries that are not Loan
Parties to exceed, in the aggregate, $7,500,000; provided that not more than
$5,000,000 of such assets may be maintained in Brazil.
 
ARTICLE VII
 
GUARANTY
 
 
- 94 -

--------------------------------------------------------------------------------

 
Section 7.1. Guaranty of the Obligations.  Subject to the provisions of Section
7.2, Guarantors jointly and severally hereby irrevocably and unconditionally
guaranty for the ratable benefit of the Beneficiaries the due and punctual
payment in full in Cash of all Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. § 362(a)) (collectively, the "Guaranteed Obligations").
 
Section 7.2. Contribution by Guarantors.  All Guarantors desire to allocate
among themselves, in a fair and equitable manner, their obligations arising
under this Guaranty.  Accordingly, in the event any payment or distribution is
made on any date by a Guarantor under this Guaranty such that its Aggregate
Payments exceeds its Fair Share as of such date, such Guarantor shall be
entitled to a contribution from each of the other Guarantors in an amount
sufficient to cause each Guarantor's Aggregate Payments to equal its Fair Share
as of such date.  "Fair Share" means, with respect to any Guarantor as of any
date of determination, an amount equal to (a) the ratio of (i) the Fair Share
Contribution Amount with respect to such Guarantor, to (ii) the aggregate of the
Fair Share Contribution Amounts with respect to all Guarantors multiplied by,
(b) the aggregate amount paid or distributed on or before such date by all
Guarantors under this Guaranty in respect of the obligations Guaranteed.  "Fair
Share Contribution Amount" means, with respect to any Guarantor as of any date
of determination, the maximum aggregate amount of the obligations of such
Guarantor under this Guaranty that would not render its obligations hereunder
subject to avoidance as a fraudulent transfer or conveyance under Section 548 of
Title 11 of the United States Code or any comparable applicable provisions of
state law; provided, solely for purposes of calculating the "Fair Share
Contribution Amount" with respect to any Guarantor for purposes of this Section
7.2, any assets or liabilities of such Guarantor arising by virtue of any rights
to subrogation, reimbursement or indemnification or any rights to or obligations
of contribution hereunder shall not be considered as assets or liabilities of
such Guarantor.  "Aggregate Payments" means, with respect to any Guarantor as of
any date of determination, an amount equal to (A) the aggregate amount of all
payments and distributions made on or before such date by such Guarantor in
respect of this Guaranty (including, without limitation, in respect of this
Section 7.2), minus (B) the aggregate amount of all payments received on or
before such date by such Guarantor from the other Guarantors as contributions
under this Section 7.2.  The amounts payable as contributions hereunder shall be
determined as of the date on which the related payment or distribution is made
by the applicable Guarantor.  The allocation among Guarantors of their
obligations as set forth in this Section 7.2 shall not be construed in any way
to limit the liability of any Guarantor hereunder.  Each Guarantor is a third
party beneficiary to the contribution agreement set forth in this Section 7.2.
 
Section 7.3. Payment by Guarantors.  Subject to Section 7.2, Guarantors hereby
jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which any Beneficiary may have at law or in equity
against any Guarantor by virtue hereof, that upon the failure of Company to pay
any of the Guaranteed Obligations when and as the same shall become due, whether
at stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in Cash, to Administrative
Agent for the ratable benefit of Beneficiaries, an amount equal to the sum of
the unpaid principal amount of all
 
 
- 95 -

--------------------------------------------------------------------------------

 
Guaranteed Obligations then due as aforesaid, accrued and unpaid interest on
such Guaranteed Obligations (including interest which, but for Company's
becoming the subject of a case under the Bankruptcy Code, would have accrued on
such Guaranteed Obligations, whether or not a claim is allowed against Company
for such interest in the related bankruptcy case) and all other Guaranteed
Obligations then owed to Beneficiaries as aforesaid.
 
Section 7.4. Liability of Guarantors Absolute.  Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full in Cash
of the Guaranteed Obligations.  In furtherance of the foregoing and without
limiting the generality thereof, each Guarantor agrees as follows:
 
(a) this Guaranty is a guaranty of payment when due and not of
collectability.  This Guaranty is a primary obligation of each Guarantor and not
merely a contract of surety;
 
(b) Any Agent may enforce this Guaranty upon the occurrence of an Event of
Default notwithstanding the existence of any dispute between Company and any
Beneficiary with respect to the existence of such Event of Default;
 
(c) the obligations of each Guarantor hereunder are independent of the
obligations of Company and the obligations of any other guarantor (including any
other Guarantor) of the obligations of Company, and a separate action or actions
may be brought and prosecuted against such Guarantor whether or not any action
is brought against Company or any of such other guarantors and whether or not
Company is joined in any such action or actions;
 
(d) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor's
liability for any portion of the Guaranteed Obligations which has not been
paid.  Without limiting the generality of the foregoing, if any Agent is awarded
a judgment in any suit brought to enforce any Guarantor's covenant to pay a
portion of the Guaranteed Obligations, such judgment shall not be deemed to
release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor's liability hereunder in respect of the Guaranteed
Obligations;
 
(e) any Beneficiary, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor's liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security
 
 
- 96 -

--------------------------------------------------------------------------------

 
for payment of the Guaranteed Obligations, any other guaranties of the
Guaranteed Obligations, or any other obligation of any Person (including any
other Guarantor) with respect to the Guaranteed Obligations; (v) enforce and
apply any security now or hereafter held by or for the benefit of such
Beneficiary in respect hereof or the Guaranteed Obligations and direct the order
or manner of sale thereof, or exercise any other right or remedy that such
Beneficiary may have against any such security, in each case as such Beneficiary
in its discretion may determine consistent herewith and any applicable security
agreement, including foreclosure on any such security pursuant to one or more
judicial or non-judicial sales, whether or not every aspect of any such sale is
commercially reasonable, and even though such action operates to impair or
extinguish any right of reimbursement or subrogation or other right or remedy of
any Guarantor against Company or any security for the Guaranteed Obligations;
and (vi) exercise any other rights available to it under the Loan Documents; and
 
(f) this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full in Cash of
the Guaranteed Obligations), including the occurrence of any of the following,
whether or not any Guarantor shall have had notice or knowledge of any of
them:  (i) any failure or omission to assert or enforce or agreement or election
not to assert or enforce, or the stay or enjoining, by order of court, by
operation of law or otherwise, of the exercise or enforcement of, any claim or
demand or any right, power or remedy (whether arising under the Loan Documents,
at law, in equity or otherwise) with respect to the Guaranteed Obligations or
any agreement relating thereto, or with respect to any other guaranty of or
security for the payment of the Guaranteed Obligations; (ii) any rescission,
waiver, amendment or modification of, or any consent to departure from, any of
the terms or provisions (including provisions relating to events of default)
hereof, any of the other Loan Documents or any agreement or instrument executed
pursuant thereto, or of any other guaranty or security for the Guaranteed
Obligations, in each case whether or not in accordance with the terms hereof or
such Loan Document or any agreement relating to such other guaranty or security;
(iii) the Guaranteed Obligations, or any agreement relating thereto, at any time
being found to be illegal, invalid or unenforceable in any respect; (iv) the
receipt by the Beneficiaries of any property or consideration in respect of the
Guarantied Obligations other than Cash, or the application of payments received
from any source (other than payments in Cash received pursuant to the other Loan
Documents or from the proceeds of any security for the Guaranteed Obligations,
except to the extent such security also serves as collateral for indebtedness
other than the Guaranteed Obligations) to the payment of indebtedness other than
the Guaranteed Obligations, even though any Beneficiary might have elected to
apply such payment to any part or all of the Guaranteed Obligations; (v) any
Beneficiary's consent to the change, reorganization or termination of the
corporate structure or existence of Company or any of its Subsidiaries and to
any corresponding restructuring of the Guaranteed Obligations; (vi) any failure
to perfect or continue perfection of a security interest in any collateral which
secures any of the Guaranteed Obligations; (vii) any defenses, set offs or
counterclaims which Company may allege or assert against any Beneficiary in
respect of the Guaranteed Obligations, including failure of consideration,
breach of warranty, payment, statute of frauds, statute of limitations, accord
and satisfaction and usury; and (viii) any other act or thing or omission, or
delay to do any other act or thing, which may or might in any manner or to any
extent vary the risk of any Guarantor as an obligor in respect of the Guaranteed
Obligations.
 
 
- 97 -

--------------------------------------------------------------------------------

 
Section 7.5. Waivers by Guarantors.  Each Guarantor hereby waives, for the
benefit of Beneficiaries:  (a) any right to require any Beneficiary, as a
condition of payment or performance by such Guarantor, to (i) proceed against
Company, any other guarantor (including any other Guarantor) of the Guaranteed
Obligations or any other Person, (ii) proceed against or exhaust any security
held from Company, any such other guarantor or any other Person, (iii) proceed
against or have resort to any balance of any Deposit Account or credit on the
books of any Beneficiary in favor of Company or any other Person, or (iv) pursue
any other remedy in the power of any Beneficiary whatsoever; (b) any defense
arising by reason of the incapacity, lack of authority or any disability or
other defense of Company or any other Guarantor including any defense based on
or arising out of the lack of validity or the unenforceability of the Guaranteed
Obligations or any agreement or instrument relating thereto or by reason of the
cessation of the liability of Company or any other Guarantor from any cause
other than payment in full of the Guaranteed Obligations; (c) any defense based
upon any statute or rule of law which provides that the obligation of a surety
must be neither larger in amount nor in other respects more burdensome than that
of the principal; (d) any defense based upon any Beneficiary's errors or
omissions in the administration of the Guaranteed Obligations, except behavior
which amounts to bad faith; (e) (i) any principles or provisions of law,
statutory or otherwise, which are or might be in conflict with the terms hereof
and any legal or equitable discharge of such Guarantor's obligations hereunder,
(ii) the benefit of any statute of limitations affecting such Guarantor's
liability hereunder or the enforcement hereof, (iii) any rights to set offs,
recoupments and counterclaims, and (iv) promptness, diligence and any
requirement that any Beneficiary protect, secure, perfect or insure any security
interest or lien or any property subject thereto; (f) notices, demands,
presentments, protests, notices of protest, notices of dishonor and notices of
any action or inaction, including acceptance hereof, notices of default
hereunder or any agreement or instrument related thereto, notices of any
renewal, extension or modification of the Guaranteed Obligations or any
agreement related thereto, notices of any extension of credit to Company and
notices of any of the matters referred to in Section 7.4 and any right to
consent to any thereof; and (g) any defenses or benefits that may be derived
from or afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms hereof.
 
Section 7.6. Guarantors' Rights of Subrogation, Contribution, etc.  Until the
Guaranteed Obligations (other than contingent obligations for which no claim has
been made and Cash Management Obligations) shall have been indefeasibly paid in
full in Cash and the Commitments shall have terminated, each Guarantor hereby
waives any claim, right or remedy, direct or indirect, that such Guarantor now
has or may hereafter have against Company or any other Guarantor or any of its
assets in connection with this Guaranty or the performance by such Guarantor of
its obligations hereunder, in each case whether such claim, right or remedy
arises in equity, under contract, by statute, under common law or otherwise and
including without limitation (a) any right of subrogation, reimbursement or
indemnification that such Guarantor now has or may hereafter have against
Company with respect to the Guaranteed Obligations, (b) any right to enforce, or
to participate in, any claim, right or remedy that any Beneficiary now has or
may hereafter have against Company, and (c) any benefit of, and any right to
participate in, any collateral or security now or hereafter held by any
Beneficiary.  In addition, until the Guaranteed Obligations (other than
contingent obligations for which no claim has been made and Cash Management
Obligations) shall have been indefeasibly paid in full and the Commitments shall
have terminated, each Guarantor shall withhold exercise of any right of
contribution such Guarantor may have against any other guarantor (including any
other Guarantor) of the
 
 
- 98 -

--------------------------------------------------------------------------------

 
Guaranteed Obligations, including, without limitation, any such right of
contribution as contemplated by Section 7.2. Each Guarantor further agrees that,
to the extent the waiver or agreement to withhold the exercise of its rights of
subrogation, reimbursement, indemnification and contribution as set forth herein
is found by a court of competent jurisdiction to be void or voidable for any
reason, any rights of subrogation, reimbursement or indemnification such
Guarantor may have against Company or against any collateral or security, and
any rights of contribution such Guarantor may have against any such other
guarantor, shall be junior and subordinate to any rights any Beneficiary may
have against Company, to all right, title and interest any Beneficiary may have
in any such collateral or security, and to any right any Beneficiary may have
against such other guarantor. If any amount shall be paid to any Guarantor on
account of any such subrogation, reimbursement, indemnification or contribution
rights at any time when all Guaranteed Obligations (other than contingent
obligations for which no claim has been made and Cash Management Obligations)
shall not have been finally and indefeasibly paid in full, such amount shall be
held in trust for Collateral Agent on behalf of Beneficiaries and shall
forthwith be paid over to Collateral Agent for the benefit of Beneficiaries to
be credited and applied against the Guaranteed Obligations, whether matured or
unmatured, in accordance with the terms hereof.
 
Section 7.7. Subordination of Other Obligations.  Any Indebtedness of Company or
any Guarantor now or hereafter held by any Guarantor is hereby subordinated in
right of payment to the Guaranteed Obligations, and any such indebtedness
collected or received by such Guarantor after an Event of Default has occurred
and is continuing shall be held in trust for Collateral Agent on behalf of
Beneficiaries and shall forthwith be paid over to Collateral Agent for the
benefit of Beneficiaries to be credited and applied against the Guaranteed
Obligations but without affecting, impairing or limiting in any manner the
liability of such Guarantor under any other provision hereof.
 
Section 7.8. Continuing Guaranty.  This Guaranty is a continuing guaranty and
shall remain in effect until all of the Guaranteed Obligations (other than
contingent obligations for which no claim has been made and Cash Management
Obligations) shall have been indefeasibly paid in full and the Commitments shall
have terminated.  Each Guarantor hereby irrevocably waives any right to revoke
this Guaranty as to future transactions giving rise to any Guaranteed
Obligations.
 
Section 7.9. Authority of Guarantors or Company.  It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Company
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.
 
Section 7.10. Financial Condition of Company.  Any Credit Extension may be made
to Company or continued from time to time without notice to or authorization
from any Guarantor regardless of the financial or other condition of Company at
the time of any such grant or continuation is entered into, as the case may
be.  No Beneficiary shall have any obligation to disclose or discuss with any
Guarantor its assessment, or any Guarantor's assessment, of the financial
condition of Company.  Each Guarantor has adequate means to obtain information
from Company on a continuing basis concerning the financial condition of Company
and its ability to perform its obligations under the Loan Documents, and each
Guarantor assumes the responsibility for being and keeping informed of the
financial condition of Company and of all
 
 
- 99 -

--------------------------------------------------------------------------------

 
circumstances bearing upon the risk of non-payment of the Guaranteed
Obligations. Each Guarantor hereby waives and relinquishes any duty on the part
of any Beneficiary to disclose any matter, fact or thing relating to the
business, operations or conditions of Company now known or hereafter known by
any Beneficiary.
 
Section 7.11. Bankruptcy, etc.  (a) So long as any Guaranteed Obligations remain
outstanding, no Guarantor shall, without the prior written consent of Collateral
Agent acting pursuant to the instructions of Required Lenders, commence or join
with any other Person in commencing any bankruptcy, reorganization or insolvency
case or proceeding of or against Company or any other Guarantor.  The
obligations of Guarantors hereunder shall not be reduced, limited, impaired,
discharged, deferred, suspended or terminated by any case or proceeding,
voluntary or involuntary, involving the bankruptcy, insolvency, receivership,
reorganization, liquidation or arrangement of Company or any other Guarantor or
by any defense which Company or any other Guarantor may have by reason of the
order, decree or decision of any court or administrative body resulting from any
such proceeding.
 
(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve Company of any portion of
such Guaranteed Obligations.  Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
person to pay Collateral Agent, or allow the claim of Collateral Agent in
respect of, any such interest accruing after the date on which such case or
proceeding is commenced.
 
(c) In the event that all or any portion of the Guaranteed Obligations are paid
by Company, the obligations of Guarantors hereunder shall continue and remain in
full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from any Beneficiary as a preference, fraudulent transfer or
otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.
 
Section 7.12. Release of Guarantor.  If all of the Capital Stock of any
Guarantor or any of its successors in interest hereunder shall be sold or
otherwise disposed of (including by merger or consolidation), or such Guarantor
shall otherwise cease to be a Subsidiary of Company, in each case, in accordance
with the terms and conditions of this Agreement, the Guaranty of such Guarantor
or such successor in interest, as the case may be, hereunder shall automatically
be discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such event.
 
Section 7.13. Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as
 
 
- 100 -

--------------------------------------------------------------------------------

 
may be needed from time to time by each other Loan Party to honor all of its
obligations under this Guaranty in respect of Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 7.13 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 7.13, or otherwise
under this Guaranty, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until all of the Guaranteed Obligations shall have been
paid in full. Each Qualified ECP Guarantor intends that this Section 7.13
constitute, and this Section 7.13 shall be deemed to constitute, a "keepwell,
support, or other agreement" for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)II) of the Commodity Exchange Act.
 
ARTICLE VIII
 
EVENTS OF DEFAULT
 
Section 8.1. Events of Default.  If any one or more of the following conditions
or events shall occur:
 
(a) Failure to Make Payments When Due.  Failure by Company to pay (i) the
principal of and premium, if any, on any Loan whether at stated maturity, by
acceleration or otherwise; (ii) when due any installment of principal of any
Loan, by notice of voluntary prepayment, by mandatory prepayment or otherwise;
or (iii) within three (3) Business Days of the date due (A) any interest on any
Loan, (B) any fee or (C) any other amount due hereunder; or
 
(b) Default in Other Agreements.  (i) Failure of any Loan Party or any of their
respective Subsidiaries to pay when due any principal of or interest on or any
other amount payable in respect of one or more items of Indebtedness (other than
Indebtedness referred to in Section 8.1(a)) in an individual principal amount of
$1,000,000 or more or with an aggregate principal amount of $2,000,0000 or more,
in each case beyond the grace period, if any, provided therefor; or (ii) breach
or default by any Loan Party with respect to any other material term of (A) one
or more items of Indebtedness in the individual or aggregate principal amounts
referred to in clause (i) above, or (B) any loan agreement, mortgage, indenture
or other agreement relating to such item(s) of Indebtedness, in each case beyond
the grace period, if any, provided therefor, if the effect of such breach or
default is to cause, or to permit the holder or holders of that Indebtedness (or
a trustee on behalf of such holder or holders), to cause, that Indebtedness to
become or be declared due and payable (or subject to a compulsory repurchase or
redeemable) or to require the prepayment, redemption, repurchase or defeasance
of, or to cause Company or any of its Subsidiaries to make any offer to prepay,
redeem, repurchase or defease such Indebtedness, prior to its stated maturity or
the stated maturity of any underlying obligation, as the case may be; or
 
(c) Breach of Certain Covenants.  Failure of any Loan Party to perform or comply
with any term or condition contained in (i) Section 2.5, Section 5.1 (other than
clauses (g), (h), (i), (j), (k), (l), (m), (o), (p) and (t) thereof), Section
5.2 (with respect to existence of the Loan Parties), Section 5.3, Section 5.5,
Section 5.8, Section 5.9, Section 5.16 or Article VI; (ii) Section 5.1(g), (h),
(i) (j), (k), (l), (m), (o), (p) or (t), Section 5.2 (other than with
 
 
- 101 -

--------------------------------------------------------------------------------

 
respect to existence of the Loan Parties), Section 5.6, Section 5.10, Section
5.11 or Section 5.14, and, in the case of this clause (ii), such default is not
remedied within five (5) Business Days, or (iii) Section 5.4, Section 5.7,
Section 5.12 or Section 5.13, and, in the case of this clause (iii), such
default shall not have been remedied or waived within 10 Business Days after the
earlier of (x) an Authorized Officer of such Loan Party becoming aware of such
default, or (y) receipt by Company of notice from Collateral Agent or any Lender
of such default; or
 
(d) Breach of Representations, etc.  Any representation, warranty, certification
or other statement made or deemed made by any Loan Party in any Loan Document or
in any statement or certificate at any time given by any Loan Party or any of
its Subsidiaries in writing pursuant hereto or thereto or in connection herewith
or therewith shall be false in any material respect (except that such
materiality qualifier shall not be applicable to any representations or
warranties that already are qualified or modified as to "materiality" or
"Material Adverse Effect" in the text thereof, which representations and
warranties shall be true and correct in all respects subject to such
qualification) as of the date made or deemed made; or
 
(e) Other Defaults Under Loan Documents.  Any Loan Party shall default in the
performance of or compliance with any term contained herein or any of the other
Loan Documents, other than any such term referred to in any other Section of
this Section 8.1, and such default shall not have been remedied or waived within
thirty days after the earlier of (i) an Authorized Officer of such Loan Party
becoming aware of such default, or (ii) receipt by Company of notice from
Collateral Agent or any Lender of such default; or
 
(f) Involuntary Bankruptcy; Appointment of Receiver, etc.  (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Company or any of its Subsidiaries in an involuntary case under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable federal or state law; or (ii) an
involuntary case shall be commenced against Company or any of its Subsidiaries
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect; or a decree or order of a court
having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over Company or any of its Subsidiaries, or over all or a substantial
part of its property, shall have been entered; or there shall have occurred the
involuntary appointment of an interim receiver, trustee or other custodian of
Company or any of its Subsidiaries for all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of Company or any of
its Subsidiaries, and any such event described in this clause (ii) shall
continue for sixty days without having been dismissed, bonded or discharged; or
 
(g) Voluntary Bankruptcy; Appointment of Receiver, etc.  (i) Company or any of
its Subsidiaries shall have an order for relief entered with respect to it or
shall commence a voluntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
shall consent to the entry of an order for relief in an involuntary case, or to
the conversion of an involuntary case to a voluntary case, under any such law,
or shall consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its property; or
Company or
 
 
- 102 -

--------------------------------------------------------------------------------

 
any of its Subsidiaries shall make any assignment for the benefit of creditors;
or (ii) Company or any of its Subsidiaries shall be unable, or shall fail
generally, or shall admit in writing its inability, to pay its debts as such
debts become due; or the Board of Directors (or similar governing body) of
Company or any of its Subsidiaries (or any committee thereof) shall adopt any
resolution or otherwise authorize any action to approve any of the actions
referred to herein or in Section 8.1(f); or
 
(h) Judgments and Attachments.  Any money judgment, writ or warrant of
attachment or similar process involving (i) in any individual case an amount in
excess of $1,000,000 or (ii) in the aggregate at any time an amount in excess of
$2,000,000 (in either case to the extent not adequately covered by insurance as
to which a solvent and unaffiliated insurance company has been notified in
writing thereof and not disputed coverage thereof) shall be entered or filed
against Company or any of its Subsidiaries or any of their respective assets and
shall remain undischarged, unvacated, unbonded or unstayed for a period of sixty
days (or in any event later than five days prior to the date of any proposed
sale thereunder); or
 
(i) Dissolution.  Any order, judgment or decree shall be entered against any
Loan Party decreeing the dissolution or split up of such Loan Party and such
order shall remain undischarged or unstayed for a period in excess of sixty
days; or
 
(j) Employee Benefit Plans.  There shall occur one or more ERISA Events which
individually or in the aggregate results in or might reasonably be expected to
result in liability of Company, any of its Subsidiaries or any of their
respective ERISA Affiliates in excess of $5,000,000 during the term hereof; or
 
(k) Change of Control.  A Change of Control shall occur; or
 
(l) Guaranties, Collateral Documents and other Loan Documents.  At any time
after the execution and delivery thereof, (i) the Guaranty for any reason, other
than the satisfaction in full of all Obligations, shall cease to be in full
force and effect (other than in accordance with its terms) or shall be declared
to be null and void or any Guarantor shall repudiate its obligations thereunder,
(ii) this Agreement or any Collateral Document ceases to be in full force and
effect (other than by reason of a release of Collateral in accordance with the
terms hereof or thereof or the satisfaction in full of the Obligations in
accordance with the terms hereof) or shall be declared null and void, or
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any Collateral having a fair market value of $250,000 or more in the
aggregate purported to be covered by the Collateral Documents with the priority
required by the relevant Collateral Document, in each case for any reason other
than the failure of Collateral Agent or any Secured Party to take any action
within its control based upon accurate and timely information provided by
Company with respect to any changes affecting any Loan Party or any Collateral,
or (iii) any Loan Party shall contest the validity or enforceability of any Loan
Document in writing or deny in writing that it has any further liability,
including with respect to future advances by Lenders, under any Loan Document to
which it is a party; or
 
(m) Proceedings.  The indictment of any Loan Party or any of its Subsidiaries
under any criminal statute, or commencement of criminal or civil proceedings
against any Loan Party or any of its Subsidiaries pursuant to which statute or
proceedings the
 
 
- 103 -

--------------------------------------------------------------------------------

 
penalties or remedies sought or available include forfeiture to any Governmental
Authority of any material portion of the property of the Company or the Company
and the other Loan Parties, taken as a whole (excluding any such proceedings
where the remedies sought are fines of less than $1,000,000); or
 
(n) Cessation of Business.  (i) Any Loan Party or any of its Subsidiaries is
enjoined, restrained or in any way prevented by the order of any court or any
Governmental Authority from conducting all or any material part of the business
of the Company or the Company and its Subsidiaries, taken as a whole, for more
than 15 days; (ii) any other cessation of a substantial part of the business of
Company or any of its Subsidiaries for a period which materially and adversely
affects the Company or the Company and its Subsidiaries, taken as a whole; or
(iii) any material damage to, or loss, theft or destruction of, any Collateral
whether or not insured or any strike, lockout, labor dispute, embargo,
condemnation, act of God or public enemy, or other casualty which causes, for
more than 15 consecutive days, the cessation or substantial curtailment of
revenue producing activities of the business of the Company or the Company and
its Subsidiaries, taken as a whole;
 
THEN, (A) upon the occurrence of any Event of Default described in Section
8.1(f) or Section 8.1(g), automatically, and (B) upon the occurrence of any
other Event of Default, at the request of (or with the consent of) Required
Lenders, upon notice to Company by Collateral Agent, (1) the Commitments, if
any, of each Lender having such Commitments; (2) each of the following shall
immediately become due and payable, in each case without presentment, demand,
protest or other requirements of any kind, all of which are hereby expressly
waived by each Loan Party:  (x) the unpaid principal amount of and accrued
interest on the Loans, and (y) all other Obligations under the Loan Documents;
and (3) Collateral Agent may enforce any and all Liens and security interests
created pursuant to Collateral Documents.
 
ARTICLE IX
 
AGENTS
 
Section 9.1. Appointment of Agents.
 
(a) Each Lender hereby appoints TSL to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and each Lender hereby
authorizes TSL, in such capacity, to act as its agent in accordance with the
terms hereof and the other Loan Documents, including, without limitation, to
perform, exercise and enforce any and all other rights and remedies of the
Lenders with respect to the Loan Parties, the Obligations or otherwise related
to any of same to the extent reasonably incidental to the exercise by such Agent
of the rights and remedies specifically authorized to be exercised by such Agent
by the terms of this Agreement or any other Loan Parties.
 
(b) Each Lender hereby appoints TSL to act on its behalf as the Collateral Agent
hereunder and under the other Loan Documents and each Lender hereby authorizes
TSL, in such capacity, to act as its agent in accordance with the terms hereof
and the other Loan Documents, including, without limitation, to make loans and
Protective Advances, for such Agent or on behalf of the applicable Lenders as
provided in this Agreement or any other
 
 
- 104 -

--------------------------------------------------------------------------------

 
Loan Document and to perform, exercise and enforce any and all other rights and
remedies of the Lenders with respect to the Loan Parties, the Obligations or
otherwise related to any of same to the extent reasonably incidental to the
exercise by such Agent of the rights and remedies specifically authorized to be
exercised by such Agent by the terms of this Agreement or any other Loan
Parties.
 
(c) Each Agent hereby agrees to act upon the express conditions contained herein
and the other Loan Documents, as applicable.  The provisions of this Article IX
are solely for the benefit of Agents and Lenders and no Loan Party shall have
any rights as a third party beneficiary of any of the provisions thereof.  It is
understood and agreed that the use of the term "agent" herein or in any other
Loan Documents (or any other similar term) with reference to each Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Requirement of Law.  Instead
such term is used as a matter of market custom, and is intended to create or
reflect only an administrative relationship between contracting parties.
 
Section 9.2. Powers and Duties.  Each Lender irrevocably authorizes each Agent
to take such action on such Lender's behalf and to exercise such powers, rights
and remedies hereunder and under the other Loan Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental
thereto.  Each Agent shall have only those duties and responsibilities that are
expressly specified herein and the other Loan Documents.  Each Agent may
exercise such powers, rights and remedies and perform such duties by or through
its agents or employees.  No Agent shall have, by reason hereof or any of the
other Loan Documents, a fiduciary relationship in respect of any Lender; and
nothing herein or any of the other Loan Documents, expressed or implied, is
intended to or shall be so construed as to impose upon any Agent any obligations
in respect hereof or any of the other Loan Documents except as expressly set
forth herein or therein.
 
Section 9.3. General Immunity.
 
(a) No Responsibility for Certain Matters.  No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or any other Loan Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
any Agent to Lenders or by or on behalf of any Loan Party to any Agent or any
Lender in connection with the Loan Documents and the transactions contemplated
thereby or for the financial condition or business affairs of any Loan Party or
any other Person liable for the payment of any Obligations, nor shall any Agent
be required to ascertain or inquire as to the performance or observance of any
of the terms, conditions, provisions, covenants or agreements contained in any
of the Loan Documents or as to the use of the proceeds of the Loans or as to the
existence or possible existence of any Event of Default or Default or to make
any disclosures with respect to the foregoing.  Anything contained herein to the
contrary notwithstanding, Administrative Agent shall not have any liability
arising from confirmations of the amount of outstanding Loans or the component
amounts thereof.
 
 
- 105 -

--------------------------------------------------------------------------------

 
(b) Exculpatory Provisions.  No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Loan Documents
except to the extent caused by such Agent's gross negligence or willful
misconduct, as determined by a court of competent jurisdiction in a final,
non-appealable order.  Each Agent shall be entitled to refrain from any act or
the taking of any action (including the failure to take an action) in connection
herewith or any of the other Loan Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
such Agent shall have received instructions in respect thereof from Required
Lenders (or such other Lenders as may be required to give such instructions
under Section 10.5) and, upon receipt of such instructions from Required Lenders
(or such other Lenders, as the case may be), such Agent shall be entitled to act
or (where so instructed) refrain from acting, or to exercise such power,
discretion or authority, in accordance with such instructions.  Without
prejudice to the generality of the foregoing, (i) each Agent shall be entitled
to rely, and shall be fully protected in relying, upon any communication,
instrument or document believed by it to be genuine and correct and to have been
signed or sent by the proper Person or Persons, and shall be entitled to rely
and shall be protected in relying on opinions and judgments of attorneys (who
may be attorneys for Company and its Subsidiaries), accountants, experts and
other professional advisors selected by it; and (ii) no Lender shall have any
right of action whatsoever against any Agent as a result of such Agent acting or
(where so instructed) refraining from acting hereunder or any of the other Loan
Documents in accordance with the instructions of Required Lenders (or such other
Lenders as may be required to give such instructions under Section 10.5).
 
(c) Notice of Default.  No Agent shall not be deemed to have knowledge or notice
of the occurrence of any Default or Event of Default, except with respect to
Events of Default in the payment of principal, interest and fees required to be
paid to such Agent for the account of the Lenders, unless such Agent shall have
received written notice from a Lender or the Loan Party referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a "notice of default."  Each Agent will notify the Lenders of its
receipt of any such notice.  Each Agent shall take such action with respect to
any such Default or Event of Default as may be directed by the Required Lenders
in accordance with Article VIII; provided, however, that unless and until such
Agent has received any such direction, such Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable or in the best
interest of the Lenders.
 
Section 9.4. Agents Entitled to Act as Lender.  The agency hereby created shall
in no way impair or affect any of the rights and powers of, or impose any duties
or obligations upon, any Agent in its individual capacity as a Lender
hereunder.  With respect to its participation in the Loans, each Agent shall
have the same rights and powers hereunder as any other Lender and may exercise
the same as if it were not performing the duties and functions delegated to it
hereunder, and the term "Lender" shall, unless the context clearly otherwise
indicates, include each Agent in its individual capacity.  Any Agent and its
Affiliates may accept deposits from, lend money to, own securities of, and
generally engage in any kind of banking, trust, financial advisory or other
business with Company or any of its Affiliates as if it were not performing the
duties specified herein, and may accept fees and other consideration from
Company for services in connection herewith and otherwise without having to
account for the same to Lenders.
 
 
- 106 -

--------------------------------------------------------------------------------

 
Section 9.5. Lenders' Representations, Warranties and Acknowledgment.
 
(a) Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Company and its
Subsidiaries in connection with Credit Extensions hereunder and that it has made
and shall continue to make its own appraisal of the creditworthiness of Company
and its Subsidiaries.  No Agent shall have any duty or responsibility, either
initially or on a continuing basis, to make any such investigation or any such
appraisal on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.
 
(b) Each Lender, by delivering its signature page to this Agreement and funding
its Term Loan A on the Closing Date, shall be deemed to have acknowledged
receipt of, and consented to and approved, each Loan Document and each other
document required to be approved by any Agent, Required Lenders or Lenders, as
applicable on the Closing Date.
 
(c) Each Lender (i) represents and warrants that as of the Closing Date, except
to the extent expressly consented to by Required Lenders, neither such Lender
nor its Affiliates or Related Funds owns or controls, or owns or controls any
Person owning or controlling, any trade debt or Indebtedness of any Loan Party
other than the Obligations or any Capital Stock of any Loan Party and (ii)
covenants and agrees that from and after the Closing Date neither such Lender
nor its Affiliates and Related Funds shall purchase any trade debt or
Indebtedness of any Loan Party other than the Obligations or Capital Stock
described in clause (i) above without the prior written consent of Required
Lenders.
 
Section 9.6. Right to Indemnity.  EACH LENDER, IN PROPORTION TO ITS PRO RATA
SHARE, SEVERALLY AGREES TO INDEMNIFY EACH AGENT, THEIR AFFILIATES AND THEIR
RESPECTIVE OFFICERS, PARTNERS, DIRECTORS, TRUSTEES, EMPLOYEES AND AGENTS OF EACH
AGENT (EACH, AN "INDEMNITEE AGENT PARTY"), TO THE EXTENT THAT SUCH INDEMNITEE
AGENT PARTY SHALL NOT HAVE BEEN REIMBURSED BY ANY LOAN PARTY, FOR AND AGAINST
ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES (INCLUDING COUNSEL FEES AND DISBURSEMENTS) OR
DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED
BY OR ASSERTED AGAINST SUCH INDEMNITEE AGENT PARTY IN EXERCISING ITS POWERS,
RIGHTS AND REMEDIES OR PERFORMING ITS DUTIES HEREUNDER OR UNDER THE OTHER LOAN
DOCUMENTS OR OTHERWISE IN ITS CAPACITY AS SUCH INDEMNITEE AGENT PARTY IN ANY WAY
RELATING TO OR ARISING OUT OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH INDEMNITEE AGENT PARTY;
PROVIDED, NO LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES OR DISBURSEMENTS RESULTING FROM SUCH INDEMNITEE AGENT PARTY'S GROSS
NEGLIGENCE OR WILLFUL
 
 
- 107 -

--------------------------------------------------------------------------------

 
MISCONDUCT, AS DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL,
NON-APPEALABLE ORDER. IF ANY INDEMNITY FURNISHED TO ANY INDEMNITEE AGENT PARTY
FOR ANY PURPOSE SHALL, IN THE OPINION OF SUCH INDEMNITEE AGENT PARTY, BE
INSUFFICIENT OR BECOME IMPAIRED, SUCH INDEMNITEE AGENT PARTY MAY CALL FOR
ADDITIONAL INDEMNITY AND CEASE, OR NOT COMMENCE, TO DO THE ACTS INDEMNIFIED
AGAINST UNTIL SUCH ADDITIONAL INDEMNITY IS FURNISHED; PROVIDED, IN NO EVENT
SHALL THIS SENTENCE REQUIRE ANY LENDER TO INDEMNIFY ANY INDEMNITEE AGENT PARTY
AGAINST ANY LIABILITY, OBLIGATION, LOSS, DAMAGE, PENALTY, ACTION, JUDGMENT,
SUIT, COST, EXPENSE OR DISBURSEMENT IN EXCESS OF SUCH LENDER'S PRO RATA SHARE
THEREOF; AND PROVIDED FURTHER, THIS SENTENCE SHALL NOT BE DEEMED TO REQUIRE ANY
LENDER TO INDEMNIFY ANY INDEMNITEE AGENT PARTY AGAINST ANY LIABILITY,
OBLIGATION, LOSS, DAMAGE, PENALTY, ACTION, JUDGMENT, SUIT, COST, EXPENSE OR
DISBURSEMENT DESCRIBED IN THE PROVISO IN THE IMMEDIATELY PRECEDING SENTENCE.
 
Section 9.7. Successor Administrative Agent and Collateral Agent.
 
(a) Any Agent may resign at any time by giving thirty days' (or such shorter
period as shall be agreed by the Required Lenders) prior written notice thereof
to Lenders, Company and the other Agent.  Upon receipt of any such notice of
resignation, Required Lenders shall have the right to appoint a successor
Agent.  If no successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within thirty (30) days after the retiring
Agent gives notice of its resignation (or such earlier day as shall be agreed by
the Required Lenders), then the retiring Agent may (but shall not be obligated
to), on behalf of the Lenders appoint a successor Administrative Agent or
Collateral Agent, as applicable, from among the Lenders.  Upon the acceptance of
any appointment as Administrative Agent or Collateral Agent, as applicable,
hereunder by a successor Administrative Agent or Collateral Agent, as the case
may be, the retiring Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents  and the successor
Administrative Agent or Collateral Agent, as applicable, shall thereupon succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall promptly (i) transfer to such
successor Administrative Agent or Collateral Agent, as applicable, all sums,
Securities and other items of Collateral held under the Collateral Documents,
together with all records and other documents necessary or appropriate in
connection with the performance of the duties of the successor Administrative
Agent or Collateral Agent, as applicable, under the Loan Documents, and (ii)
execute and deliver to such successor Administrative Agent or Collateral Agent,
as applicable, such amendments to financing statements, and take such other
actions, as may be necessary or appropriate in connection with the assignment to
such successor Administrative Agent or Collateral Agent, as applicable, of the
security interests created under the Collateral Documents, whereupon such
retiring Agent shall be discharged from its duties and obligations
hereunder.  After any retiring Agent's resignation hereunder as Administrative
Agent or Collateral Agent, as applicable, the provisions of this Article IX
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent or Collateral Agent, as applicable, hereunder.
 
 
- 108 -

--------------------------------------------------------------------------------

 
(b) Notwithstanding anything herein to the contrary, any Agent may assign their
rights and duties as Administrative Agent or Collateral Agent, as applicable,
hereunder to an Affiliate of TSL without the prior written consent of, or prior
written notice to, Company or the Lenders; provided that Company and the Lenders
may deem and treat such assigning Agent as Administrative Agent or Collateral
Agent, as applicable, for all purposes hereof, unless and until such assigning
Agent provides written notice to Company and the Lenders of such
assignment.  Upon such assignment such Affiliate shall succeed to and become
vested with all rights, powers, privileges and duties as Administrative Agent or
Collateral Agent, as applicable, hereunder and under the other Loan Documents.
 
(c) Each Agent may perform any and all of its duties and exercise its rights and
powers under this Agreement or under any other Loan Document by or through any
one or more sub-agents appointed by such Agent.  Each Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Affiliates.  The exculpatory,
indemnification and other provisions of Section 9.3, Section 9.6 and of this
Section 9.7 shall apply to any of the Affiliates of each Agent and shall apply
to their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent or
Collateral Agent, as applicable.  All of the rights, benefits and privileges
(including the exculpatory and indemnification provisions) of Section 9.3,
Section 9.6 and of this Section 9.7 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named
herein.  Notwithstanding anything herein to the contrary, with respect to each
sub-agent appointed by any Agent, (i) such sub-agent shall be a third party
beneficiary under this Agreement with respect to all such rights, benefits and
privileges (including exculpatory and rights to indemnification) and shall have
all of the rights, benefits and privileges of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and
privileges (including exculpatory rights and rights to indemnification)
directly, without the consent or joinder of any other Person, against any or all
of the Loan Parties and the Lenders, (ii) such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) shall not be
modified or amended without the consent of such sub-agent, and (iii) such
sub-agent shall only have obligations to Administrative Agent or Collateral
Agent, as applicable, and not to any Loan Party, Lender or any other Person and
no Loan Party, Lender or any other Person shall have the rights, directly or
indirectly, as a third party beneficiary or otherwise, against such sub-agent.
 
Section 9.8. Collateral Documents and Guaranty.
 
(a) Agent under Collateral Documents and Guaranty.  Each Lender hereby further
authorizes Collateral Agent, on behalf of and for the benefit of Lenders, to be
the agent for and representative of Lenders with respect to the Guaranty, the
Collateral and the Collateral Documents.  Subject to Section 10.5, without
further written consent or authorization from Lenders, Collateral Agent is
authorized to, and at the request of Company shall, execute any documents or
instruments necessary or desirable to release any Lien encumbering any item of
Collateral that is the subject of a sale or other disposition of assets
permitted hereby or to which Required Lenders (or such other Lenders as may be
required to give such consent under Section 10.5) have otherwise consented,
pursuant to the previous sentence, or (ii) release any Guarantor from the
Guaranty pursuant to Section 7.12 or with respect to which Required Lenders (or
such
 
 
- 109 -

--------------------------------------------------------------------------------

 
other Lenders as may be required to give such consent under Section 10.5) have
otherwise consented.
 
(b) Right to Realize on Collateral and Enforce Guaranty.  Anything contained in
any of the Loan Documents to the contrary notwithstanding, Company,
Administrative Agent, Collateral Agent and each Lender hereby agree that (i)
neither Administrative Agent nor any Lender shall have any right individually to
realize upon any of the Collateral or to enforce the Guaranty, it being
understood and agreed that all powers, rights and remedies hereunder may be
exercised solely by Collateral Agent, on behalf of Lenders in accordance with
the terms hereof and all powers, rights and remedies under the Collateral
Documents may be exercised solely by Collateral Agent, and (ii) in the event of
a foreclosure by Collateral Agent on any of the Collateral pursuant to a public
or private sale or any sale of the Collateral in a case under the Bankruptcy
Code, Collateral Agent or any Lender may be the purchaser of any or all of such
Collateral at any such sale and Collateral Agent, as agent for and
representative of Secured Parties (but not any Lender or Lenders in its or their
respective individual capacities unless Required Lenders shall otherwise agree
in writing) shall be entitled, at the direction of the Required Lenders, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such public sale, to use and
apply any of the Obligations as a credit on account of the purchase price for
any collateral payable by Collateral Agent at such sale.
 
Section 9.9. Agency for Perfection.  Each Agent and each Lender hereby appoints
each other Agent and each other Lender as agent and bailee for the purpose of
perfection the security interests in and liens upon the Collateral in assets
which, in accordance with Article 9 of the UCC, can be perfected only by
possession or control (or where the security interest of a secured party with
possession or control has priority over the security interest of another secured
party) and each Agent and each Lender hereby acknowledges that it holds
possession of or otherwise controls any such Collateral for the benefit of the
Agents and the Lenders as secured party.  Should Administrative Agent or any
Lender obtain possession or control of any such Collateral, Administrative Agent
or such Lender shall notify Collateral Agent thereof, and, promptly upon
Collateral Agent's request therefore shall deliver such Collateral to Collateral
Agent or in accordance with Collateral Agent's instructions.  In addition,
Collateral Agent shall also have the power and authority hereunder to appoint
such other sub-agents as may be necessary or required under applicable state law
or otherwise to perform its duties and enforce its rights with respect to the
Collateral and under the Loan Documents.  Each Loan Party by its execution and
delivery of this Agreement hereby consents to the foregoing.
 
Section 9.10. [Intentionally Omitted]
 
Section 9.11. Reports and Other Information; Confidentiality; Disclaimers.  By
becoming a party to this Agreement, each Lender:
 
(a) is deemed to have requested that the applicable Agent furnish such Lender or
the other Agent, promptly after it becomes available, a copy of each field audit
or examination report with respect to Company or its Subsidiaries (each a
"Report" and collectively, "Reports") prepared by or at the request of an Agent,
and such Agent shall so furnish each Lender and Agent with such Reports,
 
 
- 110 -

--------------------------------------------------------------------------------

 
(b) expressly agrees and acknowledges that no Agent (i) makes any representation
or warranty as to the accuracy of any Report, and (ii) shall be liable for any
information contained in any Report,
 
(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that any Agent or other party performing any audit or
examination will inspect only specific information regarding Company and its
Subsidiaries and will rely significantly upon Company's and its Subsidiaries'
books and records, as well as on representations of such Person's personnel,
 
(d) agrees to keep all Reports and other material, non-public information
regarding Company and its Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section 10.17, and
 
(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees:  (i) to hold the applicable Agent and any
other Lender or Agent preparing a Report harmless from any action the
indemnifying Lender or Agent may take or fail to take or any conclusion the
indemnifying Lender or Agent may reach or draw from any Report in connection
with any loans or other credit accommodations that the indemnifying Lender or
Agent has made or may make to Company, or the indemnifying Lender's or Agent's
participation in, or the indemnifying Lender's or Agent's purchase of, a loan or
loans of Company, and (ii) to pay and protect, and indemnify, defend and hold
the applicable Agent, and any such other Lender or Agent preparing a Report
harmless from and against, the claims, actions, proceedings, damages, costs,
expenses, and other amounts (including, attorneys' fees and costs) incurred by
the applicable Agent and any such other Lender or Agent preparing a Report as
the direct or indirect result of any third parties who might obtain all or part
of any Report through the indemnifying Lender or Agent.
 
In addition to the foregoing:  (w) any Lender or other Agent may from time to
time request of an Agent in writing that such Agent provide to such Lender or
other Agent a copy of any report or document provided by Company or its
Subsidiaries to such Agent that has not been contemporaneously provided by
Company or such Subsidiary to such Lender or other Agent, and, upon receipt of
such request, such Agent promptly shall provide a copy of same to such Lender,
(x) to the extent that such Agent is entitled, under any provision of the Loan
Documents, to request additional reports or information from Company or its
Subsidiaries, any Lender or other Agent may, from time to time, reasonably
request such Agent to exercise such right as specified in such Lender's or other
Agent's notice to such Agent, whereupon such Agent promptly shall request of
Company the additional reports or information reasonably specified by such
Lender or other Agent, and, upon receipt thereof from Company or such
Subsidiary, such Agent promptly shall provide a copy of same to such Lender or
other Agent, (y) any time that Administrative Agent renders to Company a
statement regarding the Loan Account, Administrative Agent shall send a copy of
such statement to each Lender, and (z) each Agent shall distribute to each
Lender copies of all material notices and agreements received by such Agent and
not required to be delivered to each Lender pursuant to the terms of this
Agreement, provided that the Agents shall not have any liability to the Lenders
for any Agent's inadvertent failure to distribute any such notices or agreements
to the Lenders.
 
 
- 111 -

--------------------------------------------------------------------------------

 
Section 9.12. Proofs of Claim.  The Lenders and each Loan Party hereby agree
that after the occurrence of an Event of Default pursuant to Sections 8.1(f) or
(g), in case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on any Loan Party or any other
Person) shall be entitled and empowered, by intervention in such proceeding or
otherwise at the direction of the Required Lenders:
 
(a) to file and prove a claim for the whole amount of principal and interest
owing and unpaid in respect of the Loans and any other Obligations that are
owing from such Loan Party and unpaid and to file such other papers or documents
as may be necessary or advisable in order to have the claims of the Lenders,
Administrative Agent and other Agents (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders,
Administrative Agent and other agents and their agents and counsel and all other
amounts due Lenders, Administrative Agent and other agents hereunder) allowed in
such judicial proceeding; and
 
(b) to collect and receive any moneys or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent and other
agents hereunder.  Nothing herein contained shall be deemed to authorize
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lenders or to authorize
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.  Further, nothing contained in this Section 9.10 shall affect or
preclude the ability of any Lender to (i) file and prove such a claim in the
event that Administrative Agent has not acted within ten (10) days prior to any
applicable bar date and (ii) require an amendment of the proof of claim to
accurately reflect such Lender's outstanding Obligations.
 
Section 9.13. Arrangers.  Except as otherwise set forth herein, no Co-Lead
Arranger shall have any right, power, obligation, liability, responsibility or
duty under this Agreement (or any other Loan Document) other than those
applicable to all Lenders as such.  Without limiting the foregoing, no Co-Lead
Arranger shall have or be deemed to have any fiduciary relationship with any
other Lender.  Each Lender acknowledges that it has not relied, and will not
rely, on any Co-Lead Arranger in deciding to enter into this Agreement and each
other Loan Document to which it is a party or in taking or not taking action
hereunder or thereunder.
 
ARTICLE X
 
MISCELLANEOUS
 
 
- 112 -

--------------------------------------------------------------------------------

 
Section 10.1. Notices.
 
(a) Notices Generally.  Unless otherwise specifically provided herein, any
notice or other communication herein required or permitted to be given to a Loan
Party, Collateral Agent, Administrative Agent, shall be sent to such Person's
address as set forth on Appendix B or in the other relevant Loan Document, and
in the case of any Lender, the address as indicated on Appendix B or otherwise
indicated to Administrative Agent in writing.  Each notice hereunder shall be in
writing and may be personally served, telexed or sent by facsimile or United
States mail or courier service and shall be deemed to have been given when
delivered in person or by courier service and signed for against receipt
thereof, upon receipt of facsimile, or three Business Days after depositing it
in the United States mail with postage prepaid and properly addressed; provided,
no notice to any Agent shall be effective until received by such Agent.
 
(b) Electronic Communications.
 
(i) Each Agent and Company may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.  Notices and other
communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Agents, provided that the foregoing shall
not apply to notices to any Lender pursuant to Article II if such Lender, as
applicable, has notified the Agents that it is incapable of receiving notices
under such Article by electronic communication.
 
(ii) Unless Administrative Agent otherwise prescribes, (A) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement), and (B) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (A), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (A)
and (B) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.]
 
Section 10.2. Expenses.  Whether or not the transactions contemplated hereby
shall be consummated, Company agrees to pay promptly (a) all of each Agent's and
Tennenbaum Lenders' actual and reasonable costs and expenses of preparation of
the Loan Documents and any consents, amendments, waivers or other modifications
thereto; (b) all the reasonable fees, expenses and disbursements of counsel to
Agents and Tennenbaum Lenders in connection with the negotiation, preparation,
execution and administration of the Loan Documents and any consents, amendments,
waivers or other modifications thereto and any other documents or matters
requested by Company; (c) all the actual costs and reasonable expenses of
creating and perfecting Liens in favor of Collateral Agent, for the benefit of
Secured Parties, including filing
 
 
- 113 -

--------------------------------------------------------------------------------

 
and recording fees, expenses and transfer, stamp or documentary taxes, search
fees, title insurance premiums and reasonable fees, expenses and disbursements
of counsel to each Agent and of counsel providing any opinions that any Agent or
Required Lenders may request in respect of the Collateral or the Liens created
pursuant to the Collateral Documents; (d) all of each Agent's and Tennenbaum
Lender's actual costs and reasonable fees, expenses for, and disbursements of
any of such Agent's auditors, accountants, consultants or appraisers whether
internal or external, and all reasonable attorneys' fees (including allocated
costs of internal counsel and expenses and disbursements of outside counsel)
incurred by each Agent and Tennenbaum Lender; (e) all the actual costs and
reasonable expenses (including the reasonable fees, expenses and disbursements
of any appraisers, consultants, advisors and agents employed or retained by
Collateral Agent or Tennenbaum Lenders and its counsel) in connection with the
custody or preservation of any of the Collateral; (f) all the actual costs and
reasonable expenses of Agents and Lenders in connection with the attendance at
any meetings in connection with this Agreement and the other Loan Documents
(including the meetings referred to in Section 5.7); (g) all other actual and
reasonable costs and expenses incurred by each Agent in connection with the
syndication of the Loans and Commitments and the negotiation, preparation and
execution of the Loan Documents and any consents, amendments, waivers or other
modifications thereto and the transactions contemplated thereby; and (h) after
the occurrence of a Default or an Event of Default, all costs and expenses,
including reasonable attorneys' fees (including allocated costs of internal
counsel) and costs of settlement, incurred by any Agent and Lenders in enforcing
any Obligations of or in collecting any payments due from any Loan Party
hereunder or under the other Loan Documents by reason of such Default or Event
of Default (including in connection with the sale of, collection from, or other
realization upon any of the Collateral or the enforcement of the Guaranty) or in
connection with any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a "work out" or pursuant to any insolvency
or bankruptcy cases or proceedings. Other than as specifically noted in this
Section 10.2, this Section 10.2 shall not apply to Taxes.
 
Section 10.3. Indemnity.
 
(a) IN ADDITION TO THE PAYMENT OF EXPENSES PURSUANT TO SECTION 10.2, WHETHER OR
NOT THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE CONSUMMATED, EACH LOAN PARTY
AGREES TO DEFEND (SUBJECT TO INDEMNITEES' SELECTION OF COUNSEL), INDEMNIFY, PAY
AND HOLD HARMLESS, EACH AGENT AND LENDER, THEIR AFFILIATES AND THEIR RESPECTIVE
OFFICERS, PARTNERS, DIRECTORS, TRUSTEES, EMPLOYEES AND AGENTS OF EACH AGENT AND
EACH LENDER (EACH, AN "INDEMNITEE"), FROM AND AGAINST ANY AND ALL INDEMNIFIED
LIABILITIES, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH
INDEMNITEE; PROVIDED NO LOAN PARTY SHALL HAVE ANY OBLIGATION TO ANY INDEMNITEE
HEREUNDER WITH RESPECT TO ANY INDEMNIFIED LIABILITIES TO THE EXTENT SUCH
INDEMNIFIED LIABILITIES ARISE FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT,
AS DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL, NON-APPEALABLE
ORDER, OF THAT INDEMNITEE.  TO THE EXTENT THAT THE UNDERTAKINGS TO DEFEND,
INDEMNIFY, PAY AND HOLD HARMLESS SET FORTH
 
 
- 114 -

--------------------------------------------------------------------------------

 
IN THIS SECTION 10.3 MAY BE UNENFORCEABLE IN WHOLE OR IN PART BECAUSE THEY ARE
VIOLATIVE OF ANY LAW OR PUBLIC POLICY, THE APPLICABLE LOAN PARTY SHALL
CONTRIBUTE THE MAXIMUM PORTION THAT IT IS PERMITTED TO PAY AND SATISFY UNDER
APPLICABLE LAW TO THE PAYMENT AND SATISFACTION OF ALL INDEMNIFIED LIABILITIES
INCURRED BY INDEMNITEES OR ANY OF THEM.
 
(b) To the extent permitted by applicable law, each party hereto agrees not to
assert, and each party hereto hereby waives, any claim against any other party
hereto, and their respective Affiliates, directors, employees, attorneys or
agents, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, in connection with, as a result of, or in any
way related to, this Agreement or any Loan Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, and
Company hereby waives, releases and agrees not to sue upon any such claim or any
such damages, whether or not accrued and whether or not known or suspected to
exist in its favor.
 
Section 10.4. Set-Off.  In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender and their respective Affiliates
is hereby authorized by each Loan Party at any time or from time to time subject
to the consent of Collateral Agent and the Tennenbaum Lenders (such consent not
to be unreasonably withheld or delayed), without notice to any Loan Party or to
any other Person (other than Collateral Agent and the Tennenbaum Lenders), any
such notice being hereby expressly waived, to set off and to appropriate and to
apply any and all deposits (general or special, including Indebtedness evidenced
by certificates of deposit, whether matured or unmatured, but not including
trust accounts (in whatever currency)) and any other Indebtedness at any time
held or owing by such Lender to or for the credit or the account of any Loan
Party (in whatever currency) against and on account of the obligations and
liabilities of any Loan Party to such Lender hereunder, the participations under
the other Loan Documents, including all claims of any nature or description
arising out of or connected hereto, or with any other Loan Document,
irrespective of whether or not (a) such Lender shall have made any demand
hereunder, (b) the principal of or the interest on the Loans or any other
amounts due hereunder shall have become due and payable pursuant to Article II
and although such obligations and liabilities, or any of them, may be contingent
or unmatured or (c) such obligation or liability is owed to a branch or office
of such Lender different from the branch or office holding such deposit or
obligation or such Indebtedness.
 
Section 10.5. Amendments and Waivers.
 
(a) Required Lenders' Consent.  Subject to Sections 10.5(b) and 10.5(c), no
amendment, modification, termination or waiver of any provision of the Loan
Documents, or consent to any departure by any Loan Party therefrom, shall in any
event be effective without the written concurrence of the Required Lenders.
 
 
- 115 -

--------------------------------------------------------------------------------

 
(b) Affected Lenders' Consent.  Without the written consent of each Lender
(other than a Defaulting Lender) that would be affected thereby, no amendment,
modification, termination, or consent shall be effective if the effect thereof
would:
 
(i) extend the scheduled final maturity of any Loan or Note;
 
(ii)           waive, reduce or postpone any scheduled repayment (but not
prepayment);
 
(iii)           [intentionally omitted];
 
(iv)           reduce the rate of interest on any Loan (other than any waiver of
any increase in the interest rate applicable to any Loan pursuant to Section
2.9) or any fee payable hereunder;
 
(v)           extend the time for payment of any such interest or fees;
 
(vi)           reduce the principal amount of any Loan;
 
(vii)           amend, modify, terminate or waive any provision of this Section
10.5(b) or Section 10.5(c);
 
(viii)           amend the definition of "Required Lenders" or "Pro Rata Share";
provided, with the consent of the Required Lenders, additional extensions of
credit pursuant hereto may be included in the determination of "Required
Lenders" or "Pro Rata Share" on substantially the same basis as the Term Loan
Commitments and the Term Loans are included on the Closing Date;
 
(ix)           [intentionally omitted;]
 
(x)           release all or substantially all of the Collateral or all or
substantially all of the Guarantors from the Guaranty except as expressly
provided in the Loan Documents;
 
(xi)           subordinate any of the Obligations or any Lien created by this
Agreement or any other Loan Document; or
 
(xii)           consent to the assignment or transfer by any Loan Party of any
of its rights and obligations under any Loan Document.
 
(c) Other Consents.  Without limiting the requirement that any amendment,
modification, termination or waiver of any provision of the Loan Documents
(including ones described in this clause (c)) shall require compliance with
Section 10.5(a) or Section 10.5(b), no amendment, modification, termination or
waiver of any provision of the Loan Documents, or consent to any departure by
any Loan Party therefrom, shall:
 
(i)           increase any Commitment of any Lender over the amount thereof then
in effect without the consent of such Lender; provided, no amendment,
modification
 
 
- 116 -

--------------------------------------------------------------------------------

 
or waiver of any condition precedent, covenant, Default or Event of Default
shall constitute an increase in any Commitment of any Lender;
 
(ii)           amend the definition of "Required Class Lenders without the
consent of Required Class Lenders of each such Class; provided, with the consent
of the Required Lenders, additional extensions of credit pursuant hereto may be
included in the determination of such "Required Class Lenders" on substantially
the same basis as the Term Loan Commitments and the Term Loans are included on
the Closing Date;
 
(iii)           amend, modify, terminate or waive any provision of Section
3.2(a) with regard to any Credit Extension without the consent of Required Class
Lenders of the affected Class;
 
(iv)           alter the required application of any repayments or prepayments
as between Classes pursuant to Section 2.14, Section 2.15 or Section 2.16
without the consent of Required Class Lenders of each Class which is being
allocated a lesser repayment or prepayment as a result thereof; provided the
Required Lenders may waive, in whole or in part, any prepayment so long as the
application, as between Classes, of any portion of such prepayment which is
still required to be made is not altered; or
 
(v)           amend, modify, terminate or waive any provision of Article IX as
the same applies to any Agent, or any other provision hereof as the same applies
to the rights or obligations of any Agent, in each case without the consent of
such Agent.
 
(d) Cash Management Bank's Consent.  Without the prior written consent of each
Cash Management Bank that would be affected thereby, no amendment, modification,
termination or consent shall be effective if the effect thereof would be
to:  (i) eliminate Cash Management Obligations from the definition of
Obligations or reduce the amount thereof; (ii) amend Section 3.1 of the Pledge
and Security Agreement to exclude Cash Management Obligations from the
definition of Secured Obligations; or (iii) alter the provisions of
Section 2.15(h) such that the Cash Management Banks would receive a lesser
repayment as a result thereof.
 
(e) Execution of Amendments, etc.  Collateral Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender.  Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given.  No notice to or demand on any Loan Party in any
case shall entitle any Loan Party to any other or further notice or demand in
similar or other circumstances.  Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Loan Party, on such Loan Party.
 
Section 10.6. Successors and Assigns; Participations.
 
(a) Generally.  This Agreement shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of the
parties hereto and the successors and assigns of Lenders.  No Loan Party's
rights or obligations hereunder nor any interest therein may be assigned or
delegated by any Loan Party without the
 
 
- 117 -

--------------------------------------------------------------------------------

 
prior written consent of all Lenders. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, Indemnitee Agent Parties under Section 9.6, Indemnitees under Section
10.3, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, Affiliates of each of the Agents and
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
 
(b) Register.  Company, Agents and Lenders shall deem and treat the Persons
listed as Lenders in the Register as the holders and owners of the corresponding
Commitments and Loans listed therein for all purposes hereof, and no assignment
or transfer of any such Commitment or Loan shall be effective, in each case,
unless and until an Assignment Agreement effecting the assignment or transfer
thereof shall have been delivered to Administrative Agent and recorded in the
Register as provided in Section 10.6(e).  Prior to such recordation, all amounts
owed with respect to the applicable Commitment or Loan shall be owed to the
Lender listed in the Register as the owner thereof, and any request, authority
or consent of any Person who, at the time of making such request or giving such
authority or consent, is listed in the Register as a Lender shall be conclusive
and binding on any subsequent holder, assignee or transferee of the
corresponding Commitments or Loans.
 
(c) Right to Assign.  Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including, without limitation, all or a portion of its Commitment or
Loans owing to it or other Obligations (provided, however, that each such
assignment shall be of a uniform, and not varying, percentage of all rights and
obligations under and in respect of any Loan and any related Commitments):
 
(i) to any Person meeting the criteria of clause (a) of the definition of the
term of "Eligible Assignee" upon the giving of notice to Company, Collateral
Agent and TCP Fund Representative; and
 
(ii) to any Person otherwise constituting an Eligible Assignee with the consent
of Collateral Agent, TCP Fund Representative and Company (such consent of
Company not to be unreasonably withheld, delayed or conditioned, and not to be
required during the continuance of an Event of Default, and provided further
that the consent of Company shall be deemed to have been provided if Company
does not respond to a request for consent within five Business Days following
receipt of written request therefor); provided each such assignment pursuant to
this Section 10.6(c)(ii) shall be in an aggregate amount of not less than
$1,000,000 (or such lesser amount as may be agreed to by Company, Collateral
Agent and TCP Fund Representative or as shall constitute the aggregate amount of
the Term Loan A, Term Loan B, Term Loan A Commitments or Term Loan B Commitments
of the assigning Lender) with respect to the assignment of Term Loans.
 
(d) Mechanics.  The assigning Lender and the assignee thereof shall execute and
deliver to Administrative Agent an Assignment Agreement, together with such
forms or certificates with respect to United States federal income tax
withholding matters as the assignee under such Assignment Agreement may be
required to deliver to Administrative Agent pursuant to Section 2.19(d).
 
 
- 118 -

--------------------------------------------------------------------------------

 
(e) Notice of Assignment.  Upon its receipt of a duly executed and completed
Assignment Agreement, any forms or certificates required by this Agreement in
connection therewith, Administrative Agent shall record the information
contained in such Assignment Agreement in the Register, shall give prompt notice
thereof to Company and shall maintain a copy of such Assignment Agreement.
 
(f) Representations and Warranties of Assignee.  Each Lender, upon execution and
delivery hereof or upon executing and delivering an Assignment Agreement, as the
case may be, represents and warrants as of the Closing Date or as of the
applicable Effective Date (as defined in the applicable Assignment Agreement)
that (i) it is an Eligible Assignee; (ii) it has experience and expertise in the
making of or investing in commitments or loans such as the applicable
Commitments or Loans, as the case may be; (iii) it will make or invest in, as
the case may be, its Commitments or Loans for its own account in the ordinary
course of its business and without a view to distribution of such Commitments or
Loans within the meaning of the Securities Act or the Exchange Act or other
federal securities laws (it being understood that, subject to the provisions of
this Section 10.6, the disposition of such Commitments or Loans or any interests
therein shall at all times remain within its exclusive control); and (iv) such
Lender does not own or control, or own or control any Person owning or
controlling, any trade debt or Indebtedness of any Loan Party other than the
Obligations or any Capital Stock of any Loan Party.
 
(g) Effect of Assignment.  Subject to the terms and conditions of this Section
10.6, as of the later (i) of the "Effective Date" specified in the applicable
Assignment Agreement or (ii) the date such assignment is recorded in the
Register:  (A) the assignee thereunder shall have the rights and obligations of
a "Lender" hereunder to the extent such rights and obligations hereunder have
been assigned to it pursuant to such Assignment Agreement and shall thereafter
be a party hereto and a "Lender" for all purposes hereof; (B) the assigning
Lender thereunder shall, to the extent that rights and obligations hereunder
have been assigned thereby pursuant to such Assignment Agreement, relinquish its
rights (other than any rights which survive the termination hereof under Section
10.8) and be released from its obligations hereunder (and, in the case of an
Assignment Agreement covering all or the remaining portion of an assigning
Lender's rights and obligations hereunder, such Lender shall cease to be a party
hereto; provided, anything contained in any of the Loan Documents to the
contrary notwithstanding, such assigning Lender shall continue to be entitled to
the benefit of all indemnities and expense reimbursements hereunder as specified
herein, including pursuant to Sections 10.2 and 10.3, with respect to matters
arising out of the prior involvement of such assigning Lender as a Lender
hereunder); (C) the Commitments shall be modified to reflect the Commitment of
such assignee and any Commitment of such assigning Lender, if any; and (D) if
any such assignment occurs after the issuance of any Note hereunder, the
assigning Lender shall, upon the effectiveness of such assignment or as promptly
thereafter as practicable, surrender its applicable Notes to Administrative
Agent for cancellation, and thereupon Company shall issue and deliver new Notes,
if so requested by the assignee and/or assigning Lender, to such assignee and/or
to such assigning Lender, with appropriate insertions, to reflect the new
Commitments and/or outstanding Loans of the assignee and/or the assigning
Lender.
 
 
- 119 -

--------------------------------------------------------------------------------

 
(h) Participations.
 
(i) Each Lender shall have the right at any time to sell one or more
participations to any Person (other than Company, any of its Subsidiaries or any
of its Affiliates) in all or any part of its Commitments, Loans or in any other
Obligation.  The holder of any such participation, other than an Affiliate of
the Lender granting such participation, shall not be entitled to require such
Lender to take or omit to take any action hereunder except with respect to any
amendment, modification or waiver that would (i) extend the final scheduled
maturity of any Loan or Note in which such participant is participating, or
reduce the rate or extend the time of payment of interest or fees thereon
(except in connection with a waiver of applicability of any post default
increase in interest rates) or reduce the principal amount thereof, or increase
the amount of the participant's participation over the amount thereof then in
effect (it being understood that a waiver of any Default or Event of Default or
of a mandatory reduction in the Commitment shall not constitute a change in the
terms of such participation, and that an increase in any Commitment or Loan
shall be permitted without the consent of any participant if the participant's
participation is not increased as a result thereof), (ii) consent to the
assignment or transfer by any Loan Party of any of its rights and obligations
under this Agreement, or (iii) release all or substantially all of the
Collateral under the Collateral Documents or all or substantially all of the
Guarantors from the Guaranty (in each case, except as expressly provided in the
Loan Documents) supporting the Loans hereunder in which such participant is
participating.  Company agrees that each participant shall be entitled to the
benefits of Sections 2.17(c), 2.18 and 2.19 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.6(c);
provided a participant that would be a Non-US Lender if it were a Lender shall
not be entitled to the benefits of Section 2.19 unless, at the time such
participant is claiming such benefits, Company is notified of the participation
sold to such participant and such participant agrees, for the benefit of
Company, to comply with Section 2.19 as though it were a Lender.  To the extent
permitted by law, each participant also shall be entitled to the benefits of
Section 10.4 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.16 as though it were a Lender.
 
(ii) In the event that any Lender sells participations in its Commitments, Loans
or in any other Obligation hereunder, such Lender shall, acting solely for this
purpose as a non-fiduciary agent of Company, maintain a register on which it
enters the name of all participants in the Commitments, Loans or Obligations
held by it and the principal amount (and stated interest thereon) of the portion
of such Commitments, Loans or Obligations which are the subject of the
participation (the "Participant Register").  A Commitment, Loan or Obligation
hereunder may be participated in whole or in part only by registration of such
participation on the Participant Register (and each Note shall expressly so
provide).  The Participant Register shall be available for inspection by Company
at any reasonable time and from time to time upon reasonable prior notice.
 
(i) Certain Other Assignments.  In addition to any other assignment permitted
pursuant to this Section 10.6, any Lender or Agent may assign, pledge and/or
grant a security interest in, all or any portion of its Loans, the other
Obligations owed by or to such Lender, and its Notes, if any, to secure
obligations of such Lender or Agent or any of its Affiliates to any Person
providing any loan, letter of credit or other extension of credit or financial
arrangement to or for the account of such Lender or Agent or any of its
Affiliates and
 
 
- 120 -

--------------------------------------------------------------------------------

 
any agent, trustee or representative of such Person (without the consent of, or
notice to, or any other action by, any other party hereto), including, without
limitation, any Federal Reserve Bank as collateral security pursuant to
Regulation A of the Board of Governors of the Federal Reserve System and any
operating circular issued by such Federal Reserve Bank; provided no Lender or
Agent, as between Company and such Lender or Agent, shall be relieved of any of
its obligations hereunder as a result of any such assignment and pledge;
provided further in no event shall such Person, agent, trustee or representative
of such Person or the applicable Federal Reserve Bank be considered to be a
"Lender" or "Agent" or be entitled to require the assigning Lender or Agent to
take or omit to take any action hereunder.
 
Section 10.7. Independence of Covenants.  All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.
 
Section 10.8. Survival of Representations, Warranties and Agreements.  All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit
Extension.  Notwithstanding anything herein or implied by law to the contrary,
the agreements of each Loan Party set forth in Sections 2.17(c), 2.18, 2.19,
10.2, 10.3, 10.4, and 10.10 and the agreements of Lenders set forth in Sections
2.16, 9.3(b) and 9.6 shall survive and remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the invalidity or unenforceability
of any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, the Collateral
Agent or any Lender.
 
Section 10.9. No Waiver; Remedies Cumulative.  No failure or delay on the part
of any Agent or any Lender in the exercise of any power, right or privilege
hereunder or under any other Loan Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege.  The rights, powers and remedies given to each Agent and each Lender
hereby are cumulative and shall be in addition to and independent of all rights,
powers and remedies existing by virtue of any statute or rule of law or in any
of the other Loan Documents.  Any forbearance or failure to exercise, and any
delay in exercising, any right, power or remedy hereunder shall not impair any
such right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.
 
Section 10.10. Marshalling; Payments Set Aside.  Neither any Agent nor any
Lender shall be under any obligation to marshal any assets in favor of any Loan
Party or any other Person or against or in payment of any or all of the
Obligations.  To the extent that any Loan Party makes a payment or payments to
Agents or Lenders (or to any Agent, on behalf of Lenders), or Administrative
Agent, Collateral Agent or Lenders enforce any security interests or exercise
their rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential,
 
 
- 121 -

--------------------------------------------------------------------------------

 
set aside and/or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, any other state or federal law, common law or any
equitable cause, then, to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied, and all Liens, rights and remedies
therefor or related thereto, shall be revived and continued in full force and
effect as if such payment or payments had not been made or such enforcement or
setoff had not occurred.
 
Section 10.11. Severability.  In case any provision in or obligation hereunder
or any Note or other Loan Document shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.
 
Section 10.12. Obligations Several; Independent Nature of Lenders' Rights.  The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder.  Nothing
contained herein or in any other Loan Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity.  The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and, subject to Section 9.8, each Lender shall be entitled to
protect and enforce its rights arising under this Agreement and the other Loan
Documents and it shall not be necessary for any other Lender to be joined as an
additional party in any proceeding for such purpose.
 
Section 10.13. Headings.  Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.
 
Section 10.14. APPLICABLE LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW) THEREOF.
 
Section 10.15. CONSENT TO JURISDICTION.  (a) ALL JUDICIAL PROCEEDINGS BROUGHT
AGAINST ANY LOAN PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER LOAN
DOCUMENT, OR ANY OF THE OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR FEDERAL
COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK.  BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH LOAN PARTY, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (I) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE NON-EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (II)
WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (III) AGREES THAT SERVICE OF ALL
PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE LOAN PARTY AT ITS
ADDRESS PROVIDED IN
 
 
- 122 -

--------------------------------------------------------------------------------

 
ACCORDANCE WITH SECTION 10.1 ABOVE AND TO ANY PROCESS AGENT SELECTED IN
ACCORDANCE WITH SECTION 3.1(y) ABOVE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER THE APPLICABLE LOAN PARTY IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
AND (iv) AGREES THAT AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN
THE COURTS OF ANY OTHER JURISDICTION.
 
(b)           EACH LOAN PARTY HEREBY AGREES THAT PROCESS MAY BE SERVED ON IT BY
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE ADDRESSES PERTAINING TO IT AS
SPECIFIED IN SECTION 10.1 OR TO ITS AGENT FOR SERVICE OF PROCESS DESIGNATED
PURSUANT TO THE TERMS OF THE LOAN DOCUMENTS.  ANY AND ALL SERVICE OF PROCESS AND
ANY OTHER NOTICE IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE EFFECTIVE
AGAINST ANY LOAN PARTY IF GIVEN BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, OR BY ANY OTHER MEANS OR MAIL WHICH REQUIRES A SIGNED RECEIPT,
POSTAGE PREPAID, MAILED AS PROVIDED ABOVE.  IN THE EVENT THE AGENT DESIGNATED
FOR SERVICE OF PROCESS SHALL NOT BE ABLE TO ACCEPT SERVICE OF PROCESS AS
AFORESAID, SUCH LOAN PARTY SHALL PROMPTLY APPOINT AND MAINTAIN AN AGENT
QUALIFIED TO ACT AS AN AGENT FOR SERVICE OF PROCESS WITH RESPECT TO THE COURTS
SPECIFIED IN THIS SECTION 10.15 ABOVE, AND ACCEPTABLE TO COLLATERAL AGENT, AS
EACH LOAN PARTY'S AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON EACH LOAN
PARTY'S BEHALF SERVICE OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH
ACTION, SUIT OR PROCEEDING.
 
Section 10.16. WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY AGREES
TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS OR ANY
DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR
THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED.  THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY HERETO ACKNOWLEDGES THAT THIS
WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH
HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.  EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
 
 
- 123 -

--------------------------------------------------------------------------------

 
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH
OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER
LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS
MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.
 
Section 10.17. Confidentiality.  Each Agent and Lender shall hold all non-public
information regarding Company and its Subsidiaries and their businesses
identified as such by Company and obtained by such Lender from Company or its
Subsidiaries pursuant to the requirements hereof in accordance with such Agent's
or Lender's customary procedures for handling confidential information of such
nature, it being understood and agreed by each Loan Party that, in any event,
any Agent or Lender may make (i) disclosures of such information to Affiliates
of such Agent or Lender and to their agents, advisors, directors and
shareholders (and to other persons authorized by a Lender or Agent to organize,
present or disseminate such information in connection with disclosures otherwise
made in accordance with this Section 10.17), (ii) disclosures of such
information reasonably required by any bona fide or potential assignee,
transferee or participant in connection with the contemplated assignment,
transfer or participation by any such Lender of any Loans or any participations
therein, (iii) disclosure to any rating agency when required by it, provided
that, prior to any disclosure, such rating agency shall undertake in writing to
preserve the confidentiality of any confidential information relating to the
Loan Parties received by it from any of the Agents or any Lender, (iv)
disclosure to any Lender's financing sources, provided that prior to any
disclosure, such financing source is informed of the confidential nature of the
information, (v) disclosures of such information to any investors and partners
of any Lender, provided that prior to any disclosure, such investor or partner
is informed of the confidential nature of the information, and (vi) disclosure
required or requested in connection with any public filings, whether pursuant to
any securities laws or regulations or rules promulgated therefor (including the
Investment Company Act of 1940 or otherwise) or representative thereof or by the
National Association of Insurance Commissioners (and any successor thereto) or
pursuant to legal or judicial process; provided, unless specifically prohibited
by applicable law or court order, each Agent and Lender shall make reasonable
efforts to notify Company of any request by any Governmental Authority or
representative thereof (other than any such request in connection with any
examination of the financial condition or other routine examination of such
Lender by such Governmental Authority) for disclosure of any such non-public
information prior to disclosure of such information.  Notwithstanding the
foregoing, on or after the Closing Date, any Agent may, at its own expense issue
news releases and publish "tombstone" advertisements and other announcements
relating to this transaction in newspapers, trade journals and other appropriate
media (which may include use of logos of one or more of the Loan Parties)
(collectively, "Trade Announcements").  No Loan Party shall issue any Trade
Announcement except (A) disclosures required by applicable law, regulation,
legal process or the rules of the Securities and Exchange Commission or (B) with
the prior approval of Collateral Agent, and, in instances where such Trade
Announcement would identify the Administrative Agent by name, the Administrative
Agent.
 
Section 10.18. Usury Savings Clause.  Notwithstanding any other provision
herein, the aggregate interest rate charged or agreed to be paid with respect to
any of the Obligations,
 
 
- 124 -

--------------------------------------------------------------------------------

 
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, Company shall pay to Administrative Agent an amount
equal to the difference between the amount of interest paid and the amount of
interest which would have been paid if the Highest Lawful Rate had at all times
been in effect. Notwithstanding the foregoing, it is the intention of Lenders
and Company to conform strictly to any applicable usury laws. Accordingly, if
any Lender contracts for, charges, or receives any consideration which
constitutes interest in excess of the Highest Lawful Rate, then any such excess
shall be cancelled automatically and, if previously paid, shall at such Lender's
option be applied to the outstanding amount of the Loans made hereunder or be
refunded to Company. In determining whether the interest contracted for,
charged, or received by an Agent or a Lender exceeds the Highest Lawful Rate,
such Person may, to the extent permitted by applicable law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest, throughout the contemplated term of the Obligations
hereunder.
 
Section 10.19. Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.
 
Section 10.20. Effectiveness.  This Agreement shall become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
Company and each Agent of written or telephonic notification of such execution
and authorization of delivery thereof.
 
Section 10.21. PATRIOT Act Notice.  Each Lender and Agent (for itself and not on
behalf of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the PATRIOT Act, it may be required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of the Loan Parties and other information that will allow such
Lender or Agent, as applicable, to identify the Loan Parties in accordance with
the PATRIOT Act.
 
Section 10.22. Cash Management Banks.  Each Agent hereby agrees to act as agent
for such Cash Management Bank and, by virtue of entering into a Treasury
Services Agreement, the applicable Cash Management Bank shall be automatically
deemed to have appointed each Agent as its agent and to have accepted the
benefits of the Loan Documents.  It is understood and agreed that the rights and
benefits of each Cash Management Bank under the Loan Documents consist
exclusively of such Cash Management Bank's being a beneficiary of the Liens and
security interests granted to Collateral Agent and the right to share in
payments and collections
 
 
- 125 -

--------------------------------------------------------------------------------

 
out of the Collateral as more fully set forth herein. In connection with any
such distribution of payments or proceeds of Collateral, each Agent shall be
entitled to assume no amounts are due or owing to any Cash Management Bank
unless such Cash Management Bank has provided a written certification (setting
forth a reasonably detailed calculation) to each Agent as to the amounts that
are due and owing to it and such written certification is received by such Agent
a reasonable period of time prior to the making of such distribution. No Agent
shall have any obligation to calculate the amount due and payable with respect
to any Cash Management Obligations, but may rely upon the written certification
of the amount due and payable from the applicable Cash Management Bank. In the
absence of an updated certification, each Agent shall be entitled to assume that
the amount due and payable to the applicable Cash Management Bank is the amount
last certified to such Agent by such Cash Management Bank as being due and
payable (less any distributions made to such Cash Management Bank on account
thereof). Loan Parties may obtain Cash Management Obligations from any Cash
Management Bank, although Loan Parties are not required to do so.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document (other than Section 10.5(d) of this Agreement), no provider or holder
of any Cash Management Obligation shall have any voting or approval rights
hereunder (or be deemed a Lender) solely by virtue of its status as the provider
or holder of such agreements or products or the Cash Management Obligations
owing thereunder, nor shall the consent of any such provider or holder be
required (other than in their capacities as Lenders, to the extent applicable)
for any matter hereunder or under any of the other Loan Documents, including as
to any matter relating to the Collateral or the release of Collateral or
Guarantors. Notwithstanding anything to the contrary contained in this Agreement
or any Loan Document, the Loan Documents may be terminated and all guarantees
and all Collateral may be released without the consent of the Cash Management
Banks or the payment of the Cash Management Obligations.
 
[Remainder of page intentionally left blank]


 
 
 
 
- 126 -

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
 

  GLOBAL GEOPHYSICAL SERVICES, INC.               By: /s/ P. Mathew Verghese  
Name:
P. Mathew Verghese
  Title:
Senior Vice President and Chief Financial Officer
                    AUTOSEIS DEVELOPMENT COMPANY               By: /s/ P. Mathew
Verghese   Name:
P. Mathew Verghese
  Title:
Senior Vice President and Chief Financial Officer
                   
AUTOSEIS, INC.
              By:
/s/ P. Mathew Verghese
  Name:
P. Mathew Verghese
  Title: Senior Vice President and Chief Financial Officer                    
GGS INTERNATIONAL HOLDINGS, INC.
              By:
/s/ P. Mathew Verghese
  Name:
P. Mathew Verghese
  Title: Senior Vice President and Chief Financial Officer

 
 
S-1

--------------------------------------------------------------------------------

 
 

 
GLOBAL EURASIA, LLC
              By:
/s/ P. Mathew Verghese
  Name:
P. Mathew Verghese
  Title: Senior Vice President and Chief Financial Officer                    
GLOBAL MICROSEISMIC SERVICES, INC.
              By:
/s/ P. Mathew Verghese
  Name:
P. Mathew Verghese
  Title: Senior Vice President and Chief Financial Officer                    
PAISANO LEASE CO. , INC.
              By:
/s/ P. Mathew Verghese
  Name:
P. Mathew Verghese
  Title: Senior Vice President and Chief Financial Officer





 
 


 
 
S-2

--------------------------------------------------------------------------------

 

  TPG SPECIALTY LENDING, INC.,   as Administrative Agent               By: /s/
Michael Fishman    
Name: Michael Fishman
   
Title: CEO
                    TPG SPECIALTY LENDING, INC.,   as Collateral Agent and
Co-Lead Arranger               By:
/s/ Michael Fishman
   
Name: Michael Fishman
   
Title: CEO



 

  TPG SPECIALTY LENDING, INC.,   as a Lender               By: /s/ Michael
Fishman    
Name:  Michael Fishman
   
Title:  CEO
                   
TPG SL SPV, LLC,
 
as a Lender
              By:
/s/ Michael Fishman
   
Name: Michael Fishman
   
Title: President
     



 
S-3

--------------------------------------------------------------------------------

 

 
TENNENBAUM CAPITAL PARTNERS,
LLC, as Co-Lead Arranger
              By:
/s/ Phil Tseng
   
Name: Phil Tseng
   
Title: Managing Partner
             
TENNENBAUM OPPORTUNITIES
PARTNERS V, LP, as a Lender
  By:  Tennenbaum Capital Partners, LLC   Its:  Investment Manager              
By: /s/ Phil Tseng    
Name: Phil Tseng
   
Title: Managing Partner
              TENNENBAUM OPPORTUNITIES FUND VI, LLC, as a Lender  
By:  Tennenbaum Capital Partners, LLC   Its:  Investment Manager              
By: /s/ Phil Tseng    
Name: Phil Tseng
   
Title: Managing Partner







 
S-4

--------------------------------------------------------------------------------

 
APPENDIX A-1
TO FINANCING AGREEMENT
 
Term Loan A Commitments
 
Lender
Term Loan A Commitment
Pro Rata Share
TPG Specialty Lending, Inc.
$32,400,000
39.130434783%
TPG SL SPV, LLC
$9,000,000
10.869565217%
Tennenbaum Opportunities Partners V, LP
$21,731,978.25
26.246350543%
Tennenbaum Opportunities Fund VI, LLC
$19,668,021.75
23.753649457%
Total
$82,800,000.00
100%





 
APPENDIX A-1

--------------------------------------------------------------------------------

 
APPENDIX A-2
TO FINANCING AGREEMENT
 
Term Loan B Commitments
 
Lender
Term Loan B Commitment
Pro Rata Share
TPG Specialty Lending, Inc.
$11,100,000
50.0%
TPG SL SPV, LLC
$0
0%
Tennenbaum Opportunities Partners V, LP
$5,826,689.82
26.246350541%
Tennenbaum Opportunities Fund VI, LLC
$5,273,310.18
23.753649459%
Total
$22,200,000.00
100%





 
APPENDIX A-2

--------------------------------------------------------------------------------

 
APPENDIX B
TO FINANCING AGREEMENT
 
Notice Addresses
 
GLOBAL GEOPHYSICAL SERVICES, INC.
13927 South Gessner Road
Missouri City, TX  77489
Attention:  James Brasher
Facsimile:  713-808-7810
 
in each case, with a copy to:
 
Baker Botts L.L.P.
910 Louisiana Street
Houston, TX  77002-4495
Attention:  Joe S. Poff
Facsimile:  (713) 229-7710




 
ANNEX B

--------------------------------------------------------------------------------

 
TPG SPECIALTY LENDING, INC.,
 
as Administrative Agent, Collateral Agent and a Lender
 
888 7th Avenue, 4th Floor
New York, NY  10019
Attention:  Philip T. Warren
Facsimile:  (212) 430-4611
 
with a copy to:
 
Schulte Roth & Zabel LLP
919 Third Avenue
New York, NY  10022
Attention:  Frederic L. Ragucci
Facsimile:  (212) 593-5955
 
and


Cortland Capital Market Services, LLC
225 W. Washington St., 21st Floor
Chicago, IL 60606
Attn: Ryan Morick
Fax No.: (312) 376 0751
Email: ryan.morick@cortlandglobal.com
 
 
 
 
 
ANNEX B

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A-1 TO
FINANCING AGREEMENT
 
FUNDING NOTICE
 
Reference is made to the Financing Agreement, dated as of September 30, 2013 (as
amended, restated, replaced, supplemented or otherwise modified from time to
time, the "Financing Agreement"; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among GLOBAL
GEOPHYSICAL SERVICES, INC., a Delaware corporation ("Company") and certain
Subsidiaries of Company, as Guarantors, the Lenders from time to time party
thereto, TPG SPECIALTY LENDING, INC., a Delaware corporation ("TSL"), as
administrative agent for the Lenders (in such capacity, "Administrative Agent"),
and TSL, as collateral agent for the Lenders (in such capacity, "Collateral
Agent"), and as co-lead arranger (in such capacity, the "TSL Co-Lead Arranger"),
and TENNENBAUM CAPITAL PARTNERS, LLC, a Delaware limited liability company, as
co-lead arranger (in such capacity, the "TCP Co-Lead Arranger" and together with
the TSL Co-Lead Arranger, each a "Co-Lead Arranger" and, collectively, the
"Co-Lead Arrangers").
 
Pursuant to Section 2 of the Financing Agreement, the Company desires that
Lenders make the following Loans to the Company in accordance with the
applicable terms and conditions of the Financing Agreement on [mm/dd/yy] (the
"Credit Date"):
 
1.Term Loan A
         
□             Base Rate Loans:
 
$[___,___,___]
□             LIBOR Rate Loans, with an Interest Period of ________ Month(s):
 
 
 
$[___,___,___]
           



2.Term Loan B
         
□             Base Rate Loans:
 
$[___,___,___]
□             LIBOR Rate Loans, with an Interest Period of ________ Month(s):
 
 
 
$[___,___,___]

 
 
 

--------------------------------------------------------------------------------

 
The Company hereby certifies that:
 
(i)           as of the Credit Date, the representations and warranties
contained in the Financing Agreement and in each other Loan Document,
certificate or other writing delivered to any Agent or any Lender pursuant
thereto on or prior to the Credit Date are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified as to
"materiality" or "Material Adverse Effect" in the text thereof, which
representations and warranties are true and correct in all respects subject to
such qualification) on and as of that Credit Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties were true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified as to
"materiality" or "Material Adverse Effect" in the text thereof, which
representations and warranties were true and correct in all respects subject to
such qualification) on and as of such earlier date;
 
(ii)           no event has occurred and is continuing or would result from the
consummation of the borrowing contemplated hereby that would constitute an Event
of Default or a Default; and
 
(iii)          each of the conditions specified in Section 3.2 of the Financing
Agreement has been satisfied.
 
[Signature page to follow]


 
 

--------------------------------------------------------------------------------

 
 
Date:
   
GLOBAL GEOPHYSICAL SERVICES, INC.
         
By: _______________________________
 
Name:
 
Title:
   



 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A-2 TO
FINANCING AGREEMENT
 
CONVERSION/CONTINUATION NOTICE
 
Reference is made to the Financing Agreement, dated as of September 30, 2013 (as
amended, restated, replaced, supplemented or otherwise modified from time to
time,  the "Financing Agreement"; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among GLOBAL
GEOPHYSICAL SERVICES, INC., a Delaware corporation ("Company") and certain
Subsidiaries of the Company, as Guarantors, the Lenders from time to time party
thereto, TPG SPECIALTY LENDING, INC., a Delaware corporation ("TSL"), as
administrative agent for the Lenders (in such capacity, "Administrative Agent"),
and TSL, as collateral agent for the Lenders (in such capacity, "Collateral
Agent") and as co-lead arranger (in such capacity, the "TSL Co-Lead Arranger"),
and TENNENBAUM CAPITAL PARTNERS, LLC, a Delaware limited liability company, as
co-lead arranger (in such capacity, the "TCP Co-Lead Arranger" and together with
the TSL Co-Lead Arranger, each a "Co-Lead Arranger" and, collectively, the
"Co-Lead Arrangers").
 
Pursuant to Section 2.8 of the Financing Agreement, the Borrower desires to
convert or to continue [all or the following portion of] the Loans, each such
conversion and/or continuation to be effective as of [mm/dd/yy]:
 
1.Term Loan A:
                 
$[___,___,___]
 
LIBOR Rate Loans with an Interest Period expiring on [mm/dd/yy] to be continued
with an Interest Period of ____ month(s)
             
$[___,___,___]
 
Base Rate Loans to be converted to LIBOR Rate Loans with an Interest Period of
____ month(s)
             
$[___,___,___]
 
LIBOR Rate Loans with an Interest Period expiring on [mm/dd/yy] to be converted
to Base Rate Loans1
                       



_______________
1 If the conversion occurs before the expiration of the Interest Period, the
Company must pay fees specified in 2.17(c) of the Financing Agreement.
 
Conversion/Continuation Notice

--------------------------------------------------------------------------------

 
2.Term Loan B:
                 
$[___,___,___]
 
LIBOR Rate Loans with an Interest Period expiring on [mm/dd/yy] to be continued
with an Interest Period of ____ month(s)
             
$[___,___,___]
 
Base Rate Loans to be converted to LIBOR Rate Loans with an Interest Period of
____ month(s)
             
$[___,___,___]
 
LIBOR Rate Loans with an Interest Period expiring on [mm/dd/yy] to be converted
to Base Rate Loans2
                       



 
The Administrative Borrower hereby certifies that as of the date hereof, no
event has occurred and is continuing or would result from the consummation of
the conversion and/or continuation contemplated, hereby that would constitute an
Event of Default or a Default.
 
[signature page follows]
 


 

_______________
2 If the conversion occurs before the expiration of the Interest Period, the
Company must pay fees specified in 2.17(c) of the Financing Agreement.


 
 

--------------------------------------------------------------------------------

 
 
 
Date: [mm/dd/yy]3
   
GLOBAL GEOPHYSICAL SERVICES, INC.
         
By: _____________________________
 
Name:
 
Title:
   






_______________ 
3 The date must be at least three Business Days prior to the
conversion/continuance date for LIBOR Rate Loans and one Business Day prior to
the conversion/continuance date for Base Rate Loans.
 
 
ANNEX B 

--------------------------------------------------------------------------------

 
EXHIBIT C TO
FINANCING AGREEMENT
 
COMPLIANCE CERTIFICATE
 
THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:
 
1.      This certificate has been executed by the Chief Financial Officer (the
"CFO") on behalf of GLOBAL GEOPHYSICAL SERVICES, INC. ("Company").
 
2.      Reference is made to that certain Financing Agreement, dated as of
September 30, 2013 (as amended, restated, replaced, supplemented or otherwise
modified from time to time,  the "Financing Agreement"); the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among Global Geophysical Services, Inc., a Delaware corporation
("Company") and certain Subsidiaries of the Company, as Guarantors, the Lenders
from time to time party thereto, TPG SPECIALTY LENDING, INC., a Delaware
corporation ("TSL"), as administrative agent for the Lenders (in such capacity,
"Administrative Agent"), TSL, as collateral agent for the Lenders (in such
capacity, "Collateral Agent") and as co-lead arranger (in such capacity, the
"TSL Co-Lead Arranger"), and TENNENBAUM CAPITAL PARTNERS, LLC, a Delaware
limited liability company, as co-lead arranger (in such capacity, the "TCP
Co-Lead Arranger" and together with the TSL Co-Lead Arranger, each a "Co-Lead
Arranger" and, collectively, the "Co-Lead Arrangers"), and I have made, or have
caused to be made under my supervision, a review in reasonable detail of the
transactions and condition of Company and its Subsidiaries during the accounting
period covered by the attached financial statements.
 
3.      The examination described in paragraph 2 above did not disclose, and no
Authorized Officer has knowledge of, the existence of any condition or event
which constitutes an Event of Default or Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate, except as set forth in a separate attachment, if any, to
this Certificate, describing in detail, the nature of the condition or event,
the period during which it has existed and the action which Company has taken,
is taking, or proposes to take with respect to each such condition or event.
 
4.      The financial statements attached hereto as Exhibit A fairly present, in
all material respects, the financial condition of Company and its Subsidiaries
as at the dates indicated and the results of their operations and their cash
flows for the periods indicated, subject to changes resulting from audit and
normal year-end adjustments.
 
The foregoing certifications, together with the computations set forth in the
Annex A hereto and the financial statements delivered with this Certificate in
support hereof, are made and delivered [mm/dd/yy] pursuant to Section 5.1(d) of
the Financing Agreement.
 
 
 

--------------------------------------------------------------------------------

 

 
GLOBAL GEOPHYSICAL SERVICES, INC.
 
 
     
By:  ________________________________
 
Title:  Chief Financial Officer
   





 
Compliance Certificate

--------------------------------------------------------------------------------

 
ANNEX A TO
COMPLIANCE CERTIFICATE
 
FOR THE FISCAL [QUARTER] [YEAR] ENDING [mm/dd/yy].
 
Fixed Charge Coverage Ratio Covenant
1.      Consolidated EBITDA:
(a) - (b) =
$[___,___,___]
(a)
(i)
Consolidated Net Income:
$[___,___,___]
 
(ii)
Consolidated Interest Expense:
$[___,___,___]
 
(iii)
provisions for taxes based on income:
$[___,___,___]
 
(iv)
total depreciation expense:
$[___,___,___]
 
(v)
total amortization expense:
$[___,___,___]
 
(vi)
other non-Cash items reducing
Consolidated Net Income1:
$[___,___,___]
(b)
(i)
other non-Cash items increasing
Consolidated Net Income2:
$[___,___,___]
 
(ii)
interest income:
$[___,___,___]
 
(iii)
other income:
$[___,___,___]
 
(iv)
Multi-Client Data Development Costs
$[___,___,___]
2.      Consolidated Cash Interest Expense:
$[___,___,___]
3.      Consolidated Current Assets:
$[___,___,___]
4.      Consolidated Current Liabilities:
$[___,___,___]
5.      Consolidated Excess Cash Flow:
(a) - (b) =
$[___,___,___]
 

 
 
________________
1 Excluding any such non-Cash item to the extent that it represents an accrual
or reserve for potential Cash items in any future period or amortization of a
prepaid Cash item that was paid in a prior period and excluding any write-down
of a right to receive a future payment or other consideration.
2 Excluding any such non-Cash item to the extent it represents the reversal of
an accrual or reserve for potential Cash item in any prior period.
 
EXHIBIT C-A-3

--------------------------------------------------------------------------------

 
(a)
(i)
Consolidated EBITDA:
$[___,___,___]
 
(ii)
interest income:
$[___,___,___]
 
(iii)
other non-ordinary course income3:
$[___,___,___]
 
(iv)
Consolidated Working Capital Adjustment:
$[___,___,___]
(b)
(i)
voluntary and scheduled (but not mandatory) repayments of Consolidated Total
Debt:
$[___,___,___]
 
(ii)
Consolidated Capital Expenditures4:
$[___,___,___]
 
(iii) 
Consolidated Cash Interest Expense:
$[___,___,___]
 
(iv) 
provisions for current taxes based on
income of Company and its Subsidiaries
and payable in cash with respect to such period:
$[___,___,___]
6.      Consolidated Fixed Charges: (i) + (ii) + (iii) + (iv) + (v) + (vi) +
(vii)=
 
$[___,___,___]
(i)
Consolidated Cash Interest Expense:
$[___,___,___]
   
(ii)
scheduled payments of principal on Consolidated: Total Debt
$[___,___,___]
   
(iii)
Consolidated Capital Expenditures
$[___,___,___]
   
(iv)
all Restricted Junior Payments (whether in cash or other property, other than
common Capital Stock)
$[___,___,___]
   
(v)
the aggregate amount of all payments made in cash that are not expensed or do
not otherwise result in a decrease to the net income of Company and its
Subsidiaries for such period
$[___,___,___]
   

 
 
________________
3 Excluding any gains or losses attributable to Asset Sales.
4 Net of any proceeds of (A) Net Proceeds of Asset Sales to the extent
reinvested in accordance with Section 2.13(a) of the Financing Agreement, (B)
Net Proceeds to the extent reinvested in accordance with Section 2.13(b) of the
Financing Agreement, and (C) any proceeds of related financings with respect to
such expenditures.
 
EXHIBIT C-A-4

--------------------------------------------------------------------------------

 
(vi)
current portion of taxes provided for with respect to such period in accordance
with GAAP:
$[___,___,___]
   
7.      Consolidated Interest Expense:
$[___,___,___]
   
8.      Consolidated Net Income:  (a) - (b) =
     
(a)
the net income (or loss) of Company and its Subsidiaries on a consolidated basis
for such period taken as a single accounting period determined in conformity
with GAAP:
$[___,___,___]
(b) 
(i)
the income (or loss) of any Person (other than a Subsidiary of Company) in which
any other Person (other than Company or any of its Subsidiaries) has a joint
interest:
$[___,___,___]
 
(ii)
the income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary of Company or is merged into or consolidated with Company or any of
its Subsidiaries or that Person's assets are acquired by Company or any of its
Subsidiaries:
$[___,___,___]
 
(iii)
the income of any Subsidiary of Company to the extent that the declaration or
payment of dividends or similar distributions by that Subsidiary of that income
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary:
$[___,___,___]
 
(iv)
any gains or losses attributable to Asset Sales or returned surplus assets of
any Pension Plan:
$[___,___,___]
 
(v)
to the extent not included in clauses (b)(i) through (iv) above, any net
extraordinary gains or net non-cash extraordinary losses:
$[___,___,___]
9.      Consolidated Total Debt:
$[___,___,___]

 
 
EXHIBIT C-A-5

--------------------------------------------------------------------------------

 
10.    Consolidated Working Capital: (i) - (ii) =
$[___,___,___]
(i)
Consolidated Current Assets:
 
$[___,___,___]
 
(ii) 
Consolidated Current Liabilities:
 
$[___,___,___]
11.      Consolidated Working Capital Adjustment: (i) - (ii) =
 
$[___,___,___]
(i)
Consolidated Working Capital as of the beginning of such period:
 
$[___,___,___]
(ii)
Consolidated Working Capital as of the end of such period:
 
$[___,___,___]
12.      Fixed Charge Coverage Ratio: (i) / (ii) =
   
(i)
Consolidated EBITDA for the ____-Fiscal Quarter period then ended:
 
$[___,___,___]
(ii)
Consolidated Fixed Charges for such ____-Fiscal Quarter period:
 
$[___,___,___]
   
Actual:
Minimum:
_.__:1.00
_.__:1.00
Consolidated Secured Leverage Ratio Covenant
13.      Consolidated Secured Leverage Ratio: (i)/(ii) =
   
(i) 
Consolidated Total Debt (other than Indebtedness that is subordinated in right
of payment to the Obligations) that is secured by a Lien on any assets of the
Company or any of its Subsidiaries
 
$[___,___,___]
(ii) 
Consolidated EBITDA for the four-Fiscal Quarter period then ended:
 
$[___,___,___]
   
Actual:
Maximum:
_.__:1.00
_.__:1.00
Multi-Client Data Maintenance Covenant
14.      Net Book Value of Multi-Client Data:
 
$[___,___,___]
 
Minimum:
$[___,___,___]5

 
 
EXHIBIT C-A-6

--------------------------------------------------------------------------------

 
Consolidated Liquidity Covenant
 
15.      Consolidated Liquidity: (i) - (ii) =
 
$[___,___,___]
(i)
unrestricted Cash-on-hand (domestic and foreign) of Company and its
Subsidiaries:
 
$[___,___,___]
 
(ii)
the aggregate amount, if any, of all trade payables more than 30 days past due
and all book overdrafts of Company and its Subsidiaries in excess of historical
practices with respect thereto
 
$[___,___,___]
   
Minimum:
$10,000,000


________________
5 Not to exceed the aggregate principal amount of Loans outstanding.
 
 
EXHIBIT C-A-7

--------------------------------------------------------------------------------

 
Exhibit A
Financial Statements

 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT D TO
FINANCING AGREEMENT
 


 


 
PLEDGE AND SECURITY AGREEMENT


 
dated as of September 30, 2013
 
between
 
EACH OF THE GRANTORS PARTY HERETO
 
and
 
TPG SPECIALTY LENDING, INC.,
as Collateral Agent
 


 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
PAGE
 
SECTION 1.   DEFINITIONS; GRANT OF SECURITY.
3
1.1.
General Definitions
3
1.2.
Definitions;  Interpretation
10
SECTION 2.   GRANT OF SECURITY.
11
2.1.
Grant of Security
11
2.2.
Certain Limited Exclusions
12
SECTION 3.   SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE.
12
3.1.
Security for Obligations
12
3.2.
Continuing Liability Under Collateral
13
SECTION 4.   REPRESENTATIONS AND WARRANTIES AND COVENANTS.
13
4.1.
Generally
13
4.2.
Equipment and Inventory
16
4.3.
Receivables
17
4.4.
Investment Related Property
19
4.5.
Material Contracts
26
4.6.
Letter of Credit Rights
27
4.7.
Intellectual Property
28
4.8.
Commercial Tort Claims
32
SECTION 5.   ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES; ADDITIONAL
GRANTORS.
32
5.1.
Access; Right of Inspection
32
5.2.
Further Assurances
32
5.3.
Additional Grantors
33
SECTION 6.   COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.
34
6.1.
Power of Attorney
34
6.2.
No Duty on the Part of Collateral Agent or Secured Parties
35
SECTION 7.   REMEDIES.
35
7.1.
Generally
35
7.2.
Application of Proceeds
37
7.3.
Sales on Credit
37
7.4.
Deposit Accounts
37
7.5.
Investment Related Property
37
7.6.
Intellectual Property
38
7.7.
Cash Proceeds
39
SECTION 8.   COLLATERAL AGENT.
40

 
 
i

--------------------------------------------------------------------------------

 
SECTION 9.     CONTINUING SECURITY INTEREST; TRANSFER OF LOANS.
41
SECTION 10.   STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM.
41
SECTION 11.   MISCELLANEOUS.
41



SCHEDULE 4.1 — GENERAL INFORMATION


SCHEDULE 4.2  — LOCATION OF EQUIPMENT AND INVENTORY


SCHEDULE 4.4 — INVESTMENT RELATED PROPERTY


SCHEDULE 4.5 — MATERIAL CONTRACTS


SCHEDULE 4.6 — DESCRIPTION OF LETTERS OF CREDIT


SCHEDULE 4.7 — INTELLECTUAL PROPERTY - EXCEPTIONS


SCHEDULE 4.8 — COMMERCIAL TORT CLAIMS


EXHIBIT A — PLEDGE SUPPLEMENT


EXHIBIT B — UNCERTIFICATED SECURITIES CONTROL AGREEMENT


EXHIBIT C — SECURITIES ACCOUNT CONTROL AGREEMENT


EXHIBIT D — TRADEMARK SECURITY AGREEMENT


EXHIBIT E — COPYRIGHT SECURITY AGREEMENT


EXHIBIT F — PATENT SECURITY AGREEMENT


 
ii

--------------------------------------------------------------------------------

 
This PLEDGE AND SECURITY AGREEMENT, dated as of September 30, 2013 (this
"Agreement"), between EACH OF THE UNDERSIGNED, whether as an original signatory
hereto or as an Additional Grantor (as herein defined) (each, a "Grantor"), and
TPG SPECIALTY LENDING, INC. ("TSL"), as collateral agent for the Secured Parties
(as herein defined) (in such capacity as collateral agent, the "Collateral
Agent").
 
RECITALS:
 
WHEREAS, reference is made to that certain Financing Agreement, dated as of the
date hereof (as it may be amended, restated, supplemented or otherwise modified
from time to time, the "Financing Agreement"), by and among GLOBAL GEOPHYSICAL
SERVICES, INC., a Delaware corporation ("Company") and certain Subsidiaries of
the Company, as Guarantors, the Lenders from time to time party thereto, TSL, as
administrative agent for the Lenders (in such capacity, "Administrative Agent"),
the Collateral Agent, TSL, as co-lead arranger (in such capacity, the "TSL
Co-Lead Arranger"), and TENNENBAUM CAPITAL PARTNERS, LLC, as co-lead arranger
(in such capacity, the "TCP Co-Lead Arranger" and together with the TSL Co-Lead
Arranger, each a "Co-Lead Arranger" and, collectively, the "Co-Lead Arrangers");
 
WHEREAS, in consideration of the extensions of credit and other accommodations
of Lenders as set forth in the Financing Agreement, each Grantor has agreed to
secure such Grantor's obligations under the Loan Documents as set forth herein;
and
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, each Grantor and the Collateral Agent agree as
follows:
 
SECTION 1.   DEFINITIONS; GRANT OF SECURITY.
 
1.1. General Definitions .  In this Agreement, the following terms shall have
the following meanings:
 
"Account Debtor" shall mean each Person who is obligated on a Receivable or any
Supporting Obligation related thereto.
 
"Accounts" shall mean all "accounts" as defined in Article 9 of the UCC.
 
"Additional Grantors" shall have the meaning assigned in Section 5.3.
 
"Agreement" shall have the meaning set forth in the preamble.
 
"Assigned Agreements" shall mean all agreements and contracts to which such
Grantor is a party as of the date hereof, or to which such Grantor becomes a
party after the date hereof, including, without limitation, each Material
Contract, as each such agreement may be amended, supplemented or otherwise
modified from time to time.
 
"Bankruptcy Code" shall mean Title 11 of the United States Code entitled
"Bankruptcy", as now and hereafter in effect, or any successor statute.
 
 
3

--------------------------------------------------------------------------------

 
"Cash Dominion Event" shall mean the occurrence of an Event of Default.
 
"Cash Proceeds" shall have the meaning assigned in Section 7.7.
 
"Chattel Paper" shall mean all "chattel paper" as defined in Article 9 of the
UCC, including, without limitation, "electronic chattel paper" or "tangible
chattel paper", as each term is defined in Article 9 of the UCC.
 
"Collateral" shall have the meaning assigned in Section 2.1.
 
"Collateral Account" shall mean any account established by the Collateral Agent.
 
"Collateral Agent" shall have the meaning set forth in the preamble.
 
"Collateral Records" shall mean books, records, ledger cards, files,
correspondence, customer lists, blueprints, technical specifications, manuals,
computer software, computer printouts, tapes, disks and related data processing
software and similar items that at any time evidence or contain information
relating to any of the Collateral or are otherwise necessary or helpful in the
collection thereof or realization thereupon.
 
"Collateral Support" shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.
 
"Commercial Tort Claims" shall mean all "commercial tort claims" as defined in
Article 9 of the UCC, including, without limitation, all commercial tort claims
listed on Schedule 4.8 (as such schedule may be amended or supplemented from
time to time).
 
"Commodities Accounts" (i) shall mean all "commodity accounts" as defined in
Article 9 of the UCC and (ii) shall include, without limitation, all of the
accounts listed on Schedule 4.4 under the heading "Commodities Accounts" (as
such schedule may be amended or supplemented from time to time).
 
"Company" shall have the meaning set forth in the recitals.
 
"Controlled Foreign Corporation" shall mean "controlled foreign corporation" as
defined in the Tax Code.
 
"Copyright Licenses" shall mean any and all agreements providing for the
granting of any right in or to Copyrights (whether such Grantor is licensee or
licensor thereunder) including, without limitation, each agreement referred to
in Schedule 4.7(B) (as such schedule may be amended or supplemented from time to
time).
 
"Copyrights" shall mean all United States, and foreign copyrights (including
Community designs), including but not limited to copyrights in software and
databases, and all Mask Works (as defined under 17 U.S.C. 901 of the U.S.
Copyright Act), whether registered or unregistered, and, with respect to any and
all of the foregoing: (i) all registrations and applications therefor including,
without limitation, the registrations and applications referred to in Schedule
4.7(A) (as such schedule may be amended or supplemented from time to time), (ii)
all extensions and renewals thereof, (iii) all rights corresponding thereto
throughout the world, (iv) all rights to sue for past, present and future
infringements thereof, and (v) all Proceeds of the foregoing, including, without
limitation, licenses, royalties, income, payments, claims, damages and proceeds
of suit.
 
 
4

--------------------------------------------------------------------------------

 
"Deposit Accounts" (i) shall mean all "deposit accounts" as defined in Article 9
of the UCC and (ii) shall include, without limitation, all of the accounts
listed on Schedule 4.4 under the heading "Deposit Accounts" (as such schedule
may be amended or supplemented from time to time).
 
"Documents" shall mean all "documents" as defined in Article 9 of the UCC.
 
"Equipment" shall mean:  (i) all "equipment" as defined in Article 9 of the UCC,
(ii) all machinery, manufacturing equipment, data processing equipment,
computers, office equipment, furnishings, furniture, appliances, fixtures and
tools (in each case, regardless of whether characterized as equipment under the
UCC and including, without limitation, airguns, receiving and recording
equipment (including without limitation geophones, recording channels and
recording hardware), and other equipment used by any Grantor for the provision
of seismic data collection services or other services, Vehicles, trenchers,
rolling stock, vessels, aircraft, and any manuals, instructions, blueprints,
computer software (including software that is imbedded in and part of the
equipment) and similar items which relate to the above, together with all parts
thereof and all accessions and additions thereto) and (iii) all accessions or
additions thereto, all parts thereof, whether or not at any time of
determination incorporated or installed therein or attached thereto, and all
replacements therefor, wherever located, now or hereafter existing, including
any fixtures.
 
"Excluded Account" shall mean any Investment Account (i) used solely for payroll
and other employee wage and benefit purposes, (ii) used solely for withholding
tax, including, without limitation, sales tax payments, (iii) fiduciary, trust
or escrow accounts for the benefit of third parties that are permitted under the
Financing Agreement, (iv) containing solely cash collateral securing Liens
permitted under clauses (d), (g) or (p) of the definition of “Permitted Liens.”
 
"Financing Agreement" shall have the meaning set forth in the recitals.
 
"General Intangibles" (i) shall mean all "general intangibles" as defined in
Article 9 of the UCC, including "payment intangibles" also as defined in Article
9 of the UCC and (ii) shall include, without limitation, all interest rate or
currency protection or hedging arrangements, all tax refunds, all licenses,
permits, concessions and authorizations, all Assigned Agreements and all
Intellectual Property (in each case, regardless of whether characterized as
general intangibles under the UCC).
 
"Goods" (i) shall mean all "goods" as defined in Article 9 of the UCC and (ii)
shall include, without limitation, all Inventory and Equipment (in each case,
regardless of whether characterized as goods under the UCC).
 
"Grantors" shall have the meaning set forth in the preamble.
 
 
5

--------------------------------------------------------------------------------

 
"Instruments" shall mean all "instruments" as defined in Article 9 of the UCC.
 
"Insurance" shall mean (i) all insurance policies covering any or all of the
Collateral (regardless of whether the Collateral Agent is the loss payee
thereof) and (ii) any key man life insurance policies.
 
"Intellectual Property" shall mean, collectively, all intellectual and similar
property of any Grantor of every kind and nature now owned or hereafter acquired
by any Grantor, including inventions, designs, the Copyrights, the Patents, the
Trademarks, the Trade Secrets, the Licenses, domain names and domain name
registrations, trade secrets, confidential or proprietary technical and business
information, know-how or other data or information, software and databases
(including without limitation the Seismic Data Libraries) and all embodiments or
fixations thereof and related documentation, registrations and franchises,
licenses for any of the foregoing and all license rights, and all additions,
improvements and accessions to, and books and records describing or used in
connection with, any of the foregoing.
 
"Inventory" shall mean (i) all "inventory" as defined in Article 9 of the UCC
and (ii) all goods held for sale or lease or to be furnished under contracts of
service or so leased or furnished, all raw materials, work in process, finished
goods, and materials used or consumed in the manufacture, packing, shipping,
advertising, selling, leasing, furnishing or production of such inventory or
otherwise used or consumed in any Grantor's business; all goods in which any
Grantor has an interest in mass or a joint or other interest or right of any
kind; and all goods which are returned to or repossessed by any Grantor, all
computer programs embedded in any goods and all accessions thereto and products
thereof (in each case, regardless of whether characterized as inventory under
the UCC).
 
"Investment Accounts" shall mean the Collateral Account, Securities Accounts,
Commodities Accounts and Deposit Accounts.
 
"Investment Related Property" shall mean:  (i) all "investment property" (as
such term is defined in Article 9 of the UCC) and (ii) all of the following
(regardless of whether classified as investment property under the UCC): all
Pledged Equity Interests, Pledged Debt, the Investment Accounts and certificates
of deposit.
 
"Lender" shall have the meaning set forth in the recitals.
 
"Letter of Credit Right" shall mean "letter-of-credit right" as defined in
Article 9 of the UCC.
 
"Licenses" shall mean any Patent License, Trademark License, Copyright License,
Trade Secret License, license related to seismic data or other license or
sublicense to which any Grantor is a party, including any franchises, permits,
certificates, licenses, authorizations and the like and any other requirements
of any government or any commission, board, court, agency, instrumentality or
political subdivision thereof.
 
"Money" shall mean "money" as defined in the UCC.
 
 
6

--------------------------------------------------------------------------------

 
"Non-Assignable Contract" shall mean any agreement, contract or license to which
any Grantor is a party that by its terms purports to restrict or prevent the
assignment or granting of a security interest therein (either by its terms or by
any federal or state statutory prohibition or otherwise irrespective of whether
such prohibition or restriction is enforceable under Section 9-406 through 409
of the UCC).
 
"Patent Licenses" shall mean all agreements providing for the granting of any
right in or to Patents (whether such Grantor is licensee or licensor thereunder)
including, without limitation, each agreement referred to in Schedule 4.7(D) (as
such schedule may be amended or supplemented from time to time).
 
"Patents" shall mean all United States and foreign patents and certificates of
invention, or similar industrial property rights, and applications for any of
the foregoing, including, but not limited to: (i) each patent and patent
application referred to in Schedule 4.7(C) hereto (as such schedule may be
amended or supplemented from time to time), (ii) all reissues, divisions,
continuations, continuations-in-part, extensions, renewals, and reexaminations
thereof, (iii) all rights corresponding thereto throughout the world, (iv) all
inventions and improvements described therein, (v) all rights to sue for past,
present and future infringements thereof, (vi) all licenses, claims, damages,
and proceeds of suit arising therefrom, and (vii) all Proceeds of the foregoing,
including, without limitation, licenses, royalties, income, payments, claims,
damages, and proceeds of suit.
 
"Pledge Supplement" shall mean any supplement to this agreement in substantially
the form of Exhibit A.
 
"Pledged Debt" shall mean all Indebtedness owed to such Grantor, including,
without limitation, all Indebtedness described on Schedule 4.4(A) under the
heading "Pledged Debt" (as such schedule may be amended or supplemented from
time to time), issued by the obligors named therein, the instruments evidencing
such Indebtedness, and all interest, cash, instruments and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such Indebtedness.
 
"Pledged Equity Interests" shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and Pledged Trust Interests.
 
"Pledged LLC Interests" shall mean all interests in any limited liability
company including, without limitation, all limited liability company interests
listed on Schedule 4.4(A) under the heading "Pledged LLC Interests" (as such
schedule may be amended or supplemented from time to time) and the certificates,
if any, representing such limited liability company interests and any interest
of such Grantor on the books and records of such limited liability company or on
the books and records of any securities intermediary pertaining to such interest
and all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
limited liability company interests.
 
 
7

--------------------------------------------------------------------------------

 
"Pledged Partnership Interests" shall mean all interests in any general
partnership, limited partnership, limited liability partnership or other
partnership including, without limitation, all partnership interests listed on
Schedule 4.4(A) under the heading "Pledged Partnership Interests" (as such
schedule may be amended or supplemented from time to time) and the certificates,
if any, representing such partnership interests and any interest of such Grantor
on the books and records of such partnership or on the books and records of any
securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such partnership
interests.
 
"Pledged Stock" shall mean all shares of capital stock owned by such Grantor,
including, without limitation, all shares of capital stock described on Schedule
4.4(A) under the heading "Pledged Stock" (as such schedule may be amended or
supplemented from time to time), and the certificates, if any, representing such
shares and any interest of such Grantor in the entries on the books of the
issuer of such shares or on the books of any securities intermediary pertaining
to such shares, and all dividends, distributions, cash, warrants, rights,
options, instruments, securities and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such shares.
 
"Pledged Trust Interests" shall mean all interests in a Delaware business trust
or other trust including, without limitation, all trust interests listed on
Schedule 4.4(A) under the heading "Pledged Trust Interests" (as such schedule
may be amended or supplemented from time to time) and the certificates, if any,
representing such trust interests and any interest of such Grantor on the books
and records of such trust or on the books and records of any securities
intermediary pertaining to such interest and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such trust interests.
 
"Proceeds" shall mean:  (i) all "proceeds" as defined in Article 9 of the UCC,
(ii) payments or distributions made with respect to any Investment Related
Property and (iii) whatever is receivable or received by the seller thereof when
Collateral or proceeds are sold, exchanged, collected or otherwise disposed of,
whether such disposition is voluntary or involuntary.
 
"Receivables" shall mean all rights to payment, whether or not earned by
performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, including,
without limitation all such rights constituting or evidenced by any Account,
Chattel Paper, Instrument, General Intangible or Investment Related Property,
together with all of Grantor's rights, if any, in any goods or other property
giving rise to such right to payment and all Collateral Support and Supporting
Obligations related thereto and all Receivables Records.
 
"Receivables Records" shall mean (i) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including, without limitation, all tapes, cards, computer tapes, computer discs,
computer runs, record keeping systems and other papers and documents relating to
the Receivables, whether in the possession or under the control of Grantor or
any computer bureau or agent from time to time acting for Grantor or otherwise,
(iii) all evidences of the filing of financing statements and the registration
of other instruments in connection therewith, and amendments, supplements or
other modifications thereto, notices to other creditors or secured parties, and
certificates, acknowledgments, or other writings, including, without limitation,
lien search reports, from filing or other registration officers, (iv) all credit
information, reports and memoranda relating thereto and (v) all other written or
nonwritten forms of information related in any way to the foregoing or any
Receivable.
 
 
8

--------------------------------------------------------------------------------

 
"Record" shall have the meaning specified in Article 9 of the UCC.
 
"Secured Obligations" shall have the meaning assigned in Section 3.1.
 
"Secured Parties" shall mean the Agents, the Lenders and the Cash Management
Banks and shall include, without limitation, all former Agents, Lenders and Cash
Management Banks to the extent that any Obligations owing to such Persons were
incurred while such Persons were Agents, Lenders or Cash Management and such
Obligations have not been paid or satisfied in full.
 
"Securities Accounts" (i) shall mean all "securities accounts" as defined in
Article 8 of the UCC and (ii) shall include, without limitation, all of the
accounts listed on Schedule 4.4(A) under the heading "Securities Accounts" (as
such schedule may be amended or supplemented from time to time).
 
"Seismic Data Libraries" means all of the following now owned or hereafter
acquired by any Grantor: two dimensional (2D), three dimensional (3D), and other
seismic data including, without limitation, all storage media and support data,
films, mylar, black-lines, sections, maps, coordinates, derivatives, invoices
and licensing information held by the Grantors in connection with such data,
including without limitation the Multi-Client Data.
 
"Supporting Obligation" shall mean all "supporting obligations" as defined in
Article 9 of the UCC.
 
"Tax Code" shall mean the United States Internal Revenue Code of 1986, as
amended from time to time.
 
"Trademark Licenses" shall mean any and all agreements providing for the
granting of any right in or to Trademarks (whether such Grantor is licensee or
licensor thereunder) including, without limitation, each agreement referred to
in Schedule 4.7(F) (as such schedule may be amended or supplemented from time to
time).
 
"Trademarks" shall mean all United States, and foreign trademarks, trade names,
corporate names, company names, business names, fictitious business names,
Internet domain names, service marks, certification marks, collective marks,
logos, other source or business identifiers, designs and general intangibles of
a like nature, all registrations and applications for any of the foregoing
including, but not limited to: (i) the registrations and applications referred
to in Schedule 4.7(E) (as such schedule may be amended or supplemented from time
to time), (ii) all extensions or renewals of any of the foregoing, (iii) all of
the goodwill of the business connected with the use of and symbolized by the
foregoing, (iv) the right to sue for past, present and future infringement or
dilution of any of the foregoing or for any injury to goodwill, and (v) all
Proceeds of the foregoing, including, without limitation, licenses, royalties,
income, payments, claims, damages, and proceeds of suit.
 
 
9

--------------------------------------------------------------------------------

 
"Trade Secret Licenses" shall mean any and all agreements providing for the
granting of any right in or to Trade Secrets (whether such Grantor is licensee
or licensor thereunder) including, without limitation, each agreement referred
to in Schedule 4.7(G) (as such schedule may be amended or supplemented from time
to time).
 
"Trade Secrets" shall mean all trade secrets and all other confidential or
proprietary information and know-how whether or not such Trade Secret has been
reduced to a writing or other tangible form, including all documents and things
embodying, incorporating, or referring in any way to such Trade Secret,
including but not limited to: (i) the right to sue for past, present and future
misappropriation or other violation of any Trade Secret, and (ii) all Proceeds
of the foregoing, including, without limitation, licenses, royalties, income,
payments, claims, damages, and proceeds of suit.
 
"UCC" shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York or, when the context implies, the Uniform Commercial Code
as in effect from time to time in any other applicable jurisdiction.
 
"United States" shall mean the United States of America.
 
"Vehicles" means all cars, trucks, trailers, construction and earth moving
equipment, vibrator trucks and other vehicles covered by a certificate of title
under the laws of any state, all tires and all other appurtenances to any of the
foregoing.
 
1.2. Definitions;  Interpretation .  All capitalized terms used herein
(including the preamble and recitals hereto) and not otherwise defined herein
shall have the meanings ascribed thereto in the Financing Agreement or, if not
defined therein, in the UCC.  References to "Sections," "Exhibits" and
"Schedules" shall be to Sections, Exhibits and Schedules, as the case may be, of
this Agreement unless otherwise specifically provided.  Section headings in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose or be given any
substantive effect.  Any of the terms defined herein may, unless the context
otherwise requires, be used in the singular or the plural, depending on the
reference.  The use herein of the word "include" or "including", when following
any general statement, term or matter, shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not nonlimiting
language (such as "without limitation" or "but not limited to" or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter.  If any conflict or inconsistency
exists between this Agreement and the Financing Agreement, the Financing
Agreement shall govern.  All references herein to provisions of the UCC shall
include all successor provisions under any subsequent version or amendment to
any Article of the UCC.
 
 
10

--------------------------------------------------------------------------------

 
SECTION 2.   GRANT OF SECURITY.
 
2.1. Grant of Security .  Each Grantor hereby grants to the Collateral Agent a
security interest in and continuing lien on all of such Grantor's right, title
and interest in, to and under all personal property of such Grantor including,
but not limited to the following, in each case whether now owned or existing or
hereafter acquired or arising and wherever located (all of which being
hereinafter collectively referred to as the "Collateral"):
 
(a) Accounts;
 
(b) Chattel Paper;
 
(c) Documents;
 
(d) General Intangibles;
 
(e) Goods;
 
(f) Instruments;
 
(g) Insurance;
 
(h) Intellectual Property;
 
(i) Investment Related Property;
 
(j) Letter of Credit Rights;
 
(k) Money;
 
(l) Receivables and Receivable Records;
 
(m) Commercial Tort Claims;
 
(n) to the extent not otherwise included above, all Collateral Records,
Collateral Support and Supporting Obligations relating to any of the foregoing;
 
(o) to the extent not covered by the preceding clauses of this Section 2.1, all
other tangible and intangible personal property of such Grantor (whether or not
subject to the UCC), including, without limitation, all bank and other accounts
and all cash and all investments therein, all proceeds, products, offspring,
accessions, rents, profits, income, benefits, substitutions and replacements of
and to any of the property of such Grantor described in the preceding clauses of
this Section 2.1 hereof (including, without limitation, any proceeds of
insurance thereon and all causes of action, claims and warranties now or
hereafter held by such Grantor in respect of any of the items listed above), and
all books, correspondence, files and other Records, including, without
limitation, all tapes, disks, cards, software, data and computer programs in the
possession or under the control of such Grantor or any other Person from time to
time acting for such Grantor that at any time evidence or contain information
relating to any of the property described in the preceding clauses of this
Section 2 hereof or are otherwise necessary or helpful in the collection or
realization thereof; and
 
 
11

--------------------------------------------------------------------------------

 
(p) to the extent not otherwise included above, all Proceeds, products,
accessions, rents and profits of or in respect of any of the foregoing.
 
2.2. Certain Limited Exclusions .  Notwithstanding anything herein to the
contrary, in no event shall the Collateral include or the security interest
granted under Section 2.1 hereof attach to (a) any lease, license, contract,
property rights or agreement to which any Grantor is a party or any of its
rights or interests thereunder if and for so long as the grant of such security
interest shall constitute or result in (i) the abandonment, invalidation or
unenforceability of any right, title or interest of any Grantor therein or (ii)
in a breach or termination pursuant to the terms of, or a default under, any
such lease, license, contract property rights or agreement (other than to the
extent that any such term would be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law (including
the Bankruptcy Code) or principles of equity), provided however that the
Collateral shall include and such security interest shall attach immediately at
such time as the condition causing such abandonment, invalidation or
unenforceability shall be remedied and to the extent severable, shall attach
immediately to any portion of such lease, license, contract, property rights or
agreement that does not result in any of the consequences specified in (i) or
(ii) above; (b) in any of the outstanding capital stock of a Controlled Foreign
Corporation in excess of 65% of the voting power of all classes of capital stock
of such Controlled Foreign Corporation entitled to vote; provided that
immediately upon the amendment of the Tax Code to allow the pledge of a greater
percentage of the voting power of capital stock in a Controlled Foreign
Corporation without adverse tax consequences, the Collateral shall include, and
the security interest granted by each Grantor shall attach to, such greater
percentage of capital stock of each Controlled Foreign Corporation; (c) any
Excluded Account; (d) any “intent-to-use” trademark applications prior to the
filing of a “Statement of Use” or “Amendment to Allege Use” with respect thereto
to the extent that a grant of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark application under
applicable federal law; (e) any property subject to a Lien of the type described
in clause (m) of the definition of “Permitted Liens” to the extent that a grant
of a security interest therein would violate the terms of the agreements
creating such Liens; or (f) those assets as to which the Collateral Agent and
the Specified Lender reasonably determine, in consultation with the Grantors,
that the costs of obtaining such security interests in such assets or perfection
thereof are excessive in relation to the benefit to the Agents and the Lenders
of the security to be afforded thereby.
 
SECTION 3.   SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE.
 
3.1. Security for Obligations .  This Agreement secures, and the Collateral is
collateral security for, the prompt and complete payment or performance in full
when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including the payment of amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. §362(a) (and any successor provision thereof)),
of all Obligations with respect to every Grantor (the "Secured Obligations").
 
 
12

--------------------------------------------------------------------------------

 
3.2. Continuing Liability Under Collateral .  Notwithstanding anything herein to
the contrary, (i) each Grantor shall remain liable for all obligations under the
Collateral and nothing contained herein is intended or shall be a delegation of
duties to the Collateral Agent or any Secured Party, (ii) each Grantor shall
remain liable under each of the agreements included in the Collateral,
including, without limitation, any agreements relating to Pledged Partnership
Interests or Pledged LLC Interests, to perform all of the obligations undertaken
by it thereunder all in accordance with and pursuant to the terms and provisions
thereof and neither the Collateral Agent nor any Secured Party shall have any
obligation or liability under any of such agreements by reason of or arising out
of this Agreement or any other document related thereto nor shall the Collateral
Agent nor any Secured Party have any obligation to make any inquiry as to the
nature or sufficiency of any payment received by it or have any obligation to
take any action to collect or enforce any rights under any agreement included in
the Collateral, including, without limitation, any agreements relating to
Pledged Partnership Interests or Pledged LLC Interests, and (iii) the exercise
by the Collateral Agent of any of its rights hereunder shall not release any
Grantor from any of its duties or obligations under the contracts and agreements
included in the Collateral.
 
SECTION 4.   REPRESENTATIONS AND WARRANTIES AND COVENANTS.
 
4.1. Generally .
 
(a) Representations and Warranties.  Each Grantor hereby represents and
warrants, on the Closing Date and on each Credit Date, that:
 
(i) it owns the Collateral purported to be owned by it or otherwise has the
rights it purports to have in each item of Collateral and, as to all Collateral
whether now existing or hereafter acquired, will continue to own or have such
rights in each item of the Collateral, in each case free and clear of any and
all Liens, rights or claims of all other Persons, including, without limitation,
liens arising as a result of such Grantor becoming bound (as a result of merger
or otherwise) as debtor under a security agreement entered into by another
Person other than Permitted Liens;
 
(ii) it has indicated on Schedule 4.1(A) (as such schedule may be amended or
supplemented from time to time): (w) the type of organization of such Grantor,
(x) the jurisdiction of organization of such Grantor, (y) its organizational
identification number and (z) the jurisdiction where the chief executive office
or its sole place of business is, and for the one-year period preceding the date
hereof has been, located.
 
(iii) the full legal name of such Grantor is as set forth on Schedule 4.1(A) and
it has not done in the last five (5) years, and does not do, business under any
other name (including any trade-name or fictitious business name) except for
those names set forth on Schedule 4.1(B) (as such schedule may be amended or
supplemented from time to time);
 
(iv) except as provided on Schedule 4.1(C), it has not changed its name,
jurisdiction of organization, chief executive office or sole place of business
or its corporate structure in any way (e.g., by merger, consolidation, change in
corporate form or otherwise) within the past five (5) years;
 
 
13

--------------------------------------------------------------------------------

 
(v) it has not within the last five (5) years become bound (whether as a result
of merger or otherwise) as debtor under a security agreement entered into by
another Person, which has not heretofore been terminated other than the
agreements identified on Schedule 4.1(D) hereof (as such schedule may be amended
or supplemented from time to time);
 
(vi) with respect to each agreement identified on Schedule 4.1(D), it has
indicated on Schedule 4.1 (A) and Schedule 4.1(B) the information required
pursuant to Section 4.1(a)(ii), (iii) and (iv) with respect to the debtor under
each such agreement;
 
(vii) (A) upon the filing of all UCC financing statements naming each Grantor as
"debtor" and the Collateral Agent as "secured party" and describing the
Collateral in the filing offices set forth opposite such Grantor's name on
Schedule 4.1(E) hereof (as such schedule may be amended or supplemented from
time to time) and other filings delivered by each Grantor, (B) upon delivery of
all Instruments, Chattel Paper and certificated Pledged Equity Interests and
Pledged Debt, (C) upon sufficient identification of Commercial Tort Claims, (D)
upon execution of a control agreement establishing the Collateral Agent's
"control" (within the meaning of Section 8-106, 9-106 or 9-104 of the UCC, as
applicable) with respect to any Investment Account, (E) upon consent of the
issuer with respect to Letter of Credit Rights, (F) to the extent not subject to
Article 9 of the UCC, upon recordation of the security interests granted
hereunder in Patents, Trademarks and Copyrights in the applicable intellectual
property registries, including but not limited to the United States Patent and
Trademark Office and the United States Copyright Office, and (G) upon the taking
of appropriate actions under applicable law to perfect the Lien of the
Collateral Agent with respect to any asset of any Loan Party that is subject to
a certificate of title or that constitutes a vessel, the security interests
granted to the Collateral Agent hereunder shall constitute valid and perfected
first priority Liens (subject in the case of priority only to Permitted Liens
and to the rights of the United States government (including any agency or
department thereof) with respect to United States government Receivables) on all
of the Collateral;
 
(viii) [intentionally omitted];
 
(ix) other than the financing statements filed in favor of the Collateral Agent,
no effective UCC financing statement, fixture filing or other instrument similar
in effect under any applicable law covering all or any part of the Collateral
that has been authorized by a Loan Party is on file in any filing or recording
office except for (x) financing statements for which proper termination
statements have been delivered to the Collateral Agent for filing and (y)
financing statements filed in connection with Permitted Liens;
 
(x) no authorization, approval or other action by, and no notice to or filing
with, any Governmental Authority or regulatory body is required for either (i)
the pledge or grant by any Grantor of the Liens purported to be created in favor
of the Collateral Agent hereunder or (ii) the exercise by Collateral Agent of
any rights or remedies in respect of any Collateral (whether specifically
granted or created hereunder or created or provided for by applicable law),
except (A) for the filings contemplated by clause (vii) above, (B) any
authorizations, approvals, actions, notices or filings with any Governmental
Authority which have already been obtained, taken, given or made, and (C) as may
be required, in connection with the disposition of any Investment Related
Property, by laws generally affecting the offering and sale of Securities;
 
 
14

--------------------------------------------------------------------------------

 
(xi) all information supplied by any Grantor with respect to any of the
Collateral (in each case taken as a whole with respect to any particular
Collateral) is accurate and complete in all material respects;
 
(xii) none of the Collateral constitutes, or is the Proceeds of, "farm products"
(as defined in the UCC);
 
(xiii) it does not own any "as extracted collateral" (as defined in the UCC) or
any timber to be cut; and
 
(xiv) Such Grantor has been duly organized  as an entity of the type as set
forth opposite such Grantor's name on Schedule 4.1(A) solely under the laws of
the jurisdiction as set forth opposite such Grantor's name on Schedule 4.1(A)
and remains duly existing as such.  Such Grantor has not filed any certificates
of domestication, transfer or continuance in any other jurisdiction.
 
(b) Covenants and Agreements.  Each Grantor hereby covenants and agrees that:
 
(i) except for the security interest created by this Agreement, it shall not
create or suffer to exist any Lien upon or with respect to any of the
Collateral, except Permitted Liens, and such Grantor shall take commercially
reasonable efforts to defend the Collateral (other than immaterial (with respect
to the ability of the Loan Parties taken as a whole to perform their obligations
under the Loan Documents) Collateral) against all Persons at any time claiming
any interest therein (other than holders of Permitted Liens);
 
(ii) it shall not produce, use or permit any Collateral to be used unlawfully or
in violation of any provision of this Agreement or any applicable statute,
regulation or ordinance or any policy of insurance covering the Collateral if
any of the foregoing could have any adverse effect on the Loan Parties or any
Agent or Lender;
 
(iii) if the Collateral Agent or any Secured Party gives value to enable Grantor
to acquire rights in or the use of any Collateral, it shall use such value for
such purposes and such Grantor further agrees that repayment of any Obligation
shall apply on a "first-in, first-out" basis so that the portion of the value
used to acquire rights in any Collateral shall be paid in the chronological
order such Grantor acquired rights therein;
 
(iv) except to the extent otherwise expressly permitted by the Financing
Agreement, it shall not take or permit any action which would impair the
Collateral Agent's security interest (or the perfection or priority thereof) in
the Collateral; and
 
 
15

--------------------------------------------------------------------------------

 
(v) it shall not sell, transfer or assign (by operation of law or otherwise) any
Collateral except as otherwise in accordance with the Financing Agreement.
 
4.2. Equipment and Inventory .
 
(a) Representations and Warranties.  Each Grantor represents and warrants, on
the Closing Date and on each Credit Date, that:
 
(i) any Goods now or hereafter produced by any Grantor included in the
Collateral have been and will be produced in compliance in all material respects
with the requirements of the Fair Labor Standards Act, as amended; and
 
(ii) except for (A) Inventory or Equipment located outside of the United States,
(B) Inventory or Equipment with an aggregate value of less than $1,000,000 at
any location or (C) Inventory or Equipment in transit or stored temporarily in
connection with the acquisition of seismic data, none of the Inventory or
Equipment is in the possession of an issuer of a negotiable document (as defined
in Section 7-104 of the UCC) therefor or otherwise in the possession of a bailee
or a warehouseman.
 
(b) Covenants and Agreements.  Each Grantor covenants and agrees that:
 
(i) it shall keep correct and accurate records of the Inventory in reasonable
detail as is customarily maintained under similar circumstances by Persons of
established reputation engaged in similar business, and in any event in
conformity with GAAP;
 
(ii) it shall not deliver any Document evidencing any Equipment constituting
Collateral or Inventory to any Person other than the issuer of such Document to
claim the Goods evidenced therefor or the Collateral Agent;
 
(iii) if any Equipment or Inventory is in possession or control of any third
party, upon the request of the Collateral Agent, each Grantor shall join with
the Collateral Agent in notifying the third party of the Collateral Agent's
security interest and shall use commercially reasonable efforts to obtain an
acknowledgment from the third party that it is holding the Equipment and
Inventory for the benefit of the Collateral Agent; and
 
(iv) with respect to any item of Equipment which is covered by a certificate of
title under a statute of any jurisdiction under the law of which indication of a
security interest on such certificate is required as a condition of perfection
thereof, upon the request of the Collateral Agent, (A) provide information with
respect to any such Equipment, (B) at any time after the occurrence and during
the continuance of an Event of Default, execute and file with the registrar of
motor vehicles or other appropriate authority in such jurisdiction an
application or other document requesting the notation or other indication of the
security interest created hereunder on such certificate of title, and (C)
deliver to the Collateral Agent copies of all such applications or other
documents filed during such calendar quarter and copies of all such certificates
of title issued during such calendar quarter indicating the security interest
created hereunder in the items of Equipment covered thereby; provided, that if
any "Vibes" become subject to a certificate of title, Company shall advise the
Collateral Agent promptly thereof and take all actions reasonably requested by
the Collateral Agent with respect thereto.
 
 
16

--------------------------------------------------------------------------------

 
4.3. Receivables.
 
(a) Representations and Warranties.  Each Grantor represents and warrants, on
the Closing Date and on each Credit Date, that:
 
(i) each Receivable in excess of $50,000 (a) is, to the best knowledge of the
Grantors, the legal, valid and binding obligation of the Account Debtor in
respect thereof, (b) represents an unsatisfied obligation of such Account
Debtor, (c) is, to the best knowledge of the Grantors, enforceable in accordance
with its terms, (d) to such Grantor's knowledge, is not and will not be subject
to any setoffs, defenses, taxes, counterclaims (except with respect to refunds,
returns and allowances in the ordinary course of business with respect to
damaged merchandise and any defenses provided under the terms of the agreement
pursuant to which such Receivable is created) and (e) is in compliance in all
material respects, with all applicable laws, whether federal, state, local or
foreign;
 
(ii) none of the Account Debtors in respect of any Receivable is the government
of the United States, any agency or instrumentality thereof, any state or
municipality or any foreign sovereign.  No Receivable requires the consent of
the Account Debtor in respect thereof in connection with the pledge hereunder,
except any consent which has been obtained; and
 
(iii) no Receivable is evidenced by, or constitutes, an Instrument or Chattel
Paper which has not been delivered to, or otherwise subjected to the control of,
the Collateral Agent to the extent required by, and in accordance with Section
4.3(c).
 
(b) Covenants and Agreements:  Each Grantor hereby covenants and agrees that:
 
(i) it shall keep and maintain at its own cost and expense satisfactory and
complete records of the Receivables, in reasonable detail as is customarily
maintained under similar circumstances by Persons of established reputation
engaged in similar business, and in any event in conformity with GAAP;
 
(ii) upon the request of the Collateral Agent, it shall mark conspicuously, in
form and manner reasonably satisfactory to the Collateral Agent, all Chattel
Paper, Instruments and other evidence of Receivables (other than any delivered
to the Collateral Agent as provided herein), as well as the Receivables Records
with an appropriate reference to the fact that the Collateral Agent has a
security interest therein;
 
 
17

--------------------------------------------------------------------------------

 
(iii) other than in the ordinary course of business as generally conducted by it
on and prior to the date hereof, and except as otherwise provided in subsection
(v) below, such Grantor shall not (A) grant any extension or renewal of the time
of payment of any Receivable, (B) compromise or settle any dispute, claim or
legal proceeding with respect to any Receivable for less than the total unpaid
balance thereof, (C) release, wholly or partially, any Person liable for the
payment thereof, (D) allow any credit or discount thereon, or (E) amend, modify,
terminate or waive any provision of any Receivable in any manner which could
reasonably be expected to have a material and adverse impact on the value of
such Receivable as Collateral;
 
(iv) except as otherwise provided in this subsection, each Grantor shall
continue to collect all amounts due or to become due to such Grantor under the
Receivables and any Supporting Obligation and diligently exercise each material
right it may have under any Receivable any Supporting Obligation or Collateral
Support, in each case, at its own expense, and in connection with such
collections and exercise, such Grantor shall take such action as such Grantor or
the Collateral Agent may deem necessary or advisable.  Notwithstanding the
foregoing, the Collateral Agent shall have the right at any time to notify, or
require any Grantor to notify, any Account Debtor of the Collateral Agent's
security interest in the Receivables and any Supporting Obligation and, in
addition, at any time following the occurrence of an Event of Default, the
Collateral Agent may:  (1) direct the Account Debtors under any Receivables to
make payment of all amounts due or to become due to such Grantor thereunder
directly to the Collateral Agent; (2) notify, or require any Grantor to notify,
each Person maintaining a lockbox or similar arrangement to which Account
Debtors under any Receivables have been directed to make payment to remit all
amounts representing collections on checks and other payment items from time to
time sent to or deposited in such lockbox or other arrangement directly to the
Collateral Agent; and (3) enforce, at the expense of such Grantor, collection of
any such Receivables and to adjust, settle or compromise the amount or payment
thereof, in the same manner and to the same extent as such Grantor might have
done.  If the Collateral Agent notifies any Grantor that it has elected to
collect the Receivables in accordance with the preceding sentence, any payments
of Receivables received by such Grantor shall be forthwith (and in any event
within two (2) Business Days) deposited by such Grantor in the exact form
received, duly indorsed by such Grantor to the Collateral Agent if required, in
the Collateral Account maintained under the sole dominion and control of the
Collateral Agent, and until so turned over, all amounts and proceeds (including
checks and other instruments) received by such Grantor in respect of the
Receivables, any Supporting Obligation or Collateral Support shall be received
in trust for the benefit of the Collateral Agent hereunder and shall be
segregated from other funds of such Grantor and such Grantor shall not adjust,
settle or compromise the amount or payment of any Receivable, or release wholly
or partly any Account Debtor or obligor thereof, or allow any credit or discount
thereon; and
 
(v) it shall use commercially reasonable efforts to keep in full force and
effect any Supporting Obligation or Collateral Support relating to any
Receivable.
 
 
18

--------------------------------------------------------------------------------

 
(c) Delivery and Control of Receivables.  With respect to any Receivables that
are evidenced by, or constitute, Chattel Paper or Instruments (other than
Chattel Paper or Instruments with a face amount of less than $100,000
individually or $500,000 in the aggregate, each Grantor shall cause each
originally executed copy thereof to be delivered to the Collateral Agent (or its
agent or designee) appropriately indorsed to the Collateral Agent or indorsed in
blank:  (i) with respect to any such Receivables in existence on the date
hereof, within ten (10) Business Days of the date hereof and (ii) with respect
to any such Receivables hereafter arising, within ten (10) Business Days of such
Grantor acquiring rights therein.  With respect to any Receivables which would
constitute "electronic chattel paper" under Article 9 of the UCC, each Grantor
shall take all steps necessary to give the Collateral Agent control over such
Receivables (within the meaning of Section 9-105 of the UCC):  (i) with respect
to any such Receivables in existence on the date hereof, within ten (10)
Business Days of the date hereof and (ii) with respect to any such Receivables
hereafter arising, within ten (10) Business Days of such Grantor acquiring
rights therein.  Any Receivable not otherwise required to be delivered or
subjected to the control of the Collateral Agent in accordance with this
subsection (c) shall be delivered or subjected to such control upon request of
the Collateral Agent.
 
4.4. Investment Related Property .
 
4.4.1 Investment Related Property Generally
 
(a) Covenants and Agreements.  Each Grantor hereby covenants and agrees that:
 
(i) in the event it acquires rights in any Investment Related Property after the
date hereof, it shall deliver to the Collateral Agent a completed Pledge
Supplement, substantially in the form of Exhibit A attached hereto, together
with all Supplements to Schedules thereto, reflecting such new Investment
Related Property and all other Investment Related Property.  Notwithstanding the
foregoing, it is understood and agreed that the security interest of the
Collateral Agent shall attach to all Investment Related Property immediately
upon any Grantor's acquisition of rights therein and shall not be affected by
the failure of any Grantor to deliver a supplement to Schedule 4.4 as required
hereby;
 
(ii) except as provided in the next sentence, in the event such Grantor receives
any dividends, interest or distributions on any Investment Related Property, or
any securities or other property upon the merger, consolidation, liquidation or
dissolution of any issuer of any Investment Related Property, then (a) such
dividends, interest or distributions and securities or other property shall be
included in the definition of Collateral without further action and (b) such
Grantor shall promptly take all steps, if any, necessary or advisable to ensure
the validity, perfection, priority and, if applicable, control of the Collateral
Agent over such Investment Related Property (including, without limitation, to
the extent required pursuant to clause (b) of this Section 4.4.1, delivery
thereof to the Collateral Agent) and pending any such action such Grantor shall
be deemed to hold such dividends, interest, distributions, securities or other
property in trust for the benefit of the Collateral Agent and shall segregate
such dividends, distributions, Securities or other property from all other
property of such Grantor.  Notwithstanding the foregoing, so long as no Event of
Default shall have occurred and be continuing, the Collateral Agent authorizes
each Grantor to retain all ordinary cash dividends and distributions paid in the
normal course of the business of the issuer and consistent with the past
practice of the issuer and all scheduled payments of interest;
 
 
19

--------------------------------------------------------------------------------

 
(iii) each Grantor consents to the grant by each other Grantor of a Security
Interest in all Investment Related Property to the Collateral Agent.
 
(b) Delivery and Control.
 
(i) Each Grantor agrees that with respect to any Investment Related Property in
which it currently has rights it shall comply with the provisions of this
Section 4.4.1(b) on or before the date that is 10 Business Days after the
Closing Date and with respect to any Investment Related Property hereafter
acquired by such Grantor it shall comply with the provisions of this Section
4.4.1(b) within 10 Business Days after acquiring rights therein, in each case in
form and substance satisfactory to the Collateral Agent.  With respect to any
Investment Related Property that is represented by a certificate or that is an
"instrument" (other than any Investment Related Property credited to a
Securities Account) it shall cause such certificate or instrument to be
delivered to the Collateral Agent, indorsed in blank by an "effective
indorsement" (as defined in Section 8 107 of the UCC), regardless of whether
such certificate constitutes a "certificated security" for purposes of the
UCC.  With respect to any Investment Related Property that is an "uncertificated
security" for purposes of the UCC (other than any "uncertificated securities"
credited to a Securities Account), it shall cause the issuer of such
uncertificated security to either (i) register the Collateral Agent as the
registered owner thereof on the books and records of the issuer or (ii) execute
an agreement substantially in the form of Exhibit B hereto, pursuant to which
such issuer agrees to comply with the Collateral Agent's instructions with
respect to such uncertificated security without further consent by such Grantor.
 
In addition to the foregoing, if any issuer of any Investment Related Property
is located in a jurisdiction outside of the United States, each Grantor shall
take such additional actions as the Collateral Agent may request, including,
without limitation, causing the issuer to register the pledge on its books and
records or making such filings or recordings, in each case as may be necessary
or advisable,  under the laws of such issuer's jurisdiction to insure the
validity, perfection and priority of the security interest of the Collateral
Agent.   Upon the occurrence of an Event of Default, the Collateral Agent shall
have the right, without notice to any Grantor, to transfer all or any portion of
the Investment Related Property to its name or the name of its nominee or agent
or to exchange any certificates or instruments representing any Investment
Related Property for certificates or instruments of smaller or larger
denominations.
 
Notwithstanding the foregoing, until such time as an Event of Default has
occurred and is continuing and upon request of the Collateral Agent, no Grantor
shall be required to (i) deliver to the Collateral Agent any Investment Related
Property constituting Pledged Debt if the face value of such item is less than
$100,000 individually or $500,000 in the aggregate, (ii) obtain control
agreements with respect to any Investment Account located in a foreign
jurisdiction, or (iii) obtain control agreements with respect to Investment
Accounts the balances of which are less than $100,000 in the aggregate.
 
 
20

--------------------------------------------------------------------------------

 
(c) Voting and Distributions.
 
(i) So long as no Event of Default shall have occurred and be continuing:
 
(1)  
except as otherwise provided under the covenants and agreements relating to
Investment Related Property in this Agreement or elsewhere herein or in the
Financing Agreement, each Grantor shall be entitled to exercise or refrain from
exercising any and all voting and other consensual rights pertaining to the
Investment Related Property or any part thereof for any purpose not inconsistent
with the terms of this Agreement or the Financing Agreement; provided, no
Grantor shall exercise or refrain from exercising any such right if the
Collateral Agent shall have notified such Grantor that, in the Collateral
Agent's reasonable judgment, such action would have a Material Adverse Effect on
the value of the Investment Related Property or any part thereof; and provided
further, such Grantor shall give the Collateral Agent at least five (5) Business
Days prior written notice of the manner in which it intends to exercise, or the
reasons for refraining from exercising, any such right; it being understood,
however, that neither the voting by such Grantor of any Pledged Stock for, or
such Grantor's consent to, the election of directors (or similar governing body)
at a regularly scheduled annual or other meeting of stockholders or with respect
to incidental matters at any such meeting, nor such Grantor's consent to or
approval of any action otherwise permitted under this Agreement and the
Financing Agreement, shall be deemed inconsistent with the terms of this
Agreement or the Financing Agreement within the meaning of this Section
4.4(c)(i)(1), and no notice of any such voting or consent need be given to the
Collateral Agent; and

 
(2)  
the Collateral Agent shall promptly execute and deliver (or cause to be executed
and delivered) to each Grantor all proxies, and other instruments as such
Grantor may from time to time reasonably request for the purpose of enabling
such Grantor to exercise the voting and other consensual rights when and to the
extent which it is entitled to exercise pursuant to clause (1) above;

 
(3)  
Upon the occurrence and during the continuation of an Event of Default:

 
(A)  
all rights of each Grantor to exercise or refrain from exercising the voting and
other consensual rights which it would otherwise be entitled to exercise
pursuant hereto shall cease and all such rights shall thereupon become vested in
the Collateral Agent who shall thereupon have the sole right to exercise such
voting and other consensual rights; and

 
(B)  
in order to permit the Collateral Agent to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions which it may be entitled to
receive hereunder: (1) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Collateral Agent all proxies, dividend
payment orders and other instruments as the Collateral Agent may from time to
time reasonably request and (2) each Grantor acknowledges that the Collateral
Agent may utilize the power of attorney set forth in Section 6.1.

 
 
21

--------------------------------------------------------------------------------

 
4.4.2 Pledged Equity Interests
 
(a) Representations and Warranties.  Each Grantor hereby represents and
warrants, on the Closing Date and on each Credit Date, that:
 
(i) Schedule 4.4(A) (as such schedule may be amended or supplemented from time
to time) sets forth under the headings "Pledged Stock, "Pledged LLC Interests,"
"Pledged Partnership Interests" and "Pledged Trust Interests," respectively, all
of the Pledged Stock, Pledged LLC Interests, Pledged Partnership Interests and
Pledged Trust Interests owned by any Grantor and such Pledged Equity Interests
constitute the percentage of issued and outstanding shares of stock, percentage
of membership interests, percentage of partnership interests or percentage of
beneficial interest of the respective issuers thereof indicated on such
Schedule;
 
(ii) except as set forth on Schedule 4.4(B), it has not acquired any equity
interests of another entity or substantially all the assets of another entity
within the past five (5) years;
 
(iii) it is the record and beneficial owner of the Pledged Equity Interests free
of all Liens, rights or claims of other Persons other than Permitted Liens and,
except as set forth in the Global Eurasia LLC Agreement, there are no
outstanding warrants, options or other rights to purchase, or shareholder,
voting trust or similar agreements outstanding with respect to, or property that
is convertible into, or that requires the issuance or sale of, any Pledged
Equity Interests;
 
(iv) without limiting the generality of Section 4.1(a)(v), no consent of any
Person including any other general or limited partner, any other member of a
limited liability company, any other shareholder or any other trust beneficiary
is necessary or desirable in connection with the creation, perfection or first
priority status of the security interest of the Collateral Agent in any Pledged
Equity Interests or the exercise by the Collateral Agent of the voting or other
rights provided for in this Agreement or the exercise of remedies in respect
thereof, except as have been obtained prior to the date hereof;
 
(v) none of the Pledged LLC Interests nor Pledged Partnership Interests are or
represent interests in issuers that: (a) are registered as investment companies
or (b) are dealt in or traded on securities exchanges or markets; and
 
(vi) except as otherwise set forth on Schedule 4.4(C), all of the Pledged LLC
Interests and Pledged Partnership Interests are or represent interests in
issuers that have opted to be treated as securities under the uniform commercial
code of any jurisdiction.
 
 
22

--------------------------------------------------------------------------------

 
(b) Covenants and Agreements.  Each Grantor hereby covenants and agrees that:
 
(i) without the prior written consent of the Collateral Agent, it shall not vote
to enable or take any other action to: (a) amend or terminate any partnership
agreement, limited liability company agreement, certificate of incorporation,
by-laws or other organizational documents in any way that materially changes the
rights of such Grantor with respect to any Investment Related Property or
adversely affects the validity, perfection or priority of the Collateral Agent's
security interest, (b) permit any issuer of any Pledged Equity Interest to issue
any additional stock, partnership interests, limited liability company interests
or other equity interests of any nature or to issue securities convertible into
or granting the right of purchase or exchange for any stock or other equity
interest of any nature of such issuer, except to the extent the same are pledged
to the Collateral Agent hereunder, (c) other than as permitted under the
Financing Agreement, permit any issuer of any Pledged Equity Interest to dispose
of all or a material portion of their assets, (d) waive any material default
under or breach of any terms of organizational document relating to the issuer
of any Pledged Equity Interest or the terms of any Pledged Debt, or (e) cause
any issuer of any Pledged Partnership Interests or Pledged LLC Interests which
are not securities (for purposes of the UCC) on the date hereof to elect or
otherwise take any action to cause such Pledged Partnership Interests or Pledged
LLC Interests to be treated as securities for purposes of the UCC; provided,
however, notwithstanding the foregoing, if any issuer of any Pledged Partnership
Interests or Pledged LLC Interests takes any such action in violation of the
foregoing in this clause (e), such Grantor shall promptly notify the Collateral
Agent in writing of any such election or action and, in such event, shall take
all steps necessary or advisable to establish the Collateral Agent's "control"
thereof;
 
(ii) it shall comply in all material respects with all of its obligations under
any partnership agreement or limited liability company agreement relating to
Pledged Partnership Interests or Pledged LLC Interests and shall enforce all of
its rights with respect to any Investment Related Property;
 
(iii) without the prior written consent of the Collateral Agent, it shall not
permit any issuer of any Pledged Equity Interest to merge or consolidate unless
prior thereto, the Collateral Agent shall have received a perfected security
interest (having a priority equal to or better than the priority it had
immediately prior to such merger or consolidation) in an equivalent type and
portion of the Equity Interests in the surviving Person as it held in the issuer
of the Pledged Equity Interest immediately prior to such merger or
consolidation; and
 
(iv) each Grantor consents to the grant by each other Grantor of a security
interest in all Investment Related Property to the Collateral Agent and, without
limiting the foregoing, consents to the transfer of any Pledged Partnership
Interest and any Pledged LLC Interest to the Collateral Agent or its nominee
following an Event of Default and to the substitution of the Collateral Agent or
its nominee as a partner in any partnership or as a member in any limited
liability company with all the rights and powers related thereto.
 
 
23

--------------------------------------------------------------------------------

 
4.4.3 Pledged Debt
 
(a) Representations and Warranties.  Each Grantor hereby represents and
warrants, on the Closing Date and each Credit Date, that:
 
(i) Schedule 4.4 (as such schedule may be amended or supplemented from time to
time) sets forth under the heading "Pledged Debt" all of the Pledged Debt owned
by any Grantor and all of such Pledged Debt has been duly authorized,
authenticated or issued, and delivered and is the legal, valid and binding
obligation of the issuers thereof and is not in default and constitutes all of
the issued and outstanding inter-company Indebtedness;
 
(b) Covenants and Agreements.  Each Grantor hereby covenants and agrees that:
 
(i) it shall notify the Collateral Agent of any default under any Pledged Debt
that has caused, either in any individual case or in the aggregate, a Material
Adverse Effect.
 
4.4.4 Investment Accounts
 
(a) Representations and Warranties.  Each Grantor hereby represents and
warrants, on the Closing Date and each Credit Date, that:
 
(i) Schedule 4.4 hereto (as such schedule may be amended or supplemented from
time to time) sets forth under the headings "Securities Accounts" and
"Commodities Accounts," respectively, all of the Securities Accounts and
Commodities Accounts in which each Grantor has an interest.  Each Grantor is the
sole entitlement holder of each such Securities Account and Commodity Account,
and such Grantor has not consented to, and is not otherwise aware of, any Person
(other than the Collateral Agent pursuant hereto) having "control" (within the
meanings of Sections 8-106 and 9-106 of the UCC) over, or any other interest in,
any such Securities Account or Commodity Account or securities or other property
credited thereto;
 
(ii) Schedule 4.4 hereto (as such schedule may be amended or supplemented from
time to time) sets forth under the headings "Deposit Accounts" all of the
Deposit Accounts in which each Grantor has an interest.  Each Grantor is the
sole account holder of each such Deposit Account and such Grantor has not
consented to, and is not otherwise aware of, any Person (other than the
Collateral Agent pursuant hereto) having either sole dominion and control
(within the meaning of common law) or "control" (within the meanings of Section
9-104 of the UCC) over, or any other interest in, any such Deposit Account or
any money or other property deposited therein; and
 
(iii) Each Grantor has taken all actions necessary or desirable, including those
specified in Section 4.4.4(c), to: (a) establish Collateral Agent's "control"
(within the meanings of Sections 8-106 and 9-106 of the UCC) over any portion of
the Investment Related Property constituting Certificated Securities,
Uncertificated Securities, Securities Accounts, Securities Entitlements or
Commodities Accounts (each as defined in the UCC); (b) establish the Collateral
Agent's "control" (within the meaning of Section 9-104 of the UCC) over all
Deposit Accounts (other than Excluded Accounts, Deposit Accounts located in a
foreign jurisdiction and Deposit Accounts the balances of which are less than
$100,000 in the aggregate); and (c) deliver all Instruments (other than
Instruments the face value of which is less than $100,000 individually or
$500,000 in the aggregate) to the Collateral Agent.  Notwithstanding the
foregoing, the Grantors shall have a period of 30 days after the Closing Date to
enter into control agreement or agreements with respect to any Securities
Accounts or Deposit Accounts (other than Excluded Accounts and Securities
Accounts or Deposit Accounts located in a foreign jurisdiction) that exist on
the Closing Date.
 
 
24

--------------------------------------------------------------------------------

 
(b) [Reserved].
 
(c) Delivery and Control
 
(i) With respect to any Investment Related Property consisting of Securities
Accounts or Securities Entitlements, it shall cause the securities intermediary
maintaining such Securities Account or Securities Entitlement to enter into an
agreement substantially in the form of Exhibit C hereto pursuant to which it
shall agree to comply with the Collateral Agent's "entitlement orders" without
further consent by such Grantor.  With respect to any Investment Related
Property that is a "Deposit Account" (other than an Excluded Account), it shall
cause the depositary institution maintaining such account to enter into an
agreement, pursuant to which the Collateral Agent shall have both dominion and
control over such Deposit Account (within the meaning of the common law) and
"control" (within the meaning of Section 9-104 of the UCC) over such Deposit
Account.  The Grantors shall deposit or cause to be deposited promptly, and in
any event no later than the next Business Day after the date of receipt thereof,
all proceeds in respect of any Collateral, all collections (of a nature
susceptible to a deposit in a bank account) and all other amounts received by
any Grantor into such Deposit Accounts.  At all times prior to the occurrence of
a Cash Dominion Event, the Grantors shall have full access to the cash on
deposit in such Deposit Accounts, and the Collateral Agent agrees not to deliver
a control notice or take any other action to control such Deposit Accounts
unless and until a Cash Dominion Event has occurred.  Upon the occurrence of a
Cash Dominion Event, with respect to any Deposit Account (other than an Excluded
Account), the Collateral Agent may and shall give instructions and directions to
such bank or depositary institution to wire all amounts on deposit in such
Deposit Account each Business Day to the Administrative Agent's Account.  All
amounts received or deposited into the Administrative Agent's Account after the
occurrence of a Cash Dominion Event shall be applied to the payment of the
outstanding Obligations in accordance with the Financing Agreement.  Each
Grantor shall have entered into such control agreement or agreements with
respect to: (i) any Securities Accounts, Securities Entitlements or Deposit
Accounts (other than Excluded Accounts) that exist on the Closing Date, as of or
prior to the date that is 30 days after the Closing Date and (ii) any Securities
Accounts, Securities Entitlements or Deposit Accounts (other than Excluded
Accounts) that are created or acquired after the Credit Date, as of or prior to
the deposit or transfer of any such Securities Entitlements or funds, whether
constituting moneys or investments, into such Securities Accounts or Deposit
Accounts.
 
 
25

--------------------------------------------------------------------------------

 
Notwithstanding the foregoing, until such time as an Event of Default has
occurred and is continuing, and upon request of the Collateral Agent, no Grantor
shall be required to (i) obtain control agreements with respect to any
Investment Account located in a foreign jurisdiction or (ii) obtain control
agreements with respect to Investment Accounts the balances of which are less
than $100,000 in the aggregate.
 
(ii) The Deposit Accounts shall be cash collateral accounts, with all cash,
checks and similar items of payment in such accounts securing payment of the
Obligations, and in which the Grantors are hereby deemed to have granted a Lien
to Collateral Agent for the benefit of the Agents and the Lenders.  All checks,
drafts, notes, money orders, acceptances, cash and other evidences of
Indebtedness received after the occurrence of a Cash Dominion Event directly by
any Grantor from any of its Account Debtors, as proceeds from Receivables of
such Grantor or as proceeds of any other Collateral shall be held by such
Grantor in trust for the Agents and the Lenders and if of a nature susceptible
to a deposit in a bank account, upon receipt be deposited by such Grantor in
original form and no later than the next Business Day after receipt thereof into
such Deposit Accounts.  Each Grantor shall not commingle such collections with
the proceeds of any assets not included in the Collateral.  No checks, drafts or
other instrument received by any Agent shall constitute final payment to the any
Agent unless and until such instruments have actually been collected.
 
(iii) Nothing herein contained shall be construed to constitute any Agent as
agent of any Grantor for any purpose whatsoever, and no Agent shall be
responsible or liable for any shortage, discrepancy, damage, loss or destruction
of any part of the Collateral wherever the same may be located and regardless of
the cause thereof (other than from acts of omission or commission constituting
gross negligence or willful misconduct as determined by a final judgment of a
court of competent jurisdiction).  Each Agent shall not, under any circumstance
or in any event whatsoever, have any liability for any error or omission or
delay of any kind occurring in the settlement, collection or payment of any of
the Receivables or any instrument received in payment thereof or for any damage
resulting therefrom (other than acts of omission or commission constituting
gross negligence or willful misconduct as determined by a final judgment of a
court of competent jurisdiction).  Each Agent, by anything herein or in any
assignment or otherwise, does not assume any of the obligations under any
contract or agreement assigned to such Agent and shall not be responsible in any
way for the performance by any Grantor of any of the terms and conditions
thereof.
 
4.5. Material Contracts .
 
(a) Representations and Warranties.  Each Grantor hereby represents and
warrants, on the Closing Date and on each Credit Date, that:
 
(i) Schedule 4.5 (as such schedule may be amended or supplemented from time to
time) sets forth all of the Material Contracts to which such Grantor has rights;
and
 
 
26

--------------------------------------------------------------------------------

 
(ii) the Material Contracts, true and complete copies (including any amendments
or supplements thereof) of which have been made available to the Collateral
Agent, have been duly authorized, executed and delivered by each Grantor party
thereto (and, to the knowledge of such Grantor, by each other party thereto),
are in full force and effect and are binding upon and enforceable against all
Grantors party thereto (and, to the knowledge of each such Grantor, by each
other party thereto) in accordance with their respective terms.  There exists no
default under any Material Contract by any party thereto and neither such
Grantor, nor to its best knowledge, any other Person party thereto is likely to
become in default thereunder and, to the best knowledge of such Grantor, no
Person party thereto has any defenses, counterclaims or right of set-off with
respect to any Material Contract.
 
(b) Covenants and Agreements.  Each Grantor hereby covenants and agrees that:
 
(i) in addition to any rights under the Section of this Agreement relating to
Receivables, the Collateral Agent may at any time notify, or require any Grantor
to so notify, the counterparty on any Material Contract of the security interest
of the Collateral Agent therein.  In addition, after the occurrence and during
the continuance of an Event of Default, the Collateral Agent may upon written
notice to the applicable Grantor, notify, or require any Grantor to notify, the
counterparty to make all payments under the Material Contracts directly to the
Collateral Agent;
 
(ii) it shall perform in all material respects all of its obligations with
respect to the Material Contracts;
 
(iii) except as permitted by Section 6.15 of the Financing Agreement, it shall
promptly and diligently exercise each material right (except the right of
termination) it may have under any Material Contract, any Supporting Obligation
or Collateral Support, in each case, at its own expense, and in connection with
such collections and exercise, such Grantor shall take such action as such
Grantor or the Collateral Agent may deem necessary or advisable; and
 
(iv) it shall use its commercially reasonable efforts to keep in full force and
effect any Supporting Obligation or Collateral Support relating to any Material
Contract.
 
4.6. Letter of Credit Rights .
 
(a) Representations and Warranties.  Each Grantor hereby represents and
warrants, on the Closing Date and on each Credit Date, that all letters of
credit (other than letters of credit having values of less than $100,000 in the
aggregate) to which such Grantor has rights are listed on Schedule 4.6 (as such
schedule may be amended or supplemented from time to time) hereto.
 
(b) Covenants and Agreements.  Each Grantor hereby covenants and agrees that
with respect to any letter of credit hereafter arising (other than letters of
credit having values of less than $100,000 in the aggregate) it shall obtain,
upon the request of the Collateral Agent, the consent of the issuer thereof to
the assignment of the proceeds of the letter of credit to the Collateral Agent
and shall deliver to the Collateral Agent a completed Pledge Supplement,
substantially in the form of Exhibit A attached hereto, together with all
Supplements to Schedules thereto.
 
 
27

--------------------------------------------------------------------------------

 
4.7. Intellectual Property .
 
(a) Representations and Warranties.  Except as disclosed in Schedule 4.7(H) (as
such schedule may be amended or supplemented from time to time), each Grantor
hereby represents and warrants, on the Closing Date and on each Credit Date,
that:
 
(i) Schedule 4.7 (as such schedule may be amended or supplemented from time to
time) sets forth a true and complete list of (i) all United States, state and
foreign registrations of and applications for Patents, Trademarks, and
Copyrights owned by each Grantor, (ii) all Licenses material to the business of
such Grantor, and (iii) all other Intellectual Property necessary for the
conduct of such Grantor's business as currently conducted;
 
(ii) it is the sole and exclusive owner of the entire right, title, and interest
in and to all Intellectual Property listed on Schedule 4.7 (as such schedule may
be amended or supplemented from time to time), and owns or has the valid right
to use all other Intellectual Property used in or necessary to conduct its
business, free and clear of all Liens, claims, encumbrances and licenses, except
for Permitted Liens and the licenses set forth on Schedule 4.7(B), (D), (F) and
(G) (as each may be amended or supplemented from time to time);
 
(iii) all Intellectual Property material to each Grantor's business is
subsisting and has not been adjudged invalid or unenforceable, in whole or in
part, and each Grantor has performed all acts and has paid all renewal,
maintenance, and other fees and taxes required to maintain each and every
registration and application of Copyrights, Patents and Trademarks in full force
and effect;
 
(iv) to the best of each Grantor's knowledge, all Intellectual Property is valid
and enforceable; no holding, decision, or judgment has been rendered in any
action or proceeding before any court or administrative authority challenging
the validity of, such Grantor's right to register, or such Grantor's rights to
own or use, any Intellectual Property and no such action or proceeding is
pending or, to the best of such Grantor's knowledge, threatened;
 
(v) all registrations and applications for Copyrights, Patents and Trademarks
are standing in the name of each Grantor, and none of the Trademarks, Patents,
Copyrights or Trade Secrets or other Intellectual Property has been licensed by
any Grantor to any Affiliate or third party, except as disclosed in Schedule
4.7(B), (D), (F), or (G) (as each may be amended or supplemented from time to
time);
 
(vi) each Grantor has been using appropriate statutory notice of registration in
connection with its use of registered Trademarks, proper marking practices in
connection with the use of Patents, and appropriate notice of copyright in
connection with the publication of Copyrights material to the business of such
Grantor;
 
 
28

--------------------------------------------------------------------------------

 
(vii) each Grantor uses adequate standards of quality in the manufacture,
distribution, and sale of all products sold and in the provision of all services
rendered under or in connection with all Trademark Collateral and has taken all
action necessary to insure that all licensees of  the Trademark Collateral owned
by such Grantor use such adequate standards of quality;
 
(viii) the conduct of such Grantor's business does not infringe in any material
respect upon or otherwise violate any trademark, patent, copyright, trade secret
or other intellectual property right owned or controlled by a third party; no
claim has been made that the use of any Intellectual Property owned or used by
Grantor (or any of its respective licensees) violates the asserted rights of any
third party;
 
(ix) to the best of each Grantor's knowledge, no third party is infringing in
any material respect upon or otherwise violating any rights in any material
Intellectual Property owned or used by such Grantor, or any of its respective
licensees;
 
(x) each Grantor has taken commercially reasonable steps to maintain the
confidentiality of and otherwise protect and enforce its rights in all trade
secrets owned by such Grantor that are necessary in the business of such
Grantor, and in particular, no portion of the source code for its Intellectual
Property has been disclosed or licensed to any Person, other than end user
customers and escrow agents pursuant to such Grantor's standard form of escrow
agreement;
 
(xi) no settlement or consents, covenants not to sue, nonassertion assurances,
or releases have been entered into by Grantor or to which Grantor is bound that
adversely affect Grantor's rights to own or use any Intellectual Property; and
 
(xii) except as permitted by the Financing Agreement, no Grantor has made a
previous assignment, sale, transfer or agreement constituting a present or
future assignment, sale, transfer or agreement of any Intellectual Property that
has not been terminated or released.  There is no effective financing statement
or other document or instrument now executed, or on file or recorded in any
public office, granting a security interest in or otherwise encumbering any part
of the Intellectual Property, other than in favor of the Collateral Agent.
 
(b) Covenants and Agreements.  Each Grantor hereby covenants and agrees as
follows:
 
(i) except as permitted under the Financing Agreement, it shall not do any act
or omit to do any act whereby any of the Intellectual Property which is material
to the business of Grantor may lapse, or become abandoned, dedicated to the
public, or unenforceable, or which would adversely affect the validity, grant,
or enforceability of the security interest granted therein;
 
 
29

--------------------------------------------------------------------------------

 
(ii) it shall not, with respect to any Trademarks which are material to the
business of any Grantor, cease the use of any of such Trademarks or fail to
maintain the level of the quality of products sold and services rendered under
any of such Trademark at a level at least substantially consistent with the
quality of such products and services as of the date hereof, and each Grantor
shall take all commercially reasonable steps necessary to insure that licensees
of such Trademarks use such consistent standards of quality;
 
(iii) it shall promptly notify the Collateral Agent if it knows or has reason to
know that any item of the Intellectual Property that is material to the business
of any Grantor may become (a) abandoned or dedicated to the public or placed in
the public domain, (b) invalid or unenforceable, or (c) subject to any adverse
determination or development (including the institution of proceedings) in any
action or proceeding in the United States Patent and Trademark Office, the
United States Copyright Office, any state registry, any foreign counterpart of
the foregoing, or any court;
 
(iv) it shall take all commercially reasonable steps in the United States Patent
and Trademark Office, the United States Copyright Office, any state registry or
any foreign counterpart of the foregoing, to pursue any application and maintain
any registration of each Trademark, Patent, and Copyright owned by any Grantor
and material to its business which is now or shall become included in the
Intellectual Property including, but not limited to, those items on Schedule
4.7(A), (C) and (E) (as each may be amended or supplemented from time to time);
 
(v) in the event that any Intellectual Property owned by or exclusively licensed
to any Grantor is infringed, misappropriated, or diluted by a third party, and
such Grantor is aware or has knowledge of such infringement, misappropriation or
dilution, such Grantor shall promptly take all commercially reasonable actions
to stop such infringement, misappropriation, or dilution and protect its rights
in such Intellectual Property including, but not limited to, if appropriate
based on such Grantor's reasonable business judgment, the initiation of a suit
for injunctive relief and to recover damages;
 
(vi) report to the Collateral Agent, concurrently with the delivery to the
Lenders of the financial statements required by Section 5.1(b) of the Financing
Agreement, (i) the filing of any application to register any Intellectual
Property with the United States Patent and Trademark Office, the United States
Copyright Office, or any state registry or foreign counterpart of the foregoing
(whether such application is filed by such Grantor or through any agent,
employee, licensee, or designee thereof) and (ii) the registration of any
Intellectual Property by any such office, in each case by executing and
delivering to the Collateral Agent a completed Pledge Supplement, substantially
in the form of Exhibit A attached hereto, together with all Supplements to
Schedules thereto;
 
(vii) it shall, promptly upon the reasonable request of the Collateral Agent,
execute and deliver to the Collateral Agent any document required to
acknowledge, confirm, register, record, or perfect the Collateral Agent's
interest in any part of the Intellectual Property, whether now owned or
hereafter acquired;
 
 
30

--------------------------------------------------------------------------------

 
(viii) except with the prior consent of the Collateral Agent or as permitted
under the Financing Agreement, each Grantor shall not execute or authorize the
filing in any public office of, any financing statement or other document or
instruments, except financing statements or other documents or instruments filed
or to be filed in favor of the Collateral Agent and each Grantor shall not sell,
assign, transfer, license, grant any option, or create or suffer to exist any
Lien upon or with respect to the Intellectual Property, except for the Lien
created by and under this Agreement and the other Loan Documents;
 
(ix) it shall hereafter use best efforts so as not to permit the inclusion in
any contract to which it hereafter becomes a party of any provision that could
or might in any way materially impair or prevent the creation of a security
interest in, or the assignment of, such Grantor's rights and interests in any
property included within the definitions of any Intellectual Property acquired
under such contracts;
 
(x) it shall take all commercially reasonable steps necessary to protect the
secrecy of all Trade Secrets, including, without limitation, entering into
confidentiality agreements with employees and labeling and restricting access to
secret information and documents;
 
(xi) it shall take commercially reasonable steps to maintain the confidentiality
of, and otherwise protect and enforce its rights in, the Intellectual Property
that is necessary in the conduct of such Grantor's business, including, as
applicable (A) protecting the secrecy and confidentiality of its confidential
information and trade secrets by having and enforcing a policy requiring all
current employees, consultants, licensees, vendors and contractors with access
to such information to execute appropriate confidentiality agreements; (B)
taking commercially reasonable actions necessary to ensure that no trade secret
falls into the public domain; and (C) protecting the secrecy and confidentiality
of the source code of all software programs and applications of which it is the
owner or licensee by having and enforcing a policy requiring any licensees (or
sublicensees) of such source code to enter into license agreements with
commercially reasonable use and non-disclosure restrictions;
 
(xii) it shall not incorporate into any Intellectual Property that is necessary
in the conduct of such Grantor's business that is licensed or distributed by
such Grantor any third-party code that is licensed pursuant to any open source
license such as the GNU Public License, Lesser GNU Public License, or Mozilla
Public License, in a manner that would require or condition the use or
distribution of such software on, the disclosing, licensing, or distribution of
any source code for any portion of t any Intellectual Property that is necessary
in the conduct of such Grantor's business that is licensed or distributed by
such Grantor;
 
(xiii) it shall not enter into any license to receive any license or rights in
any Intellectual Property of any other Person unless such Grantor has used
commercially reasonable efforts to permit the assignment of or grant of a
security interest in such license (and all rights of Grantor thereunder) to the
(and any transferees of Collateral Agent);
 
 
31

--------------------------------------------------------------------------------

 
(xiv) it shall use proper statutory notice in connection with its use of any of
the Intellectual Property;
 
(xv) it shall use commercially reasonable efforts to continue to collect, at its
own expense, all amounts due or to become due to such Grantor in respect of the
Intellectual Property or any portion thereof.  In connection with such
collections, each Grantor may take (and, at the Collateral Agent's reasonable
direction, shall take) such action as such Grantor or the Collateral Agent may
deem reasonably necessary or advisable to enforce collection of such
amounts.  Notwithstanding the foregoing, the Collateral Agent shall have the
right at any time, to notify, or require any Grantor to notify, any obligors
with respect to any such amounts of the existence of the security interest
created hereby; and
 
(xvi) at all times, it (A) shall keep one copy of the Seismic Data Libraries at
13927 South Gessner Road, Missouri City, Texas 77489, (B) shall provide the
Collateral Agent with all rights and information necessary to access such copy,
and (C) shall not at any time remove or impair the Collateral Agent's access to
such copy.
 
4.8. Commercial Tort Claims 
 
(a) Representations and Warranties.  Each Grantor hereby represents and
warrants, on the Closing Date and on each Credit Date, that Schedule 4.8 (as
such schedule may be amended or supplemented from time to time) sets forth all
Commercial Tort Claims of each Grantor; and
 
(b) Covenants and Agreements.  Each Grantor hereby covenants and agrees that
with respect to any Commercial Tort Claim in excess of $50,000 hereafter arising
it shall deliver to the Collateral Agent a completed Pledge Supplement,
substantially in the form of Exhibit A attached hereto, together with all
Supplements to Schedules thereto, identifying such new Commercial Tort Claims.
 
SECTION 5.    
ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES;

 
ADDITIONAL GRANTORS.

 
5.1. Access; Right of Inspection .  Each Grantor shall comply with the
provisions of Section 5.6 of the Financing Agreement.
 
5.2. Further Assurances .
 
(a) Each Grantor agrees that from time to time, at the expense of such Grantor,
that it shall promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary or desirable, or
that the Collateral Agent may reasonably request, in order to create and/or
maintain the validity, perfection or priority of and protect any security
interest granted hereby or to enable the Collateral Agent to exercise and
enforce its rights and remedies hereunder with respect to any Collateral.
Without limiting the generality of the foregoing, each Grantor shall:
 
 
32

--------------------------------------------------------------------------------

 
(i) file such financing or continuation statements, or amendments thereto, and
execute and deliver such other agreements, instruments, endorsements, powers of
attorney or notices, as may be necessary or desirable, or as the Collateral
Agent may reasonably request, in order to perfect and preserve the security
interests granted or purported to be granted hereby;
 
(ii) take all actions necessary to ensure the recordation of appropriate
evidence of the liens and security interest granted hereunder in the
Intellectual Property with any intellectual property registry in which said
Intellectual Property is registered or in which an application for registration
is pending including, without limitation, the United States Patent and Trademark
Office, the United States Copyright Office, the various Secretaries of State,
and the foreign counterparts on any of the foregoing; and
 
(iii) at the Collateral Agent's request, appear in and defend any action or
proceeding that may materially adversely affect such Grantor's title to or the
Collateral Agent's security interest in all or any part of the Collateral having
a fair market value in excess of $100,000.
 
(b) Each Grantor hereby authorizes the Collateral Agent to file a Record or
Records, including, without limitation, financing or continuation statements,
and amendments thereto, in any jurisdictions and with any filing offices as the
Collateral Agent may determine, in its sole discretion, are necessary or
advisable to perfect the security interest granted to the Collateral Agent
herein.  Such financing statements may describe the Collateral in the same
manner as described herein or may contain an indication or description of
collateral that describes such property in any other manner as the Collateral
Agent may determine, in its sole discretion, is necessary, advisable or prudent
to ensure the perfection of the security interest in the Collateral granted to
the Collateral Agent herein, including, without limitation, describing such
property as "all assets" or "all personal property, whether now owned or
hereafter acquired."  Each Grantor shall furnish to the Collateral Agent from
time to time statements and schedules further identifying and describing the
Collateral and such other reports in connection with the Collateral as the
Collateral Agent may reasonably request, all in reasonable detail.
 
(c) Each Grantor hereby authorizes the Collateral Agent to modify this Agreement
after obtaining such Grantor's approval of or signature to such modification by
amending Schedule 4.7 (as such schedule may be amended or supplemented from time
to time) to include reference to any right, title or interest in any existing
Intellectual Property or any Intellectual Property acquired or developed by any
Grantor after the execution hereof or to delete any reference to any right,
title or interest in any Intellectual Property in which any Grantor no longer
has or claims any right, title or interest.
 
5.3. Additional Grantors .  From time to time subsequent to the date hereof,
additional Persons may become parties hereto as additional Grantors (each, an
"Additional Grantor"), by executing a Counterpart Agreement.  Upon delivery of
any such counterpart agreement to the Collateral Agent, notice of which is
hereby waived by Grantors, each Additional Grantor shall be a Grantor and shall
be as fully a party hereto as if Additional Grantor were an original signatory
hereto.  Each Grantor expressly agrees that its obligations arising hereunder
shall not be affected or diminished by the addition or release of any other
Grantor hereunder, nor by any election of Collateral Agent not to cause any
Subsidiary of the Company to become an Additional Grantor hereunder.  This
Agreement shall be fully effective as to any Grantor that is or becomes a party
hereto regardless of whether any other Person becomes or fails to become or
ceases to be a Grantor hereunder.
 
 
33

--------------------------------------------------------------------------------

 
SECTION 6.   COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.
 
6.1. Power of Attorney .  Each Grantor hereby irrevocably appoints the
Collateral Agent (such appointment being coupled with an interest) as such
Grantor's attorney-in-fact, with full authority in the place and stead of such
Grantor and in the name of such Grantor, the Collateral Agent or otherwise, from
time to time in the Collateral Agent's discretion to take any action and to
execute any instrument that the Collateral Agent may deem reasonably necessary
or advisable to accomplish the purposes of this Agreement, including, without
limitation, the following:
 
(a) upon the occurrence and during the continuance of any Event of Default, to
obtain and adjust insurance required to be maintained by such Grantor or paid to
the Collateral Agent pursuant to the Financing Agreement;
 
(b) upon the occurrence and during the continuance of any Event of Default, to
ask for, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;
 
(c) upon the occurrence and during the continuance of any Event of Default, to
receive, endorse and collect any drafts or other instruments, documents and
chattel paper in connection with clause (b) above;
 
(d) upon the occurrence and during the continuance of any Event of Default, to
file any claims or take any action or institute any proceedings that the
Collateral Agent may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce the rights of the Collateral Agent with
respect to any of the Collateral;
 
(e) to prepare and file any UCC financing statements against such Grantor as
debtor;
 
(f) to prepare, sign, and file for recordation in any intellectual property
registry, appropriate evidence of the lien and security interest granted herein
in the Intellectual Property in the name of such Grantor as debtor;
 
(g) to take or cause to be taken all actions necessary to perform or comply or
cause performance or compliance with the terms of this Agreement, including,
without limitation, access to pay or discharge taxes or Liens (other than
Permitted Liens) levied or placed upon or threatened against the Collateral, the
legality or validity thereof and the amounts necessary to discharge the same to
be determined by the Collateral Agent in its sole discretion, any such payments
made by the Collateral Agent to become obligations of such Grantor to the
Collateral Agent, due and payable immediately without demand; and
 
 
34

--------------------------------------------------------------------------------

 
(h) upon the occurrence and during the continuance of an Event of Default,
generally to sell, transfer, pledge, make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Collateral Agent were the absolute owner thereof for all purposes, and to do, at
the Collateral Agent's option and such Grantor's expense, at any time or from
time to time, all acts and things that the Collateral Agent deems reasonably
necessary to protect, preserve or realize upon the Collateral and the Collateral
Agent's security interest therein in order to effect the intent of this
Agreement, all as fully and effectively as such Grantor might do.
 
6.2. No Duty on the Part of Collateral Agent or Secured Parties .  The powers
conferred on the Collateral Agent hereunder are solely to protect the interests
of the Secured Parties in the Collateral and shall not impose any duty upon the
Collateral Agent or any Secured Party to exercise any such powers.  The
Collateral Agent and the Secured Parties shall be accountable only for amounts
that they actually receive as a result of the exercise of such powers, and
neither they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct.
 
SECTION 7.   REMEDIES.
 
7.1. Generally .
 
(a) If any Event of Default shall have occurred and be continuing, the
Collateral Agent may exercise in respect of the Collateral, in addition to all
other rights and remedies provided for herein or otherwise available to it at
law or in equity, all the rights and remedies of the Collateral Agent on default
under the UCC (whether or not the UCC applies to the affected Collateral) to
collect, enforce or satisfy any Secured Obligations then owing, whether by
acceleration or otherwise, and also may pursue any of the following separately,
successively or simultaneously:
 
(i) require any Grantor to, and each Grantor hereby agrees that it shall at its
expense and promptly upon request of the Collateral Agent forthwith, assemble
all or part of the Collateral as directed by the Collateral Agent and make it
available to the Collateral Agent at a place to be designated by the Collateral
Agent that is reasonably convenient to both parties;
 
(ii) enter onto the property where any Collateral is located and take possession
thereof with or without judicial process;
 
(iii) prior to the disposition of the Collateral, store, process, repair or
recondition the Collateral or otherwise prepare the Collateral for disposition
in any manner to the extent the Collateral Agent deems appropriate; and
 
(iv) without notice except as specified below or under the UCC, sell, assign,
lease, license (on an exclusive or nonexclusive basis) or otherwise dispose of
the Collateral or any part thereof in one or more parcels at public or private
sale, at any of the Collateral Agent's offices or elsewhere, for cash, on credit
or for future delivery, at such time or times and at such price or prices and
upon such other terms as the Collateral Agent may deem commercially reasonable.
 
 
35

--------------------------------------------------------------------------------

 
(b) The Collateral Agent or any Secured Party may be the purchaser of any or all
of the Collateral at any public or private (to the extent to the portion of the
Collateral being privately sold is of a kind that is customarily sold on a
recognized market or the subject of widely distributed standard price
quotations) sale in accordance with the UCC and the Collateral Agent, as
collateral agent for and representative of the Secured Parties, shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale
made in accordance with the UCC, to use and apply any of the Secured Obligations
as a credit on account of the purchase price for any Collateral payable by the
Collateral Agent at such sale.  Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by applicable
law) all rights of redemption, stay and/or appraisal which it now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted.  Each Grantor agrees that, to the extent notice of sale shall
be required by law, at least ten (10) days' notice to such Grantor of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification.  The Collateral Agent shall not
be obligated to make any sale of Collateral regardless of notice of sale having
been given.  The Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned.  Each Grantor agrees that it would not be commercially unreasonable
for the Collateral Agent to dispose of the Collateral or any portion thereof by
using Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets.  Each Grantor hereby waives any
claims against the Collateral Agent arising by reason of the fact that the price
at which any Collateral may have been sold at such a private sale was less than
the price which might have been obtained at a public sale, even if the
Collateral Agent accepts the first offer received and does not offer such
Collateral to more than one offeree.  If the proceeds of any sale or other
disposition of the Collateral are insufficient to pay all the Secured
Obligations, Grantors shall be liable for the deficiency and the fees of any
attorneys employed by the Collateral Agent to collect such deficiency.  Each
Grantor further agrees that a breach of any of the covenants contained in this
Section will cause irreparable injury to the Collateral Agent, that the
Collateral Agent has no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no default has occurred giving rise
to the Secured Obligations becoming due and payable prior to their stated
maturities.  Nothing in this Section shall in any way alter the rights of the
Collateral Agent hereunder.
 
(c) The Collateral Agent may sell the Collateral without giving any warranties
as to the Collateral.  The Collateral Agent may specifically disclaim or modify
any warranties of title or the like.  This procedure will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.
 
 
36

--------------------------------------------------------------------------------

 
(d) The Collateral Agent shall have no obligation to marshal any of the
Collateral.
 
7.2. Application of Proceeds .  Except as expressly provided elsewhere in this
Agreement, all proceeds received by the Collateral Agent in respect of any sale,
any collection from, or other realization upon all or any part of the Collateral
shall be applied in full or in part by the Collateral Agent against the Secured
Obligations as set forth in Section 2.15(h) of the Financing Agreement.
 
7.3. Sales on Credit .  If Collateral Agent sells any of the Collateral upon
credit, Grantor will be credited only with payments actually made by purchaser
and received by Collateral Agent and applied to indebtedness of the
purchaser.  In the event the purchaser fails to pay for the Collateral,
Collateral Agent may resell the Collateral and Grantor shall be credited with
proceeds of the sale.
 
7.4. Deposit Accounts 
 
If any Event of Default shall have occurred and be continuing, the Collateral
Agent may apply the balance from any Deposit Account or instruct the bank at
which any Deposit Account is maintained to pay the balance of any Deposit
Account to or for the benefit of the Collateral Agent.
 
7.5. Investment Related Property .
 
Each Grantor recognizes that, by reason of certain prohibitions contained in the
Securities Act and applicable state securities laws, the Collateral Agent may be
compelled, with respect to any sale of all or any part of the Investment Related
Property conducted without prior registration or qualification of such
Investment Related Property under the Securities Act and/or such state
securities laws, to limit purchasers to those who will agree, among other
things, to acquire the Investment Related Property for their own account, for
investment and not with a view to the distribution or resale thereof.  Each
Grantor acknowledges that any such private sale may be at prices and on terms
less favorable than those obtainable through a public sale without such
restrictions (including a public offering made pursuant to a registration
statement under the Securities Act) and, notwithstanding such circumstances,
each Grantor agrees that any such private sale shall be deemed to have been made
in a commercially reasonable manner and that the Collateral Agent shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Investment Related Property for the period of time necessary to permit the
issuer thereof to register it for a form of public sale requiring registration
under the Securities Act or under applicable state securities laws, even if such
issuer would, or should, agree to so register it.  If the Collateral Agent
determines to exercise its right to sell any or all of the Investment Related
Property, upon written request, each Grantor shall and shall cause each issuer
of any Pledged Stock to be sold hereunder, each partnership and each limited
liability company from time to time to furnish to the Collateral Agent all such
information as the Collateral Agent may request in order to determine the number
and nature of interest, shares or other instruments included in the Investment
Related Property which may be sold by the Collateral Agent in exempt
transactions under the Securities Act and the rules and regulations of the
Securities and Exchange Commission thereunder, as the same are from time to time
in effect.
 
 
37

--------------------------------------------------------------------------------

 
7.6. Intellectual Property .
 
(a) Anything contained herein to the contrary notwithstanding, upon the
occurrence and during the continuation of an Event of Default:
 
(i) the Collateral Agent shall have the right (but not the obligation) to bring
suit or otherwise commence any action or proceeding in the name of any Grantor,
the Collateral Agent or otherwise, in the Collateral Agent's sole discretion, to
enforce any Intellectual Property, in which event such Grantor shall, at the
request of the Collateral Agent, do any and all lawful acts and execute any and
all documents required by the Collateral Agent in aid of such enforcement and
such Grantor shall promptly, upon demand, reimburse and indemnify the Collateral
Agent as provided in Section 10 hereof in connection with the exercise of its
rights under this Section, and, to the extent that the Collateral Agent shall
elect not to bring suit to enforce any Intellectual Property as provided in this
Section, each Grantor agrees to use all reasonable measures, whether by action,
suit, proceeding or otherwise, to prevent the infringement or other violation of
any of such Grantor's rights in the Intellectual Property by others and for that
purpose agrees to diligently maintain any action, suit or proceeding against any
Person so infringing as shall be necessary to prevent such infringement or
violation;
 
(ii) upon written demand from the Collateral Agent, each Grantor shall grant,
assign, convey or otherwise transfer to the Collateral Agent or such Collateral
Agent's designee all of such Grantor's right, title and interest in and to the
Intellectual Property and shall execute and deliver to the Collateral Agent such
documents as are necessary or appropriate to carry out the intent and purposes
of this Agreement;
 
(iii) each Grantor agrees that such an assignment and/or recording shall be
applied to reduce the Secured Obligations outstanding only to the extent that
the Collateral Agent (or any Secured Party) receives cash proceeds in respect of
the sale of, or other realization upon, the Intellectual Property;
 
(iv) within five (5) Business Days after written notice from the Collateral
Agent, each Grantor shall make available to the Collateral Agent, to the extent
within such Grantor's power and authority, such personnel in such Grantor's
employ on the date of such Event of Default as the Collateral Agent may
reasonably designate, by name, title or job responsibility, to permit such
Grantor to continue, directly or indirectly, to produce, advertise and sell the
products and services sold or delivered by such Grantor under or in connection
with the Trademarks, Trademark Licenses, such persons to be available to perform
their prior functions on the Collateral Agent's behalf and to be compensated by
the Collateral Agent at such Grantor's expense on a per diem, pro rata basis
consistent with the salary and benefit structure applicable to each as of the
date of such Event of Default; and
 
(v) the Collateral Agent shall have the right to notify, or require each Grantor
to notify, any obligors with respect to amounts due or to become due to such
Grantor in respect of the Intellectual Property, of the existence of the
security interest created herein, to direct such obligors to make payment of all
such amounts directly to the Collateral Agent, and, upon such notification and
at the expense of such Grantor, to enforce collection of any such amounts and to
adjust, settle or compromise the amount or payment thereof, in the same manner
and to the same extent as such Grantor might have done;
 
 
38

--------------------------------------------------------------------------------

 
(1)  
all amounts and proceeds (including checks and other instruments) received by
Grantor in respect of amounts due to such Grantor in respect of the Collateral
or any portion thereof shall be received in trust for the benefit of the
Collateral Agent hereunder, shall be segregated from other funds of such Grantor
and shall be forthwith paid over or delivered to the Collateral Agent in the
same form as so received (with any necessary endorsement) to be held as cash
Collateral and applied as provided by Section 7.7 hereof; and

 
(2)  
Grantor shall not adjust, settle or compromise the amount or payment of any such
amount or release wholly or partly any obligor with respect thereto or allow any
credit or discount thereon.

 
(b) If (i) an Event of Default shall have occurred and, by reason of cure,
waiver, modification, amendment or otherwise, no longer be continuing, (ii) no
other Event of Default shall have occurred and be continuing, (iii) an
assignment or other transfer to the Collateral Agent of any rights, title and
interests in and to the Intellectual Property shall have been previously made
and shall have become absolute and effective, and (iv) the Secured Obligations
shall not have become immediately due and payable, upon the written request of
any Grantor, the Collateral Agent shall promptly execute and deliver to such
Grantor, at such Grantor's sole cost and expense, such assignments or other
transfer as may be necessary to reassign to such Grantor any such rights, title
and interests as may have been assigned to the Collateral Agent as aforesaid,
subject to any disposition thereof that may have been made by the Collateral
Agent; provided, after giving effect to such reassignment, the Collateral
Agent's security interest granted pursuant hereto, as well as all other rights
and remedies of the Collateral Agent granted hereunder, shall continue to be in
full force and effect; and provided further, the rights, title and interests so
reassigned shall be free and clear of any other Liens granted by or on behalf of
the Collateral Agent and the Secured Parties.
 
(c) Solely for the purpose of enabling the Collateral Agent to exercise rights
and remedies under this Section 7 and at such time as the Collateral Agent shall
be lawfully entitled to exercise such rights and remedies, each Grantor hereby
grants to the Collateral Agent, to the extent it has the right to do so, an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to such Grantor), subject, in the case of Trademarks, to
sufficient rights to quality control and inspection in favor of such Grantor to
avoid the risk of invalidation of said Trademarks, to use, operate under,
license, or sublicense any Intellectual Property  now owned or hereafter
acquired by such Grantor, and wherever the same may be located.
 
7.7. Cash Proceeds .  In addition to the rights of the Collateral Agent
specified in Section 4.3 with respect to payments of Receivables, upon the
occurrence and during the continuance of an Event of Default (except as may
otherwise be agreed by Required Lenders), all proceeds of any Collateral
received by any Grantor consisting of cash, checks and other non-cash items
(collectively, "Cash Proceeds") shall be held by such Grantor in trust for the
Collateral Agent, segregated from other funds of such Grantor, and shall,
forthwith upon receipt by such Grantor, unless otherwise provided pursuant to
Section 4.4(a)(ii), be turned over to the Collateral Agent in the exact form
received by such Grantor (duly indorsed by such Grantor to the Collateral Agent,
if required) and held by the Collateral Agent in the Collateral Account.  Any
Cash Proceeds received by the Collateral Agent (whether from a Grantor or
otherwise):  (i) if no Event of Default shall have occurred and be continuing,
shall be held by the Collateral Agent for the ratable benefit of the Secured
Parties, as collateral security for the Secured Obligations (whether matured or
unmatured) and (ii) if an Event of Default shall have occurred and be
continuing, may, in the sole discretion of the Collateral Agent, (A) be held by
the Collateral Agent for the ratable benefit of the Secured Parties, as
collateral security for the Secured Obligations (whether matured or unmatured)
and/or (B) then or at any time thereafter may be applied by the Collateral Agent
against the Secured Obligations then due and owing.
 
 
39

--------------------------------------------------------------------------------

 
SECTION 8.   COLLATERAL AGENT.
 
The Collateral Agent has been appointed to act as Collateral Agent hereunder by
Lenders and, by their acceptance of the benefits hereof, the other Secured
Parties. The Collateral Agent shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including,
without limitation, the release or substitution of Collateral), solely in
accordance with this Agreement and the Financing Agreement.  In furtherance of
the foregoing provisions of this Section, each Secured Party, by its acceptance
of the benefits hereof, agrees that it shall have no right individually to
realize upon any of the Collateral hereunder, it being understood and agreed by
such Secured Party that all rights and remedies hereunder may be exercised
solely by the Collateral Agent for the benefit of Secured Parties in accordance
with the terms of this Section. Collateral Agent may resign at any time by
giving thirty (30) days' prior written notice thereof to Lenders and the
Grantors, and Collateral Agent may be removed at any time with or without cause
by an instrument or concurrent instruments in writing delivered to the Grantors
and Collateral Agent signed by the Required Lenders.  Upon any such notice of
resignation or any such removal, Required Lenders shall have the right, upon
five (5) Business Days' notice to the Administrative Agent, to appoint a
successor Collateral Agent.  Upon the acceptance of any appointment as
Collateral Agent hereunder by a successor Collateral Agent, that successor
Collateral Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Collateral
Agent under this Agreement, and the retiring or removed Collateral Agent under
this Agreement shall promptly (i) transfer to such successor Collateral Agent
all sums, Securities and other items of Collateral held hereunder, together with
all records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Collateral Agent under this
Agreement, and (ii) execute and deliver to such successor Collateral Agent or
otherwise authorize the filing of such amendments to financing statements, and
take such other actions, as may be necessary or appropriate in connection with
the assignment to such successor Collateral Agent of the security interests
created hereunder, whereupon such retiring or removed Collateral Agent shall be
discharged from its duties and obligations under this Agreement.  After any
retiring or removed Collateral Agent's resignation or removal hereunder as the
Collateral Agent, the provisions of this Agreement shall inure to its benefit as
to any actions taken or omitted to be taken by it under this Agreement while it
was the Collateral Agent hereunder.
 
 
40

--------------------------------------------------------------------------------

 
SECTION 9.   CONTINUING SECURITY INTEREST; TRANSFER OF LOANS.
 
This Agreement shall create a continuing security interest in the Collateral and
shall remain in full force and effect until the payment in full of all Secured
Obligations (other than contingent obligations for which no claim has been
made), the cancellation or termination of the Commitments, be binding upon each
Grantor, its successors and assigns, and inure, together with the rights and
remedies of the Collateral Agent hereunder, to the benefit of the Collateral
Agent and its successors, transferees and assigns.  Without limiting the
generality of the foregoing, but subject to the terms of the Financing
Agreement, any Lender may assign or otherwise transfer any Loans held by it to
any other Person, and such other Person shall thereupon become vested with all
the benefits in respect thereof granted to Lenders herein or otherwise.  Upon
the payment in full of all Secured Obligations (other than contingent
obligations for which no claim has been made), the cancellation or termination
of the Commitments, the security interest granted hereby shall automatically
terminate hereunder and of record and all rights to the Collateral shall revert
to Grantors.  Upon any such termination the Collateral Agent shall, at Grantors'
expense, execute and deliver to Grantors or otherwise authorize the filing of
such documents as Grantors shall reasonably request, including financing
statement amendments to evidence such termination.  Upon any disposition of
property permitted by the Financing Agreement, the Liens granted herein shall be
deemed to be automatically released and such property shall automatically revert
to the applicable Grantor with no further action on the part of any Person.  The
Collateral Agent shall, at Grantor's expense, execute and deliver or otherwise
authorize the filing of such documents as Grantors shall reasonably request, in
form and substance reasonably satisfactory to the Collateral Agent, including
financing statement amendments to evidence such release.
 
SECTION 10.   STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM.
 
The powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers.  Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Collateral Agent shall have no duty as to any Collateral or as
to the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral.  The Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation of
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own
property.  Neither the Collateral Agent nor any of its directors, officers,
employees or agents shall be liable for failure to demand, collect or realize
upon all or any part of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or otherwise.  If any Grantor fails to perform any
agreement contained herein, the Collateral Agent may itself perform, or cause
performance of, such agreement, and the expenses of the Collateral Agent
incurred in connection therewith shall be payable by each Grantor under Section
10.2 of the Financing Agreement.
 
 
41

--------------------------------------------------------------------------------

 
SECTION 11.   MISCELLANEOUS.
 
Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 10.1 of the Financing Agreement.  No failure or delay
on the part of the Collateral Agent in the exercise of any power, right or
privilege hereunder or under any other Loan Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege.  All rights and remedies existing under this Agreement and
the other Loan Documents are cumulative to, and not exclusive of, any rights or
remedies otherwise available.  In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.  All covenants hereunder shall
be given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists.  This Agreement shall be binding upon and
inure to the benefit of the Collateral Agent and Grantors and their respective
successors and assigns.  No Grantor shall, without the prior written consent of
the Collateral Agent given in accordance with the Financing Agreement, assign
any right, duty or obligation hereunder.  This Agreement and the other Loan
Documents embody the entire agreement and understanding between Grantors and the
Collateral Agent and supersede all prior agreements and understandings between
such parties relating to the subject matter hereof and thereof.  Accordingly,
the Loan Documents may not be contradicted by evidence of prior, contemporaneous
or subsequent oral agreements of the parties.  There are no unwritten oral
agreements between the parties.  This Agreement may be executed in one or more
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.  Delivery of an executed counterpart of this Agreement by
facsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart.
 
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO ITS CONFLICTS OF LAW PROVISIONS (OTHER
THAN SECTION 5-1401 AND SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATION LAWS).
 
In the event there is a direct conflict between the terms and provisions of this
Agreement and the Financing Agreement, the terms and provisions of the Financing
Agreement shall control and govern; provided, that it is understood and agreed
that the imposition of additional duties or obligations shall not be deemed to
be a direct conflict.
 
 
42

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, each Grantor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.
 

     
GLOBAL GEOPHYSICAL SERVICES, INC.
     
By: __________________________________
 
Name:
 
Title:
         
[NAMES OF OTHER GRANTORS TO BE INSERTED]
         
TPG SPECIALTY LENDING, INC.,
 
as Collateral Agent
 
 
By: __________________________________
 
Name:
 
Title:



 


 
 
43

--------------------------------------------------------------------------------

 
SCHEDULE 4.1
TO PLEDGE AND SECURITY AGREEMENT
 
GENERAL INFORMATION
 
(A)
Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Sole Place of Business (or Residence if Grantor is a Natural
Person) and Organizational Identification Number of each Grantor:

 
Full Legal
Name
Type of Organization
Jurisdiction of Organization
Chief Executive Office/Sole Place of Business (or Residence if Grantor is a
Natural Person)
Organization I.D.#
                                       

(B)
Other Names (including any Trade-Name or Fictitious Business Name) under which
each Grantor has conducted business for the past five (5) years:

 
Full Legal Name                                                     Trade Name
or Fictitious Business Name
 
(C)
Changes in Name, Jurisdiction of Organization, Chief Executive Office or Sole
Place of Business (or Principal Residence if Grantor is a Natural Person) and
Corporate Structure within past five (5) years:

 
Name of Grantor                                Date of
Change                                Description of Change
 
(D)
Agreements pursuant to which any Grantor is found as debtor within past five (5)
years:

 
Name of Grantor                                                     Description
of Agreement
 
(E)
Financing Statements:

 
Name of Grantor                                                     Filing
Jurisdiction(s)
 


 
SCHEDULE 4.1-1

--------------------------------------------------------------------------------

 
SCHEDULE 4.2
TO PLEDGE AND SECURITY AGREEMENT
 
Name of
Grantor                                                                          Location
of Equipment and Inventory


 
 
 

 
 
SCHEDULE 4.2-1

--------------------------------------------------------------------------------

 
SCHEDULE 4.4
TO PLEDGE AND SECURITY AGREEMENT
 
INVESTMENT RELATED PROPERTY
 
(A)           Pledged Stock:
 
Grantor
Stock Issuer
Class of Stock
Certificated (Y/N)
Stock Certificate No.
Par Value
No. of Pledged Stock
% of Outstanding Stock of the Stock Issuer
               



Pledged LLC Interests:


Grantor
Limited Liability Company
Certificated (Y/N)
Certificate No. (if any)
No. of Pledged Units
% of Outstanding LLC Interests of the Limited Liability Company
           



Pledged Partnership Interests:


Grantor
Partnership
Type of Partnership Interests (e.g., general or limited)
Certificated (Y/N)
Certificate No. (if any)
% of Outstanding Partnership Interests of the Partnership
           



Pledged Trust Interests:




Grantor
Trust
Class of Trust Interests
Certificated (Y/N)
Certificate No. (if any)
% of Outstanding Trust Interests of the Trust
           



Pledged Debt:


 
SCHEDULE 4.4-1

--------------------------------------------------------------------------------

 
Grantor
Issuer
Original Principal Amount
Outstanding Principal Balance
Issue Date
Maturity Date
           



Securities Account:


Grantor
Share of Securities Intermediary
Account Number
Account Name
       



Commodities Accounts:


Grantor
Name of Commodities Intermediary
Account Number
Account Name
       



Deposit Accounts:


Grantor
Name of Depositary Bank
Account Number
Account Name
       





(B)
 
Name of Grantor                                 Date of
Acquisition                                                Description of
Acquisition
 
(C)
 
Name of Grantor
Name of Issuer of Pledged LLC Interest/Pledged Partnership Interest
   



 
SCHEDULE 4.4-2

--------------------------------------------------------------------------------

 
SCHEDULE 4.5
TO PLEDGE AND SECURITY AGREEMENT
 
Name of
Grantor                                                                           Description
of Material Contract


 

 
 
SCHEDULE 4.5-1

--------------------------------------------------------------------------------

 
SCHEDULE 4.6
TO PLEDGE AND SECURITY AGREEMENT
 
Name of
Grantor                                                                           Description
of Letters of Credit


 
 

 
 
SCHEDULE 4.6-1

--------------------------------------------------------------------------------

 
SCHEDULE 4.7
TO PLEDGE AND SECURITY AGREEMENT
 
INTELLECTUAL PROPERTY
 
(A)           Copyrights
 
(B)           Copyright Licenses
 
(C)           Patents
 
(D)           Patent Licenses
 
(E)           Trademarks
 
(F)           Trademark Licenses
 
(G)           Trade Secret Licenses
 
(H)           Other Licenses
 
(I)           Intellectual Property Exceptions
 


 
SCHEDULE 4.7-1

--------------------------------------------------------------------------------

 
SCHEDULE 4.8
TO PLEDGE AND SECURITY AGREEMENT
 
Name of
Grantor                                                                      Commercial
Tort Claims


 

 
 
SCHEDULE 4.8-1

--------------------------------------------------------------------------------

 
EXHIBIT A
TO PLEDGE AND SECURITY AGREEMENT
 
PLEDGE SUPPLEMENT
 
This PLEDGE SUPPLEMENT, dated [mm/dd/yy], is delivered by [NAME OF GRANTOR] a
[NAME OF STATE OF INCORPORATION] [Corporation] (the "Grantor") pursuant to the
Pledge and Security Agreement, dated as of September 30, 2013 (as it may be from
time to time amended, restated, modified or supplemented, the "Security
Agreement"), among the Grantors named therein, and TPG SPECIALTY LENDING, INC.,
as the Collateral Agent.  Capitalized terms used herein not otherwise defined
herein shall have the meanings ascribed thereto in the Security Agreement.
 
Grantor hereby confirms the grant to the Collateral Agent set forth in the
Security Agreement of, and does hereby grant to the Collateral Agent, a security
interest in all of Grantor's right, title and interest in and to all Collateral
to secure the Secured Obligations, in each case whether now or hereafter
existing or in which Grantor now has or hereafter acquires an interest and
wherever the same may be located.  Grantor represents and warrants that the
attached Supplements to Schedules accurately and completely set forth all
additional information required pursuant to the Security Agreement and hereby
agrees that such Supplements to Schedules shall constitute part of the Schedules
to the Security Agreement.
 
IN WITNESS WHEREOF, Grantor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of [mm/dd/yy].
 
[NAME OF GRANTOR]




By:_____________________________
Name:
Title:


 
EXHIBIT A-1

--------------------------------------------------------------------------------

 
SUPPLEMENT TO SCHEDULE 4.1
TO PLEDGE AND SECURITY AGREEMENT
 
Additional Information:
 
(A)
Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Sole Place of Business (or Residence if Grantor is a Natural
Person) and Organizational Identification Number of each Grantor:

 
Full Legal
Name
Type of
Organization
Jurisdiction of
Organization
Chief Executive Office/Sole Place of Business (or Residence if Grantor is a
Natural Person)
Organization I.D.#
                                       

(B)
Other Names (including any Trade-Name or Fictitious Business Name) under which
each Grantor has conducted business for the past five (5) years:

 
Full Legal Name                                                     Trade Name
or Fictitious Business Name
 
(C)
Changes in Name, Jurisdiction of Organization, Chief Executive Office or Sole
Place of Business (or Principal Residence if Grantor is a Natural Person) and
Corporate Structure within past five (5) years:

 
Name of Grantor                                Date of
Change                                Description of Change
 
(D)
Agreements pursuant to which any Grantor is found as debtor within past five (5)
years:

 
Name of Grantor                                                     Description
of Agreement
 
(E)
Financing Statements:

 
Name of Grantor                                                     Filing
Jurisdiction(s)
 


 
EXHIBIT A-2

--------------------------------------------------------------------------------

 
SUPPLEMENT TO SCHEDULE 4.2
TO PLEDGE AND SECURITY AGREEMENT
 
Additional Information:
 
Name of
Grantor                                                                           Location
of Equipment and Inventory




 
EXHIBIT A-3

--------------------------------------------------------------------------------

 
SUPPLEMENT TO SCHEDULE 4.4
TO PLEDGE AND SECURITY AGREEMENT
 
Additional Information:
 
(A)
 
Pledged Stock:
 
Pledged Partnership Interests:
 
Pledged LLC Interests:
 
Pledged Trust Interests:
 
Pledged Debt:
 
Securities Account:
 
Commodities Accounts:
 
Deposit Accounts:
 
(B)
 
Name of Grantor                                 Date of
Acquisition                                                Description of
Acquisition
 
(C)
 
Name of Grantor
Name of Issuer of Pledged LLC Interest/Pledged Partnership Interest
   

 
 
EXHIBIT A-4

--------------------------------------------------------------------------------

 
SUPPLEMENT TO SCHEDULE 4.5
TO PLEDGE AND SECURITY AGREEMENT
 
Additional Information:




Name of
Grantor                                                                           Description
of Material Contract




 
EXHIBIT A-5

--------------------------------------------------------------------------------

 
SUPPLEMENT TO SCHEDULE 4.6
TO PLEDGE AND SECURITY AGREEMENT
 
Additional Information:
 
Name of
Grantor                                                                          Description
of Letters of Credit




 
EXHIBIT A-6

--------------------------------------------------------------------------------

 
SUPPLEMENT TO SCHEDULE 4.7
TO PLEDGE AND SECURITY AGREEMENT
 
Additional Information:
 
(A)           Copyrights
 
(B)           Copyright Licenses
 
(C)           Patents
 
(D)           Patent Licenses
 
(E)           Trademarks
 
(F)           Trademark Licenses
 
(G)           Trade Secret Licenses
 
(H)           Intellectual Property Exceptions
 


 
EXHIBIT A-7

--------------------------------------------------------------------------------

 
SUPPLEMENT TO SCHEDULE 4.8
TO PLEDGE AND SECURITY AGREEMENT
 
Additional Information:
 
Name of
Grantor                                                                      Commercial
Tort Claims




 
EXHIBIT A-8

--------------------------------------------------------------------------------

 
EXHIBIT B
TO PLEDGE AND SECURITY AGREEMENT
 
UNCERTIFICATED SECURITIES CONTROL AGREEMENT
 
This Uncertificated Securities Control Agreement dated as of _________, 20__
among ________________ (the "Pledgor"), TPG SPECIALTY LENDING, INC., as
collateral agent for the Secured Parties, (the "Collateral Agent") and
____________, a ________[corporation/limited liability company] (the
"Issuer").  Capitalized terms used but not defined herein shall have the meaning
assigned in the Pledge and Security Agreement dated September 30, 2013, among
the Pledgor, the other Grantors party thereto and the Collateral Agent (the
"Security Agreement").  All references herein to the "UCC" shall mean the
Uniform Commercial Code as in effect in the State of New York.
 
Section 1.  Registered Ownership of Shares.  The Issuer hereby confirms and
agrees that as of the date hereof the Pledgor is the registered owner of
__________ shares of the Issuer's [common stock/units] (the "Pledged Shares")
and the Issuer shall not change the registered owner of the Pledged Shares
without the prior written consent of the Collateral Agent.
 
Section 2.  Instructions.  If at any time the Issuer shall receive instructions
originated by the Collateral Agent relating to the Pledged Shares, the Issuer
shall comply with such instructions without further consent by the Pledgor or
any other person.
 
Section 3.  Additional Representations and Warranties of the Issuer.  The Issuer
hereby represents and warrants to the Collateral Agent:
 
(a)  It has not entered into, and until the termination of this agreement will
not enter into, any agreement with any other person relating the Pledged Shares
pursuant to which it has agreed to comply with instructions issued by such other
person; and
 
(b)  It has not entered into, and until the termination of this agreement will
not enter into, any agreement with the Pledgor or the Collateral Agent
purporting to limit or condition the obligation of the Issuer to comply with
Instructions as set forth in Section 2 hereof.
 
(c)  Except for the claims and interest of the Collateral Agent and of the
Pledgor in the Pledged Shares, the Issuer does not know of any claim to, or
interest in, the Pledged Shares.  If any person asserts any lien, encumbrance or
adverse claim (including any writ, garnishment, judgment, warrant of attachment,
execution or similar process) against the Pledged Shares, the Issuer will
promptly notify the Collateral Agent and the Pledgor thereof.
 
(d)  This Uncertificated Securities Control Agreement is the valid and legally
binding obligation of the Issuer.
 
Section 4.  Choice of Law.  This Agreement shall be governed by the laws of the
State of New York.
 
 
EXHIBIT B-1

--------------------------------------------------------------------------------

 
Section 5.  Conflict with Other Agreements.  In the event of any conflict
between this Agreement (or any portion thereof) and any other agreement now
existing or hereafter entered into, the terms of this Agreement shall
prevail.  No amendment or modification of this Agreement or waiver of any right
hereunder shall be binding on any party hereto unless it is in writing and is
signed by all of the parties hereto.
 
Section 6.  Voting Rights.  Until such time as the Collateral Agent shall
otherwise instruct the Issuer in writing, the Pledgor shall have the right to
vote the Pledged Shares.
 
Section 7.  Successors; Assignment.  The terms of this Agreement shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective corporate successors or heirs and personal representatives who obtain
such rights solely by operation of law.  The Collateral Agent may assign its
rights hereunder only with the express written consent of the Issuer and by
sending written notice of such assignment to the Pledgor.
 
Section 8.  Indemnification of Issuer.  The Pledgor and the Collateral Agent
hereby agree that (a) the Issuer is released from any and all liabilities to the
Pledgor and the Collateral Agent arising from the terms of this Agreement and
the compliance of the Issuer with the terms hereof, except to the extent that
such liabilities arise from the Issuer's negligence and (b) the Pledgor, its
successors and assigns shall at all times indemnify and save harmless the Issuer
from and against any and all claims, actions and suits of others arising out of
the terms of this Agreement or the compliance of the Issuer with the terms
hereof, except to the extent that such arises from the Issuer's negligence, and
from and against any and all liabilities, losses, damages, costs, charges,
counsel fees and other expenses of every nature and character arising by reason
of the same, until the termination of this Agreement.
 
Section 9.  Notices.  Any notice, request or other communication required or
permitted to be given under this Agreement shall be in writing and deemed to
have been properly given when delivered in person, or when sent by telecopy or
other electronic means and electronic confirmation of error free receipt is
received or two (2) days after being sent by certified or registered United
States mail, return receipt requested, postage prepaid, addressed to the party
at the address set forth below.
 
Pledgor:                              [INSERT ADDRESS]
Attention:
Telecopier:
 
 
Collateral Agent:
TPG SPECIALTY LENDING, INC.

 
888 7th Avenue, 4th Floor

 
New York, NY 10019

Attention  Philip T. Warren
Facsimile:  (212) 430-4611
 
Issuer:                                [INSERT ADDRESS]
Attention:
Telecopier:
 
Any party may change its address for notices in the manner set forth above.
 
 
EXHIBIT B-2

--------------------------------------------------------------------------------

 
Section 10.  Termination.  The obligations of the Issuer to the Collateral Agent
pursuant to this Control Agreement shall continue in effect until the security
interests of the Collateral Agent in the Pledged Shares have been terminated
pursuant to the terms of the Security Agreement and the Collateral Agent has
notified the Issuer of such termination in writing.  The Collateral Agent agrees
to provide Notice of Termination in substantially the form of Exhibit A hereto
to the Issuer upon the request of the Pledgor on or after the termination of the
Collateral Agent's security interest in the Pledged Shares pursuant to the terms
of the Security Agreement.  The termination of this Control Agreement shall not
terminate the Pledged Shares or alter the obligations of the Issuer to the
Pledgor pursuant to any other agreement with respect to the Pledged Shares.
 
Section 11.  Counterparts.  This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.
 

 
[NAME OF PLEDGOR]
         
By: _______________________
 
Name:
 
Title:
             
TPG SPECIALTY LENDING, INC.,
 
as Collateral Agent
         
By: _______________________
 
Name:
 
Title:
             
[NAME OF ISSUER]
         
By: _______________________
 
Name:
 
Title:
   



 
EXHIBIT B-3

--------------------------------------------------------------------------------

 
Exhibit A
[Letterhead of Collateral Agent]
 
[Date]
 
[Name and Address of Issuer]
 
Attention: _______________________
 
Re:  Termination of Control Agreement
 
You are hereby notified that the Uncertificated Securities Control Agreement
between you, [the Pledgor] and the undersigned (a copy of which is attached) is
terminated and you have no further obligations to the undersigned pursuant to
such Agreement.  Notwithstanding any previous instructions to you, you are
hereby instructed to accept all future directions with respect to Pledged Shares
(as defined in the Uncertificated Control Agreement) from [the Pledgor].  This
notice terminates any obligations you may have to the undersigned with respect
to the Pledged Shares, however nothing contained in this notice shall alter any
obligations which you may otherwise owe to [the Pledgor] pursuant to any other
agreement.
 
You are instructed to deliver a copy of this notice by facsimile transmission to
[insert name of Pledgor].
 
Very truly yours,




TPG SPECIALTY LENDING, INC.,
as Collateral Agent


By: _______________________
Name:
Title:
 
 
Exhibit B-A-1

--------------------------------------------------------------------------------

 
EXHIBIT C
TO PLEDGE AND SECURITY AGREEMENT
 
SECURITIES ACCOUNT CONTROL AGREEMENT
 
This Securities Account Control Agreement dated as of _________, 20__ (this
"Agreement") among ____________________________ (the "Debtor"), TPG SPECIALTY
LENDING, INC., as collateral agent for the Secured Parties (the "Collateral
Agent") and ____________, in its capacity as a "securities intermediary" as
defined in Section 8-102 of the UCC (in such capacity, the "Securities
Intermediary").  Capitalized terms used but not defined herein shall have the
meaning assigned thereto in the Pledge and Security Agreement, dated September
30, 2013, among the Debtor, the other Grantors party thereto and the Collateral
Agent (as amended, restated, supplemented or otherwise modified from time to
time, the "Security Agreement").  All references herein to the "UCC" shall mean
the Uniform Commercial Code as in effect in the State of New York.
 
Section 1.  Establishment of Securities Account.  The Securities Intermediary
hereby confirms and agrees that:
 
(a)           The Securities Intermediary has established account number
[IDENTIFY ACCOUNT NUMBER] in the name "[IDENTIFY EXACT TITLE OF ACCOUNT]" (such
account and any successor account, the "Securities Account") and the Securities
Intermediary shall not change the name or account number of the Securities
Account without the prior written consent of the Collateral Agent;
 
(b)           All securities or other property underlying any financial assets
credited to the Securities Account shall be registered in the name of the
Securities Intermediary, indorsed to the Securities Intermediary or in blank or
credited to another securities account maintained in the name of the Securities
Intermediary and in no case will any financial asset credited to the Securities
Account be registered in the name of the Debtor, payable to the order of the
Debtor or specially indorsed to the Debtor except to the extent the foregoing
have been specially indorsed to the Securities Intermediary or in blank;
 
(c)           All property delivered to the Securities Intermediary pursuant to
the Security Agreement will be promptly credited to the Securities Account; and
 
(d)           The Securities Account is a "securities account" within the
meaning of Section 8-501 of the UCC.
 
Section 2.  "Financial Assets" Election.  The Securities Intermediary hereby
agrees that each item of property (including, without limitation,
any  investment property, financial asset, security, instrument, general
intangible or cash) credited to the Securities Account shall be treated as a
"financial asset" within the meaning of Section 8-102(a)(9) of the UCC.
 
Section 3.  Control of the Securities Account.  If at any time the Securities
Intermediary shall receive any order from the Collateral Agent directing
transfer or redemption of any financial asset relating to the Securities
Account, the Securities Intermediary shall comply with such entitlement order
without further consent by the Debtor or any other person.  If the Debtor is
otherwise entitled to issue entitlement orders and such orders conflict with any
entitlement order issued by the Collateral Agent, the Securities Intermediary
shall follow the orders issued by the Collateral Agent.
 
 
Exhibit C-1

--------------------------------------------------------------------------------

 
Section 4.  Subordination of Lien; Waiver of Set-Off.  In the event that the
Securities Intermediary has or subsequently obtains by agreement, by operation
of law or otherwise a security interest in the Securities Account or any
security entitlement credited thereto, the Securities Intermediary hereby agrees
that such security interest shall be subordinate to the security interest of the
Collateral Agent.  The financial assets and other items deposited to the
Securities Account will not be subject to deduction, set-off, banker's lien, or
any other right in favor of any person other than the Collateral Agent (except
that the Securities Intermediary may set off (i) all amounts due to the
Securities Intermediary in respect of customary fees and expenses for the
routine maintenance and operation of the Securities Account and (ii) the face
amount of any checks which have been credited to such Securities Account but are
subsequently returned unpaid because of uncollected or insufficient funds).
 
Section 5.  Choice of Law.  This Agreement and the Securities Account shall each
be governed by the laws of the State of New York.  Regardless of any provision
in any other agreement, for purposes of the UCC, New York shall be deemed to be
the Securities Intermediary's jurisdiction (within the meaning of Section 8-110
of the UCC) and the Securities Account (as well as the securities entitlements
related thereto) shall be governed by the laws of the State of New York.
 
Section 6.  Conflict with Other Agreements.
 
(a)           In the event of any conflict between this Agreement (or any
portion thereof) and any other agreement now existing or hereafter entered into,
the terms of this Agreement shall prevail;
 
(b)           No amendment or modification of this Agreement or waiver of any
right hereunder shall be binding on any party hereto unless it is in writing and
is signed by all of the parties hereto;
 
(c)           The Securities Intermediary hereby confirms and agrees that:
 
(i)  There are no other control agreements entered into between the Securities
Intermediary and the Debtor with respect to the Securities Account;
 
(ii)  It has not entered into, and until the termination of this Agreement, will
not enter into, any agreement with any other person relating to the Securities
Account and/or any financial assets credited thereto pursuant to which it has
agreed to comply with entitlement orders (as defined in Section 8-102(a)(8) of
the UCC) of such other person; and
 
(iii)  It has not entered into, and until the termination of this Agreement,
will not enter into, any agreement with the Debtor or the Collateral Agent
purporting to limit or condition the obligation of the Securities Intermediary
to comply with entitlement orders as set forth in Section 3 hereof.
 
 
Exhibit C-2

--------------------------------------------------------------------------------

 
Section 7.  Adverse Claims.  Except for the claims and interest of the
Collateral Agent and of the Debtor in the Securities Account, the Securities
Intermediary does not know of any claim to, or interest in, the Securities
Account or in any "financial asset" (as defined in Section 8-102(a) of the UCC)
credited thereto.  If any person asserts any lien, encumbrance or adverse claim
(including any writ, garnishment, judgment, warrant of attachment, execution or
similar process) against the Securities Account or in any financial asset
carried therein, the Securities Intermediary will promptly notify the Collateral
Agent and the Debtor thereof.
 
Section 8.  Maintenance of Securities Account.  In addition to, and not in lieu
of, the obligation of the Securities Intermediary to honor entitlement orders as
agreed in Section 3 hereof, the Securities Intermediary agrees to maintain the
Securities Account as follows:
 
(a)           Notice of Sole Control.  If at any time the Collateral Agent
delivers to the Securities Intermediary a Notice of Sole Control in
substantially the form set forth in Exhibit A hereto, the Securities
Intermediary agrees that after receipt of such notice, it will take all
instruction with respect to the Securities Account solely from the Collateral
Agent.
 
(b)           Voting Rights.  Until such time as the Securities Intermediary
receives a Notice of Sole Control pursuant to subsection (a) of this Section 8,
the Debtor shall direct the Securities Intermediary with respect to the voting
of any financial assets credited to the Securities Account.
 
(c)           Permitted Investments.  Until such time as the Securities
Intermediary receives a Notice of Sole Control signed by the Collateral Agent,
the Debtor shall direct the Securities Intermediary with respect to the
selection of investments to be made for the Securities Account; provided,
however, that the Securities Intermediary shall not honor any instruction to
purchase any investments other than investments of a type described on Exhibit B
hereto.
 
(d)           Statements and Confirmations.  The Securities Intermediary will
promptly send copies of all statements, confirmations and other correspondence
concerning the Securities Account and/or any financial assets credited thereto
simultaneously to each of the Debtor and the Collateral Agent at the address for
each set forth in Section 12 of this Agreement.
 
(e)           Tax Reporting.  All items of income, gain, expense and loss
recognized in the Securities Account shall be reported to the Internal Revenue
Service and all state and local taxing authorities under the name and taxpayer
identification number of the Debtor.
 
Section 9.  Representations, Warranties and Covenants of the Securities
Intermediary.  The Securities Intermediary hereby makes the following
representations, warranties and covenants:
 
(a)           The Securities Account has been established as set forth in
Section 1 above and such Securities Account will be maintained in the manner set
forth herein until termination of this Agreement; and
 
 
Exhibit C-3

--------------------------------------------------------------------------------

 
(b)           This Agreement is the valid and legally binding obligation of the
Securities Intermediary.
 
Section 10.  Indemnification of Securities Intermediary.  The Debtor and the
Collateral Agent hereby agree that (a) the Securities Intermediary is released
from any and all liabilities to the Debtor and the Collateral Agent arising from
the terms of this Agreement and the compliance of the Securities Intermediary
with the terms hereof, except to the extent that such liabilities arise from the
Securities Intermediary's negligence and (b) the Debtor, its successors and
assigns shall at all times indemnify and save harmless the Securities
Intermediary from and against any and all claims, actions and suits of others
arising out of the terms of this Agreement or the compliance of the Securities
Intermediary with the terms hereof, except to the extent that such arises from
the Securities Intermediary's negligence, and from and against any and all
liabilities, losses, damages, costs, charges, counsel fees and other expenses of
every nature and character arising by reason of the same, until the termination
of this Agreement.
 
Section 11.  Successors; Assignment.  The terms of this Agreement shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective corporate successors or heirs and personal representatives who obtain
such rights solely by operation of law.  The Collateral Agent may assign its
rights hereunder only with the express written consent of the Securities
Intermediary and by sending written notice of such assignment to the Debtor.
 
Section 12.  Notices.   Any notice, request or other communication required or
permitted to be given under this Agreement shall be in writing and deemed to
have been properly given when delivered in person, or when sent by telecopy or
other electronic means and electronic confirmation of error free receipt is
received or two (2) days after being sent by certified or registered United
States mail, return receipt requested, postage prepaid, addressed to the party
at the address set forth below.
 
Debtor:                                  [INSERT ADDRESS]
Attention:
Telecopier:
 
 
Collateral Agent:
TPG SPECIALTY LENDING, INC.

 
888 7th Avenue, 4th Floor

 
New York, NY 10019

Attention  Philip T. Warren
 
Facsimile:  (212) 430-4611

 
Securities Intermediary:
[INSERT ADDRESS]

Attention:
Telecopier:
 
Any party may change its address for notices in the manner set forth above.
 
Section 13.  Termination.  The obligations of the Securities Intermediary to the
Collateral Agent pursuant to this Agreement shall continue in effect until the
security interest of the Collateral Agent in the Securities Account has been
terminated pursuant to the terms of the Security Agreement and the Collateral
Agent has notified the Securities Intermediary of such termination in
writing.  The Collateral Agent agrees to provide Notice of Termination in
substantially the form of Exhibit C hereto to the Securities Intermediary upon
the request of the Debtor on or after the termination of the Collateral Agent's
security interest in the Securities Account pursuant to the terms of the
Security Agreement.  The termination of this Agreement shall not terminate the
Securities Account or alter the obligations of the Securities Intermediary to
the Debtor pursuant to any other agreement with respect to the Securities
Account.
 
 
Exhibit C-4

--------------------------------------------------------------------------------

 
Section 14.  Counterparts.  This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Account
Control Agreement to be executed as of the date first above written by their
respective officers thereunto duly authorized.
 

 
[DEBTOR]
         
By: ________________________________
 
Name:
 
Title:
         
TPG SPECIALTY LENDING, INC.,
 
as Collateral Agent
         
By: ________________________________
 
Name:
 
Title:
             
[NAME OF SECURITIES  INTERMEDIARY],
 
as Securities Intermediary
         
By: ________________________________
 
Name:
 
Title:



 
Exhibit C-5

--------------------------------------------------------------------------------

 
EXHIBIT A
TO SECURITIES ACCOUNT CONTROL AGREEMENT
 
[Letterhead of Collateral Agent]
 


 
[Date]
 
[Name and Address of Securities Intermediary]
 
Attention:
 
Re:  Notice of Sole Control
 
Ladies and Gentlemen:
 
As referenced in the Securities Account Control Agreement dated as of _______,
20__ among [NAME OF THE DEBTOR], you and the undersigned (a copy of which is
attached), we hereby give you notice of our sole control over securities account
number ____________ (the "Securities Account") and all financial assets credited
thereto.  You are hereby instructed not to accept any direction, instructions or
entitlement orders with respect to the Securities Account or the financial
assets credited thereto from any person other than the undersigned, unless
otherwise ordered by a court of competent jurisdiction.
 
You are instructed to deliver a copy of this notice by facsimile transmission to
[NAME OF THE DEBTOR].
 
Very truly yours,
 


 
TPG SPECIALTY LENDING, INC.,
as Collateral Agent

 
By: ________________________________
Name:
Title:
 
cc:  [NAME OF THE DEBTOR]


 
Exhibit C-A-1

--------------------------------------------------------------------------------

 
EXHIBIT B
TO SECURITIES ACCOUNT CONTROL AGREEMENT
 
Permitted Investments
 
[TO COME]
 


 
Exhibit C-B-1

--------------------------------------------------------------------------------

 
EXHIBIT C
TO SECURITIES ACCOUNT CONTROL AGREEMENT
 
[Letterhead of the Collateral Agent]


 
[Date]
 
[Name and Address of Securities Intermediary]
 
Attention:
 
Re:  Termination of Securities Account Control Agreement
 
You are hereby notified that the Securities Account Control Agreement dated as
of _______, 20__ among you, [NAME OF THE DEBTOR] and the undersigned (a copy of
which is attached) is terminated and you have no further obligations to the
undersigned pursuant to such Agreement.  Notwithstanding any previous
instructions to you, you are hereby instructed to accept all future directions
with respect to account number(s)                from [NAME OF THE
DEBTOR].  This notice terminates any obligations you may have to the undersigned
with respect to such account, however nothing contained in this notice shall
alter any obligations which you may otherwise owe to [NAME OF THE DEBTOR]
pursuant to any other agreement.
 
You are instructed to deliver a copy of this notice by facsimile transmission to
[NAME OF THE DEBTOR].
 
Very truly yours,


TPG SPECIALTY LENDING, INC.,
as Collateral Agent




By: ________________________________
Name:
Title:
 
 
Exhibit C-C-1

--------------------------------------------------------------------------------

 
EXHIBIT D
TO PLEDGE AND SECUTITY AGREEMENT
 
FORM OF GRANT OF A SECURITY INTEREST --TRADEMARKS
 
WHEREAS, Global Geophysical Services, Inc. and certain of its Subsidiaries (each
individually a "Grantor" and collectively the "Grantors") has adopted, used and
is using, and holds all right, title and interest in and to, the trademarks and
service marks listed on the attached Schedule A, which trademarks and service
marks are registered or applied for in the United States Patent and Trademark
Office (the "Trademarks");
 
WHEREAS, the Grantors have entered into a Pledge and Security Agreement, dated
September 30, 2013 (as amended, restated, supplemented, modified or otherwise
changed from time to time, the "Security Agreement"), in favor of TPG Specialty
Lending, Inc., as the Collateral Agent for itself and certain lenders (in such
capacity, together with its successors and assigns, if any, the "Grantee"); and
 
WHEREAS, pursuant to the Security Agreement, the Grantors have granted to the
Grantee, and granted to the Grantee for the benefit of the Secured Parties (as
such term is defined in the Security Agreement), a continuing security interest
in all right, title and interest of the Grantors in, to and under the
Trademarks, together with, among other things, the goodwill of the business
symbolized by the Trademarks and the applications and registrations thereof, and
all proceeds thereof, including, without limitation, any and all causes of
action which may exist by reason of infringement thereof and any and all damages
arising from past, present and future violations thereof (the "Collateral"), to
secure the payment, performance and observance of the Secured Obligations (as
defined in the Security Agreement).
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantors do hereby grant to the Grantee
and grant to the Grantee for the benefit of the Secured Parties, a continuing
security interest in the Collateral to secure the prompt payment, performance
and observance of the Secured Obligations.
 
The Grantors do hereby further acknowledge and affirm that the rights and
remedies of the Grantee with respect to the Collateral are more fully set forth
in the Security Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein.
 
[Remainder of page intentionally left blank]


 
EXHIBIT D-1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Grantors have caused this Assignment to be duly executed
by its officer thereunto duly authorized as of _______ __ 20 .
 

     
[GRANTOR]
     
By: ________________________________
 
Name:
 
Title:
         
[GRANTOR]
     
By: ________________________________
 
Name:
 
Title:
       





 
 
EXHIBIT D-2

--------------------------------------------------------------------------------

 
STATE OF ____________
ss.:
COUNTY OF __________
 
On this ____ day of ________, ___, before me personally came ________________,
to me known to be the person who executed the foregoing instrument, and who,
being duly sworn by me, did depose and say that s/he is the ________________ of
_______________________________________, a ____________________, and that s/he
executed the foregoing instrument in the firm name of
_______________________________________, and that s/he had authority to sign the
same, and s/he acknowledged to me that he executed the same as the act and deed
of said firm for the uses and purposes therein mentioned.
 
 
 
_____________________
[Notary Seal]






 
EXHIBIT D-3

--------------------------------------------------------------------------------

 
SCHEDULE A TO GRANT OF A SECURITY INTEREST
 


 


[Trademark Registrations and Applications]


 


 




 
 
Exhibit D-A-1

--------------------------------------------------------------------------------

 
EXHIBIT E
TO PLEDGE AND SECURITY AGREEMENT
 
FORM OF GRANT OF A SECURITY INTEREST -- COPYRIGHTS
 
WHEREAS, Global Geophysical Services, Inc. and certain of its Subsidiaries (each
individually a "Grantor" and collectively the "Grantors") holds all right, title
and interest in the copyrights listed on the attached Schedule A, which
copyrights are registered in the United States Copyright Office (the
"Copyrights");
 
WHEREAS, the Grantors have entered into a Pledge and Security Agreement, dated
September 30, 2013 (as amended, restated, supplemented, modified or otherwise
changed from time to time, the "Security Agreement"), in favor of TPG Specialty
Lending, Inc., as the Collateral Agent for itself and certain lenders (in such
capacity, together with its successors and assigns, if any, the "Grantee"); and
 
WHEREAS, pursuant to the Security Agreement, the Grantors have granted to the
Grantee, and granted to the Grantee for the benefit of the Secured Parties (as
such term is defined in the Security Agreement), a continuing security interest
in all right, title and interest of the Grantors in, to and under the Copyrights
and the applications and registrations thereof, and all proceeds thereof,
including, without limitation, any and all causes of action which may exist by
reason of infringement thereof and any and all damages arising from past,
present and future violations thereof (the "Collateral"), to secure the payment,
performance and observance of the Secured Obligations (as defined in the
Security Agreement).
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantors do hereby grant to the Grantee
and grant to the Grantee for the benefit of the Secured Parties, a continuing
security interest in the Collateral to secure the prompt payment, performance
and observance of the Secured Obligations.
 
The Grantors do hereby further acknowledge and affirm that the rights and
remedies of the Grantee with respect to the Collateral are more fully set forth
in the Security Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein.
 
[Remainder of page intentionally left blank]
 


 
EXHIBIT E-1

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Grantors have caused this Assignment to be duly executed
by its officer thereunto duly authorized as of __________ __, ____.
 

     
[GRANTOR]
     
By: ________________________
 
Name:
 
Title:
     
[GRANTOR]
     
By: ________________________
 
Name:
 
Title:
       





 
EXHIBIT E-2

--------------------------------------------------------------------------------

 
STATE OF ____________
ss.:
COUNTY OF __________
 
On this ____ day of ______, _____, before me personally came ________________,
to me known to be the person who executed the foregoing instrument, and who,
being duly sworn by me, did depose and say that s/he is the ________________ of
_______________________________________, a ____________________, and that s/he
executed the foregoing instrument in the firm name of
_______________________________________, and that s/he had authority to sign the
same, and s/he acknowledged to me that he executed the same as the act and deed
of said firm for the uses and purposes therein mentioned.
 
 


 
 
____________________
[Notary Seal]






 
EXHIBIT E-3

--------------------------------------------------------------------------------

 
SCHEDULE A TO GRANT OF A SECURITY INTEREST
 


 
[Copyright Registrations and Applications]





 
 


 


 
Exhibit E-A-1

--------------------------------------------------------------------------------

 
EXHIBIT F
TO PLEDGE AND SECURITY AGREEMENT
 
FORM OF GRANT OF A SECURITY INTEREST -- PATENTS
 
WHEREAS, Global Geophysical Services, Inc. and certain of its Subsidiaries (each
individually a "Grantor" and collectively the "Grantors") holds all right, title
and interest in the letter patents, design patents and utility patents listed on
the attached Schedule A, which patents are issued or applied for in the United
States Patent and Trademark Office (the "Patents");
 
WHEREAS, the Grantors have entered into a Pledge and Security Agreement, dated
September 30, 2013 (as amended, restated, supplemented, modified or otherwise
changed from time to time, the "Security Agreement"), in favor of TPG Specialty
Lending, Inc., as the Collateral Agent for itself and certain lenders (in such
capacity, together with its successors and assigns, if any, the "Grantee"); and
 
WHEREAS, pursuant to the Security Agreement, the Grantors have granted to the
Grantee, and granted to the Grantee for the benefit of the Secured Parties (as
such term is defined in the Security Agreement), a continuing security interest
in all right, title and interest of the Grantors in, to and under the Patents
and the applications and registrations thereof, and all proceeds thereof,
including, without limitation, any and all causes of action which may exist by
reason of infringement thereof and any and all damages arising from past,
present and future violations thereof (the "Collateral"), to secure the payment,
performance and observance of the Secured Obligations (as defined in the
Security Agreement).
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantors do hereby grant to the Grantee
and grant to the Grantee for the benefit of the Secured Parties, a continuing
security interest in the Collateral to secure the prompt payment, performance
and observance of the Secured Obligations.
 
The Grantors do hereby further acknowledge and affirm that the rights and
remedies of the Grantee with respect to the Collateral are more fully set forth
in the Security Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein.
 
[Remainder of page intentionally left blank]
 


 
F-1

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Grantors have caused this Assignment to be duly executed
by its officer thereunto duly authorized as of __________ ___, _____.
 

     
[GRANTOR]
     
By: _______________________
 
Name:
 
Title:
         
[GRANTOR]
     
By: _______________________
 
Name:
 
Title:
       





 
F-2

--------------------------------------------------------------------------------

 
STATE OF ____________
ss.:
COUNTY OF __________
 
On this ____ day of ______, ____, before me personally came ________________, to
me known to be the person who executed the foregoing instrument, and who, being
duly sworn by me, did depose and say that s/he is the ________________ of
_______________________________________, a ____________________, and that s/he
executed the foregoing instrument in the firm name of
_______________________________________, and that s/he had authority to sign the
same, and s/he acknowledged to me that he executed the same as the act and deed
of said firm for the uses and purposes therein mentioned.
 
 


 
 
_______________________
[Notary Seal]




 
F-3

--------------------------------------------------------------------------------

 
SCHEDULE A TO GRANT OF A SECURITY INTEREST
 


 
[Patents and Patent Applications]










 
Exhibit F-A-1

--------------------------------------------------------------------------------

 
EXHIBIT E TO
FINANCING AGREEMENT
 
ASSIGNMENT AND ASSUMPTION AGREEMENT
 
This Assignment and Assumption Agreement (the "Assignment") is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the "Assignor") and [Insert name of Assignee] (the
"Assignee").  Capitalized terms used but not defined herein shall have the
meanings given to them in the Financing Agreement identified below (as it may be
amended, supplemented or otherwise modified from time to time, the "Financing
Agreement"), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto ( the "Standard Terms and Conditions") are hereby agreed to and
incorporated herein by reference and made a part of this Assignment as if set
forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Financing Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor's rights and obligations under the Financing Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor's outstanding
rights and obligations under the respective facilities identified below (the
"Assigned Interest").  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and the Financing
Agreement, without representation or warranty by the Assignor.
 
1.
Assignor:
______________________
     
2.
Assignee:
______________________
     
3.
Borrower:
Global Geophysical Services, Inc.
     
4.
Collateral Agent:
TPG Specialty Lending, Inc., as the collateral agent under the Financing
Agreement
     
5.
Administrative Agent:
TPG Specialty Lending, Inc., as the administrative agent under the Financing
Agreement
     
6.
Financing Agreement:
The Financing Agreement, dated as of September 30, 2013, by and among Global
Geophysical Services, Inc., a Delaware corporation ("Company") and certain
Subsidiaries of the Company, as Guarantors, the Lenders from time to time party
thereto, TPG SPECIALTY LENDING, INC., a Delaware corporation ("TSL"), as
administrative agent for the Lenders (in such capacity, "Administrative Agent"),
TSL, as collateral agent for the Lenders (in such capacity, "Collateral Agent")
and as co-

 
 
 

--------------------------------------------------------------------------------

 
 

    lead arranger (in such capacity, the "TSL Co-Lead Arranger"), and TENNENBAUM
CAPITAL PARTNERS, LLC, a Delaware limited liability company, as co-lead arranger
(in such capacity, the "TCP Co-Lead Arranger" and together with the TSL Co-Lead
Arranger, each a "Co-Lead Arranger" and, collectively, the "Co-Lead Arrangers"),
as amended, supplemented or otherwise modified from time to time.      
7.
Assigned Interest:
 



Facility Assigned
 
Aggregate Amount
of
Commitment/
Loans
for all Lenders
 
Amount of
Commitment/
Loans
Assigned
 
Percentage
Assigned of
Commitment/
Loans1
 
____________
$______________
$______________
____________%
____________
$______________
$______________
____________%



Effective Date: ______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE  AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
 
 
 

______________________ 
1 Set forth, to at least 9 decimals, as a percentage of the Commitment/ Loans of
all Lenders thereunder.
 
 
 
EXHIBIT E-2

--------------------------------------------------------------------------------

 


7.
Notice and Wire Instructions:
                     
[NAME OF ASSIGNOR]
 
 
[NAME OF ASSIGNEE]
 
         
Notices:
 
Notices:
         
_________________________
 
_________________________
 
_________________________
 
_________________________
 
_________________________
 
_________________________
 
Attention:
 
Attention:
 
Telecopier:
 
Telecopier:
         
with a copy to:
 
with a copy to:
         
_________________________
 
_________________________
 
_________________________
 
_________________________
 
_________________________
 
_________________________
 
Attention:
 
Attention:
 
Telecopier:
 
Telecopier:
       
Wire Instructions:
 
Wire Instructions:

 

 
 
EXHIBIT E-3

--------------------------------------------------------------------------------

 


The terms set forth in this Assignment are hereby agreed to:
 

 
ASSIGNOR
 
[NAME OF ASSIGNOR]
     
By:_______________________
 
Title:
     
ASSIGNEE
 
[NAME OF ASSIGNEE]
         
By:_______________________
 
Title:
   



[Consented to]2:
 
TPG SPECIALTY LENDING, INC.,
as Collateral Agent
 
By:_______________________
Title:
   



[Consented to]3:
 
[NAME OF TCP FUND REPRESENTATIVE]
as TCP Fund Representative
 
By:_______________________
Title:
   




______________________
2 To be added only if the consent of the Collateral Agent is required pursuant
to Section 10.6(c)(ii) of the Financing Agreement.
 
3 To be added only if the consent of the TCP Fund Representative is required
pursuant to Section 10.6(c)(ii) of the Financing Agreement.
 
 
EXHIBIT E-4

--------------------------------------------------------------------------------

 
 
[Consented to]4:
 
GLOBAL GEOPHYSICAL SERVICES, INC.
   
By:_______________________
Title:



 
 
 

______________________
4 To be added only if the consent of the Company is required pursuant to Section
10.6(c)(ii) of the Financing Agreement.
 
 
 

--------------------------------------------------------------------------------

 

 
Received:
 
TPG SPECIALTY LENDING, INC.,
as Administrative Agent
 
By:_______________________
Title:
   

 

 
 
EXHIBIT E-2

--------------------------------------------------------------------------------

 
ANNEX 1
 
STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ASSUMPTION AGREEMENT
 
1.
Representations and Warranties.

 
 
1.1
Assignor.  The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with any Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Financing Agreement or any other  instrument or document delivered
pursuant thereto, other than this Assignment (herein collectively the "Loan
Documents"), or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 
 
1.2
Assignee.  The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby and to become
a Lender under the Financing Agreement, (ii) it meets all requirements of an
Eligible Assignee under the Financing Agreement, (iii) from and after the
Effective Date, it shall be bound by the provisions of the Financing Agreement
and, to the extent of the Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it has received a copy of the Financing Agreement and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment and to purchase
the Assigned Interest on the basis of which it has made such analysis and
decision, (v) it has experience and expertise in the making of or investing in
commitments or loans such as the applicable Commitments or the Loans, as the
case may be, (vi) it will make or invest in, as the case may be, its Commitments
or the Loans for its own account in the ordinary course of its business and
without a view to distribution of such Commitments or the Loans within the
meaning of the Securities Act or the Exchange Act or other federal securities
laws (it being understood that, subject to the provisions of Section 10.6 of the
Financing Agreement, the disposition of any Loan or any interests therein shall
at all times remain within its exclusive control), (vii) such Lender does not
own or

 
 
EXHIBIT E-3

--------------------------------------------------------------------------------

 
 
 
 
own or control any Person owning or controlling, any trade debt or Indebtedness
of any Loan Party other than the Obligations or any Capital Stock of any Loan
Party, and (viii) if it is a Non-US Lender, attached to the Assignment is any
documentation required to be delivered by it pursuant to the terms of the
Financing Agreement, duly completed and executed by the Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at that time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 
2.
Payments.  Unless notice to the contrary is delivered to the Lender from the
Administrative Agent, payment to the Assignor by the Assignee in respect of the
Assigned Interest shall include such compensation to the Assignor as may be
agreed upon by the Assignor and the Assignee with respect to all unpaid interest
which has accrued on the Assigned Interest to but excluding the Effective
Date.  On and after the applicable Effective Date, the Assignee shall be
entitled to receive all interest paid or payable with respect to the Assigned
Interest, whether such interest accrued before or after the Effective Date.

 
3.
General Provisions.  This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and
assigns.  This Assignment may be executed in any number of counterparts, which
together shall constitute one instrument.  Delivery of an executed counterpart
of a signature page of this Assignment by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment.  This Assignment
shall be governed by, and construed in accordance with, the internal laws of the
State of New York without regard to conflict of laws principles thereof.

 


 
EXHIBIT E-4

--------------------------------------------------------------------------------

 
EXHIBIT F TO
FINANCING AGREEMENT
 
CERTIFICATE REGARDING NON-BANK STATUS
 
Reference is made to the Financing Agreement, dated as of September 30, 2013 (as
amended, restated, replaced, supplemented or otherwise modified from time to
time,  the "Financing Agreement"; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among GLOBAL
GEOPHYSICAL SERVICES, INC., a Delaware corporation ("Company") and certain
Subsidiaries of the Company, as Guarantors, the Lenders from time to time party
thereto, TPG SPECIALTY LENDING, INC., a Delaware corporation ("TSL"), as
administrative agent for the Lenders (in such capacity, "Administrative Agent"),
and TSL, as collateral agent for the Lenders (in such capacity, "Collateral
Agent") and as co-lead arranger (in such capacity, the "TSL Co-Lead Arranger"),
and TENNENBAUM CAPITAL PARTNERS, LLC, a Delaware limited liability company, as
co-lead arranger (in such capacity, the "TCP Co-Lead Arranger" and together with
the TSL Co-Lead Arranger, each a "Co-Lead Arranger" and, collectively, the
"Co-Lead Arrangers").
 
Pursuant to Section 2.19(d)(i) of the Financing Agreement, the undersigned
hereby certifies that it is not a "bank" or other Person described in Section
871(h) or Section 881(c)(3) of the Internal Revenue Code of 1986, as amended.
 
 

  [NAME OF LENDER]             By:        
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT G-1 TO
FINANCING AGREEMENT
 
CLOSING DATE CERTIFICATE
 
THE UNDERSIGNED HEREBY CERTIFY AS FOLLOWS:
 
1.  This certificate is executed on behalf of the Company by, respectively, the
chief executive officer and the chief financial officer of GLOBAL GEOPHYSICAL
SERVICES, INC. ("Company").
 
2.  Pursuant to Section 2.1 of the Financing Agreement, dated as of
September 30, 2013 (as amended, restated, replaced, supplemented or otherwise
modified from time to time, the "Financing Agreement"; the terms defined therein
and not otherwise defined herein being used herein as therein defined), by and
among GLOBAL GEOPHYSICAL SERVICES, INC., a Delaware corporation ("Company") and
certain Subsidiaries of the Company, as Guarantors, the Lenders from time to
time party thereto, TPG SPECIALTY LENDING, INC., a Delaware corporation ("TSL"),
as administrative agent for the Lenders (in such capacity, "Administrative
Agent"), TSL, as collateral agent for the Lenders (in such capacity, "Collateral
Agent") and as co-lead arranger (in such capacity, the "TSL Co-Lead Arranger"),
and TENNENBAUM CAPITAL PARTNERS, LLC, a Delaware limited liability company, as
co-lead arranger (in such capacity, the "TCP Co-Lead Arranger" and together with
the TSL Co-Lead Arranger, each a "Co-Lead Arranger" and, collectively, the
"Co-Lead Arrangers"), Company requests that Lenders make the following Loans on
September 30, 2013 (the "Closing Date"):
 

 
Term Loan A:
$82,800,000



 
3.           The Company certifies that as of the date hereof:
 
(a)           as of the Closing Date, the representations and warranties
contained in each Loan Document, certificate or other writing delivered to any
Agent or any Lender pursuant hereto or thereto on or prior to the Closing Date
are true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations or warranties that
already are qualified or modified as to "materiality" or "Material Adverse
Effect" in the text thereof, which representations and warranties are true and
correct in all respects subject to such qualification) on and as of the Closing
Date to the same extent as though made on and as of that date, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties were true and correct in
all material respects (except that such materiality qualifier shall not be
applicable to any representations or warranties that already are qualified or
modified as to "materiality" or "Material Adverse Effect" in the text thereof,
which representations and warranties were true and correct in all respects
subject to such qualification) on and as of such earlier date;
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           as of the Closing Date, no Event of Default or Default has
occurred and is continuing or would result from the consummation of the
applicable Credit Extension;
 
(c)           as of the Closing Date, there are no Adverse Proceedings that,
individually or in the aggregate, (a) relate to any Loan Document or the
transactions contemplated hereby or thereby or (b) would reasonably be expected
to have a Material Adverse Effect.  Neither Company nor any of its Subsidiaries
(i) is in violation of any applicable laws that, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect, or
(ii) is subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect; and
 
(d)           since December 31, 2012, no event, circumstance or change has
occurred that has caused or evidences, either in any case or in the aggregate, a
Material Adverse Effect.
 
4.           Company has delivered to the Collateral Agent true, complete and
correct copies of (a) the Historical Financial Statements, (b) pro forma
consolidated and consolidating balance sheets of Company and its Subsidiaries as
of the Closing Date, prepared in accordance with GAAP and reflecting the
transactions contemplated by the Loan Documents, and (c) the Projections.  On
and as of the Closing Date, the Projections are based on good faith estimates
and assumptions made by the management of Company believed by Company to be
reasonable at the time made and upon the best information reasonably available
to Company; provided, the Projections are not to be viewed as facts and that
actual results during the period or periods covered by the Projections may
differ from such Projections and that the differences may be material; provided,
further, as of the Closing Date, management of Company believe that the
Projections are reasonable and attainable.
 
5.           On the Closing Date and immediately after giving effect to the
Credit Extensions to be made on the Closing Date and to the transactions
contemplated under the Financing Agreement to occur on the Closing Date, the
Company has a minimum of $10,000,000 of Consolidated Liquidity.
 
6.           Company and its Subsidiaries are in compliance with the financial
covenants set forth in Section 6.8 on a pro forma basis after giving effect to
the proposed borrowing as of the last day of the Fiscal Quarter most recently
ended, and Company reasonably expects, after giving effect to the proposed
borrowing and based upon good faith determinations and projections consistent
with the Financial Plan, to be in compliance with all operating and financial
covenants set forth in the Financing Agreement as of the last day of each Fiscal
Quarter ending prior to the Maturity Date.
 
7.           On the Closing Date and immediately after giving effect to the
Credit Extensions to be made on the Closing Date, the sum of (1) the aggregate
principal balance of the Loans as of such date plus (2) all other Consolidated
Total Debt (other than the Senior Notes) outstanding as of such date shall not
exceed an amount equal to (x) Consolidated EBITDA of
 
 
 

--------------------------------------------------------------------------------

 
 
Company and its Subsidiaries for the six-month period ending June 30, 2013 times
2, multiplied by (y) 1.3.
 
8.           (A) The Credit Extensions to be made on the Closing Date are
permitted under each Senior Note Indenture (as in effect on the Closing Date,
without giving effect to any amendment or termination thereof), and (B) Company
is in compliance with Section 4.09 of each Senior Note Indenture.
 


 
[Remainder of page intentionally left blank.]
 
 

--------------------------------------------------------------------------------

 


The foregoing certifications are made and delivered as of September __, 2013.
 

 
GLOBAL GEOPHYSICAL SERVICES, INC.
     
By:  _______________________________
 
Name:  Richard C. White
 
Title:  Chief Executive Officer
         
By:  _______________________________
 
Name:  P. Mathew Verghese
 
Title:  Chief Financial Officer

 
 
 
Closing Date Certificate
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT G-2 TO
FINANCING AGREEMENT
 
FORM OF SOLVENCY CERTIFICATE
 
[●][●], 2013
 
This Solvency Certificate is being executed and delivered pursuant to Section
3.1(p) of that certain FINANCING AGREEMENT, dated as of September 30, 2013 (as
amended, restated, replaced, supplemented or otherwise modified from time to
time, the "Financing Agreement"; the terms defined therein being used herein as
therein defined)by and among GLOBAL GEOPHYSICAL SERVICES, INC., a Delaware
corporation ("Company") and certain Subsidiaries of the Company, as Guarantors,
the Lenders from time to time party thereto, TPG SPECIALTY LENDING, INC., a
Delaware corporation ("TSL"), as administrative agent for the Lenders (in such
capacity, "Administrative Agent"), TSL, as collateral agent for the Lenders (in
such capacity, "Collateral Agent") and as co-lead arranger (in such capacity,
the "TSL Co-Lead Arranger"), and TENNENBAUM CAPITAL PARTNERS, LLC, a Delaware
limited liability company, as co-lead arranger (in such capacity, the "TCP
Co-Lead Arranger" and together with the TSL Co-Lead Arranger, each a "Co-Lead
Arranger" and, collectively, the "Co-Lead Arrangers").
 
I, [●], the Chief Financial Officer of the Company, in such capacity and not in
an individual capacity, hereby certify as follows:
 
1.  
I am generally familiar with the businesses and assets of the Company and its
Subsidiaries, taken as a whole (the "Company Group"), and am duly authorized to
execute this Solvency Certificate on behalf of the Company pursuant to the
Financing Agreement; and

 
2.  
As of the date hereof and after giving effect to the consummation of the
transactions contemplated to occur on the Closing Date (including the incurrence
of the indebtedness and obligations being incurred in connection with the
Financing Agreement), (a) the sum of the Company's debt (including contingent
liabilities) does not exceed the present fair saleable value of the Company's
present assets; (b) the Company's capital is not unreasonably small in relation
to its business as contemplated on the Closing Date and reflected in the
Projections or with respect to any transaction contemplated or undertaken after
the Closing Date; (c) the Company has not incurred and does not intend to incur,
and does not believe (nor should it reasonably believe) that it will incur,
debts beyond its ability to pay such debts as they become due (whether at
maturity or otherwise); and (d) the Company is "solvent" within the meaning
given that term and similar terms under applicable laws relating to fraudulent
transfers and conveyances.  For purposes of this Solvency Certificate, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

 
 
 

--------------------------------------------------------------------------------

 
 
3.  
As of the date hereof and after giving effect to the consummation of the
transactions contemplated to occur on the Closing Date (including the incurrence
of the indebtedness and obligations being incurred in connection with the
Financing Agreement), (a) the sum of the Company Group’s debt (including
contingent liabilities) does not exceed the present fair saleable value of the
Company Group’s present assets; (b) the Company Group’s capital is not
unreasonably small in relation to its business as contemplated on the Closing
Date and reflected in the Projections or with respect to any transaction
contemplated or undertaken after the Closing Date; (c) the Company Group has not
incurred and does not intend to incur, and does not believe (nor should it
reasonably believe) that it will incur, debts beyond its ability to pay such
debts as they become due (whether at maturity or otherwise); and (d) the Company
Group is "solvent" within the meaning given that term and similar terms under
applicable laws relating to fraudulent transfers and conveyances.  For purposes
of this Solvency Certificate, the amount of any contingent liability at any time
shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).

 
 
Solvency Certificate

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.
 
 

        Name:    
Title:  Chief Financial Officer
 

 
 
Solvency Certificate

--------------------------------------------------------------------------------

 
EXHIBIT H TO
FINANCING AGREEMENT
 
COUNTERPART AGREEMENT
 
This COUNTERPART AGREEMENT, dated [mm/dd/yy] (this "Counterpart Agreement") is
delivered pursuant to that certain Financing Agreement, dated as of
September 30, 2013 (as amended, restated, replaced, supplemented or otherwise
modified from time to time,  the "Financing Agreement"; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among GLOBAL GEOPHYSICAL SERVICES, INC., a Delaware corporation
("Company") and certain Subsidiaries of the Company, as Guarantors, the Lenders
from time to time party thereto, TPG SPECIALTY LENDING, INC., a Delaware
corporation ("TSL"), as administrative agent for the Lenders (in such capacity,
"Administrative Agent"), TSL, as collateral agent for the Lenders (in such
capacity, "Collateral Agent") and as co-lead arranger (in such capacity, the
"TSL Co-Lead Arranger"), and TENNENBAUM CAPITAL PARTNERS, LLC, a Delaware
limited liability company, as co-lead arranger (in such capacity, the "TCP
Co-Lead Arranger" and together with the TSL Co-Lead Arranger, each a "Co-Lead
Arranger" and, collectively, the "Co-Lead Arrangers").
 
Section 1.            Pursuant to Section 5.10 of the Financing Agreement, the
undersigned hereby:
 
(a)           agrees that this Counterpart Agreement may be attached to the
Financing Agreement and that by the execution and delivery hereof, the
undersigned becomes a Guarantor under the Financing Agreement and agrees to be
bound by all of the terms thereof;
 
(b)           represents and warrants that each of the representations and
warranties set forth in the Financing Agreement and each other Loan Document,
and applicable to the undersigned as a Guarantor, is true and correct both
before and after giving effect to this Counterpart Agreement, except to the
extent that any such representation and warranty relates solely to any earlier
date, in which case such representation and warranty is true and correct as of
such earlier date;
 
(c)           certifies that neither the execution and delivery by the
undersigned of the Loan Documents nor the performance of the new Loan Party of
its obligations thereunder will result in a Default or Event of Default;
 
(d)           agrees to irrevocably and unconditionally guaranty the due and
punctual payment in full of all Guaranteed Obligations when the same shall
become due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, 11 U.S.C. § 362(a)) and in accordance with Article 7 of the Financing
Agreement; and
 
 
 

--------------------------------------------------------------------------------

 
 
(e)           the undersigned hereby (i) agrees that this counterpart may be
attached to the Pledge and Security Agreement, (ii) agrees that the undersigned
will comply with all the terms and conditions of the Pledge and Security
Agreement as if it were an original signatory thereto, (iii) grants to Secured
Party (as such term is defined in the Pledge and Security Agreement) a security
interest in all of the undersigned's right, title and interest in and to all
"Collateral" (as such term is defined in the Pledge and Security Agreement) of
the undersigned, in each case whether now or hereafter existing or in which the
undersigned now has or hereafter acquires an interest and wherever the same may
be located and (iv) delivers to Collateral Agent supplements to all schedules
attached to the Pledge and Security Agreement.  All such Collateral shall be
deemed to be part of the "Collateral" and hereafter subject to each of the terms
and conditions of the Pledge and Security Agreement.
 
Section 2.           The undersigned agrees from time to time, upon request of
Administrative Agent, to take such additional actions and to execute and deliver
such additional documents and instruments as Administrative Agent may request to
effect the transactions contemplated by, and to carry out the intent of, this
Agreement.  Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except by an instrument in writing signed by the party
(including, if applicable, any party required to evidence its consent to or
acceptance of this Agreement) against whom enforcement of such change, waiver,
discharge or termination is sought.  Any notice or other communication herein
required or permitted to be given shall be given in pursuant to Section 10.1 of
the Financing Agreement, and all for purposes thereof, the notice address of the
undersigned shall be the address as set forth on the signature page hereof.  In
case any provision in or obligation under this Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.
 
THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF.
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned has caused this Counterpart Agreement to be
duly executed and delivered by its duly authorized officer as of the date above
first written.
 

 
[NAME OF SUBSIDIARY]
     
By:______________________
 
Name:
 
Title:



Address for Notices:
 
______________
______________
______________
Attention:
Telecopier
 
with a copy to:
 
______________
______________
______________
Attention:
Telecopier
 

 
 
 

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGED AND ACCEPTED, as of the date above first written:
 
TPG SPECIALTY LENDING, INC.,
as Collateral Agent
 
By: ______________________
Name:
Title:
 


 